Exhibit 10.1

 

TERM LOAN AGREEMENT

 

Dated as of October 25, 2018

 

by and among

 

KITE REALTY GROUP, L.P.,

 

as Borrower,

 

KEYBANK NATIONAL ASSOCIATION,

 

as Administrative Agent,

 

REGIONS BANK,

 

FIFTH THIRD BANK,

 

THE HUNTINGTON NATIONAL BANK

 

and

 

ASSOCIATED BANK, NATIONAL ASSOCIATION,

 

as Co-Syndication Agents,

 

KEYBANC CAPITAL MARKETS INC.,

 

REGIONS CAPITAL MARKETS,

 

FIFTH THIRD BANK,

 

THE HUNTINGTON NATIONAL BANK

 

and

 

ASSOCIATED BANK, NATIONAL ASSOCIATION,

 

as Joint Lead Arrangers and Joint Bookrunners,

 

and

 

THE FINANCIAL INSTITUTIONS INITIALLY SIGNATORY HERETO

 

AND THEIR ASSIGNEES PURSUANT TO SECTION 13.5.,

 

as Lenders

 

--------------------------------------------------------------------------------



 

TABLE OF CONTENTS

 

 

 

 

Page

 

 

 

 

ARTICLE I. DEFINITIONS

1

 

 

 

 

Section 1.1.

 

Definitions

1

 

 

 

 

Section 1.2.

 

General; References to Times

32

 

 

 

 

Section 1.3.

 

Financial Attributes of Non-Wholly Owned Subsidiaries

33

 

 

 

 

ARTICLE II. CREDIT FACILITY

33

 

 

 

 

Section 2.1.

 

Term Loans

33

 

 

 

 

Section 2.2.

 

Reserved

34

 

 

 

 

Section 2.3.

 

Reserved

34

 

 

 

 

Section 2.4.

 

Reserved

34

 

 

 

 

Section 2.5.

 

Rates and Payment of Interest on Loans

34

 

 

 

 

Section 2.6.

 

Number of Interest Periods

34

 

 

 

 

Section 2.7.

 

Repayment of Loans

35

 

 

 

 

Section 2.8.

 

Prepayments

35

 

 

 

 

Section 2.9.

 

Continuation

36

 

 

 

 

Section 2.10.

 

Conversion

37

 

 

 

 

Section 2.11.

 

Notes

37

 

 

 

 

Section 2.12.

 

Reserved

38

 

 

 

 

Section 2.13.

 

Extension of Term Loan Termination Date

38

 

 

 

 

Section 2.14.

 

Reserved

39

 

 

 

 

Section 2.15.

 

Amount Limitations

39

 

 

 

 

Section 2.16.

 

Increase of Commitments

39

 

 

 

 

ARTICLE III. PAYMENTS, FEES AND OTHER GENERAL PROVISIONS

40

 

 

 

 

Section 3.1.

 

Payments

40

 

 

 

 

Section 3.2.

 

Pro Rata Treatment

41

 

 

 

 

Section 3.3.

 

Sharing of Payments, Etc.

41

 

 

 

 

Section 3.4.

 

Several Obligations

42

 

 

 

 

Section 3.5.

 

Minimum Amounts

42

 

 

 

 

Section 3.6.

 

Fees

42

 

 

 

 

Section 3.7.

 

Computations

42

 

 

 

 

Section 3.8.

 

Usury

43

 

 

 

 

Section 3.9.

 

Agreement Regarding Interest and Charges

43

 

i

--------------------------------------------------------------------------------



 

TABLE OF CONTENTS

(continued)

 

 

 

 

Page

 

 

 

 

Section 3.10.

 

Statements of Account

43

 

 

 

 

Section 3.11.

 

Defaulting Lenders

43

 

 

 

 

Section 3.12.

 

Taxes

46

 

 

 

 

ARTICLE IV. UNENCUMBERED POOL PROPERTIES

50

 

 

 

 

Section 4.1.

 

Reserved

50

 

 

 

 

Section 4.2.

 

Conditions Precedent to a Property Becoming an Eligible Unencumbered Pool
Property

50

 

 

 

 

Section 4.3.

 

Release of Guarantors and Unencumbered Pool Properties; Additional Guarantors

50

 

 

 

 

Section 4.4.

 

Frequency of Calculations of Unencumbered Pool Value and the Unsecured Debt
Interest Coverage Ratio

51

 

 

 

 

Section 4.5.

 

Removal of Ineligible Property

51

 

 

 

 

ARTICLE V. YIELD PROTECTION, ETC.

52

 

 

 

 

Section 5.1.

 

Additional Costs; Capital Adequacy

52

 

 

 

 

Section 5.2.

 

Suspension of LIBOR Loans

53

 

 

 

 

Section 5.3.

 

Illegality

54

 

 

 

 

Section 5.4.

 

Compensation

55

 

 

 

 

Section 5.5.

 

Treatment of Affected Loans

55

 

 

 

 

Section 5.6.

 

Change of Lending Office

56

 

 

 

 

Section 5.7.

 

Assumptions Concerning Funding of LIBOR Loans

56

 

 

 

 

ARTICLE VI. CONDITIONS PRECEDENT

56

 

 

 

 

Section 6.1.

 

Conditions Precedent to Effectiveness

56

 

 

 

 

Section 6.2.

 

Conditions Precedent to All Loans

58

 

 

 

 

ARTICLE VII. REPRESENTATIONS AND WARRANTIES

59

 

 

 

 

Section 7.1.

 

Representations and Warranties

59

 

 

 

 

Section 7.2.

 

Survival of Representations and Warranties, Etc.

65

 

 

 

 

ARTICLE VIII. AFFIRMATIVE COVENANTS

65

 

 

 

 

Section 8.1.

 

Preservation of Existence and Similar Matters

65

 

 

 

 

Section 8.2.

 

Compliance with Applicable Law and Material Contracts

65

 

 

 

 

Section 8.3.

 

Maintenance of Property

65

 

 

 

 

Section 8.4.

 

Conduct of Business

65

 

 

 

 

Section 8.5.

 

Insurance

66

 

ii

--------------------------------------------------------------------------------



 

TABLE OF CONTENTS

(continued)

 

 

 

 

Page

 

 

 

 

Section 8.6.

 

Payment of Taxes and Claims

66

 

 

 

 

Section 8.7.

 

Visits and Inspections

66

 

 

 

 

Section 8.8.

 

Use of Proceeds

67

 

 

 

 

Section 8.9.

 

Environmental Matters

67

 

 

 

 

Section 8.10.

 

Books and Records

67

 

 

 

 

Section 8.11.

 

Further Assurances

67

 

 

 

 

Section 8.12.

 

REIT Status

68

 

 

 

 

Section 8.13.

 

Exchange Listing

68

 

 

 

 

Section 8.14.

 

Preservation of Right to Pledge Properties in the Unencumbered Pool

68

 

 

 

 

Section 8.15.

 

Sanctions Laws and Regulations

68

 

 

 

 

Section 8.16.

 

Acquisition of Interest Rate Hedge

69

 

 

 

 

ARTICLE IX. INFORMATION

69

 

 

 

 

Section 9.1.

 

Quarterly Financial Statements

69

 

 

 

 

Section 9.2.

 

Year End Statements

69

 

 

 

 

Section 9.3.

 

Compliance Certificate

70

 

 

 

 

Section 9.4.

 

Other Information

70

 

 

 

 

ARTICLE X. NEGATIVE COVENANTS

72

 

 

 

 

Section 10.1.

 

Financial Covenants

73

 

 

 

 

Section 10.2.

 

Restricted Payments

73

 

 

 

 

Section 10.3.

 

Indebtedness

74

 

 

 

 

Section 10.4.

 

[Intentionally Omitted.]

74

 

 

 

 

Section 10.5.

 

Liens

74

 

 

 

 

Section 10.6.

 

Merger, Consolidation, Sales of Assets and Other Arrangement

74

 

 

 

 

Section 10.7.

 

Fiscal Year

76

 

 

 

 

Section 10.8.

 

Modifications to Material Contracts

76

 

 

 

 

Section 10.9.

 

Modifications of Organizational Documents

76

 

 

 

 

Section 10.10.

 

Transactions with Affiliates

76

 

 

 

 

Section 10.11.

 

ERISA Exemptions

77

 

 

 

 

Section 10.12.

 

Reserved

77

 

 

 

 

Section 10.13.

 

Parent Ownership of Borrower

77

 

iii

--------------------------------------------------------------------------------



 

TABLE OF CONTENTS

(continued)

 

 

 

 

Page

 

 

 

 

ARTICLE XI. DEFAULT

77

 

 

 

 

Section 11.1.

 

Events of Default

77

 

 

 

 

Section 11.2.

 

Remedies Upon Event of Default

81

 

 

 

 

Section 11.3.

 

Remedies Upon Default

82

 

 

 

 

Section 11.4.

 

Allocation of Proceeds

82

 

 

 

 

Section 11.5.

 

Reserved

83

 

 

 

 

Section 11.6.

 

Performance by Agent

83

 

 

 

 

Section 11.7.

 

Rights Cumulative

83

 

 

 

 

ARTICLE XII. THE AGENT

83

 

 

 

 

Section 12.1.

 

Authorization and Action

83

 

 

 

 

Section 12.2.

 

Agent’s Reliance, Etc.

84

 

 

 

 

Section 12.3.

 

Notice of Defaults

85

 

 

 

 

Section 12.4.

 

KeyBank as Lender

85

 

 

 

 

Section 12.5.

 

Approvals of Lenders

85

 

 

 

 

Section 12.6.

 

Lender Credit Decision, Etc.

86

 

 

 

 

Section 12.7.

 

Indemnification of Agent

86

 

 

 

 

Section 12.8.

 

Successor Agent

87

 

 

 

 

Section 12.9.

 

Titled Agents

88

 

 

 

 

ARTICLE XIII. MISCELLANEOUS

88

 

 

 

 

Section 13.1.

 

Notices

88

 

 

 

 

Section 13.2.

 

Expenses

90

 

 

 

 

Section 13.3.

 

Setoff

90

 

 

 

 

Section 13.4.

 

Litigation; Jurisdiction; Other Matters; Waivers

91

 

 

 

 

Section 13.5.

 

Successors and Assigns

92

 

 

 

 

Section 13.6.

 

Amendments

95

 

 

 

 

Section 13.7.

 

Nonliability of Agent and Lenders

98

 

 

 

 

Section 13.8.

 

Confidentiality

98

 

 

 

 

Section 13.9.

 

Indemnification

98

 

 

 

 

Section 13.10.

 

Termination; Survival

100

 

 

 

 

Section 13.11.

 

Severability of Provisions

101

 

 

 

 

Section 13.12.

 

GOVERNING LAW

101

 

iv

--------------------------------------------------------------------------------



 

TABLE OF CONTENTS

(continued)

 

 

 

 

Page

 

 

 

 

Section 13.13.

 

Patriot Act

101

 

 

 

 

Section 13.14.

 

Counterparts

101

 

 

 

 

Section 13.15.

 

Obligations with Respect to Loan Parties

101

 

 

 

 

Section 13.16.

 

Limitation of Liability

102

 

 

 

 

Section 13.17.

 

Entire Agreement

102

 

 

 

 

Section 13.18.

 

Construction

102

 

 

 

 

Section 13.19.

 

Non-Recourse to Parent

102

 

 

 

 

Section 13.20.

 

Acknowledgment and Consent to Bail-In of EEA Financial Institutions

103

 

 

 

 

Section 13.21.

 

Reliance on Hedge Provider

103

 

v

--------------------------------------------------------------------------------



 

SCHEDULE 4.1.

 

Unencumbered Pool Properties

 

SCHEDULE 7.1.(b)

 

Ownership Structure

 

SCHEDULE 7.1.(f)

 

Title to Properties; Liens

 

SCHEDULE 7.1.(g)

 

Indebtedness and Guaranties

 

SCHEDULE 7.1.(i)

 

Litigation

 

 

 

 

 

EXHIBIT A

 

Form of Assignment and Acceptance Agreement

 

EXHIBIT B-1

 

Form of Guaranty

 

EXHIBIT B-2

 

Form of Springing Guaranty

 

EXHIBIT C

 

Form of Notice of Borrowing

 

EXHIBIT D

 

Form of Notice of Continuation

 

EXHIBIT E

 

Form of Notice of Conversion

 

EXHIBIT F

 

Form of Term Loan Note

 

EXHIBIT G

 

Form of Compliance Certificate

 

EXHIBITS H

 

Forms of U.S. Tax Compliance Certificates

 

 

vi

--------------------------------------------------------------------------------


 

THIS TERM LOAN AGREEMENT (this “Agreement”) dated as of October 25, 2018, by and
among KITE REALTY GROUP, L.P., a limited partnership formed under the laws of
the State of Delaware (the “Borrower”), each of the financial institutions
initially a signatory hereto together with their assignees pursuant to
Section 13.5.(d), KEYBANK NATIONAL ASSOCIATION, as Administrative Agent (the
“Administrative Agent”), REGIONS BANK, FIFTH THIRD BANK, THE HUNTINGTON NATIONAL
BANK and ASSOCIATED BANK, NATIONAL ASSOCIATION, as Co-Syndication Agents 
(collectively the “Syndication Agents”), and KEYBANC CAPITAL MARKETS INC.,
REGIONS CAPITAL MARKETS, FIFTH THIRD BANK, THE HUNTINGTON NATIONAL BANK AND
ASSOCIATED BANK, NATIONAL ASSOCIATION, as Joint Lead Arrangers and Joint
Bookrunners (the “Bookrunners”).

 

WHEREAS, the Administrative Agent and the Lenders desire to make available to
the Borrower a term loan facility in the initial aggregate amount of
$250,000,000.00, on the terms and conditions contained herein, which loan shall
be used by Borrower to repay in full the indebtedness under the Existing Term
Loan Agreement with any remaining proceeds, after payment of closing costs for
this Agreement, to be a prepayment of the “Term Loan B” under the Credit
Agreement.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereto agree
as follows:

 

ARTICLE I.  DEFINITIONS

 

Section 1.1.                                                        Definitions.

 

In addition to terms defined elsewhere herein, the following terms shall have
the following meanings for the purposes of this Agreement:

 

“Accession Agreement” means an Accession Agreement substantially in the form of
Annex I to the Guaranty.

 

“Additional Costs” has the meaning given that term in Section 5.1.

 

“Adjusted EBITDA” means, on any date of determination, (a) the EBITDA of the
Parent, the Borrower and all Subsidiaries for the period of two (2) fiscal
quarters most recently ended determined on a consolidated basis, minus
(b) Capital Reserves for the period of two (2) fiscal quarters most recently
ended.

 

“Adjusted LIBOR” means, with respect to each Interest Period for any LIBOR Loan,
the rate obtained by dividing (a) LIBOR for such Interest Period by (b) a
percentage equal to 1 minus the stated maximum rate (stated as a decimal) of all
reserves, if any, required to be maintained with respect to Eurocurrency funding
(currently referred to as “Eurocurrency liabilities”) as specified in Regulation
D of the Board of Governors of the Federal Reserve System (or against any other
category of liabilities which includes deposits by reference to which the
interest rate on LIBOR Loans is determined or any applicable category of
extensions of credit or other assets which includes loans by an office of any
Lender outside of the United States of America to residents of the United States
of America). Any change in such maximum

 

--------------------------------------------------------------------------------



 

rate shall result in a change in Adjusted LIBOR on the date on which such change
in such maximum rate becomes effective.

 

“Affected Lender” has the meaning given that term in Section 3.12.(i).

 

“Affiliate” means any Person (other than the Agent or any Lender):  (a) directly
or indirectly controlling, controlled by, or under common control with, the
Borrower; (b) directly or indirectly owning or holding fifteen percent (15.0%)
or more of any Equity Interest in the Borrower; or (c) fifteen percent (15.0%)
or more of whose voting stock or other Equity Interest is directly or indirectly
owned or held by the Borrower.  For purposes of this definition, “control”
(including with correlative meanings, the terms “controlling”, “controlled by”
and “under common control with”) means the possession directly or indirectly of
the power to direct or cause the direction of the management and policies of a
Person, whether through the ownership of voting securities or by contract or
otherwise.  The Affiliates of a Person shall include any officer or director of
such Person.  In no event shall the Agent or any Lender be deemed to be an
Affiliate of the Borrower.

 

“Agent” or “Administrative Agent” means KeyBank National Association, as
contractual representative for the Lenders under the terms of this Agreement.

 

“Applicable Law” means all applicable provisions of constitutions, statutes,
rules, regulations and orders of all governmental bodies and all orders and
decrees of all courts, tribunals and arbitrators.

 

“Applicable Margin” means (a) as of any date of determination prior to such time
as Administrative Agent receives written notice from Borrower that Parent or
Borrower has an Investment Grade Rating from a Rating Agency and that Borrower
has irrevocably elected under this Agreement and under the Credit Agreement, to
have the Applicable Margin determined based on Parent’s or Borrower’s Investment
Grade Rating, the percentage rate set forth below corresponding to the Leverage
Ratio (expressed as a percentage) in effect at such time:

 

Level

 

Leverage Ratio

 

Applicable Margin
For LIBOR Loans

 

Applicable Margin
For Base Rate Loans

 

1

 

45% or less

 

2.00

%

1.00

%

2

 

Greater than 45% but less than or equal to 50.0%

 

2.10

%

1.10

%

3

 

Greater than 50.0% but less than or equal to 55.0%

 

2.25

%

1.25

%

4

 

Greater than 55.0%

 

2.55

%

1.55

%

 

The Applicable Margin shall be determined by the Agent under this clause
(a) from time to time, based on the Leverage Ratio as set forth in the
Compliance Certificate most recently delivered by the Borrower pursuant to
Section 9.3.  Any adjustment to the Applicable Margin shall be

 

2

--------------------------------------------------------------------------------



 

effective (i) in the case of a Compliance Certificate delivered in connection
with quarterly financial statements of the Parent delivered pursuant to
Section 9.3., as of the date 50 days following the end of the last day of the
applicable fiscal period covered by such Compliance Certificate, and (ii) in the
case of a Compliance Certificate delivered in connection with annual financial
statements of the Parent delivered pursuant to Section 9.3., as of the date 95
days following the end of the last day of the applicable fiscal period covered
by such Compliance Certificate.  If the Borrower shall fail to deliver a
Compliance Certificate within the time period required under Section 9.3., the
Applicable Margin shall be determined based on Level 4 until the Borrower
delivers the required Compliance Certificate, in which case the Applicable
Margin shall be determined as provided above effective as of the date of
delivery of such Compliance Certificate.  If the Borrower shall deliver a
Compliance Certificate which is subsequently determined to be incorrect and, if
correct when delivered, would have resulted in a higher Applicable Margin,
Borrower shall pay to the Agent, within five (5) days after demand, any
additional interest that would have accrued and been payable on any Loans using
such higher Applicable Margin during the period that such lower Applicable
Margin was applied incorrectly.

 

(b)           From and after the time that Administrative Agent receives written
notice from Borrower that Parent or Borrower has an Investment Grade Rating from
a Rating Agency and that Borrower has irrevocably elected to have the Applicable
Margin determined based on Parent’s or Borrower’s Investment Grade Rating as
provided in paragraph (a) above, “Applicable Margin” shall mean, as of any date
of determination, a percentage per annum determined by reference to the Credit
Rating Level as set forth below (provided that any interest accrued prior to
receipt of such notice that is payable at the Applicable Margin determined by
reference to the Leverage Ratio shall be payable as provided in Section 2.5.):

 

Pricing
Level

 

Credit
Rating
Level

 

Applicable Margin for
LIBOR
Loans

 

Applicable Margin for
Base Rate Loans

 

1

 

Credit Rating Level 1

 

2.00

%

1.00

%

2

 

Credit Rating Level 2

 

2.25

%

1.25

%

3

 

Credit Rating Level 3

 

2.50

%

1.50

%

 

The Applicable Margin for each Base Rate Loan shall be determined by reference
to the Credit Rating Level in effect from time to time, and the Applicable
Margin for any Interest Period for all LIBOR Loans comprising part of the same
LIBOR tranche shall be determined by reference to the Credit Rating Level in
effect on the first day of such Interest Period; provided, however, that no
change in the Applicable Margin resulting from the application of the Credit
Rating Levels or a change in the Credit Rating Level shall be effective until
three (3) Business Days after the date on which the Administrative Agent
receives written notice of the application or change of the Credit Rating Levels
pursuant to Section 9.4.(o) or receives written notice from the applicable
Rating Agency of the application or a change in such Credit Rating Level, or
otherwise confirms such application or change through information made publicly
available by such Rating Agency.  From and after the first time that the
Applicable Margin is based on Parent’s or Borrower’s Investment Grade Rating,
the Applicable Margin shall no longer be calculated by reference to the Leverage
Ratio.

 

3

--------------------------------------------------------------------------------



 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Assignee” has the meaning given that term in Section 13.5.(d).

 

“Assignment and Acceptance Agreement” means an Assignment and Acceptance
Agreement among a Lender, an Assignee and the Agent, substantially in the form
of Exhibit A.

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Base Rate” means the per annum rate of interest equal to the greatest of
(a) the Prime Rate, (b) the Federal Funds Rate plus one half of one percent
(0.5%), or (c) Adjusted LIBOR for an Interest Period of one (1) month plus one
percent (1%).  Any change in the Base Rate resulting from a change in the Prime
Rate or the Federal Funds Rate shall become effective as of 12:01 a.m. on the
Business Day on which each such change occurs.  The Base Rate is a reference
rate used by the Lender acting as the Agent in determining interest rates on
certain loans and is not intended to be the lowest rate of interest charged by
the Lender acting as the Agent or any other Lender on any extension of credit to
any debtor.

 

“Base Rate Loan” means a Term Loan bearing interest at a rate based on the Base
Rate.

 

“Beneficial Ownership Certification” means as to Borrower, a certification
regarding beneficial ownership as required by the Beneficial Ownership
Regulation which is otherwise in form and substance satisfactory to the
Administrative Agent or any Lender requesting the same.

 

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

 

“Benefit Arrangement” means at any time an employee benefit plan within the
meaning of Section 3(3) of ERISA which is not a Plan or a Multiemployer Plan and
which is maintained or otherwise contributed to by any member of the ERISA
Group.

 

“Bookrunners” has the meaning given to such term in the introductory paragraph
hereof.

 

“Borrower” has the meaning set forth in the introductory paragraph hereof.

 

“Borrowing Base Subsidiary” means a Wholly Owned Subsidiary of Borrower or an
Unencumbered Pool Property Controlled Subsidiary that directly owns or leases an
Unencumbered Pool Property.

 

“Business Day” means (a) any day other than a Saturday, Sunday or other day on
which banks in Cleveland, Ohio are authorized or required to close and (b) with
reference to a LIBOR

 

4

--------------------------------------------------------------------------------



 

Loan, any such day that is also a day on which dealings in Dollar deposits are
carried out in the London interbank market.

 

“Capital Reserves” means, for any period and with respect to a Property, an
amount equal to (a) $0.15 per square foot times (b) a fraction, the numerator of
which is the number of days in such period and the denominator of which is 365. 
Any portion of a Property leased under a ground lease to a third party that owns
the improvements on such portion of such Property shall not be included in
determinations of Capital Reserves.  If the term Capital Reserves is used
without reference to any specific Property, then the amount shall be determined
on an aggregate basis with respect to all Core Properties of the Borrower and
its Subsidiaries and a proportionate share of all Core Properties of all
Unconsolidated Affiliates.

 

“Capitalization Rate” means six and one-half percent (6.5%).

 

“Capitalized Lease Obligation” means an obligation under a lease that is
required to be capitalized for financial reporting purposes in accordance with
GAAP.  The amount of a Capitalized Lease Obligation is the capitalized amount of
such obligation as would be required to be reflected on a balance sheet of the
applicable Person prepared in accordance with GAAP as of the applicable date.

 

“Cash Equivalents” means:  (a) securities issued, guaranteed or insured by the
United States of America or any of its agencies with maturities of not more than
one year from the date acquired; (b) certificates of deposit with maturities of
not more than one year from the date acquired issued by a United States federal
or state chartered commercial bank of recognized standing, or a commercial bank
organized under the laws of any other country which is a member of the
Organization for Economic Cooperation and Development, or a political
subdivision of any such country, acting through a branch or agency, which bank
has capital and unimpaired surplus in excess of $500,000,000 and which bank or
its holding company has a short term commercial paper rating of at least A-2 or
the equivalent by S&P or at least P-2 or the equivalent by Moody’s; (c) reverse
repurchase agreements with terms of not more than seven days from the date
acquired, for securities of the type described in clause (a) above and entered
into only with commercial banks having the qualifications described in clause
(b) above; (d) commercial paper issued by any Person incorporated under the laws
of the United States of America or any State thereof and rated at least A-2 or
the equivalent thereof by S&P or at least P-2 or the equivalent thereof by
Moody’s, in each case with maturities of not more than one year from the date
acquired; and (e) investments in money market funds registered under the
Investment Company Act of 1940, which have net assets of at least $500,000,000
and at least 85% of whose assets consist of securities and other obligations of
the type described in clauses (a) through (d) above.

 

“Commitment” means, as to each Lender, the amount set forth for such Lender on
its signature page hereto as such Lender’s “Commitment” or the amount of Term
Loans assigned to such Lender as set forth in the applicable Assignment and
Acceptance Agreement, or as set forth in an amendment to this Agreement, or as
appropriate to reflect any assignments to or by such Lender effected in
accordance with Section 13.5., as such amount may be increased in accordance
with this Agreement.

 

5

--------------------------------------------------------------------------------



 

“Commitment Percentage” means, as to each Lender, the ratio, expressed as a
percentage, of (a) the amount of such Lender’s Commitment to (b) the aggregate
amount of the Commitments of all Lenders; provided, however, that if at the time
of determination the Commitments have terminated or been reduced to zero, the
“Commitment Percentage” of each Lender shall be the Commitment Percentage of
such Lender in effect immediately prior to such termination or reduction.

 

“Commodity Exchange Act” means The Commodity Exchange Act (7 U.S.C. §1 et seq.),
as amended from time to time, and any successor statute.

 

“Compliance Certificate” has the meaning given that term in Section 9.3.

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Construction-In-Process Property” means, as of any date, any Property that is a
Core Property or a Non-Core Property that is under development or is scheduled
to commence development within twelve months from such date until the earlier of
the (i) one year anniversary date of project completion with respect to such
Construction-In-Process Property or (ii) the second (2nd) fiscal quarter for
which financial results have been reported after such Construction-In-Process
Property achieves an Occupancy Rate of 85%.

 

“Construction-In-Process Value” means cash expenditures for land and
improvements (including indirect costs internally allocated and development
costs) determined in accordance with GAAP on all Construction-In-Process
Properties.

 

“Continue”, “Continuation” and “Continued” each refers to the continuation of a
LIBOR Loan from one Interest Period to another Interest Period pursuant to
Section 2.9.

 

“Convert”, “Conversion” and “Converted” each refers to the conversion of a Loan
of one Type into a Loan of another Type pursuant to Section 2.10.

 

“Core Property” means any Property which is (a) leased or intended to be leased
to tenants primarily for retail use or (b) a mixed use property, the majority of
the NOI from which is attributable to leases to tenants primarily for retail
use.

 

“Credit Agreement” means the Fifth Amended and Restated Credit Agreement dated
as of July 28, 2016 among the Loan Parties, KeyBank, as administrative agent,
and the lenders party thereto from time to time, as the same may be modified,
amended, restated or extended.

 

“Credit Agreement Loans” means the aggregate principal amount of the “Loans” as
defined in the Credit Agreement.

 

“Credit Event” means the making of any Loan.

 

“Credit Rating” means, as of any date of determination, the highest of the
credit ratings (or their equivalents) then assigned to Parent’s or Borrower’s
long-term senior unsecured non-

 

6

--------------------------------------------------------------------------------



 

credit enhanced debt by, subject to the terms hereof, any of the Rating
Agencies.  A credit rating of BBB- from S&P or Fitch is equivalent to a credit
rating of Baa3 from Moody’s and vice versa.  A credit rating of BBB from S&P or
Fitch is equivalent to a credit rating of Baa2 from Moody’s and vice versa.  It
is the intention of the parties that if Parent or Borrower only has one credit
rating in effect from S&P or Moody’s, then such rating shall apply. If the
Parent or Borrower has a credit rating from S&P or Moody’s, it may also include
a credit rating from Fitch in determining its Credit Rating.  In the event the
only credit rating is from Fitch, Borrower shall be deemed to not have a Credit
Rating.  If Parent or Borrower shall have obtained a credit rating from more
than one of the Rating Agencies, the highest of the credit ratings shall control
provided that the next highest rating for such Person is only one level below
that of the highest rating.  If the next highest rating for such Person is more
than one level below that of the highest credit rating for such Person, the
operative rating would be deemed to be one rating level lower than the highest
of the ratings.  If Parent or Borrower shall have obtained a credit rating from
one or more of the Rating Agencies and shall thereafter lose such credit rating
or ratings (whether as a result of a withdrawal, suspension, election to not
obtain a rating, or otherwise) from such Rating Agency or Rating Agencies and as
a result does not have a credit rating from one or more of S&P or Moody’s, the
Parent or Borrower shall be deemed for the purposes hereof not to have a credit
rating.  If at any time any of the Rating Agencies or any Rating Agency which
has issued a credit rating of Parent or Borrower shall no longer perform the
functions of a securities rating agency, then the Borrower and the
Administrative Agent shall promptly negotiate in good faith to agree upon a
substitute rating agency or agencies (and to correlate the system of ratings of
each such substitute rating agency with that of the rating agency being
replaced) and, pending such amendment, (i) in the case of a cessation of the
functions of the Rating Agencies that have provided a credit rating, the
Applicable Credit Rating shall, subject to the terms hereof, be determined by
reference to the rating most recently in effect prior to such cessation and
(ii) in the case of a cessation of function of one Rating Agency and not the
other Rating Agencies that have provided a credit rating, the Credit Rating of
the other of the Rating Agencies shall, subject to the terms hereof, continue to
apply.

 

“Credit Rating Level” means one of the following three pricing levels, as
applicable, and provided that, from and after the time that Administrative Agent
receives written notice from Borrower that Parent or Borrower has an Investment
Grade Rating from at least one of the Rating Agencies (subject to the terms of
the definition of Credit Rating) and that Borrower has irrevocably elected to
have the Applicable Margin determined based on Parent’s or Borrower’s Investment
Grade Rating, during any period that the Parent has no Credit Rating Level,
Credit Rating Level 3 shall be the applicable Credit Rating Level:

 

“Credit Rating Level 1” means the Credit Rating Level which would be applicable
for so long as the Credit Rating is greater than or equal to BBB by S&P, Baa2 by
Moody’s or, subject to the terms of the definition of “Credit Rating”, BBB by
Fitch;

 

“Credit Rating Level 2” means the Credit Rating Level which would be applicable
for so long as the Credit Rating is greater than or equal to BBB- by S&P, Baa3
by Moody’s or, subject to the terms of the definition of “Credit Rating”, BBB-
by Fitch and Credit Rating Level 1 is not applicable; and

 

7

--------------------------------------------------------------------------------



 

“Credit Rating Level 3” means the Credit Rating Level which would be applicable
for so long as the Credit Rating is less than BBB- by S&P, Baa3 by Moody’s or,
subject to the terms of the definition of “Credit Rating”, BBB- by Fitch or
there is no Credit Rating.

 

“Customary Nonrecourse Debt Guaranty” shall have the meaning set forth in the
definition of Indebtedness.

 

“Default” means any of the events specified in Section 11.1., whether or not
there has been satisfied any requirement for the giving of notice, the lapse of
time, or both.

 

“Defaulting Lender” means any Lender that, as reasonably determined by the
Administrative Agent with respect to clauses (a) and (b)(ii) below, (a) has
failed to perform any of its funding obligations hereunder, including in respect
of its Loans within two (2) Business Days of the date required to be funded by
it hereunder and such failure is continuing, unless such failure arises out of a
good faith dispute between such Lender and either the Borrower or the
Administrative Agent, (b) (i) has notified the Borrower, the Administrative
Agent or any Lender that it does not intend to comply with its funding
obligations hereunder or (ii) has made a public statement to that effect with
respect to its funding obligations under other agreements generally in which it
commits to extend credit, unless with respect to this clause (b), such failure
with respect to a funding obligation is subject to a good faith dispute, (c) has
failed, within two (2) Business Days after request by the Administrative Agent
or Borrower, to confirm in a manner reasonably satisfactory to the
Administrative Agent and Borrower that it will comply with its funding
obligations; provided that, notwithstanding the provisions of Section 3.11.,
such Lender shall cease to be a Defaulting Lender upon the Administrative
Agent’s and Borrower’s receipt of such confirmation, or (d) has, or has a direct
or indirect parent company that has, (i) become the subject of a proceeding
under any bankruptcy, insolvency, reorganization, liquidation, conservatorship,
assignment for the benefit of creditors, moratorium, receivership, rearrangement
or similar debtor relieve law of the United States or other applicable
jurisdictions from time to time in effect, including the Federal Deposit
Insurance Corporation or any other state or federal regulatory authority acting
in such capacity, (ii) had a receiver, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or a custodian appointed for it,
(iii) taken any action in furtherance of, or indicated its consent to, approval
of or acquiescence in any proceeding or appointment, or (iv) become the subject
of a Bail-In Action; provided that a Lender shall not be a Defaulting Lender
solely by virtue of the ownership or acquisition of any equity interest in that
Lender or any direct or indirect parent company thereof by a governmental
authority (including any agency, instrumentality, regulatory body, central bank
or other authority) so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts of the United
States or from the enforcement of judgments or writs of attachment of its assets
or permit such Lender (or such governmental authority or instrumentality) to
reject, repudiate, disavow, or disaffirm any contracts or agreements made with
such Person).

 

“Derivatives Contract” means any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index

 

8

--------------------------------------------------------------------------------



 

transactions, interest rate options, forward foreign exchange transactions, cap
transactions, floor transactions, collar transactions, currency swap
transactions, cross-currency rate swap transactions, currency options, spot
contracts, or any other similar transactions or any combination of any of the
foregoing (including any options to enter into any of the foregoing), whether or
not any such transaction is governed by or subject to any master agreement.  Not
in limitation of the foregoing, the term “Derivatives Contract” includes any and
all transactions of any kind, and the related confirmations, which are subject
to the terms and conditions of, or governed by, any form of master agreement
published by the International Swaps and Derivatives Association, Inc., any
International Foreign Exchange Master Agreement, or any other master agreement,
including any such obligations or liabilities under any such master agreement.

 

“Derivatives Termination Value” means, in respect of any one or more Derivatives
Contracts, after taking into account the effect of any legally enforceable
netting agreement relating to such Derivatives Contracts, (a) for any date on or
after the date such Derivatives Contracts have been closed out and termination
value(s) determined in accordance therewith, such termination value(s), and
(b) for any date prior to the date referenced in clause (a) the
amount(s) determined as the mark-to-market value(s) for such Derivatives
Contracts, as determined based upon one or more mid-market or other readily
available quotations provided by any recognized dealer in such Derivatives
Contracts (which may include the Agent or any Lender).

 

“Designated Person” has the meaning set forth in Section 7.1.(z).

 

“Development Properties” means any ground-up developments, including
consolidated or unconsolidated properties, which were not owned (in whole or in
part) by Parent, Borrower or their Subsidiaries as of April 30, 2012. 
Notwithstanding the foregoing, any such property which achieves an Occupancy
Rate of 85% shall no longer be a Development Property and, for purposes of
clarity, any purchase by Parent, Borrower or their Subsidiaries of an interest
of a joint venture partner in a ground-up development that was owned in part by
Parent, Borrower or their Subsidiaries as of April 30, 2012, shall not be a
Development Property as a result of such purchase.

 

“Dollars” or “$” means the lawful currency of the United States of America.

 

“EBITDA” means, with respect to a Person for any period (without duplication): 
(a) net income (loss) of such Person for such period determined on a
consolidated basis (before minority interests), exclusive of the following (but
only to the extent included in determination of such net income (loss)): 
(i) depreciation and amortization expense; (ii) Interest Expense; (iii) income
tax expense; (iv) extraordinary or non-recurring gains and losses, including,
without limitation, gains or losses associated with the sale of operating
Properties and charges associated with any write-off of development expenses;
(v) other non-cash items and impairment charges, including, without limitation,
non-cash losses or gains associated with (A) the grant of equity interests to
employees, officers and directors, (B) hedging activities, (C) impairment of
goodwill and (D) one-time accounting adjustments; (vi) charges (including any
premiums or make-whole amounts) associated with any prepayment, redemption or
repurchase of indebtedness or early retirement of preferred stock; and
(vii) costs in connection with acquisitions, including

 

9

--------------------------------------------------------------------------------



 

non-capitalized costs incurred in connection with acquisitions that fail to
close; plus (b) such Person’s pro rata share of EBITDA of its Unconsolidated
Affiliates.  EBITDA shall be adjusted to remove any impact from straight line
rent leveling adjustments required under GAAP and amortization of intangibles
pursuant to Statement of Financial Accounting Standards number 141.

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European
Union, Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Effective Date” has the meaning set forth in Section 6.1.

 

“Eligible Assignee” means any Person who is:  (i) currently a Lender or an
affiliate of a Lender; (ii) a commercial bank, trust, trust company, insurance
company, investment bank or pension fund organized under the laws of the United
States of America, or any state thereof, and having total assets in excess of
$5,000,000,000; (iii) a savings and loan association or savings bank organized
under the laws of the United States of America, or any state thereof, and having
a tangible net worth of at least $500,000,000; (iv) a commercial bank organized
under the laws of any other country which is a member of the Organization for
Economic Cooperation and Development, or a political subdivision of any such
country, and having total assets in excess of $10,000,000,000, provided that
such bank is acting through a branch or agency located in the United States of
America; or (v) any other Person (but not a natural person).  If such Person is
not currently a Lender or an affiliate of a Lender, such Person’s (or its
parent’s) senior unsecured long term indebtedness must be rated BBB or higher by
S&P, Baa2 or higher by Moody’s, or the equivalent or higher of either such
rating by another rating agency acceptable to the Agent.  Neither a Defaulting
Lender nor any Affiliate of a Defaulting Lender shall qualify as an Eligible
Assignee.

 

“Eligible Unencumbered Pool Property” means a Core Property or a Non-Core
Property which satisfies all of the following requirements:  (a) such Property
is owned in fee simple, or leased under a Ground Lease reasonably acceptable to
Agent, entirely by, the Borrower or a Wholly Owned Subsidiary or, if it is
Unencumbered Controlled Pool Property, an Unencumbered Pool Property Controlled
Subsidiary which in each case is also a Borrowing Base Subsidiary; (b) neither
such Property, nor any interest of the Borrower or any Subsidiary therein, is
subject to any Lien (other than Permitted Liens (but not Liens of the type
described in clause (f), (g) or (h) of the definition of Permitted Liens or
Permitted Environmental Liens)) or a Negative Pledge; (c) if such Property is
owned or leased by a Borrowing Base Subsidiary

 

10

--------------------------------------------------------------------------------


 

(i) none of the Borrower’s direct or indirect ownership interest in such
Borrowing Base Subsidiary is subject to any Lien (other than Permitted Liens
(but not Liens of the type described in clause (f), (g) or (h) of the definition
of Permitted Liens or Permitted Environmental Liens)) or to a Negative Pledge
and (ii) the Borrower directly, or indirectly through a Subsidiary, has the
right to take the following actions without the need to obtain the consent of
any Person:  (x) to sell, transfer or otherwise dispose of such Property and
(y) to create a Lien on such Property as security for Indebtedness of the
Borrower or such Borrowing Base Subsidiary, as applicable; provided, however,
that the requirements of this clause (c) shall not prohibit a Negative Pledge or
limitation on sale in favor of an arm’s-length purchaser of a customary nature
relating to Property subject to a contract for sale so long as such Negative
Pledge or limitation on sale pertains solely to such Property being sold and
ceases to apply upon the closing of such sale or the termination of such
contract); (d) such Property is free of all structural defects or major
architectural deficiencies, title defects, environmental conditions or other
adverse matters except for defects, deficiencies, conditions or other matters
individually or collectively which are not material to the profitable operation
of such Property; and (e) neither such Borrowing Base Subsidiary nor any other
Subsidiary of Borrower directly or indirectly owning an interest therein has
created, incurred, acquired, assumed, suffered to exist or is or becomes
otherwise liable with respect to any Indebtedness (whether as a borrower,
co-borrower, guarantor or otherwise), other than Unsecured Indebtedness of such
Subsidiary if the terms of Section 4.3.(c) are satisfied.

 

“Environmental Laws” means any Applicable Law relating to environmental
protection or the manufacture, storage, remediation, disposal or cleanup of
Hazardous Materials including, without limitation, the following:  Clean Air
Act, 42 U.S.C. § 7401 et seq.; Federal Water Pollution Control Act, 33 U.S.C. §
1251 et seq.; Solid Waste Disposal Act, as amended by the Resource Conservation
and Recovery Act, 42 U.S.C. § 6901 et seq.; Comprehensive Environmental
Response, Compensation and Liability Act, 42 U.S.C. § 9601 et seq.; National
Environmental Policy Act, 42 U.S.C. § 4321 et seq.; regulations of the
Environmental Protection Agency and any applicable rule of common law and any
judicial interpretation thereof relating primarily to the environment or
Hazardous Materials.

 

“Equity Interest” means, with respect to any Person, any share of capital stock
of (or other ownership or profit interests in) such Person, any warrant, option
or other right for the purchase or other acquisition from such Person of any
share of capital stock of (or other ownership or profit interests in) such
Person, any security convertible into or exchangeable for any share of capital
stock of (or other ownership or profit interests in) such Person or warrant,
right or option for the purchase or other acquisition from such Person of such
shares (or such other interests), and any other ownership or profit interest in
such Person (including, without limitation, partnership, member or trust
interests therein), whether voting or nonvoting, and whether or not such share,
warrant, option, right or other interest is authorized or otherwise existing on
any date of determination.

 

“Equity Issuance” means any issuance by a Person of any Equity Interest in such
Person and shall in any event include the issuance of any Equity Interest upon
the conversion or exchange of any security constituting Indebtedness that is
convertible or exchangeable, or is being converted or exchanged, for Equity
Interests.

 

11

--------------------------------------------------------------------------------



 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
and in effect from time to time, and all regulations and formal guidance issued
thereunder.

 

“ERISA Group” means the Borrower, any Subsidiary and all members of a controlled
group of corporations and all trades or businesses (whether or not incorporated)
under common control which, together with the Borrower or any Subsidiary, are
treated as a single employer under Section 414 of the Internal Revenue Code or
Section 4001 of ERISA.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

“Event of Default” means any of the events specified in Section 11.1., provided
that any requirement for notice or lapse of time or any other condition has been
satisfied.

 

“Excluded Hedge Obligation” means with respect to any Guarantor, any Hedge
Obligation, if, and to the extent that, all or a portion of the guarantee of
such Guarantor of, or the grant by such Guarantor of a security interest to
secure, such Hedge Obligation (or any guarantee thereof) is or becomes illegal
under the Commodity Exchange Act or any rule regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Guarantor’s failure for any
reason to constitute an “eligible contract participant” as defined in the
Commodity Exchange Act and the regulations thereunder at the time the guarantee
of such Guarantor or the grant of such security interest becomes effective with
respect to such Hedge Obligation.  If a Hedge Obligation arises under a master
agreement governing more than one swap, such exclusion shall apply only to the
portion of such Hedge Obligation that is attributable to swaps for which such
guarantee or security interest is or becomes illegal.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable Lending Office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to an Applicable Law in effect on the date on which (i) such Lender acquires
such interest in the Loan or Commitment (other than pursuant to an assignment
request by the Borrower under Section 3.12.(i)) or (ii) such Lender changes its
lending office, except in each case to the extent that, pursuant to
Section 3.12, amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its lending office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 3.12.(f) and
(d) any U.S. federal withholding Taxes imposed under FATCA.

 

12

--------------------------------------------------------------------------------



 

“Existing Term Loan Agreement” means that certain Term Loan Agreement dated as
of October 26, 2015 among Borrower, KeyBank, individually and as agent, and the
other lenders party thereto, as amended.

 

“Fair Market Value” means, with respect to (a) a security listed on a national
securities exchange or the NASDAQ National Market, the price of such security as
reported on such exchange by any widely recognized reporting method customarily
relied upon by financial institutions and (b) with respect to any other
property, the price which could be negotiated in an arm’s-length free market
transaction, for cash, between a willing seller and a willing buyer, neither of
which is under pressure or compulsion to complete the transaction.

 

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

 

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with), any
current or future regulations or official interpretations thereof and any
agreements entered into pursuant to Section 1471(b)(1) of the Internal Revenue
Code.

 

“Federal Funds Rate” means, for any day, the rate per annum (rounded upward to
the nearest 1/100th of 1%) equal to the weighted average of the rates on
overnight Federal funds transactions with members of the Federal Reserve System
arranged by Federal funds brokers on such day, as published by the Federal
Reserve Bank of New York on the Business Day next succeeding such day, provided
that (a) if such day is not a Business Day, the Federal Funds Rate for such day
shall be such rate on such transactions on the next preceding Business Day, and
(b) if no such rate is so published on such next succeeding Business Day, the
Federal Funds Rate for such day shall be the average rate quoted to the Agent by
federal funds dealers selected by the Agent on such day on such transaction as
determined by the Agent.

 

“Fees” means the fees and commissions provided for or referred to in
Section 3.6. and any other fees payable by the Borrower hereunder or under any
other Loan Document.

 

“Final Term Loan Extension Period” has the meaning given that term in
Section 2.13.

 

“FIRREA” means the Financial Institution Recovery, Reform and Enforcement Act of
1989, as amended.

 

“Fitch” means Fitch Ratings Inc.

 

“Fixed Charges” means, on any date of determination, the sum of (a) Interest
Expense of the Parent, the Borrower, and its Subsidiaries determined on a
consolidated basis for the period of two (2) fiscal quarters most recently
ended, (b) all regularly scheduled principal payments made with respect to
Indebtedness of the Parent, the Borrower, and its Subsidiaries during such
period, other than any balloon, bullet or similar principal payment which repays
such Indebtedness in full, and (c) all Preferred Dividends paid during such
period.  Fixed Charges shall include a proportionate share of items (a) and
(b) of all Unconsolidated Affiliates for such period.

 

13

--------------------------------------------------------------------------------



 

“Floating Rate Indebtedness” means all Indebtedness of a Person which bears
interest at a variable rate during the scheduled life of such Indebtedness and
for which such Person has not obtained interest rate swap agreements, interest
rate “cap” or “collar” agreements or other similar Derivatives Contracts which
effectively cause such variable rates (exclusive of any fixed margins added to
any variable component of such rates) to be equivalent to fixed rates less than
or equal to the rate (as reasonably determined by the Agent) borne by United
States 10-year Treasury Notes at the time the applicable Derivatives Contract
became effective.

 

“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes.

 

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

 

“Funds From Operations” means, with respect to a Person and for a given period,
(a) net income (loss) of such Person computed in accordance with GAAP,
calculated without regard to (i) gains (or losses) from debt restructuring and
sales of property during such period, and (ii) charges for impairment of real
estate, plus (b) depreciation with respect to such Person’s real estate assets
and amortization (other than amortization of deferred financing costs) of such
Person for such period, plus (c) other non-cash items (other than amortization
of deferred financing costs), plus (d) costs in connection with acquisitions,
all after adjustment for unconsolidated partnerships and joint ventures, plus
(e) extraordinary and non-recurring gains and losses.  Adjustments for
Unconsolidated Affiliates will be calculated to reflect funds from operations on
the same basis.

 

“GAAP” means generally accepted accounting principles set forth in the opinions
and pronouncements of the Accounting Principles Board of the American Institute
of Certified Public Accountants and statements and pronouncements of the
Financial Accounting Standards Board or in such other statements by such other
entity as may be approved by a significant segment of the accounting profession,
which are applicable to the circumstances as of the date of determination.

 

“Governmental Approvals” means all authorizations, consents, approvals, licenses
and exemptions of, registrations and filings with, and reports to, all
Governmental Authorities.

 

“Governmental Authority” means any national, state or local government (whether
domestic or foreign), any political subdivision thereof or any other
governmental, quasi governmental, judicial, public or statutory instrumentality,
authority, body, agency, bureau, commission, board, department or other entity
(including, without limitation, the Federal Deposit Insurance Corporation, the
Comptroller of the Currency or the Federal Reserve Board, any central bank or
any comparable authority) or any arbitrator with authority to bind a party at
law, and including any supra-national bodies such as the European Union or the
European Central Bank.

 

14

--------------------------------------------------------------------------------



 

“Ground Lease” means a ground lease containing the following terms and
conditions:  (a) a remaining term (exclusive of any unexercised extension
options) of 25 years or more from April 24, 2018, or with respect to any Ground
Lease with respect to any Property that is an Unencumbered Pool Property
included in the Unencumbered Pool prior to April 24, 2018, 25 years or more from
July 28, 2016; (b) the right of the lessee to mortgage and encumber its interest
in the leased property without the consent of the lessor; (c) the obligation of
the lessor to give the holder of any mortgage Lien on such leased property
written notice of any defaults on the part of the lessee and agreement of such
lessor that such lease will not be terminated until such holder has had a
reasonable opportunity to cure or complete foreclosures, and fails to do so;
(d) reasonable transferability of the lessee’s interest under such lease,
including ability to sublease; and (e) such other rights customarily required by
mortgagees making a loan secured by the interest of the holder of the leasehold
estate demised pursuant to a ground lease.

 

“Guarantors” means individually and collectively, as the context shall require
(i) the Parent (provided that, for the avoidance of doubt, Parent shall have no
liability under the Springing Guaranty until the occurrence of a Springing
Recourse Event and (ii) any Subsidiary of Borrower that is required to be a
Guarantor pursuant to Section 4.3.

 

“Guaranty”, “Guaranteed”, “Guarantying” or to “Guarantee” as applied to any
obligation means and includes:  (a) a guaranty (other than by endorsement of
negotiable instruments for collection or deposit in the ordinary course of
business), directly or indirectly, in any manner, of any part or all of such
obligation, or (b) an agreement, direct or indirect, contingent or otherwise,
and whether or not constituting a guaranty, the practical effect of which is to
assure the payment or performance (or payment of damages in the event of
nonperformance) of any part or all of such obligation whether by:  (i) the
purchase of securities or obligations, (ii) the purchase, sale or lease (as
lessee or lessor) of property or the purchase or sale of services primarily for
the purpose of enabling the obligor with respect to such obligation to make any
payment or performance (or payment of damages in the event of nonperformance) of
or on account of any part or all of such obligation, or to assure the owner of
such obligation against loss, (iii) the supplying of funds to or in any other
manner investing in the obligor with respect to such obligation, (iv) repayment
of amounts drawn down by beneficiaries of letters of credit, or (v) the
supplying of funds to or investing in a Person on account of all or any part of
such Person’s obligation under a Guaranty of any obligation or indemnifying or
holding harmless, in any way, such Person against any part or all of such
obligation.  As the context requires, “Guaranty” shall also mean the Guaranty to
which the Guarantors (other than Parent) may become parties substantially in the
form of Exhibit B-1 and the Springing Guaranty upon the occurrence of a
Springing Recourse Event.

 

“Hazardous Materials” means all or any of the following:  (a) substances that
are defined or listed in, or otherwise classified pursuant to, any applicable
Environmental Laws as “hazardous substances”, “hazardous materials”, “hazardous
wastes”, “toxic substances” or any other formulation intended to define, list or
classify substances by reason of deleterious properties such as ignitability,
corrosivity, reactivity, carcinogenicity, reproductive toxicity, “TCLP” toxicity
or “EP toxicity”; (b) oil, petroleum or petroleum derived substances, natural
gas, natural gas liquids or synthetic gas and drilling fluids, produced waters
and other wastes associated with the exploration, development or production of
crude oil, natural gas or geothermal resources; (c) any flammable substances or
explosives or any radioactive materials;

 

15

--------------------------------------------------------------------------------



 

(d) asbestos in any form; (e) toxic mold; and (f) electrical equipment which
contains any oil or dielectric fluid containing levels of polychlorinated
biphenyls in excess of fifty parts per million.

 

“Hedge Obligations” means all obligations of Borrower to any Lender Hedge
Provider to make any payments under any agreement with respect to the Interest
Rate Hedge, and any confirming letter executed pursuant to such hedging
agreement, and which shall include, without limitation, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act, all as
amended, restated or otherwise modified.  Under no circumstances shall any of
the Hedge Obligations secured or guaranteed by any Loan Document as to a
Guarantor include any obligation that constitutes an Excluded Hedge Obligation
of such Guarantor.

 

“Incremental Term Loan” has the meaning given that term in Section 2.16.

 

“Indebtedness” means, with respect to a Person, at the time of computation
thereof, all of the following (without duplication):  (a) all obligations of
such Person in respect of money borrowed (other than trade debt incurred in the
ordinary course of business which is not more than 180 days past due); (b) all
obligations of such Person, whether or not for money borrowed (i) represented by
notes payable, or drafts accepted, in each case representing extensions of
credit, (ii) evidenced by bonds, debentures, notes or similar instruments, or
(iii) constituting purchase money indebtedness, conditional sales contracts,
title retention debt instruments or other similar instruments, upon which
interest charges are customarily paid or that are issued or assumed as full or
partial payment for property or services rendered; (c) Capitalized Lease
Obligations of such Person; (d) all reimbursement obligations of such Person
under any letters of credit or acceptances (whether or not the same have been
presented for payment); (e) all Off-Balance Sheet Obligations of such Person;
(f) all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Mandatorily Redeemable Stock issued
by such Person or any other Person, valued at the greater of its voluntary or
involuntary liquidation preference plus accrued and unpaid dividends; (g) all
obligations of such Person in respect of any purchase obligation (except for
obligations under a purchase agreement for real estate or a real estate
company), repurchase obligation, takeout commitment or forward equity
commitment, in each case evidenced by a binding agreement (excluding any such
obligation to the extent the obligation can be satisfied by the issuance of
Equity Interests (other than Mandatorily Redeemable Stock)); (h) net obligations
under any Derivatives Contract not entered into as a hedge against existing
Indebtedness, in an amount equal to the Derivatives Termination Value thereof;
(i) all Indebtedness of other Persons which such Person has Guaranteed or is
otherwise recourse to such Person, including liability of a general partner in
respect of liabilities of a partnership in which it is a general partner which
would constitute “Indebtedness” hereunder (except for guaranties of customary
exceptions for fraud, misapplication of funds, environmental indemnities,
voluntary bankruptcy, collusive involuntary bankruptcy and other similar
customary exceptions to recourse liability (a “Customary Nonrecourse Debt
Guaranty”) until a claim is made with respect thereto; provided that if Borrower
reasonably believes that the liability with respect to such claim will be less
than the Indebtedness to which it relates, Borrower may include such lesser
amount subject to Administrative Agent’s prior written approval granted in its
sole discretion); (j) all Indebtedness of another Person secured by (or for
which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien on property or assets owned by such
Person, even though such Person has not assumed or become

 

16

--------------------------------------------------------------------------------



 

liable for the payment of such Indebtedness or other payment obligation; and
(k) such Person’s pro rata share of the Indebtedness of any Unconsolidated
Affiliate of such Person.  Indebtedness of any Person pursuant to clause (i) of
this definition as a result of such Person’s status as a general partner of a
partnership shall be calculated to give effect to any limitations on recourse to
the general partner in the documents evidencing such Indebtedness.

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower or any other Loan Party under any Loan Document and (b) to the extent
not otherwise described in the immediately preceding clause (a), Other Taxes.

 

“Initial Unencumbered Pool Properties” means the Eligible Unencumbered Pool
Properties so identified in Schedule 4.1.

 

“Inland Diversified” means Inland Diversified Real Estate Trust, Inc., a
Maryland corporation.

 

“Intellectual Property” has the meaning given that term in Section 7.1.(t).

 

“Interest Expense” means, with respect to any Person, on any date of
determination, without duplication, (a) total interest expense of such Person
excluding any non-cash interest expense incurred (in accordance with GAAP) for
the period of two fiscal quarters most recently ended, determined on a
consolidated basis for such period, plus (b) such Person’s pro rata share of
Interest Expense of Unconsolidated Affiliates for such period.

 

“Interest Period” means with respect to any LIBOR Loan, each period commencing
on the date such LIBOR Loan is made or the last day of the next preceding
Interest Period for such Loan and ending 1, 2, 3 or 6 months thereafter, as the
Borrower may select in a Notice of Borrowing, Notice of Continuation or Notice
of Conversion, as the case may be, except that each Interest Period that
commences on the last Business Day of a calendar month shall end on the last
Business Day of the appropriate subsequent calendar month.  Notwithstanding the
foregoing:  (i) if any Interest Period would otherwise end after the Termination
Date, such Interest Period shall end on the Termination Date; and (ii) each
Interest Period that would otherwise end on a day which is not a Business Day
shall end on the immediately following Business Day (or, if such immediately
following Business Day falls in the next calendar month, on the immediately
preceding Business Day).

 

“Interest Rate Hedge” has the meaning given that term in Section 8.16.

 

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended, and
all regulations and formal guidance issued thereunder.

 

“Investment” means, with respect to any Person, any acquisition or investment
(whether or not of a controlling interest) by such Person, by means of any of
the following:  (a) the purchase or other acquisition of any Equity Interest in
another Person, (b) a loan, advance or extension of credit to, capital
contribution to, Guaranty of Indebtedness of, or purchase or other acquisition
of any Indebtedness of, another Person, including any partnership or joint
venture interest in such other Person, or (c) the purchase or other acquisition
(in one transaction or a

 

17

--------------------------------------------------------------------------------



 

series of transactions) of assets of another Person that constitute the business
or a division or operating unit of another Person.  Any binding commitment to
make an Investment in any other Person, as well as any option of another Person
to require an Investment in such Person, shall constitute an Investment.  Except
as expressly provided otherwise, for purposes of determining compliance with any
covenant contained in a Loan Document, the amount of any Investment shall be the
amount actually invested, without adjustment for subsequent increases or
decreases in the value of such Investment.

 

“Investment Grade Rating” means a Credit Rating of BBB- or better by S&P, Baa3
or better by Moody’s or, subject to the terms of the definition of “Credit
Rating”, BBB- or better by Fitch.

 

“Investment Grade Rating Event” has the meaning set forth in Section 4.3.(b).

 

“KeyBank” means KeyBank National Association and its successors by merger.

 

“Lender” means each financial institution from time to time party hereto as a
“Lender”.

 

“Lender Hedge Provider” means with respect to the Hedge Obligations, any
counterparty thereto that, at the time the Interest Rate Hedge agreement was
entered into, was a Lender or an Affiliate of a Lender.

 

“Lending Office” means, for each Lender and for each Type of Loan, the office of
such Lender specified as such on its signature page hereto or in the applicable
Assignment and Acceptance Agreement, or such other office of such Lender of
which such Lender may notify the Agent in writing from time to time.

 

“Letter of Credit Liabilities” has the meaning given that term in the Credit
Agreement.

 

“Level” has the meaning given that term in the definition of the term
“Applicable Margin.”

 

“Leverage Ratio” means, as of any date, the ratio of (i) the then-current Total
Indebtedness to (ii) the then-current Total Asset Value.

 

“LIBOR” means, with respect to a LIBOR Loan for any Interest Period therefor,
the average rate as shown in Reuters Screen LIBOR01 Page (or any successor
service, or if such Person no longer reports such rate as determined by Agent,
by another commercially available source providing such quotations approved by
Agent) (such rate, the “LIBOR Screen Rate”) at which deposits in U.S. dollars
are offered by first class banks in the London Interbank Market at approximately
11:00 a.m. (London time) on the day that is two (2) Business Days prior to the
first day of such Interest Period with a maturity approximately equal to such
Interest Period and in an amount approximately equal to the amount to which such
Interest Period relates.  If such service or such other Person approved by Agent
described above no longer reports such rate or Agent determines in good faith
that the rate so reported no longer accurately reflects the rate available to
Agent in the London Interbank Market, then at the option of Agent, Loans shall
accrue interest at the Base Rate plus the Applicable Margin for such Loan. 
Notwithstanding the foregoing, if as so determined LIBOR shall be less than
zero, such rate shall be deemed to be

 

18

--------------------------------------------------------------------------------



 

zero except in the case of LIBOR Loans that are subject to a Specified Swap
Contract that provides a hedge against interest rate risk.

 

“LIBOR Loan” means a Term Loan bearing interest at a rate based on LIBOR.

 

“LIBOR Screen Rate” has the meaning given that term in the definition of LIBOR.

 

“LIBOR Termination Date” has the meaning set forth in Section 5.2.(b).

 

“Lien” as applied to the property of any Person means:  (a) any security
interest, encumbrance, mortgage, deed to secure debt, deed of trust, assignment
of leases and rents, pledge, lien, charge or lease constituting a Capitalized
Lease Obligation, conditional sale or other title retention agreement, or other
security title or encumbrance of any kind in respect of any property of such
Person, or upon the income, rents or profits therefrom; (b) any arrangement,
express or implied, under which any property of such Person is transferred,
sequestered or otherwise identified for the purpose of subjecting the same to
the payment of Indebtedness or performance of any other obligation in priority
to the payment of the general, unsecured creditors of such Person; (c) the
filing of any financing statement under the Uniform Commercial Code or its
equivalent in any jurisdiction, other than any precautionary filing not
otherwise constituting or giving rise to a Lien, including a financing statement
filed (i) in respect of a lease not constituting a Capitalized Lease Obligation
pursuant to Section 9-505 (or a successor provision) of the Uniform Commercial
Code or its equivalent as in effect in an applicable jurisdiction or (ii) in
connection with a sale or other disposition of accounts or other assets not
prohibited by this Agreement in a transaction not otherwise constituting or
giving rise to a Lien; and (d) any agreement by such Person to grant, give or
otherwise convey any of the foregoing.  Any requirement in documentation
evidencing or governing Unsecured Indebtedness that requires that such Unsecured
Indebtedness be secured on an “equal and ratable” basis to the extent that other
Unsecured Indebtedness is secured shall not constitute a Lien or a Negative
Pledge, but there shall be a Lien to the extent any such security is granted.

 

“LLC Division” means in the event Borrower or any Guarantor is a limited
liability company, (i) the division of Borrower or any such Guarantor into two
or more newly formed limited liability companies (whether or not Borrower or any
such Guarantor is a surviving entity following any such division) pursuant to,
in the event Borrower or any such Guarantor is organized under the laws of the
State of Delaware, Section 18-217 of the Delaware Limited Liability Company Act
or, in the event Borrower or any such Guarantor is organized under the laws of a
State or Commonwealth of the United States (other than Delaware) or of the
District of Columbia, any similar provision under any similar act governing
limited liability companies organized under the laws of such State or
Commonwealth or of the District of Columbia, or (ii) the adoption of a plan
contemplating, or the filing of any certificate with any applicable Governmental
Authority that results or may result in, any such division.

 

“Loan” means a Term Loan.

 

“Loan Document” means this Agreement, each Note, any Guaranty, the Springing
Guaranty, and each other document or instrument now or hereafter executed and
delivered by a Loan Party in connection with, pursuant to or relating to this
Agreement.

 

19

--------------------------------------------------------------------------------



 

“Loan Party” means the Borrower, the Parent and each other Guarantor.  As of the
Effective Date there are no Loan Parties other than the Borrower and the Parent.

 

“Mandatorily Redeemable Stock” means, with respect to any Person, any Equity
Interest of such Person which by the terms of such Equity Interest (or by the
terms of any security into which it is convertible or for which it is
exchangeable or exercisable), upon the happening of any event or otherwise
(a) matures or is mandatorily redeemable, pursuant to a sinking fund obligation
or otherwise (other than an Equity Interest to the extent redeemable in exchange
for common stock or other equivalent common Equity Interests), (b) is
convertible into or exchangeable or exercisable for Indebtedness or Mandatorily
Redeemable Stock, or (c) is redeemable at the option of the holder thereof, in
whole or in part (other than an Equity Interest which is redeemable solely in
exchange for common stock or other equivalent common Equity Interests), in each
case on or prior to the date on which all Loans are scheduled to be due and
payable in full.

 

“Marketable Securities” means Investments in capital stock or debt securities
issued by any Person (other than Borrower, Parent, or an Unconsolidated
Affiliate) which are publicly traded on a national exchange, excluding Cash
Equivalents.

 

“Material Acquisition” means (a) a single acquisition by Borrower or any of its
Subsidiaries of properties or assets for a gross purchase price equal to or in
excess of ten percent (10%) of Total Asset Value (determined without giving
effect to such acquisition) or (b) one or more acquisitions by Borrower or any
of its Subsidiaries of properties or assets in any two consecutive fiscal
quarters for an aggregate gross purchase price equal to or in excess of ten
percent (10%) of Total Asset Value (determined without giving effect to such
acquisitions).

 

“Material Adverse Effect” means a materially adverse effect on (a) the business,
assets, liabilities, condition (financial or otherwise), or results of
operations of the Parent and its Subsidiaries, or the Borrower and its
Subsidiaries, in each case, taken as a whole, (b) the ability of the Borrower
and the other Loan Parties, taken as a whole, to perform their obligations under
the Loan Documents, (c) the validity or enforceability of any of the Loan
Documents, and (d) the rights and remedies of the Lenders and the Agent under
any of the Loan Documents.

 

“Material Contract” means any contract or other arrangement (other than Loan
Documents), whether written or oral, to which the Parent, the Borrower, or any
other Subsidiary is a party as to which the breach, nonperformance, cancellation
or failure to renew by any party thereto could reasonably be expected to have a
Material Adverse Effect.

 

“Material Subsidiary” means any Subsidiary of Parent or Borrower to which five
percent (5%) or more of Total Asset Value is attributable.

 

“Moody’s” means Moody’s Investors Service, Inc.

 

“Mortgage” means a mortgage, deed of trust, deed to secure debt or similar
security instrument made by a Person owning an interest in real property
granting a Lien on such interest in real property as security for the payment of
Indebtedness of such Person or another Person.

 

20

--------------------------------------------------------------------------------


 

“Mortgage Note Receivable” means a promissory note secured by a Mortgage of
which the Parent, the Borrower or another Subsidiary is the holder and retains
the rights of collection of all payments thereunder.

 

“Multiemployer Plan” means at any time a multiemployer plan within the meaning
of Section 3(37) or 4001(a)(3) of ERISA or Section 414(f) of the Internal
Revenue Code to which any member of the ERISA Group is then making or accruing
an obligation to make contributions or has within the preceding five plan years
made contributions, including for these purposes any Person which ceased to be a
member of the ERISA Group during such five year period.

 

“Negative Pledge” means, with respect to a given asset, any provision of a
document, instrument or agreement (other than any Loan Document) which prohibits
or purports to prohibit the creation or assumption of any Lien on such asset as
security for Indebtedness of the Person owning such asset or any other Person;
provided, however, that the following shall not constitute a Negative Pledge: 
(a) an agreement that conditions a Person’s ability to encumber its assets
(i) in order to be included in a pool of unencumbered assets to comply with
financial covenant ratios with respect to Unsecured Indebtedness or (ii) upon
the maintenance of one or more specified ratios that limit such Person’s ability
to encumber its assets but that in each case do not generally prohibit the
encumbrance of its assets, or the encumbrance of specific assets, or (b) a
provision contained in any agreement that evidences Unsecured Indebtedness which
contains restrictions on encumbering assets that are substantially similar to,
or less restrictive than, those restrictions contained in the Loan Documents.

 

“Net Operating Income” or “NOI” means, for any Property and for a given period,
the sum of the following (without duplication and determined on a consistent
basis with prior periods):  (a) rents and other revenues received in the
ordinary course from such Property (excluding pre-paid rents and revenues and
security deposits except to the extent applied in satisfaction of tenants’
obligations for rent) minus (b) all expenses paid (excluding interest) related
to the ownership, operation or maintenance of such Property, including but not
limited to, an appropriate accrual for property taxes and insurance, assessments
and the like, utilities, payroll costs, maintenance, repair and landscaping
expenses, marketing expenses, and general and administrative expenses (including
an appropriate allocation for legal, accounting, advertising, marketing and
other expenses incurred in connection with such Property, but specifically
excluding general overhead expenses of the Borrower or any Subsidiary and any
property management fees) minus (c) the Capital Reserves for such Property as of
the end of such period minus (d) an imputed management fee in the amount of
three percent (3.0%) of the gross revenues for such Property for such period. 
Net Operating Income of a Person shall include such Person’s pro rata share of
Net Operating Income of its Unconsolidated Affiliates.  Net Operating Income
shall be adjusted to remove any impact from straight line rent leveling
adjustments required under GAAP and amortization of intangibles pursuant to
Statement of Financial Accounting Standards number 141.  For purposes of
determining the Unencumbered Pool Value and Unsecured Debt Interest Coverage
Ratio with respect to an Unencumbered Controlled Pool Property, the Borrower’s
or a Borrowing Base Subsidiary’s share of the Net Operating Income from such
Property shall be utilized instead of the Net Operating Income from such
Property.

 

21

--------------------------------------------------------------------------------



 

“Non-Core Property” means any Property which is (a) not operated as a retail
property or (b) a mixed use property that does not have the majority of the NOI
from which is attributable to leases to tenants primarily for retail use.

 

“Non-Defaulting Lender” means, at any time, any Lender that is not a Defaulting
Lender at such time.

 

“Nonrecourse Indebtedness” means, with respect to a Person, Indebtedness for
borrowed money in respect of which recourse for payment (except for customary
exceptions, such as for fraud, misapplication of funds, environmental
indemnities, voluntary bankruptcy, collusive involuntary bankruptcy, and other
customary exceptions to recourse liability of a similar nature until a claim is
made with respect thereto; provided that if Borrower reasonably believes that
the liability with respect to such claim will be less than the Indebtedness to
which it relates, Borrower may include such lesser amount subject to
Administrative Agent’s prior written approval granted in its sole discretion) is
contractually limited to specific assets of such Person encumbered by a Lien
securing such Indebtedness.

 

“Note” means a Term Loan Note.

 

“Notice of Borrowing” means a notice in the form of Exhibit C to be delivered to
the Agent pursuant to Section 2.1.(b) evidencing the Borrower’s request for a
borrowing of Term Loans.

 

“Notice of Continuation” means a notice in the form of Exhibit D to be delivered
to the Agent pursuant to Section 2.9. evidencing the Borrower’s request for the
Continuation of a LIBOR Loan.

 

“Notice of Conversion” means a notice in the form of Exhibit E to be delivered
to the Agent pursuant to Section 2.10. evidencing the Borrower’s request for the
Conversion of a Loan from one Type to another Type.

 

“Obligations” means, individually and collectively:  (a) the aggregate principal
balance of, and all accrued and unpaid interest on, all Loans; and (b) all other
indebtedness, liabilities, obligations, covenants and duties of the Borrower and
the other Loan Parties owing to the Agent or any Lender of every kind, nature
and description, under or in respect of this Agreement or any of the other Loan
Documents, including, without limitation, the Fees and indemnification
obligations, whether direct or indirect, absolute or contingent, due or not due,
contractual or tortious, liquidated or unliquidated, and whether or not
evidenced by any promissory note, including any such items accruing after the
filing of any petition in bankruptcy, or the commencement of any insolvency,
reorganization or like proceeding, whether or not a claim for post-filing or
post-petition interest or other amounts as allowed in such proceeding.

 

“Occupancy Rate” means, with respect to a Property at any time, the ratio,
expressed as a percentage, of (a) the net rentable square footage of such
Property actually occupied by tenants that are not Affiliates paying rent at
rates not materially less than rates generally prevailing at the time the
applicable lease was entered into, pursuant to binding leases as to which no
monetary default has occurred and has continued unremedied for 30 or more days
to (b) the aggregate net rentable square footage of such Property.  For purposes
of the definition of “Occupancy Rate”, a

 

22

--------------------------------------------------------------------------------



 

tenant shall be deemed to actually occupy a Property notwithstanding a temporary
cessation of operations for renovation, repairs or other temporary reason.

 

“OFAC” means the Office of Foreign Asset Control of the Department of the
Treasury of the United States of America.

 

“Off-Balance Sheet Obligations” means liabilities and obligations of the Parent,
the Borrower, any Subsidiary or any other Person in respect of “off-balance
sheet arrangements” (as defined in the SEC Off-Balance Sheet Rules) which the
Parent would be required to disclose in the “Management’s Discussion and
Analysis of Financial Condition and Results of Operations” section of the
Parent’s report on Form 10 Q or Form 10 K (or their equivalents) which the
Parent is required to file with the Securities and Exchange Commission (or any
Governmental Authority substituted therefor).  As used in this definition, the
term “SEC Off-Balance Sheet Rules” means the Disclosure in Management’s
Discussion and Analysis About Off Balance Sheet Arrangements, Securities Act
Release No. 33-8182, 68 Fed. Reg. 5982 (Feb. 5, 2003) (codified at 17 CFR pts.
228, 229 and 249).

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising solely from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.12.(i)).

 

“Parent” means Kite Realty Group Trust, a real estate investment trust formed
under the laws of the State of Maryland.

 

“Participant” has the meaning given that term in Section 13.5.(c).

 

“Participant Register” has the meaning given that term in Section 13.5.(c).

 

“PBGC” means the Pension Benefit Guaranty Corporation and any successor agency.

 

“Permitted Environmental Liens” means any Lien arising out of or related to any
Environmental Laws (i) which is being contested in good faith by appropriate
proceedings which operate to suspend the enforcement thereof and for which
adequate reserves have been established in accordance with GAAP, (ii) which has
been bonded-off in a manner reasonably acceptable to the Agent, or
(iii) consisting of restrictions on the use of real property, which restrictions
do not materially detract from the value, financeability or marketability of
such

 

23

--------------------------------------------------------------------------------



 

property or impair the intended use thereof in the business of the Parent, the
Borrower, and its other Subsidiaries.

 

“Permitted Liens” means, as to any asset or property of a Person:  (a) Liens
securing taxes, assessments and other charges or levies imposed by any
Governmental Authority (excluding any Lien imposed pursuant to any of the
provisions of ERISA or pursuant to any Environmental Laws (other than Permitted
Environmental Liens)) or the claims of materialmen, mechanics, carriers,
warehousemen or landlords for labor, materials, supplies or rentals incurred in
the ordinary course of business, which are not at the time required to be paid
or discharged under Section 8.6.; (b) Liens consisting of deposits or pledges
made, in the ordinary course of business, in connection with, or to secure
payment of, obligations under workers’ compensation, unemployment insurance or
similar Applicable Laws; (c) Liens consisting of encumbrances in the nature of
zoning restrictions, easements, and rights or restrictions of record on the use
of real property, which do not materially detract from the value of such
property or impair the intended use thereof in the business of such Person;
(d) the rights of tenants under leases or subleases not interfering with the
ordinary conduct of business of such Person; (e) Liens in favor of the Agent for
the benefit of the Lenders under this Agreement; (f) Liens in favor of the
Borrower or a Guarantor securing obligations owing by a Subsidiary to the
Borrower or a Guarantor; (g) Liens in existence as of the Effective Date and set
forth in Part II of Schedule 7.1.(f); and (h) Liens on a cash collateral account
maintained pursuant to the Credit Agreement to secure obligations with respect
to swingline loans and letters of credit provided under the Credit Agreement.

 

“Person” means an individual, corporation, partnership, limited liability
company, association, trust or unincorporated organization, or a government or
any agency or political subdivision thereof.

 

“Plan” means at any time an employee pension benefit plan (other than a
Multiemployer Plan) which is covered by Title IV of ERISA or subject to the
minimum funding standards under Section 412 of the Internal Revenue Code or
Section 302 of ERISA and either (a) is maintained, or contributed to, by any
member of the ERISA Group or (b) has at any time within the preceding five years
been maintained, or contributed to, by any Person which was at such time a
member of the ERISA Group.

 

“Post Default Rate” means a rate per annum equal to the interest rate otherwise
in effect from time to time hereunder plus two percent (2.0%).

 

“Preferred Dividends” means, for any period and without duplication, all
Restricted Payments paid during such period on Preferred Equity Interests issued
by the Parent or a Subsidiary.  Preferred Dividends shall not include dividends
or distributions (a) paid or payable solely in Equity Interests (other than
Mandatorily Redeemable Stock) payable to holders of such class of Equity
Interests, (b) paid or payable to the Parent or a Subsidiary, or
(c) constituting or resulting in the redemption of Preferred Equity Interests,
other than scheduled redemptions not constituting balloon, bullet or similar
redemptions in full.

 

“Preferred Equity Interests” means, with respect to any Person, Equity Interests
in such Person which are entitled to preference or priority over any other
Equity Interest in such Person in respect of the payment of dividends or
distribution of assets upon liquidation or both.

 

24

--------------------------------------------------------------------------------



 

“Prepayment Consideration” has the meaning given that term in Section 2.8.

 

“Prime Rate” means the rate of interest per annum announced publicly by the
Lender then acting as the Agent as its prime rate from time to time.  The Prime
Rate is not necessarily the best or the lowest rate of interest offered by the
Lender acting as the Agent or any other Lender.

 

“Principal Office” means the office of the Agent located at 127 Public Square,
Cleveland, Ohio, or such other office of the Agent as the Agent may designate
from time to time.

 

“Prior Revolving Loan Agreement” means that certain Third Amended and Restated
Credit Agreement, dated as of February 26, 2013.

 

“Prior Term Loan Agreement” means that certain Term Loan Agreement dated as of
April 30, 2012, as amended by that certain First Amendment to Term Loan
Agreement dated as of February 26, 2013 and that certain Second Amendment to
Term Loan Agreement dated as of August 21, 2013.

 

“Property” means any parcel of real property owned or leased (in whole or in
part) or operated by the Parent, the Borrower, any other Subsidiary or any
Unconsolidated Affiliate of the Parent and which is located in a contiguous
state of the United States of America or the District of Columbia.

 

“Rating Agencies” means S&P, Moody’s and Fitch, collectively, and “Rating
Agency” means S&P, Moody’s or Fitch.

 

“Recipient” means (a) the Administrative Agent, and (b) any Lender.

 

“Recourse Indebtedness” means all Indebtedness of the Parent, the Borrower, or
any Subsidiary of Parent which does not constitute Nonrecourse Indebtedness,
determined on a consolidated basis.

 

“Register” has the meaning given that term in Section 13.5.(e).

 

“Regulatory Change” means, with respect to any Lender, any change effective
after the Effective Date in Applicable Law (including without limitation,
Regulation D of the Board of Governors of the Federal Reserve System) or the
adoption or making after such date of any interpretation, directive or request
applying to a class of banks, including such Lender, of or under any Applicable
Law (whether or not having the force of law and whether or not failure to comply
therewith would be unlawful) by any Governmental Authority or monetary authority
charged with the interpretation or administration thereof or compliance by any
Lender with any request or directive regarding capital adequacy or liquidity. 
The Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, publications, orders, guidelines and directives thereunder or issued in
connection therewith and all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case pursuant to Basel III, shall be
deemed to have been adopted and gone into effect after the Effective Date
regardless of when adopted, enacted or issued.

 

25

--------------------------------------------------------------------------------



 

“REIT” means a Person qualifying for treatment as a “real estate investment
trust” as defined in Section 856 of the Internal Revenue Code.

 

“Renovation Property” means any Property which is a Core Property or a Non-Core
Property where more than 10% of the net rentable square footage of such Property
is vacant due to renovations being made at such Property.

 

“Representative” has the meaning given that term in Section 13.21.

 

“Requisite Lenders” means, as of any date, Lenders having greater than 50% of
the aggregate amount of the Commitments (not held by Defaulting Lenders who are
not entitled to vote), or, if any of the Commitments have been terminated or
reduced to zero, Lenders holding greater than 50% of the principal amount of the
aggregate outstanding Loans (not held by Defaulting Lenders who are not entitled
to vote).  Commitments and Term Loans held by Defaulting Lenders shall be
disregarded when determining the Requisite Lenders.

 

“Responsible Officer” means with respect to the Parent, the Borrower or any
Subsidiary, the chief executive officer, the chief financial officer, any
executive vice president or any senior vice president of the Parent, the
Borrower or such Subsidiary.

 

“Restricted Payment” means:  (a) any dividend or other distribution, direct or
indirect, on account of any Equity Interest of the Borrower, Parent or any
Subsidiary thereof now or hereafter outstanding, except a dividend payable
solely in Equity Interests of identical class to the holders of that class;
(b) any redemption, conversion, exchange, retirement, sinking fund or similar
payment, purchase or other acquisition for value, direct or indirect, of any
Equity Interest of the Borrower or any Subsidiary now or hereafter outstanding;
and (c) any payment made to retire, or to obtain the surrender of, any
outstanding warrants, options or other rights to acquire any Equity Interests of
the Borrower, Parent or any Subsidiary thereof now or hereafter outstanding.

 

“Sanctions Laws and Regulations” means any applicable sanctions, prohibitions or
requirements imposed by any applicable executive order or by any applicable
sanctions program administered by OFAC, the United States Department of
Treasury, the United States Department of State, the United Nations Security
Council, the European Union or Her Majesty’s Treasury.

 

“Secured Indebtedness” means any Indebtedness of a Person that is secured by a
Lien on a Property or on any ownership interests in any other Person or on any
other assets, provided that the portion of such Indebtedness included in
“Secured Indebtedness” shall not exceed the sum of the aggregate value of the
assets securing such Indebtedness at the time such Indebtedness was incurred,
plus the aggregate value of any improvements to such assets, plus the value of
any additional assets provided to secure such Indebtedness.  Notwithstanding the
foregoing, Secured Indebtedness shall exclude Indebtedness that (i) is secured
solely by ownership interests in another Person that owns a Property which is
encumbered by a mortgage securing Indebtedness and (ii) is Recourse
Indebtedness.

 

“Securities Act” means the Securities Act of 1933, as amended from time to time,
together with all rules and regulations issued thereunder.

 

26

--------------------------------------------------------------------------------



 

“Solvent” means, when used with respect to any Person, that (a) the fair value
and the fair salable value of its assets (excluding any Indebtedness due from
any affiliate of such Person) are each in excess of the fair valuation of its
total liabilities (including all contingent liabilities computed at the amount
which, in light of all the facts and circumstances existing at such time,
represents the amount that could reasonably be expected to become an actual and
matured liability); (b) such Person is able to pay its debts or other
obligations in the ordinary course as they mature; and (c) such Person has
capital not unreasonably small to carry on its business and all business in
which it proposes to be engaged.

 

“S&P” means S&P Global Ratings.

 

“Specified Swap Contract” means (a) all swap contracts entered into prior to
July 28, 2016 as disclosed to Administrative Agent, and (b) all swap contracts
entered into on or after the July 28, 2016 but prior to January 1, 2017, in the
case of this clause (b), not to exceed $250,000,000.

 

“Springing Guaranty” means the Springing Guaranty executed and delivered by the
Parent, such Springing Guaranty to be substantially in the form of Exhibit B-2.

 

“Springing Recourse Event” has the meaning given that term in the Springing
Guaranty.

 

“Subsidiary” means, for any Person, any corporation, partnership or other entity
of which at least a majority of the Equity Interests having by the terms thereof
ordinary voting power to elect a majority of the board of directors or other
individuals performing similar functions of such corporation, partnership or
other entity (without regard to the occurrence of any contingency) is at the
time directly or indirectly owned or controlled by such Person or one or more
Subsidiaries of such Person or by such Person and one or more Subsidiaries of
such Person, and shall include all Persons the accounts of which are
consolidated with those of such Person pursuant to GAAP.  For the avoidance of
doubt, each Unencumbered Pool Property Controlled Subsidiary shall be deemed to
be a Subsidiary of Borrower.

 

“Taxable REIT Subsidiary” has the meaning given that term in Section 856(l) of
the Internal Revenue Code.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Termination Date” means October 24, 2025, or such later date to which the
Termination Date may be extended pursuant to Section 2.13.(a).

 

“Term Loan” means an individual term loan or the aggregate term loans, as the
case may be, in the maximum principal amount of $250,000,000.00 made by the
Lenders hereunder pursuant to Section 2.1., as such maximum principal amount may
be increased pursuant to Section 2.16.

 

“Term Loan Extension Request” has the meaning given such term in
Section 2.13.(a).

 

27

--------------------------------------------------------------------------------



 

“Term Loan Note” has the meaning given that term in Section 2.11.(a).

 

“Titled Agents” means each of the Agent, the Bookrunners and the Syndication
Agents.

 

“Total Asset Value” means, on any date of determination, the sum of all of the
following of the Borrower and its Subsidiaries on a consolidated basis
determined in accordance with GAAP applied on a consistent basis:  (a) cash and
Cash Equivalents, plus (b) with respect to each Property that is a Core Property
or a Non-Core Property then owned by the Borrower or any Subsidiary (but
excluding (A) Properties acquired by the Borrower or any Subsidiary during the
immediately preceding four (4) fiscal quarter periods of the Borrower for which
financial results have been reported, (B) Construction-In-Process Properties and
(C) Unimproved Land), the quotient of (i) the product of (A) Net Operating
Income attributable to such Property for the fiscal two (2) quarters most
recently ended for which financial results have been reported, times (B) 2,
divided by (ii) the Capitalization Rate, plus (c) the GAAP book value of
Properties that are Core Properties or Non-Core Properties then owned which were
acquired during the four (4) fiscal quarters most recently ended for which
financial results have been reported, plus (d) the aggregate
Construction-In-Process Value of each Construction-In-Process Property then
owned, plus (e) the GAAP book value of those portions of Renovation Properties
which are then vacant and under renovation, Unimproved Land, Mortgage Note
Receivables and other promissory notes then owned, plus (f) Marketable
Securities.  The Borrower’s pro rata share of assets held by Unconsolidated
Affiliates will be included in Total Asset Value calculations consistent with
the above described treatment for wholly owned assets.  Notwithstanding the
foregoing, to the extent that more than (i) ten percent (10%) of Total Asset
Value would be attributable to Mortgage Notes Receivable (with each asset valued
at the lower of its acquisition cost and its fair market value); (ii) twenty
percent (20%) of Total Asset Value would be attributable to Unconsolidated
Affiliates (valued at the greater of their aggregate cash investment in that
entity or the portion of Total Asset Value attributable to such entity or its
assets (with such value determined without regard to the limitations in this
sentence) as the case may be); (iii) ten percent (10%) of Total Asset Value
would be attributable to Unimproved Land (with each asset valued at its GAAP
book value); (iv) fifteen percent (15%) of Total Asset Value would be
attributable to the Development Properties (with each asset valued at its GAAP
book value and including the Borrower’s pro-rata share of the GAAP book value of
Development Properties owned by Unconsolidated Affiliates); (v) ten percent
(10%) of Total Asset Value would be attributable to Marketable Securities
(valued in accordance with GAAP); or (vi) the aggregate of investments under
clauses (i), (iii), (iv) and (v) above would exceed twenty-five percent (25%) of
Total Asset Value, such excess shall be excluded from the calculation of Total
Asset Value.

 

“Total Indebtedness” means all Indebtedness of the Parent, the Borrower and all
Subsidiaries determined on a consolidated basis.

 

“Type” with respect to any Loan, refers to whether such Loan is a LIBOR Loan or
Base Rate Loan.

 

“Unconsolidated Affiliate” means, with respect to any Person, any other Person
in whom such Person holds an Investment, which Investment is accounted for in
the financial statements of such Person on an equity basis of accounting and
whose financial results would not

 

28

--------------------------------------------------------------------------------



 

be consolidated under GAAP with the financial results of such Person on the
consolidated financial statements of such Person.

 

“Unencumbered Controlled Pool Property” means the Properties that are owned (or
ground leased under a Ground Lease) by an Unencumbered Pool Property Controlled
Subsidiary.

 

“Unencumbered Pool Property Controlled Subsidiary” means each of Inland
Diversified Las Vegas Craig, L.L.C., Inland Diversified North Las Vegas Losee,
L.L.C. and Dayville Property Development LLC, provided that such Persons shall
only qualify as an Unencumbered Pool Property Controlled Subsidiary if at all
times (a) the Borrower or a Wholly Owned Subsidiary of the Borrower is the
managing member of the sole members of such Person (the “Upper Tier Venture”),
(b) the Borrower or a Wholly Owned Subsidiary of Borrower owns at least a
majority of the economic interest in such Person and the Upper Tier Venture,
(c) the Borrower or a Wholly Owned Subsidiary of Borrower controls all
operational, financing, sale and investment decisions related to such
Unencumbered Controlled Pool Property (or the remedy for selling the applicable
Property prior to December 27, 2018 without the consent of the holders of the
balance of the interests in the Upper Tier Venture would be to allow such
holders to require the redemption of their interest), (d) the Unencumbered Pool
Property Controlled Subsidiary and the Upper Tier Venture have the power and
authority without any limit to cause the Unencumbered Pool Property Controlled
Subsidiary to be a Guarantor and to grant a Lien to secure the Obligations of
Borrower under the Loan Documents, and (e) there is no contractual provision or
agreement with the holder of the balance of the interests in the Upper Tier
Venture and/or Unencumbered Pool Property Controlled Subsidiary that provides
such holder with the right (x) to change or replace management of such
Unencumbered Pool Property Controlled Subsidiary or Upper Tier Venture, (y) to
obtain additional consent or approval rights, or (z) to acquire the direct or
indirect interest of Borrower in such Unencumbered Pool Property Controlled
Subsidiary or Upper Tier Venture, upon non-payment of any distributions to it or
other default by Borrower or other Wholly Owned Subsidiary of Borrower.

 

“Unencumbered Pool” means, as of any date of determination, (a) the Initial
Unencumbered Pool Properties, plus (b) each other Eligible Unencumbered Pool
Property which has been added to the Unencumbered Pool as of such date, plus
(c) any Property approved by the Requisite Lenders in writing for inclusion in
the Unencumbered Pool, minus (d) any Property which has been removed from the
Unencumbered Pool by the Borrower or pursuant to this Agreement as of such date,
minus (e) any Property which has been removed from the Unencumbered Pool
pursuant to the next sentence hereof as of such date (and plus any Eligible
Unencumbered Pool Property which has been added back into the Unencumbered Pool
pursuant to the next sentence hereof), minus (f) any Unencumbered Pool Property
which no longer satisfies the requirements of an Eligible Unencumbered Pool
Property.  In the event that all or any material portion of a Property then
within the Unencumbered Pool shall be damaged or taken by condemnation, then, in
the Agent’s reasonable discretion, such Property shall either be treated as a
Renovation Property or no longer be a part of the Unencumbered Pool unless and
until any damage to such Property is repaired or restored, such Property becomes
fully operational and the Agent shall receive evidence satisfactory to the Agent
of the projected Net Operating Income of such Property following such repair or
restoration.  In the event that all or any material portion of any
Construction-in-Process Property then within the Unencumbered Pool shall be
damaged or taken by condemnation, then the Agent may reduce the amount of the
Unencumbered Pool Value

 

29

--------------------------------------------------------------------------------



 

in an amount which the Agent reasonably deems appropriate in light of such
damage or condemnation; or may remove such Construction-In-Process Property from
the Unencumbered Pool unless and until such Construction-In-Process Property is
repaired or restored to the Agent’s reasonable satisfaction.

 

“Unencumbered Pool Property” means a Property then included in the Unencumbered
Pool.  An Unencumbered Controlled Pool Property may be an Unencumbered Pool
Property subject to the terms hereof.

 

“Unencumbered Pool Value” means, as of any date of determination, (i) (A) the
annualized aggregate NOI attributable to then-current Unencumbered Pool
Properties included in the Unencumbered Pool for the period of two (2) fiscal
quarters most recently ended for which financial results of Parent have been
reported (excluding 100% of the NOI attributable to any such Properties which
constitute, as of such date, either Construction-In-Process Properties or
Non-Core Properties, or which are not owned by Borrower or a Wholly Owned
Subsidiary of Borrower or an Unencumbered Pool Property Controlled Subsidiary
for at least the four (4) immediately preceding full fiscal quarters for which
financial results of Borrower have been reported (or which are no longer owned
by Borrower or a Wholly Owned Subsidiary of Borrower or an Unencumbered Pool
Property Controlled Subsidiary as of such date)) divided by (B) the
Capitalization Rate, plus (ii) the value, at cost, of all Unencumbered Pool
Properties included in the Unencumbered Pool acquired by Borrower or a Wholly
Owned Subsidiary of the Borrower or an Unencumbered Pool Property Controlled
Subsidiary during the four (4) immediately preceding full fiscal quarters for
which financial results of Borrower have been reported, plus (iii) the value, at
cost, of any Unencumbered Pool Properties included in the Unencumbered Pool that
are either Non-Core Properties or Construction-In-Process Properties and of
those portions of the Eligible Unencumbered Pool Properties which are also
Renovation Properties which are then vacant and under renovation, provided,
however, (x) should the amount added under clause (iii) herein on account of
Non-Core Properties, Construction-In-Process Properties and such portions of
Renovation Properties constitute more than fifteen percent (15%) of the total
Unencumbered Pool Value, or should the total amount of Unencumbered Pool Value
attributable to Unencumbered Pool Properties leased by Borrower and the
Borrowing Base Subsidiaries under Ground Leases constitute more than fifteen
percent (15%) of the total Unencumbered Pool Value, such excess in each case
above fifteen percent (15%) shall be excluded for purposes of calculating
Unencumbered Pool Value, and (y) provided further that if any Renovation
Property is an Unencumbered Controlled Pool Property, the cost attributable to
such Property shall be adjusted in a manner reasonably satisfactory to the Agent
to account for the minority interest in such Property.

 

“Unfunded Liabilities” means, with respect to any Plan at any time, the amount
(if any) by which (a) the value of all benefit liabilities under such Plan,
determined on a plan termination basis using the assumptions prescribed by the
PBGC for purposes of Section 4044 of ERISA, exceeds (b) the fair market value of
all Plan assets allocable to such liabilities under Title IV of ERISA (excluding
any accrued but unpaid contributions), all determined as of the then most recent
valuation date for such Plan, but only to the extent that such excess represents
a potential liability of a member of the ERISA Group to the PBGC or any other
Person.

 

30

--------------------------------------------------------------------------------


 

“Unimproved Land” means, on any date of determination, land on which no
development (other than improvements that are not material and are temporary in
nature) has occurred and for which no development is scheduled in the following
12 months.

 

“Unsecured Debt Interest Coverage Ratio” means, as of any date of determination,
the ratio of (a) the sum of (i) the aggregate annualized Net Operating Income
attributable to then-current Eligible Unencumbered Pool Properties included in
the Unencumbered Pool, calculated based on the period of two (2) fiscal quarters
most recently ended for which financial results of Parent have been reported
(including, with respect to Unencumbered Pool Properties acquired during the
immediately preceding two (2) fiscal quarters, either (A) the annualized NOI of
such properties, calculated based on the two (2) fiscal quarters most recently
ended or (B) the NOI of such properties for the period such properties have been
owned by Borrower or a Borrowing Base Subsidiary, annualized in a manner
reasonably acceptable to Agent, minus (ii) annualized Capital Reserves in
respect of the Unencumbered Pool Properties, calculated based on the period of
two (2) fiscal quarters most recently ended, divided by (b) the Unsecured Debt
Interest Expense.

 

“Unsecured Debt Interest Expense” means on any date of determination, the
product of (a) actual incurred interest expense with respect to Unsecured
Indebtedness of Parent, Borrower and their Subsidiaries for the period of two
fiscal quarters most recently ended, multiplied by (b) 2, determined on a
consolidated basis for such period.

 

“Unsecured Indebtedness” means with respect to any person, all Indebtedness of
such person for borrowed money (which for the purposes hereof shall include all
actual or potential reimbursement obligations with respect to letters of credit
(whether or not the same have been presented for payment)) that does not
constitute Secured Indebtedness.

 

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Internal Revenue Code.

 

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 3.12.(f)(ii)(B)(III).

 

“Wholly Owned Subsidiary” means any Subsidiary of a Person in respect of which
all of the equity securities or other ownership interests (other than, in the
case of a corporation, directors’ qualifying shares) are at the time directly or
indirectly owned or controlled by such Person or one or more other Subsidiaries
of such Person or by such Person and one or more other Subsidiaries of such
Person.

 

“Withholding Agent” means (a) the Parent, (b) the Borrower, (c) any other Loan
Party and (d) the Administrative Agent, as applicable.

 

“Write-Down and Conversion Powers” means with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

31

--------------------------------------------------------------------------------



 

Section 1.2.                                                        General;
References to Times.

 

Unless otherwise indicated, all accounting terms, ratios and measurements shall
be interpreted or determined in accordance with GAAP; provided that, if at any
time any change in GAAP would affect the computation of any financial ratio or
requirement set forth in any Loan Document, and either the Borrower or the
Requisite Lenders shall so request, the Agent, the Lenders and the Borrower
shall negotiate in good faith to amend such ratio or requirement to preserve the
original intent thereof in light of such change in GAAP (subject to the approval
of the Requisite Lenders); provided further that, until so amended, (i) such
ratio or requirement shall continue to be computed in accordance with GAAP prior
to such change therein and (ii) the Borrower shall provide to the Agent and the
Lenders financial statements and other documents required under this Agreement
or as reasonably requested hereunder setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP.  References in this Agreement to “Sections”, “Articles”,
“Exhibits” and “Schedules” are to sections, articles, exhibits and schedules
herein and hereto unless otherwise indicated.  References in this Agreement to
any document, instrument or agreement (a) shall include all exhibits, schedules
and other attachments thereto, (b) shall include all documents, instruments or
agreements issued or executed in replacement thereof, to the extent permitted
hereby and (c) shall mean such document, instrument or agreement, or replacement
or predecessor thereto, as amended, supplemented, restated or otherwise modified
as of the date of this Agreement and from time to time thereafter to the extent
not prohibited hereby and in effect at any given time.  A reference to a Person
shall include its successors and permitted assigns and in the event Borrower or
a Guarantor is a limited liability company and shall undertake an LLC Division,
shall be deemed to include each limited liability company resulting from any
such LLC Division.  Wherever from the context it appears appropriate, each term
stated in either the singular or plural shall include the singular and plural,
and pronouns stated in the masculine, feminine or neuter gender shall include
the masculine, the feminine and the neuter.  Unless explicitly set forth to the
contrary, a reference to “Subsidiary” means a Subsidiary of the Parent or a
Subsidiary of such Subsidiary and a reference to an “Affiliate” means a
reference to an Affiliate of the Parent.  Titles and captions of Articles,
Sections, subsections and clauses in this Agreement are for convenience only,
and neither limit nor amplify the provisions of this Agreement.  Unless
otherwise indicated, all references to time are references to Cleveland, Ohio
time.  The calculation of liabilities shall not include any fair value
adjustments to the carrying value of liabilities to record such liabilities at
fair value pursuant to electing the fair value option election under FASB ASC
825-10-25 (formerly known as FAS 159, The Fair Value Option for Financial Assets
and Financial Liabilities) or other FASB standards allowing entities to elect
fair value option for financial liabilities.  Therefore, the amount of
liabilities shall be the historical cost basis, which generally is the
contractual amount owed adjusted for amortization or accretion of any premium or
discount.  To the extent that any of the representations and warranties
contained in this Agreement or any other Loan Document is qualified by “Material
Adverse Effect” or any other materiality qualifier, then any further qualifier
as to representations and warranties being true or correct “in all material
respects” contained elsewhere in the Loan Documents shall not apply with respect
to any such representations and warranties.

 

32

--------------------------------------------------------------------------------



 

Section 1.3.                                                        Financial
Attributes of Non-Wholly Owned Subsidiaries.

 

When determining compliance by the Borrower, the Parent, or any Wholly Owned
Subsidiary with any financial covenant contained in any of the Loan Documents,
only the pro rata share of the Borrower, the Parent, or the Wholly Owned
Subsidiary, as applicable, of the financial assets and liabilities of a
Subsidiary that is not a Wholly Owned Subsidiary shall be included.

 

ARTICLE II.   CREDIT FACILITY

 

Section 2.1.                                                        Term Loans.

 

(a)                                 Generally. Subject to the terms and
conditions set forth in this Agreement, each of the Lenders severally and not
jointly agrees to lend to the Borrower on the Effective Date an aggregate
principal amount equal to the amount of such Lender’s Commitment.  The Borrower
shall not have the right to reborrow any portion of the Loan that is repaid or
prepaid.  Incremental Term Loans to be made as a result of Commitment increases
shall be made as provided in Section 2.16.

 

(b)                                 Requesting Term Loans.  The Borrower shall
give the Agent notice pursuant to a Notice of Borrowing or telephonic notice of
the borrowing of Term Loans.  Each such Notice of Borrowing shall be delivered
to the Agent before 11:00 a.m. (i) in the case of LIBOR Loans, on the date three
Business Days prior to the proposed date of such borrowing and (ii) in the case
of Base Rate Loans, on the date one Business Day prior to the proposed date of
such borrowing.  Any such telephonic notice shall include all information to be
specified in a written Notice of Borrowing and shall be promptly confirmed in
writing by the Borrower pursuant to a Notice of Borrowing sent to the Agent by
telecopy on the same day of the giving of such telephonic notice.  The Agent
will transmit by telecopy such Notice of Borrowing (or the information contained
in such Notice of Borrowing) to each Lender promptly upon receipt by the Agent
and in any event prior to the close of business on the date the Agent receives
such notice.  Each such Notice of Borrowing or telephonic notice of each
borrowing shall be irrevocable once given and binding on the Borrower.  For the
avoidance of doubt, the Term Loan shall, subject to the terms of this Agreement,
be fully disbursed on the Effective Date.

 

(c)                                  Disbursements of Term Loan Proceeds.  On
the Effective Date, each Lender will make available for the account of its
applicable Lending Office to the Agent at the Principal Office, in immediately
available funds, the proceeds of the Term Loan to be made by such Lender. 
Unless the Agent shall have been notified by any Lender prior to the specified
date of borrowing that such Lender does not intend to make available to the
Agent the Term Loan to be made by such Lender on such date, the Agent may assume
that each Lender will make the proceeds of such Term Loans available to the
Agent on the date of the requested borrowing as set forth in the applicable
Notice of Borrowing, and the Agent may (but shall not be obligated to), in
reliance upon such assumption, make available to the Borrower the amount of such
Term Loan to be provided by such Lender.  Subject to the satisfaction of the
applicable conditions set forth in Article VI. for such borrowing, the Agent
will make the proceeds of such borrowing available to the Borrower on the
Effective Date and at the account specified by Borrower.

 

33

--------------------------------------------------------------------------------



 

Section 2.2.                                                        Reserved.

 

Section 2.3.                                                        Reserved.

 

Section 2.4.                                                        Reserved.

 

Section 2.5.                                                        Rates and
Payment of Interest on Loans.

 

(a)                                 Rates.  The Borrower promises to pay to the
Agent for the account of each Lender interest on the unpaid principal amount of
each Loan made by such Lender for the period from and including the date of the
making of such Loan to but excluding the date such Loan shall be paid in full,
at the following per annum rates:

 

(i)                                     during such periods as such Loan is a
Base Rate Loan, at the Base Rate (as in effect from time to time) plus the
Applicable Margin for such Loans; and

 

(ii)                                  during such periods as such Loan is a
LIBOR Loan, at Adjusted LIBOR for such Loan for the Interest Period therefor
plus the Applicable Margin for such Loans;

 

Notwithstanding the foregoing, during the continuance of an Event of Default,
the Borrower shall pay to the Agent for the account of each Lender interest at
the Post Default Rate on the outstanding principal amount of any Loan made by
such Lender and on any other amount payable by the Borrower hereunder or under
the Notes held by such Lender to or for the account of such Lender (including
without limitation, accrued but unpaid interest to the extent permitted under
Applicable Law).

 

(b)                                 Payment of Interest.  Accrued and unpaid
interest on each Loan shall be payable in the case of both Base Rate Loans and
LIBOR Loans, monthly in arrears on the first day of each calendar month and upon
the Termination Date or any earlier date on which Loans are due and payable in
full, whether by acceleration or otherwise.  Interest payable at the Post
Default Rate shall be payable from time to time on demand.  Promptly after the
determination of any interest rate provided for herein or any change therein,
the Agent shall give notice thereof to the Lenders to which such interest is
payable and to the Borrower.  All determinations by the Agent of an interest
rate hereunder shall be conclusive and binding on the Lenders and the Borrower
for all purposes, absent manifest error.

 

(c)                                  Investment Grade Rating Notice.  Borrower
shall not elect under the terms of the Credit Agreement to have the “Applicable
Margin” (as defined in the Credit Agreement) determined based on Parent’s or
Borrower’s Investment Grade Rating, unless the Borrower shall also give
simultaneous written notice of the same to the Administrative Agent under the
terms of this Agreement.

 

Section 2.6.                                                        Number of
Interest Periods.

 

There may be no more than 5 different Interest Periods for LIBOR Loans
outstanding at the same time.

 

34

--------------------------------------------------------------------------------



 

Section 2.7.                                                        Repayment of
Loans.

 

The Borrower shall repay the entire outstanding principal amount of, and all
accrued but unpaid interest on, the Term Loans on the Termination Date, subject
to any earlier dates on which mandatory principal payments may be required under
Section 2.8(b) or (c).

 

Section 2.8.                                                        Prepayments.

 

(a)                                 Optional.  The Borrower shall have the
right, at its election, to prepay the outstanding amount of the applicable
Loans, as a whole or in part, at any time together with a prepayment premium, if
applicable, in respect of the principal amount of such Loans so prepaid in an
amount equal to the percentage set forth below of such principal amount prepaid
for any prepayment made during the periods set forth below:

 

Prepayment Period:

 

Prepayment Consideration

Prepayment made on or before October 25, 2019

 

5% of principal prepaid

Prepayment made after October 25, 2019 and on or before October 26, 2020

 

4% of principal prepaid

Prepayment made after October 26, 2020 and on or before October 25, 2021

 

3% of principal prepaid

Prepayment made after October 25, 2021 and on or before October 25, 2022

 

2% of principal prepaid

Prepayment made after October 25, 2022 and on or before October 25, 2023

 

1% of principal prepaid

 

(the “Prepayment Consideration”).  No prepayment premium shall be required
pursuant to this paragraph in respect of any prepayment of such Loans made after
October 25, 2023; provided, that if any full or partial prepayment of the
outstanding amount of any LIBOR Loan is made other than on the last day of the
Interest Period relating thereto, the Borrower shall pay all amounts due under
Section 5.4.  The Borrower shall give the Agent, no later than 10:00 a.m.,
Cleveland time, at least three (3) Business Days’ (or such shorter period as the
Agent may agree) prior written notice of any prepayment pursuant to this
Section 2.8., in each case specifying the proposed date of payment of the Loan
and the principal amount to be paid.  Agent shall not be obligated to accept any
prepayment of the Term Loans unless it is accompanied by the applicable
Prepayment Consideration.  Borrower acknowledges that the Prepayment
Consideration is bargained for consideration and is not a penalty.  Borrower
recognizes that Lenders would incur substantial additional costs and expense in
the event of a prepayment of the Loans and that the Prepayment Consideration
compensates Lenders for such costs and expenses (including, without limitation,
the loss of Lenders’ investment opportunity during the period from the
prepayment date until the Termination Date).  Borrower agrees that Lenders shall
not, as a condition to

 

35

--------------------------------------------------------------------------------



 

receiving the Prepayment Consideration, be obligated to actually reinvest the
amount prepaid in any obligation or in any other manner whatsoever.  If,
following the occurrence and during the continuance of any Event of Default,
Borrower shall tender payment of an amount sufficient to satisfy the Loan on or
before October 25, 2023, such tender by Borrower shall be deemed to be a
voluntary prepayment in the amount tendered and in such case Borrower shall also
pay to Lender, with respect to the amount tendered, the applicable Prepayment
Consideration.  Agent shall not be obligated to accept any such tender unless it
is accompanied by all Prepayment Consideration due in connection therewith.

 

(b)                                 Mandatory. If at any time the aggregate
outstanding principal balance of all Unsecured Indebtedness of the Parent, the
Borrower and their respective Subsidiaries (including, without limitation, the
outstanding principal balance of the Loans, together with the aggregate amount
of all Credit Agreement Loans and Letter of Credit Liabilities), would cause a
Default or Event of Default under Section 10.1. (g) or (h), then the Borrower
shall, within five (5) Business Days of the Agent’s demand, pay the amount of
such excess, at its choice, either to reduce such Unsecured Indebtedness or to
the Agent for the account of the Lenders for application to the Term Loans.  All
payments under this Section shall be applied to pay all amounts of principal
outstanding on the Term Loans pro rata in accordance with Section 3.2.  If the
Borrower is required to pay any outstanding LIBOR Loans by reason of this
Section prior to the end of the applicable Interest Period therefor, the
Borrower shall pay all amounts due under Section 5.4.

 

(c)                                  Amortization of Loans.  In the event that
the Termination Date is extended pursuant to Section 2.13.(c), then beginning on
November 1, 2027 and continuing on the first (1st) day of each calendar month
thereafter, throughout the remaining term of the Term Loans, the Borrower shall
pay to the Agent for the account of the Lenders a principal payment of the Term
Loans, with each such payment based upon and equaling the monthly principal
amounts payable pursuant to a thirty (30) year mortgage-style amortization
schedule of the aggregate outstanding Term Loans as of the commencement of the
Final Term Loan Extension Period assuming an interest rate per annum equal to
the blended interest rate (including the Applicable Margin) applicable to Term
Loans outstanding under this Agreement as of the commencement of the Final Term
Loan Extension Period, which schedule shall be prepared by Agent following the
commencement of the Final Term Loan Extension Period, and shall be conclusive
and binding absent manifest error.

 

Section 2.9.                                                       
Continuation.

 

So long as no Default or Event of Default shall exist, the Borrower may on any
Business Day, with respect to any LIBOR Loan, elect to maintain such LIBOR Loan
or any portion thereof as a LIBOR Loan by selecting a new Interest Period for
such LIBOR Loan.  Each new Interest Period selected under this Section shall
commence on the last day of the immediately preceding Interest Period.  Each
selection of a new Interest Period shall be made by the Borrower giving to the
Agent a Notice of Continuation not later than 11:00 a.m. on the third Business
Day prior to the date of any such Continuation.  Such notice by the Borrower of
a Continuation shall be by telephone or telecopy, confirmed immediately in
writing if by telephone, in the form of a Notice of Continuation, specifying
(a) the proposed date of such Continuation, (b) the LIBOR Loans and portions
thereof subject to such Continuation and (c) the duration of the selected

 

36

--------------------------------------------------------------------------------



 

Interest Period, all of which shall be specified in such manner as is necessary
to comply with all limitations on Loans outstanding hereunder.  Each Notice of
Continuation shall be irrevocable by and binding on the Borrower once given. 
Promptly after receipt of a Notice of Continuation, the Agent shall notify each
applicable Lender by telecopy, or other similar form of transmission, of the
proposed Continuation.  If the Borrower shall fail to select in a timely manner
a new Interest Period for any LIBOR Loan in accordance with this Section, or if
a Default or Event of Default shall exist, such Loan will automatically, on the
last day of the current Interest Period therefor, Convert into a Base Rate Loan
notwithstanding the first sentence of Section 2.10. or the Borrower’s failure to
comply with any of the terms of such Section.

 

Section 2.10.                                                 Conversion.

 

The Borrower may on any Business Day, upon the Borrower’s giving of a Notice of
Conversion to the Agent, Convert all or a portion of a Loan of one Type into a
Loan of another Type; provided, however, a Base Rate Loan may not be Converted
to a LIBOR Loan if a Default or Event of Default shall exist.  Any Conversion of
a LIBOR Loan into a Base Rate Loan shall be made on, and only on, the last day
of an Interest Period for such LIBOR Loan.  Each such Notice of Conversion shall
be given not later than 11:00 a.m. on the Business Day prior to the date of any
proposed Conversion into Base Rate Loans and on the third Business Day prior to
the date of any proposed Conversion into LIBOR Loans.  Promptly after receipt of
a Notice of Conversion, the Agent shall notify each applicable Lender by
telecopy, or other similar form of transmission, of the proposed Conversion. 
Subject to the restrictions specified above, each Notice of Conversion shall be
by telephone (confirmed immediately in writing) or telecopy in the form of a
Notice of Conversion specifying (a) the requested date of such Conversion,
(b) the Type of Loan to be Converted, (c) the portion of such Type of Loan to be
Converted, (d) the Type of Loan such Loan is to be Converted into and (e) if
such Conversion is into a LIBOR Loan, the requested duration of the Interest
Period of such Loan.  Each Notice of Conversion shall be irrevocable by and
binding on the Borrower once given.

 

Section 2.11.                                                 Notes.

 

(a)                                 Term Loan Note.  If requested by any Lender,
the Term Loans made by such Lender shall, in addition to this Agreement, also be
evidenced by a promissory note of the Borrower substantially in the form of
Exhibit F (each a “Term Loan Note”), payable to the order of such Lender in a
principal amount equal to the amount of its Commitment as originally in effect
and otherwise duly completed.

 

(b)                                 Records.  The date, amount, interest rate,
Type and duration of Interest Periods (if applicable) of each Loan made by each
Lender to the Borrower, and each payment made on account of the principal
thereof, shall be recorded by such Lender on its books and such entries shall be
binding on the Borrower, absent manifest error; provided, however, that the
failure of a Lender to make any such record shall not affect the obligations of
the Borrower under any of the Loan Documents.

 

(c)                                  Lost, Stolen, Destroyed or Mutilated
Notes.  Upon receipt by the Borrower of (i) written notice from a Lender that a
Note of such Lender has been lost, stolen, destroyed or mutilated, and
(ii) (A) in the case of loss, theft or destruction, an unsecured agreement of

 

37

--------------------------------------------------------------------------------



 

indemnity from such Lender in form reasonably satisfactory to the Borrower, or
(B) in the case of mutilation, upon surrender and cancellation of such Note, the
Borrower shall at its own expense execute and deliver to such Lender a new Note
dated the date of such lost, stolen, destroyed or mutilated Note.

 

Section 2.12.                                                 Reserved.

 

Section 2.13.                                                 Extension of Term
Loan Termination Date.

 

(a)                                 The Borrower shall have the right,
exercisable one time, to extend the Termination Date to October 23, 2026.  The
Borrower may exercise such right only by executing and delivering to the Agent
not earlier than 366 days and not later than 60 days prior to the current
Termination Date (or such other date as the Agent may agree in writing in its
sole discretion), a written request for such extension (a “Term Loan Extension
Request”).  The Agent shall forward to each Lender a copy of the Term Loan
Extension Request delivered to the Agent promptly upon receipt thereof.  Subject
to satisfaction of the following conditions, the Termination Date shall be
extended to October 23, 2026:  at the time of such notice, immediately prior to
such extension and immediately after giving effect thereto, (i) no Default or
Event of Default shall exist and (ii) the representations and warranties made or
deemed made by the Borrower and each other Loan Party in the Loan Documents to
which any of them is a party, shall be true and correct in all material respects
on and as of the date of such extension with the same force and effect as if
made on and as of such date except to the extent that such representations and
warranties expressly relate solely to an earlier date (in which case such
representations and warranties shall have been true and correct in all material
respects on and as of such earlier date) and except for changes in factual
circumstances not prohibited under the Loan Documents.

 

(b)                                 In the event that the Termination Date has
been extended as provided in Section 2.13.(a), the Borrower shall have the
right, exercisable one time, to extend the Termination Date to October 25,
2027.  The Borrower may exercise such right only by executing and delivering to
the Agent not earlier than 366 days and not later than 60 days prior to the
current Termination Date (or such other date as the Agent may agree in writing
in its sole discretion), a Term Loan Extension Request.  The Agent shall forward
to each Lender a copy of the Term Loan Extension Request delivered to the Agent
promptly upon receipt thereof.  Subject to satisfaction of the following
conditions, the Termination Date shall be extended to October 25, 2027:  at the
time of such notice, immediately prior to such extension and immediately after
giving effect thereto, (i) no Default or Event of Default shall exist and
(ii) the representations and warranties made or deemed made by the Borrower and
each other Loan Party in the Loan Documents to which any of them is a party,
shall be true and correct in all material respects on and as of the date of such
extension with the same force and effect as if made on and as of such date
except to the extent that such representations and warranties expressly relate
solely to an earlier date (in which case such representations and warranties
shall have been true and correct in all material respects on and as of such
earlier date) and except for changes in factual circumstances not prohibited
under the Loan Documents.

 

(c)                                  In the event that the Termination Date has
been extended as provided in Section 2.13.(a) and (b), the Borrower shall have
the right, exercisable one time, to extend the

 

38

--------------------------------------------------------------------------------



 

Termination Date to October 25, 2028 (such extension period pursuant to this
Section 2.13.(c), the “Final Term Loan Extension Period”).  The Borrower may
exercise such right only by executing and delivering to the Agent not earlier
than 366 days and not later than 60 days prior to the current Termination Date
(or such other date as the Agent may agree in writing in its sole discretion), a
Term Loan Extension Request.  The Agent shall forward to each Lender a copy of
the Term Loan Extension Request delivered to the Agent promptly upon receipt
thereof.  Subject to satisfaction of the following conditions, the Termination
Date shall be extended to October 25, 2028:  at the time of such notice,
immediately prior to such extension and immediately after giving effect thereto,
(i) no Default or Event of Default shall exist and (ii) the representations and
warranties made or deemed made by the Borrower and each other Loan Party in the
Loan Documents to which any of them is a party, shall be true and correct in all
material respects on and as of the date of such extension with the same force
and effect as if made on and as of such date except to the extent that such
representations and warranties expressly relate solely to an earlier date (in
which case such representations and warranties shall have been true and correct
in all material respects on and as of such earlier date) and except for changes
in factual circumstances not prohibited under the Loan Documents.

 

Section 2.14.                                                 Reserved.

 

Section 2.15.                                                 Amount
Limitations.

 

Notwithstanding any other term of this Agreement or any other Loan Document, no
Lender shall be required to make a Loan, if immediately after the making of such
Loan, the aggregate principal amount of all Unsecured Indebtedness of the
Parent, the Borrower and their respective Subsidiaries (including, without
limitation, outstanding Loans) would cause a Default or Event of Default under
Section 10.1.(g) or (h).

 

Section 2.16.                                                 Increase of
Commitments.

 

The Borrower shall have the right at any time and from time to time during the
term of this Agreement to request increases in the aggregate amount of the
Commitments (provided that after giving effect to any increases in the
Commitments pursuant to this Section, the aggregate amount of the Commitments
may not exceed $300,000,000) by providing written notice to the Agent.  Each
such increase in the Commitments must be in an aggregate minimum amount of
$10,000,000 and integral multiples of $5,000,000 in excess thereof.  If a new
Lender becomes a party to this Agreement in order to provide such additional
Commitment, or if any existing Lender agrees to increase its Commitment, such
Lender shall on the date it becomes a Lender hereunder (or increases its
Commitment, in the case of an existing Lender) make Term Loans (any such Term
Loan, an “Incremental Term Loan”) to the Borrower in an aggregate principal
amount equal to such new Lender’s Commitment (or the amount of the increase in
its Commitment, in the case of an existing Lender), by making available for the
account of its applicable Lending Office to the Agent at the Principal Office,
in immediately available funds, in an aggregate principal amount equal to such
new Lender’s Commitment (or the amount of the increase in its Commitment, in the
case of an existing Lender).  Subject to the satisfaction of the conditions set
forth in this Section 2.16. and Section 6.2., the Agent will make the proceeds
of such borrowing available to the Borrower at the account specified by
Borrower.  No Lender shall be required to increase its Commitment and any new
Lender becoming a party to this Agreement

 

39

--------------------------------------------------------------------------------



 

in connection with any such requested increase must be an Eligible Assignee.  No
increase of the Commitments may be effected under this Section if (x) a Default
or Event of Default shall be in existence on the effective date of such increase
(and no Default or Event of Default would arise after giving pro forma effect to
such increase) or (y) any representation or warranty made or deemed made by the
Borrower or any other Loan Party in any Loan Document to which any such Loan
Party is a party is not (or would not be) true or correct in all material
respects on the effective date of such increase (except for representations or
warranties which expressly relate solely to an earlier date (in which case such
representations and warranties shall have been true and correct in all material
respects on and as of such earlier date) and except for changes in factual
circumstances not prohibited under the Loan Documents).  In addition, in
connection with and as a condition to any increase of the Term Loans, the
Borrower shall obtain an additional Interest Rate Hedge with respect to such
increased Commitment as is necessary to comply with Section 8.16.  In connection
with any increase in the aggregate amount of the Commitments pursuant to this
subsection, (a) any Lender becoming a party hereto shall execute such documents
and agreements as the Agent may reasonably request and (b) the Borrower shall,
if requested by the affected Lender, make appropriate arrangements so that each
new Lender, and any existing Lender increasing its Commitment, receives a new or
replacement Note, as appropriate, in the amount of such Lender’s Commitment
simultaneous with the effectiveness of the applicable increase in the aggregate
amount of Commitments.  Each of the parties hereto hereby agrees that, upon the
effectiveness of any increase of Commitments under this Section 2.16., the Agent
may (without the consent of any Lender) amend this Agreement to the extent (but
only to the extent) necessary to reflect the increase of Commitments.

 

ARTICLE III.   PAYMENTS, FEES AND OTHER GENERAL PROVISIONS

 

Section 3.1.                                                        Payments.

 

Except to the extent otherwise provided herein, all payments of principal,
interest and other amounts to be made by the Borrower under this Agreement or
any other Loan Document shall be made in Dollars, in immediately available
funds, without deduction, set off or counterclaim, to the Agent at its Principal
Office, not later than 2:00 p.m. on the date on which such payment shall become
due (each such payment made after such time on such due date to be deemed to
have been made on the next succeeding Business Day).  Subject to Section 11.4.,
the Borrower may, at the time of making each payment under this Agreement or any
Note, specify to the Agent the amounts payable by the Borrower hereunder to
which such payment is to be applied.  Each payment received by the Agent for the
account of a Lender under this Agreement or any Note shall be paid to such
Lender at the applicable Lending Office of such Lender no later than 5:00
p.m. on the date of receipt.  If the Agent fails to pay such amount to a Lender
as provided in the previous sentence, the Agent shall pay interest on such
amount until paid at a rate per annum equal to the Federal Funds Rate from time
to time in effect.  If the due date of any payment under this Agreement or any
other Loan Document would otherwise fall on a day which is not a Business Day
such date shall be extended to the next succeeding Business Day and interest
shall be payable for the period of such extension.

 

40

--------------------------------------------------------------------------------


 

Section 3.2.                                                        Pro Rata
Treatment.

 

(a)                                 Generally.  Except to the extent otherwise
provided herein: (i) each borrowing from the Lenders under Section 2.1.(a) shall
be made from the Lenders pro rata according to the amounts of their respective
Commitments; (ii) each payment or prepayment of principal of Term Loans by the
Borrower shall be made for the account of the Lenders pro rata in accordance
with the respective unpaid principal amounts of the Term Loans held by them,
provided that if immediately prior to giving effect to any such payment in
respect of any Term Loans the outstanding principal amount of Term Loans shall
not be held by the Lenders pro rata in accordance with their respective
Commitments in effect at the time such Loans were made, then such payment shall
be applied to the Term Loans in such manner as shall result, as nearly as is
practicable, in the outstanding principal amount of the Term Loans being held by
the Lenders pro rata in accordance with their respective Commitments; (iii) each
payment of interest on Term Loans by the Borrower shall be made for the account
of the Lenders pro rata in accordance with the amounts of interest on such Loans
then due and payable to the respective Lenders; (iv) the making, Conversion and
Continuation of Term Loans of a particular Type (other than Conversions provided
for by Section 5.5.) shall be made pro rata among the Lenders according to the
amounts of their respective Commitments (in the case of making of the Loans) or
their respective Loans (in the case of Conversions and Continuations of Loans)
and the then current Interest Period for each Lender’s portion of each Loan of
such Type shall be coterminous; and (v) each payment of Prepayment Consideration
with respect to Term Loans by the Borrower shall be made for the account of the
Lenders, pro rata in accordance with the respective unpaid principal amounts of
the Term Loans held by them (after giving effect to Section 3.2 (a)(ii).

 

(b)                                 Defaulting Lenders.  Notwithstanding
anything to the contrary contained in this Section 3.2., if any Lender becomes a
Defaulting Lender, then, until such time as such Lender is no longer a
Defaulting Lender, each payment by the Borrower hereunder shall be applied in
accordance with Section 3.11.(d).

 

Section 3.3.                                                        Sharing of
Payments, Etc.

 

If a Lender shall obtain payment of any principal of, or interest on, any Loan
made by it to the Borrower under this Agreement, or shall obtain payment on any
other Obligation owing by the Borrower or a Loan Party through the exercise of
any right of set off, banker’s lien or counterclaim or similar right or
otherwise or through voluntary prepayments directly to a Lender or other
payments made by the Borrower to a Lender not in accordance with the terms of
this Agreement and such payment should be distributed to the Lenders pro rata in
accordance with Section 3.2. or Section 11.4., as applicable, such Lender shall
promptly purchase from the other Lenders participations in (or, if and to the
extent specified by such Lender, direct interests in) the Loans made by the
other Lenders or other Obligations owed to such other Lenders in such amounts,
and make such other adjustments from time to time as shall be equitable, to the
end that all the Lenders shall share the benefit of such payment (net of any
reasonable expenses which may be incurred by such Lender in obtaining or
preserving such benefit) pro rata in accordance with Section 3.2. or
Section 11.4., as applicable.  To such end, all the Lenders shall make
appropriate adjustments among themselves (by the resale of participations sold
or otherwise) if such payment is rescinded or must otherwise be restored.  The
Borrower agrees that any Lender so purchasing a participation (or direct
interest) in the Loans or other Obligations owed to such

 

41

--------------------------------------------------------------------------------



 

other Lenders may exercise all rights of set off, banker’s lien, counterclaim or
similar rights with respect to such participation as fully as if such Lender
were a direct holder of Loans in the amount of such participation.  Nothing
contained herein shall require any Lender to exercise any such right or shall
affect the right of any Lender to exercise, and retain the benefits of
exercising, any such right with respect to any other indebtedness or obligation
of the Borrower.

 

Section 3.4.                                                        Several
Obligations.

 

No Lender shall be responsible for the failure of any other Lender to make a
Loan or to perform any other obligation to be made or performed by such other
Lender hereunder, and the failure of any Lender to make a Loan or to perform any
other obligation to be made or performed by it hereunder shall not relieve the
obligation of any other Lender to make any Loan or to perform any other
obligation to be made or performed by such other Lender.

 

Section 3.5.                                                        Minimum
Amounts.

 

(a)                                 Borrowings and Conversions. Each borrowing
of Base Rate Loans shall be in an aggregate minimum amount of $25,000,000 and
integral multiples of $500,000 in excess thereof. Each borrowing and each
Conversion of LIBOR Loans shall be in an aggregate minimum amount of $25,000,000
for borrowing, and $1,000,000 for Conversion, and integral multiples of
$1,000,000 in excess of those amounts.

 

(b)                                 Prepayments.  Each voluntary prepayment of
Term Loans shall be in an aggregate minimum amount of $500,000 and integral
multiples of $100,000 in excess thereof (or, if less, the aggregate principal
amount of Term Loans then outstanding).

 

(c)                                  Reserved.

 

(d)                                 Reserved.

 

Section 3.6.                                                        Fees.

 

(a)                                 The Borrower agrees to pay the
administrative and other fees of the Agent and the Bookrunners as may be agreed
to in writing by the Borrower, the Agent and the Bookrunners from time to time.

 

(b)                                 [Reserved.]

 

Section 3.7.                                                       
Computations.

 

Unless otherwise expressly set forth herein, any accrued interest on any Loan,
any Fees or any other Obligations due hereunder shall be computed on the basis
of a year of 365 or 366 days, as applicable, and the actual number of days
elapsed; provided, however, interest on LIBOR Loans shall be computed on the
basis of a year of 360 days and the actual number of day elapsed.

 

42

--------------------------------------------------------------------------------



 

Section 3.8.                                                        Usury.

 

In no event shall the amount of interest due or payable on the Loans or other
Obligations exceed the maximum rate of interest allowed by Applicable Law and,
if any such payment is paid by the Borrower or any other Loan Party or received
by any Lender, then such excess sum shall be credited as a payment of principal,
unless the Borrower shall notify the respective Lender in writing that the
Borrower elects to have such excess sum returned to it forthwith.  It is the
express intent of the parties hereto that the Borrower not pay and the Lenders
not receive, directly or indirectly, in any manner whatsoever, interest in
excess of that which may be lawfully paid by the Borrower under Applicable Law.

 

Section 3.9.                                                        Agreement
Regarding Interest and Charges.

 

The parties hereto hereby agree and stipulate that the only charge imposed upon
the Borrower for the use of money in connection with this Agreement is and shall
be the interest specifically described in Section 2.5(a)(i) and (ii), and if
applicable, interest at the Post Default Rate as provided in this Agreement. 
Notwithstanding the foregoing, the parties hereto further agree and stipulate
that all agency fees, syndication fees, unused fees, closing fees, underwriting
fees, default charges, late charges, funding or “breakage” charges, increased
cost charges, attorneys’ fees and reimbursement for costs and expenses paid by
the Agent or any Lender to third parties or for damages incurred by the Agent or
any Lender, in each case in connection with the transactions contemplated by
this Agreement and the other Loan Documents, are charges made to compensate the
Agent or any such Lender for underwriting or administrative services and costs
or losses performed or incurred, and to be performed or incurred, by the Agent
and the Lenders in connection with this Agreement and shall under no
circumstances be deemed to be charges for the use of money.  All charges other
than charges for the use of money shall be fully earned and nonrefundable when
due.

 

Section 3.10.                                                 Statements of
Account.

 

The Agent will account to the Borrower monthly with a statement of Loans,
accrued interest and Fees, charges and payments made pursuant to this Agreement
and the other Loan Documents, and such account rendered by the Agent shall be
deemed conclusive upon Borrower absent manifest error.  The failure of the Agent
to deliver such a statement of accounts shall not relieve or discharge the
Borrower from any of its obligations hereunder.

 

Section 3.11.                                                 Defaulting
Lenders.

 

(a)                                 Generally.  If for any reason any Lender
shall be a Defaulting Lender, then, in addition to the rights and remedies that
may be available to the Agent or the Borrower under this Agreement or Applicable
Law, such Defaulting Lender’s right to participate in the administration of the
Loans, this Agreement and the other Loan Documents, including without
limitation, any right to vote in respect of, to consent to or to direct any
action or inaction of the Agent or to be taken into account in the calculation
of the Requisite Lenders or all of the Lenders, shall be suspended during the
pendency of such failure or refusal.  If a Lender is a Defaulting Lender because
it has failed to make timely payment to the Agent of any amount required to be
paid to the Agent hereunder (without giving effect to any notice or cure
periods),

 

43

--------------------------------------------------------------------------------



 

in addition to other rights and remedies which the Agent or the Borrower may
have under the immediately preceding provisions or otherwise, the Agent shall be
entitled (i) to collect interest from such Defaulting Lender on such delinquent
payment for the period from the date on which the payment was due until the date
on which the payment is made at the Federal Funds Rate, (ii) to withhold or
setoff and to apply in satisfaction of the defaulted payment and any related
interest, any amounts otherwise payable to such Defaulting Lender under this
Agreement or any other Loan Document and (iii) to bring an action or suit
against such Defaulting Lender in a court of competent jurisdiction to recover
the defaulted amount and any related interest.  Any amounts received by the
Agent in respect of a Defaulting Lender’s Loans shall be paid applied as set
forth in Section 3.11.(d).

 

(b)                                 Purchase or Cancellation of Defaulting
Lender’s Commitment.  Any Non-Defaulting Lender shall have the right, but not
the obligation, in its sole discretion, to acquire all of a Defaulting Lender’s
Commitment.  Any Lender desiring to exercise such right shall give written
notice thereof to the Agent and the Borrower no sooner than 2 (two) Business
Days and not later than 5 (five) Business Days after such Defaulting Lender
became a Defaulting Lender.  If more than one Lender exercises such right, each
such Lender shall have the right to acquire an amount of such Defaulting
Lender’s Commitment in proportion to the Commitments of the other Lenders
exercising such right.  If after such 5th (fifth) Business Day, the Lenders have
not elected to purchase all of the Commitment of such Defaulting Lender, then
the Borrower may, by giving written notice thereof to the Agent, such Defaulting
Lender and the other Lenders, either (i) demand that such Defaulting Lender
assign its Commitment to an Eligible Assignee subject to and in accordance with
the provisions of Section 13.5.(d) for the purchase price provided for below or
(ii) terminate the Commitment of such Defaulting Lender, whereupon such
Defaulting Lender shall no longer be a party hereto or have any rights or
obligations hereunder or under any of the other Loan Documents.  Upon the
termination of such Defaulting Lender’s Commitment, the Borrower may, at its
option but subject to first obtaining Agent’s prior written approval, which may
be granted in its sole discretion, notwithstanding the provisions in
Section 3.2., make a payment to the Defaulting Lender in an amount equal to the
principal balance of the Loans outstanding, accrued interest and other fees owed
by the Borrower to the Defaulting Lender.  No party hereto shall have any
obligation whatsoever to initiate any such replacement or to assist in finding
an Eligible Assignee.  Upon any such purchase or assignment, the Defaulting
Lender’s interest in the Loans and its rights hereunder (but not its liability
in respect thereof or under the Loan Documents or this Agreement to the extent
the same relate to the period prior to the effective date of the purchase) shall
terminate on the date of purchase, and the Defaulting Lender shall promptly
execute all documents reasonably requested to surrender and transfer such
interest to the purchaser or assignee thereof, including an appropriate
Assignment and Acceptance Agreement.  The purchase price for the Commitment of a
Defaulting Lender shall be equal to the amount of the principal balance of the
Loans outstanding and owed by the Borrower to the Defaulting Lender.  Prior to
payment of such purchase price to a Defaulting Lender, the Agent shall apply
against such purchase price any amounts retained by the Agent pursuant to
Section 3.11.(d).  Defaulting Lender shall be entitled to receive amounts owed
to it by the Borrower under the Loan Documents which accrued prior to the date
of the default by the Defaulting Lender, to the extent the same are received by
the Agent from or on behalf of the Borrower.  There shall be no recourse against
any Lender or the Agent for the payment of such sums except to the extent of the
receipt of payments from any other party or in respect of the Loans.

 

44

--------------------------------------------------------------------------------



 

(c)                                  Reserved.

 

(d)                                 Reallocation of Payments. Any payment of
principal, interest, fees or other amounts received by the Agent for the account
of such Defaulting Lender (whether voluntary or mandatory, at maturity, or
otherwise, and including any amounts made available to the Agent for the account
of such Defaulting Lender pursuant to Section 13.3.), shall be applied at such
time or times as may be determined by the Agent as follows:  first, to the
payment of any amounts owing by such Defaulting Lender to the Agent hereunder;
second, as the Borrower may request (so long as no Default or Event of Default
exists), to the funding of any Loan in respect of which such Defaulting Lender
has failed to fund its portion thereof as required by this Agreement, as
determined by the Agent; third, if so determined by the Agent and the Borrower,
to be held in a non-interest bearing deposit account and released pro rata in
order to (x) satisfy obligations of such Defaulting Lender to fund Loans under
this Agreement and (y) be held as cash collateral for future funding obligations
of such Defaulting Lender; fourth, to the payment of any amounts owing to the
Agent or the Lenders as a result of any judgment of a court of competent
jurisdiction obtained by the Agent or any Lender against such Defaulting Lender
as a result of such Defaulting Lender’s breach of its obligations under this
Agreement;  fifth, so long as no Default or Event of Default exists, to the
payment of any amounts owing to the Borrower as a result of any judgment of a
court of competent jurisdiction obtained by the Borrower against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; and sixth, to such Defaulting Lender or as otherwise directed by
a court of competent jurisdiction; provided that if (i) such payment is a
payment of the principal amount of any Term Loans in respect of which such
Defaulting Lender has not fully funded its appropriate share and (ii) such Term
Loans were made at a time when the conditions set forth in Sections 6.1. and
6.2., as applicable, were satisfied or waived, such payment shall be applied
solely to pay the Term Loans of all Non-Defaulting Lenders on a pro rata basis
until such time as all Term Loans are held by the Lenders pro rata in accordance
with their Commitment Percentages prior to being applied to the payment of any
Term Loans of such Defaulting Lender.  Any payments, prepayments or other
amounts paid or payable to a Defaulting Lender that are applied (or held) to pay
amounts owed by a Defaulting Lender shall be deemed paid to and redirected by
such Defaulting Lender, and each Lender irrevocably consents hereto.

 

(e)                                  Reserved.

 

(f)                                   Reserved.

 

(g)                                  Reserved.

 

(h)                                 Defaulting Lender Cure.  If the Borrower,
and the Agent agree in writing in their sole discretion that a Defaulting Lender
should no longer be deemed to be a Defaulting Lender, the Agent will so notify
the parties hereto, whereupon as of the date specified in such notice and
subject to any conditions set forth therein (which may include arrangements with
respect to any cash collateral), that Lender will, to the extent applicable,
purchase that portion of outstanding Loans of the other Lenders or take such
other actions as the Agent may determine to be necessary to cause the Loans to
be held on a pro rata basis by the Lenders in accordance with their Commitments,
whereupon such Lender will cease to be a Defaulting Lender; provided that no
adjustments will be made retroactively with respect to fees accrued or payments
made by or

 

45

--------------------------------------------------------------------------------



 

on behalf of the Borrower while such Lender was a Defaulting Lender; and
provided, further, that except to the extent otherwise expressly agreed by the
affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
such Lender’s having been a Defaulting Lender.

 

Section 3.12.                                                 Taxes.

 

(a)                                 Payments Free of Taxes. Any and all payments
by or on account of any obligation of the Borrower or any other Loan Party under
any Loan Document shall be made without deduction or withholding for any Taxes,
except as required by Applicable Law. If any Applicable Law (as determined in
the good faith discretion of an applicable Withholding Agent) requires the
deduction or withholding of any Tax from any such payment by a Withholding
Agent, then the applicable Withholding Agent shall be entitled to make such
deduction or withholding and shall timely pay the full amount deducted or
withheld to the relevant Governmental Authority in accordance with Applicable
Law and, if such Tax is an Indemnified Tax, then the sum payable by the Borrower
or other applicable Loan Party shall be increased as necessary so that after
such deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section 3.12.) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.

 

(b)                                 Payment of Other Taxes by the Borrower. The
Borrower and the other Loan Parties shall timely pay to the relevant
Governmental Authority in accordance with Applicable Law, or at the option of
the Administrative Agent timely reimburse it for the payment of, any Other
Taxes.

 

(c)                                  Indemnification by the Borrower. The
Borrower and the other Loan Parties shall jointly and severally indemnify each
Recipient, within 10 days after demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section 3.12.) payable or paid by
such Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Borrower by a Lender (with a copy
to the Administrative Agent), or by the Administrative Agent on its own behalf
or on behalf of a Lender, shall be conclusive absent manifest error; provided
that the determinations in such statement are made on a reasonable basis and in
good faith.

 

(d)                                 Indemnification by the Lenders. Each Lender
shall severally indemnify the Administrative Agent, within 10 days after demand
therefor, for (i) any Indemnified Taxes attributable to such Lender (but only to
the extent that the Borrower or another Loan Party has not already indemnified
the Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Borrower and the other Loan Parties to do so), (ii) any Taxes
attributable to such Lender’s failure to comply with the provisions of
Section 13.5.(c) relating to the maintenance of a Participant Register and
(iii) any Excluded Taxes attributable to such Lender, in each case, that are
payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,

 

46

--------------------------------------------------------------------------------



 

whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this subsection.

 

(e)                                  Evidence of Payments. As soon as
practicable after any payment of Taxes by the Borrower or any other Loan Party
to a Governmental Authority pursuant to this Section 3.12., the Borrower or such
other Loan Party shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.

 

(f)                                   Status of Lenders.

 

(i)                                     Any Lender that is entitled to an
exemption from or reduction of withholding Tax with respect to payments made
under any Loan Document shall deliver to the Borrower and the Administrative
Agent, at the time or times reasonably requested by the Borrower or the
Administrative Agent, such properly completed and executed documentation
reasonably requested by the Borrower or the Administrative Agent as will permit
such payments to be made without withholding or at a reduced rate of
withholding. In addition, any Lender, if reasonably requested by the Borrower or
the Administrative Agent, shall deliver such other documentation prescribed by
Applicable Law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements. Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in the immediately
following clauses (ii)(A), (ii)(B) and (ii)(D)) shall not be required if in the
Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

 

(ii)                                  Without limiting the generality of the
foregoing, in the event that the Borrower is a U.S. Person:

 

(A)                               any Lender that is a U.S. Person shall deliver
to the Borrower and the Administrative Agent on or prior to the date on which
such Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), an electronic copy (or an original if requested by the Borrower or the
Administrative Agent) of an executed IRS Form W-9 (or any successor form)
certifying that such Lender is exempt from U.S. federal backup withholding tax;

 

(B)                               any Foreign Lender shall, to the extent it is
legally entitled to do so, deliver to the Borrower and the Administrative Agent
(in such number of copies as shall be requested by the recipient) on or prior to
the date on which such Foreign Lender becomes a

 

47

--------------------------------------------------------------------------------



 

Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), whichever of
the following is applicable:

 

(I)                                   in the case of a Foreign Lender claiming
the benefits of an income tax treaty to which the United States is a party
(x) with respect to payments of interest under any Loan Document, an electronic
copy (or an original if requested by the Borrower or the Administrative Agent)
of an executed IRS Form W-8BEN establishing an exemption from, or reduction of,
U.S. federal withholding Tax pursuant to the “interest” article of such tax
treaty and (y) with respect to any other applicable payments under any Loan
Document, IRS Form W-8BEN establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “business profits” or “other income”
article of such tax treaty;

 

(II)                              an electronic copy (or an original if
requested by the Borrower or the Administrative Agent) of an executed IRS
Form W-8ECI;

 

(III)                         in the case of a Foreign Lender claiming the
benefits of the exemption for portfolio interest under Section 881(c) of the
Internal Revenue Code, (x) a certificate substantially in the form of
Exhibit K-1 to the effect that such Foreign Lender is not a “bank” within the
meaning of Section 881(c)(3)(A) of the Internal Revenue Code, a “10 percent
shareholder” of the Borrower within the meaning of Section 881(c)(3)(B) of the
Internal Revenue Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Internal Revenue Code (a “U.S. Tax Compliance
Certificate”) and (y) executed originals of IRS Form W-8BEN; or

 

(IV)                          to the extent a Foreign Lender is not the
beneficial owner, an electronic copy (or an original if requested by the
Borrower or the Administrative Agent) of an executed IRS Form W-8IMY,
accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a U.S. Tax Compliance
Certificate substantially in the form of Exhibit K-2 or Exhibit K-3, IRS
Form W-9, and/or other certification documents from each beneficial owner, as
applicable; provided that if the Foreign Lender is a partnership and one or more
direct or indirect partners of such Foreign Lender are claiming the portfolio
interest exemption, such Foreign Lender may provide a U.S. Tax Compliance
Certificate substantially in the form of Exhibit K-4 on behalf of each such
direct and indirect partner;

 

(C)                               any Foreign Lender shall, to the extent it is
legally entitled to do so, deliver to the Borrower and the Administrative Agent
(in such number of copies as shall be requested by the recipient) on or prior to
the date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), an electronic copy (or an original if requested by the
Borrower or the Administrative Agent) of any other form prescribed by Applicable
Law as a basis for claiming exemption from or a reduction in U.S. federal
withholding Tax, duly completed, together with such supplementary documentation
as may be prescribed by Applicable Law to permit the Borrower or the
Administrative Agent to determine the withholding or deduction required to be
made; and

 

(D)                               if a payment made to a Lender under any Loan
Document would be subject to U.S. federal withholding Tax imposed by FATCA if
such Lender were to fail

 

48

--------------------------------------------------------------------------------



 

to comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Internal Revenue Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by Applicable Law and at such time or
times reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by Applicable Law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional
documentation reasonably requested by the Borrower or the Administrative Agent
as may be necessary for the Borrower and the Administrative Agent to comply with
their obligations under FATCA and to determine that such Lender has complied
with such Lender’s obligations under FATCA or to determine the amount to deduct
and withhold from such payment. Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

 

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

 

(g)                                  Treatment of Certain Refunds. If any party
determines, in its sole discretion exercised in good faith, that it has received
a refund of any Taxes as to which it has been indemnified pursuant to this
Section 3.12. (including by the payment of additional amounts pursuant to this
Section 3.12.), it shall pay to the indemnifying party an amount equal to such
refund (but only to the extent of indemnity payments made under this
Section 3.12. with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) of such indemnified party and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund). Such indemnifying party, upon the request of such
indemnified party, shall repay to such indemnified party the amount paid over
pursuant to this subsection (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) in the event that such
indemnified party is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this subsection, in no
event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this subsection the payment of which would place
the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the Tax subject to indemnification and
giving rise to such refund has not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid. This subsection shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it reasonably deems confidential) to the indemnifying
party or any other Person.

 

(h)                                 Survival.  Each party’s obligations under
this Section 3.12. shall survive the resignation or replacement of the
Administrative Agent or any assignment of rights by, or the replacement of, a
Lender, the termination of the Commitments and the repayment, satisfaction or
discharge of all obligations under any Loan Document.

 

(i)                                     Right to Replace Lender.  If (x) a
Lender requests compensation pursuant to this Section 3.12. or Section 5.1. and
the Requisite Lenders are not also doing the same, (y) a Lender’s obligations
with respect to LIBOR Loans are suspended pursuant to Section 5.1.(b) or
Section 5.3. and the obligations of the Requisite Lenders are not also suspended
or (z) in

 

49

--------------------------------------------------------------------------------



 

connection with any proposed amendment, modification, termination, waiver or
consent which requires the approval of each Lender under Section 13.6.(b), and
with respect to which approvals from the Requisite Lenders have been obtained, a
Lender that has not given, or been deemed to have given, its approval of such
matter, then, so long as there does not then exist any Event of Default, the
Borrower may demand that such Lender (the “Affected Lender”), and upon such
demand the Affected Lender shall promptly, assign its Commitment to an Eligible
Assignee subject to and in accordance with the provisions of
Section 13.5.(d) for a purchase price to be agreed on by the Affected Lender and
the Eligible Assignee, but not in excess of the par value thereof.  Each of the
Agent and the Affected Lender shall reasonably cooperate in effectuating the
replacement of such Affected Lender under this subsection, but at no time shall
the Agent, such Affected Lender nor any other Lender be obligated in any way
whatsoever to initiate any such replacement or to assist in finding an Eligible
Assignee.  The exercise by the Borrower of its rights under this subsection
shall be at the Borrower’s sole cost and expense and at no cost or expense to
the Agent, the Affected Lender or any of the other Lenders.  The terms of this
subsection shall not in any way limit the Borrower’s obligation to pay to any
Affected Lender compensation owing to such Affected Lender pursuant to this
Section 3.12., Section 5.1. or Section 5.4., as applicable, with respect to
periods up to the date of replacement.

 

ARTICLE IV.   UNENCUMBERED POOL PROPERTIES

 

Section 4.1.                                                        Reserved.

 

Section 4.2.                                                        Conditions
Precedent to a Property Becoming an Eligible Unencumbered Pool Property.

 

No Property shall become an Eligible Unencumbered Pool Property until the
Borrower shall have caused to be executed and delivered to the Agent, if such
Property is owned by a Subsidiary that is not already a Guarantor or any
Subsidiary which owns an interest therein is liable with respect to Unsecured
Indebtedness and such Subsidiaries are not exempted from being a Guarantor
pursuant to Section 4.3.(b), (i) an Accession Agreement executed by such
Subsidiary (or if such Subsidiary is the first Subsidiary to become a Guarantor,
the Guaranty), and (ii) all of the items that would have been required to be
delivered to the Agent under Section 6.1.(a)(iv) through (vii) had such
Subsidiary been a Loan Party on the Effective Date.

 

Section 4.3.                                                        Release of
Guarantors and Unencumbered Pool Properties; Additional Guarantors.

 

(a)                                 From time to time the Borrower may request,
upon not less than five (5) Business Days prior written notice to the Agent (or
such shorter period as the Agent may agree in its sole discretion), that a
Subsidiary that is a Guarantor solely pursuant to Section 4.3.(c) be released
from the Guaranty, which release (the “Release”) shall be effected by the Agent
if all of the following conditions are satisfied as of the date of such Release:

 

(i)                                     no Default or Event of Default has
occurred and is then continuing or would occur or exist immediately after giving
effect to such Release; and

 

(ii)                                  Administrative Agent shall have received
evidence satisfactory to it (which evidence may be in the form of a certificate
from an officer of the Borrower certifying

 

50

--------------------------------------------------------------------------------


 

thereto) that such Subsidiary has not created, incurred, acquired, assumed, or
suffered to exist and is not otherwise liable (whether as a borrower,
co-borrower, guarantor or otherwise) with respect to any Unsecured Indebtedness
(or simultaneously with the release hereunder will be released from liability
with respect to such Unsecured Indebtedness).  Nothing in this
Section 4.3.(a) shall authorize the release of Parent from the Springing
Guaranty.

 

(b)                                 Reserved.

 

(c)                                  Notwithstanding the foregoing, if at any
time any Subsidiary of Borrower shall create, incur, acquire, assume, suffer to
exist or is or becomes otherwise liable with respect to any Unsecured
Indebtedness, whether as a borrower, co-borrower, guarantor or otherwise, then
in either case Borrower shall simultaneously cause such Subsidiary to become a
Guarantor and to deliver to Agent an Accession Agreement (or if such Subsidiary
is the first Subsidiary to become a Guarantor, the Guaranty) and the other
documents required by Section 4.2. to be delivered with respect to a new
Guarantor.

 

In connection with any such release, Agent shall promptly execute and deliver to
Borrower, at Borrower’s expense, all documents that Borrower shall reasonably
request to evidence such release.

 

Section 4.4.                                                        Frequency of
Calculations of Unencumbered Pool Value and the Unsecured Debt Interest Coverage
Ratio.

 

Initially, the Unencumbered Pool Value and the Unsecured Debt Interest Coverage
Ratio shall be the amount set forth as such in the Compliance Certificate
delivered under Section 6.1.  Thereafter, the Unencumbered Pool Value and the
Unsecured Debt Interest Coverage Ratio shall be the amount set forth as such in
the Compliance Certificate delivered from time to time under Section 4.3.(a),
4.5. or 9.4.(g).  Any increase in the Unencumbered Pool Value and the Unsecured
Debt Interest Coverage Ratio shall become effective as of the next determination
of the Unencumbered Pool Value and the Unsecured Debt Interest Coverage Ratio as
provided in this Section, provided that as of such date of determination the
applicable Compliance Certificate substantiates such increase.

 

Section 4.5.                                                        Removal of
Ineligible Property.

 

Upon any asset ceasing to qualify to be included as an Unencumbered Pool
Property in the calculation of the Unencumbered Pool Value and the Unsecured
Debt Interest Coverage Ratio, such asset shall no longer be included in the
calculation of the Unencumbered Pool Value and the Unsecured Debt Interest
Coverage Ratio.  Within five (5) Business Days after the Borrower becomes aware
of any such disqualification, the Borrower shall deliver to the Agent a
certificate reflecting such disqualification, together with the identity of the
disqualified asset, a statement as to whether any Default or Event of Default
will arise as a result of such disqualification after the Borrower has the
opportunity to cure any such Default of Event of Default in accordance with the
last paragraph of Section 11.1., and a calculation of the Unencumbered Pool
Value and Net Operating Income attributable to such asset.  Simultaneously with
the delivery of the items required above, the Borrower shall deliver to the
Agent a pro forma Compliance Certificate and calculation of Unencumbered Pool
Value and Unsecured Debt

 

51

--------------------------------------------------------------------------------



 

Interest Coverage Ratio demonstrating, after giving effect to such removal or
disqualification and any reduction of the Loans in accordance with
Section 11.1., compliance with the covenants contained in Section 10.1.

 

ARTICLE V.   YIELD PROTECTION, ETC.

 

Section 5.1.                                                        Additional
Costs; Capital Adequacy.

 

(a)                                 Additional Costs.  The Borrower shall
promptly pay to the Agent for the account of a Lender from time to time such
amounts as such Lender may determine to be necessary to compensate such Lender
for any costs incurred by such Lender that it determines are attributable to its
making or maintaining of any Loans or its obligation to make any Loans
hereunder, any reduction in any amount receivable by such Lender under this
Agreement or any of the other Loan Documents in respect of any of such Loans or
such obligation or the maintenance by such Lender of capital or liquidity in
respect of its Loans or its Commitment (such increases in costs and reductions
in amounts receivable being herein called “Additional Costs”), to the extent
resulting from any Regulatory Change that:  (i) changes the basis of taxation
(other than for Indemnified Taxes, Taxes described in clauses (b) through (d) of
the definition of Excluded Taxes, and Connection Income Taxes) of any amounts
payable to such Lender under this Agreement or any of the other Loan Documents
in respect of any of such Loans or its Commitment; or (ii) imposes or modifies
any reserve, special deposit or similar requirements (other than Regulation D of
the Board of Governors of the Federal Reserve System or other reserve
requirement to the extent utilized in the determination of Adjusted LIBOR for
such Loan) relating to any extensions of credit or other assets of, or any
deposits with or other liabilities of, such Lender, or any commitment of such
Lender (including, without limitation, the Commitment of such Lender hereunder);
or (iii) has or would have the effect of reducing the rate of return on capital
of such Lender to a level below that which such Lender could have achieved but
for such Regulatory Change (but subject to the terms of Section 3.12.) (taking
into consideration such Lender’s policies with respect to capital adequacy).

 

(b)                                 Lender’s Suspension of LIBOR Loans.  Without
limiting the effect of the provisions of the immediately preceding subsection
(a), if, by reason of any Regulatory Change, any Lender either (i) incurs
Additional Costs based on or measured by the excess above a specified level of
the amount of a category of deposits or other liabilities of such Lender that
includes deposits by reference to which the interest rate on LIBOR Loans is
determined as provided in this Agreement or a category of extensions of credit
or other assets of such Lender that includes LIBOR Loans or (ii) becomes subject
to restrictions on the amount of such a category of liabilities or assets that
it may hold, then, if such Lender so elects by notice to the Borrower (with a
copy to the Agent), the obligation of such Lender to make or Continue, or to
Convert any other Type of Loans into, LIBOR Loans hereunder shall be suspended
until such Regulatory Change ceases to be in effect (in which case the
provisions of Section 5.5. shall apply).

 

(c)                                  Reserved.

 

(d)                                 Notification and Determination of Additional
Costs.  Each of the Agent and each Lender agrees to notify the Borrower of any
event occurring after the Effective Date

 

52

--------------------------------------------------------------------------------



 

entitling the Agent or such Lender to compensation under any of the preceding
subsections of this Section as promptly as practicable; provided, however, the
failure of the Agent or any Lender to give such notice shall not release the
Borrower from any of its obligations hereunder (and in the case of a Lender, to
the Agent); provided that the Borrower shall not be required to compensate a
Lender pursuant to this Section 5.1.(d) for any Additional Costs incurred more
than nine months prior to the date that such Lender, as the case may be,
notifies the Borrower of the Regulatory Change giving rise to such Additional
Costs, and of such Lender’s intention to claim compensation therefor (except
that, if the Regulatory Change giving rise to such Additional Costs is
retroactive, then the nine-month period referred to above shall be extended to
include the period of retroactive effect thereof).  The Agent or such Lender
agrees to furnish to the Borrower (and in the case of a Lender, to the Agent) a
certificate setting forth in reasonable detail the basis and amount of each
request by the Agent or such Lender for compensation under this Section.  Absent
manifest error, determinations by the Agent or any Lender of the effect of any
Regulatory Change shall be conclusive, provided that such determinations are
made on a reasonable basis and in good faith.

 

Section 5.2.                                                        Suspension
of LIBOR Loans.

 

(a)                                 Anything herein to the contrary
notwithstanding, if, on or prior to the determination of Adjusted LIBOR for any
Interest Period:

 

(i)                                     the Agent reasonably determines (which
determination shall be conclusive) that by reason of circumstances affecting the
relevant market, adequate and reasonable means do not exist for ascertaining
Adjusted LIBOR for such Interest Period, or

 

(ii)                                  the Agent reasonably determines (which
determination shall be conclusive) that Adjusted LIBOR will not adequately and
fairly reflect the cost to the Lenders of making or maintaining LIBOR Loans for
such Interest Period;

 

then the Agent shall give the Borrower and each Lender prompt notice thereof
and, so long as such condition remains in effect, the Lenders shall be under no
obligation to, and shall not, make additional LIBOR Loans, Continue LIBOR Loans
or Convert Loans into LIBOR Loans and the Borrower shall, on the last day of
each current Interest Period for each outstanding LIBOR Loan, either repay such
Loan or Convert such Loan into a Base Rate Loan.

 

(b)                                 If at any time the Agent determines (which
determination shall be final and conclusive, absent manifest error) that either
(i) (A) the circumstances set forth in Section 5.2.(a) have arisen and are
unlikely to be temporary, or (B) the circumstances set forth in
Section 5.2.(a) have not arisen but the applicable supervisor or administrator
(if any) of LIBOR or a Governmental Authority having jurisdiction over the Agent
has made a public statement identifying the specific date after which LIBOR
shall no longer be used for determining interest rates for loans (either such
date, a “LIBOR Termination Date”), or (ii) a rate other than LIBOR has become a
widely recognized benchmark rate for newly originated loans in Dollars in the
U.S. market, then the Agent and the Borrower shall endeavor to choose a
replacement index for LIBOR and make adjustments to applicable margins and
related amendments to this Agreement as referred to below such that, to the
extent practicable, the all-in interest rate based on the

 

53

--------------------------------------------------------------------------------



 

replacement index will be substantially equivalent to the all-in LIBOR based
interest rate in effect prior to its replacement.

 

(c)                                  The Agent, the Borrower and the Guarantors
shall enter into an amendment to this Agreement to reflect the replacement
index, the adjusted margins and such other related amendments as may be
appropriate, in the discretion of the Agent, for the implementation and
administration of the replacement index-based rate.  Notwithstanding anything to
the contrary in this Agreement or the other Loan Documents (including, without
limitation, Section 13.6.), such amendment shall become effective without any
further action or consent of any other party to this Agreement at 5:00
p.m. (Cleveland, Ohio time) on the tenth (10th) Business Day after the date a
draft of the amendment is provided to the Lenders, unless the Agent receives, on
or before such tenth (10th) Business Day, a written notice from the Requisite
Lenders stating that such Lenders object to such amendment.  As a condition to
such amendment becoming effective, Borrower shall provide evidence reasonably
satisfactory to Agent that Borrower is and will be in compliance with the
requirement of Section 8.16. to have an Interest Rate Hedge in place with
respect to the replacement index.

 

(d)                                 Selection of the replacement index,
adjustments to the applicable margins, and amendments to this Agreement (i) will
be determined with due consideration to the then-current market practices for
determining and implementing a rate of interest for newly originated syndicated
loans in the United States and loans converted from a LIBOR based rate to a
replacement index-based rate, and (ii) may also reflect adjustments to account
for (x) the effects of the transition from LIBOR to the replacement index and
(y) yield or risk-based differences between LIBOR and the replacement index.

 

(e)                                  Until an amendment reflecting a new
replacement index in accordance with this Section 5.2. is effective, each
advance, conversion and renewal of a LIBOR Loan will continue to bear interest
with reference to LIBOR; provided however, that if the Agent determines (which
determination shall be final and conclusive, absent manifest error) that a LIBOR
Termination Date has occurred, then following the LIBOR Termination Date, all
LIBOR Loans shall automatically be converted to Base Rate Loans until such time
as an amendment reflecting a replacement index and related matters as described
above is implemented.

 

(f)                                   Notwithstanding anything to the contrary
contained herein, if at any time the replacement index is less than zero, at
such times, such index shall be deemed to be zero for purposes of this
Agreement.

 

Section 5.3.                                                        Illegality.

 

Notwithstanding any other provision of this Agreement, if any Lender shall
reasonably determine (which determination shall be conclusive and binding) that
it has become unlawful for such Lender to honor its obligation to make or
maintain LIBOR Loans hereunder, then such Lender shall promptly notify the
Borrower thereof (with a copy to the Agent) and such Lender’s obligation to make
or Continue, or to Convert Loans of any other Type into, LIBOR Loans shall be
suspended until such time as such Lender may again make and maintain LIBOR Loans
(in which case the provisions of Section 5.5. shall be applicable).

 

54

--------------------------------------------------------------------------------



 

Section 5.4.                                                       
Compensation.

 

The Borrower shall pay to the Agent for the account of each Lender, upon the
request of such Lender through the Agent, such amount or amounts as shall be
sufficient (in the reasonable opinion of such Lender) to compensate it for any
loss, cost or expense that such Lender reasonably determines is attributable to:

 

(a)                                 any payment or prepayment (whether mandatory
or optional) of a LIBOR Loan, or Conversion of a LIBOR Loan, made by such Lender
for any reason (including, without limitation, acceleration) on a date other
than the last day of the Interest Period for such Loan; or

 

(b)                                 any failure by the Borrower for any reason
(including, without limitation, the failure of any of the applicable conditions
precedent specified in Article VI. to be satisfied) to borrow a LIBOR Loan from
such Lender on the requested date for such borrowing, or to Convert a Base Rate
Loan into a LIBOR Loan or Continue a LIBOR Loan on the requested date of such
Conversion or Continuation.

 

Upon the Borrower’s request, any Lender requesting compensation under this
Section shall provide the Borrower with a statement setting forth in reasonable
detail the basis for requesting such compensation and the method for determining
the amount thereof.  Absent manifest error, determinations by any Lender in any
such statement shall be conclusive, provided that such determinations are made
on a reasonable basis and in good faith.

 

Section 5.5.                                                        Treatment of
Affected Loans.

 

If the obligation of any Lender to make LIBOR Loans or to Continue, or to
Convert Base Rate Loans into, LIBOR Loans shall be suspended pursuant to
Section 5.1.(b) or 5.3., then such Lender’s LIBOR Loans shall be automatically
Converted into Base Rate Loans on the last day(s) of the then current Interest
Period(s) for LIBOR Loans (or, in the case of a Conversion required by
Section 5.1.(b) or 5.3., on such earlier date as such Lender may specify to the
Borrower with a copy to the Agent) and, unless and until such Lender gives
notice as provided below that the circumstances specified in Section 5.1. or
5.3. that gave rise to such Conversion no longer exist:

 

(a)                                 to the extent that such Lender’s LIBOR Loans
have been so Converted, all payments and prepayments of principal that would
otherwise be applied to such Lender’s LIBOR Loans shall be applied instead to
its Base Rate Loans; and

 

(b)                                 all Loans that would otherwise be made or
Continued by such Lender as LIBOR Loans shall be made or Continued instead as
Base Rate Loans, and all Base Rate Loans of such Lender that would otherwise be
Converted into LIBOR Loans shall remain as Base Rate Loans.

 

If such Lender gives notice to the Borrower (with a copy to the Agent) that the
circumstances specified in Section 5.1. or 5.3. that gave rise to the Conversion
of such Lender’s LIBOR Loans pursuant to this Section no longer exist (which
such Lender agrees to do promptly upon such circumstances ceasing to exist) at a
time when LIBOR Loans made by other Lenders are outstanding, then such Lender’s
Base Rate Loans shall be automatically Converted, on the first day(s) of the
next succeeding Interest Period(s) for such outstanding LIBOR Loans, to the
extent

 

55

--------------------------------------------------------------------------------



 

necessary so that, after giving effect thereto, all Loans held by the applicable
Lenders holding such LIBOR Loans and by such Lender are held pro rata (as to
principal amounts, Types and Interest Periods) in accordance with their
respective Commitments.

 

Section 5.6.                                                        Change of
Lending Office.

 

Each Lender agrees that it will use reasonable efforts to designate an alternate
Lending Office with respect to any of its Loans affected by the matters or
circumstances described in Sections 3.12., 5.1. or 5.3. to reduce the liability
of the Borrower or avoid the results provided thereunder, so long as such
designation is not disadvantageous to such Lender as determined by such Lender
in its sole discretion.

 

Section 5.7.                                                        Assumptions
Concerning Funding of LIBOR Loans.

 

Calculation of all amounts payable to a Lender under this Article V. shall be
made as though such Lender had actually funded LIBOR Loans through the purchase
of deposits in the relevant market bearing interest at the rate applicable to
such LIBOR Loans in an amount equal to the amount of the LIBOR Loans and having
a maturity comparable to the relevant Interest Period; provided, however, that
each Lender may fund each of its LIBOR Loans in any manner it sees fit and the
foregoing assumption shall be used only for calculation of amounts payable under
this Article V.

 

ARTICLE VI.   CONDITIONS PRECEDENT

 

Section 6.1.                                                        Conditions
Precedent to Effectiveness.

 

This Agreement shall be effective on the date (the “Effective Date”) that each
of the following conditions precedent shall have been fulfilled:

 

(a)                                 The Agent shall have received each of the
following, in form and substance satisfactory to the Agent:

 

(i)                                     counterparts of this Agreement executed
by each of the parties hereto;

 

(ii)                                  Term Loan Notes executed by the Borrower,
payable to each Lender requesting a Term Loan Note and complying with the
applicable provisions of Section 2.11.;

 

(iii)                               the Guaranty executed by each Subsidiary
which is required to be a Guarantor pursuant to Section 4.3., if any, as of the
Effective Date, and the Springing Guaranty executed by the Parent;

 

(iv)                              the articles of incorporation, articles of
organization, certificate of limited partnership or other comparable
organizational instrument (if any) of the Borrower and each other Loan Party
certified by the Secretary of State of the state of formation of such Loan
Party;

 

56

--------------------------------------------------------------------------------



 

(v)                                 a certificate of good standing or
certificate of similar meaning with respect to each Loan Party issued as of a
recent date by the Secretary of State of the state of formation of each such
Loan Party and certificates of qualification to transact business or other
comparable certificates issued by each Secretary of State (and any state
department of taxation, as applicable) of the state in which such Loan Party has
its principal place of business;

 

(vi)                              a certificate of incumbency signed by the
Secretary or Assistant Secretary (or other individual performing similar
functions) of each Loan Party with respect to each of the officers of such Loan
Party authorized to execute and deliver the Loan Documents to which such Loan
Party is a party, and in the case of the Borrower, and the officers of the
Borrower then authorized to deliver Notices of Borrowing, Notices of
Continuation and Notices of Conversion;

 

(vii)                           copies certified by the Secretary or Assistant
Secretary (or other individual performing similar functions) of each Loan Party
of (i) the by-laws of such Loan Party, if a corporation, the operating
agreement, if a limited liability company, the partnership agreement, if a
limited or general partnership, or other comparable document in the case of any
other form of legal entity and (ii) all corporate, partnership, member or other
necessary action taken by such Loan Party to authorize the execution, delivery
and performance of the Loan Documents to which it is a party;

 

(viii)                        an opinion of counsel to the Loan Parties,
addressed to the Agent and the Lenders, in form reasonably satisfactory to the
Agent;

 

(ix)                              the Fees then due and payable under
Section 3.6., and any other Fees payable to the Agent and the Lenders on or
prior to the Effective Date to the extent such Fees have been invoiced prior to
the Effective Date;

 

(x)                                 a Compliance Certificate (which for the
purposes of the delivery pursuant to this section may be executed by the
executive vice president, general counsel and secretary of the Parent instead of
the chief financial officer of the Parent) calculated as of the Effective Date
(and giving pro forma effect to the financing evidenced by this Agreement and
the use of the proceeds of the Loans, if any, to be funded on the Effective
Date);

 

(xi)                              Reserved;

 

(xii)                           Reserved;

 

(xiii)                        a disbursement statement setting forth in
reasonable detail the application of the initial Loans being funded on the
Effective Date, if any, and other closing costs and fees;

 

(xiv)                       Reserved;

 

(xv)                          Reserved; and

 

(xvi)                       such other documents, agreements and instruments as
the Agent on behalf of the Lenders may reasonably request.

 

57

--------------------------------------------------------------------------------



 

(b)                                 In the good faith judgment of the Agent and
the Lenders:

 

(i)                                     there shall not have occurred or become
known to the Agent or any of the Lenders any event, condition, situation or
status since the date of the information contained in the financial and business
projections, budgets, pro forma data and forecasts concerning the Parent, the
Borrower and its other Subsidiaries delivered to the Agent and the Lenders prior
to the Effective Date that has had or could reasonably be expected to result in
a Material Adverse Effect;

 

(ii)                                  no litigation, action, suit, investigation
or other arbitral, administrative or judicial proceeding shall be pending or
threatened which could reasonably be expected to (1) result in a Material
Adverse Effect or (2) restrain or enjoin, impose materially burdensome
conditions on, or otherwise materially and adversely affect the ability of any
Loan Party to fulfill its obligations under the Loan Documents to which it is a
party; and

 

(iii)                               the Parent, the Borrower and its other
Subsidiaries shall have received all approvals, consents and waivers, and shall
have made or given all necessary filings and notices as shall be required to
consummate the transactions contemplated hereby without the occurrence of any
default under, conflict with or violation of (1) any Applicable Law or (2) any
agreement, document or instrument to which the Borrower or any other Loan Party
is a party or by which any of them or their respective properties is bound,
except for such approvals, consents, waivers, filings and notices the receipt,
making or giving of which would not reasonably be likely to (A) have a Material
Adverse Effect, or (B) restrain or enjoin, impose materially burdensome
conditions on, or otherwise materially and adversely affect the ability of the
Borrower or any other Loan Party to fulfill its obligations under the Loan
Documents to which it is a party or the ability of the Agent to exercise its
remedies hereunder.

 

Section 6.2.                                                        Conditions
Precedent to All Loans.

 

The obligations of the Lenders to make any Loans are all subject to the further
condition precedent that:  (a) no Default or Event of Default shall exist as of
the date of the making of such Loan or would exist immediately after giving
effect thereto; (b) the representations and warranties made or deemed made by
each Loan Party in the Loan Documents to which any of them is a party, shall be
true and correct in all material respects on and as of the date of the making of
such Loan with the same force and effect as if made on and as of such date
except to the extent that such representations and warranties expressly relate
solely to an earlier date (in which case such representations and warranties
shall have been true and correct in all material respects on and as of such
earlier date) and except for changes in factual circumstances not prohibited
under the Loan Documents; and (c) the Agent shall have received a Compliance
Certificate calculated as of the date of the requested advance (and giving pro
forma effect to the advance to be funded on such date) demonstrating compliance
with the covenants described therein.  Each Credit Event shall constitute a
certification by the Borrower to the effect set forth in the preceding sentence
(both as of the date of the giving of notice relating to such Credit Event and,
unless the Borrower otherwise notifies the Agent prior to the date of such
Credit Event, as of the date of the occurrence of such Credit Event).  In
addition, if such Credit Event is the making of a Loan, the Borrower shall be
deemed to have represented to the Agent and the

 

58

--------------------------------------------------------------------------------



 

Lenders at the time such Loan is made that all conditions to the occurrence of
such Credit Event contained in Article VI have been satisfied.

 

ARTICLE VII.   REPRESENTATIONS AND WARRANTIES

 

Section 7.1.                                                       
Representations and Warranties.

 

In order to induce the Agent and each Lender to enter into this Agreement and to
make Loans, the Borrower represents and warrants to the Agent and each Lender as
follows:

 

(a)                                 Organization; Power; Qualification.  Each of
the Parent, the Borrower, the other Loan Parties and each other Subsidiary is a
corporation, partnership or other legal entity, duly organized or formed,
validly existing and in good standing under the jurisdiction of its
incorporation or formation, has the power and authority to own or lease its
respective properties and to carry on its respective business as now being and
hereafter proposed to be conducted and is duly qualified and is in good standing
as a foreign corporation, partnership or other legal entity, and authorized to
do business, in each jurisdiction in which the character of its properties or
the nature of its business requires such qualification or authorization and
where the failure to be so qualified or authorized could reasonably be expected
to have, in each instance, a Material Adverse Effect.

 

(b)                                 Ownership Structure.  As of the Effective
Date, Part I of Schedule 7.1.(b) is a complete and correct list of all
Subsidiaries of the Parent setting forth for each such Subsidiary, (i) the
jurisdiction of organization of such Subsidiary, (ii) each Person holding any
Equity Interests in such Subsidiary, (iii) the nature of the Equity Interests
held by each such Person, and (iv) the percentage of ownership of such
Subsidiary represented by such Equity Interests.  Except as disclosed in such
Schedule, as of the Effective Date (i) each of the Parent and its Subsidiaries
owns, free and clear of all Liens (other than Permitted Liens (but excluding
Liens of the type described in clause (h) of the definition of Permitted Liens)
and other than Liens on Equity Interests of Subsidiaries of Borrower that do not
directly or indirectly own interests in Unencumbered Pool Properties), and has
the unencumbered right to vote, all outstanding Equity Interests in each Person
shown to be held by it on such Schedule, (ii) all of the issued and outstanding
capital stock of each such Person organized as a corporation is validly issued,
fully paid and nonassessable and (iii) there are no outstanding subscriptions,
options, warrants, commitments, preemptive rights or agreements of any kind
(including, without limitation, any stockholders’ or voting trust agreements)
for the issuance, sale, registration or voting of, or outstanding securities
convertible into, any additional shares of capital stock of any class, or
partnership or other ownership interests of any type in, any such Person.  As of
the Effective Date Part II of Schedule 7.1.(b) correctly sets forth all
Unconsolidated Affiliates of the Parent, including the correct legal name of
such Person, the type of legal entity which each such Person is, and all Equity
Interests in such Person held directly or indirectly by the Parent.

 

(c)                                  Authorization of Agreement, Etc.  The
Borrower has the right and power, and has taken all necessary action to
authorize it, to borrow and obtain other extensions of credit hereunder.  Each
Loan Party has the right and power, and has taken all necessary action to
authorize it, to execute, deliver and perform each of the Loan Documents to
which it is a party in accordance with their respective terms and to consummate
the transactions contemplated hereby

 

59

--------------------------------------------------------------------------------



 

and thereby.  The Loan Documents to which any Loan Party is a party have been
duly executed and delivered by the duly authorized officers of such Person and
each is a legal, valid and binding obligation of such Person enforceable against
such Person in accordance with its respective terms except as the same may be
limited by bankruptcy, insolvency, and other similar laws affecting the rights
of creditors generally and the availability of equitable remedies for the
enforcement of certain obligations (other than the payment of principal)
contained herein or therein and as may be limited by equitable principles
generally.

 

(d)                                 Compliance of Loan Documents with Laws,
Etc.  The execution, delivery and performance of this Agreement, the Notes and
the other Loan Documents to which any Loan Party is a party in accordance with
their respective terms and the borrowings and other extensions of credit
hereunder do not and will not, by the passage of time, the giving of notice, or
both:  (i) require any Governmental Approval or violate any Applicable Law
(including all Environmental Laws) relating to any Loan Party; (ii) conflict
with, result in a breach of or constitute a default under the organizational
documents of any Loan Party, or any material indenture, agreement or other
instrument to which any Loan Party is a party or by which it or any of its
respective properties may be bound; or (iii) result in or require the creation
or imposition of any Lien upon or with respect to any property now owned or
hereafter acquired by any Loan Party (other than a Permitted Lien (but excluding
Liens of the type described in clause (h) of the definition of Permitted
Liens)).

 

(e)                                  Compliance with Law; Governmental
Approvals.  Each Loan Party and Borrowing Base Subsidiary is in compliance with
each Governmental Approval applicable to it and in compliance with all other
Applicable Laws (including without limitation, Environmental Laws) relating to
such Loan Party and Borrowing Base Subsidiary except for noncompliances which,
and Governmental Approvals the failure to possess which, could not, individually
or in the aggregate, reasonably be expected to cause a Default or Event of
Default or have a Material Adverse Effect.

 

(f)                                   Title to Properties; Liens.  As of the
Effective Date, Part I of Schedule 7.1.(f) is a complete and correct listing of
all of the real property owned or leased by the Parent, the Borrower and each
other Subsidiary.  Each such Person has good, marketable and legal title to, or
a valid leasehold interest in, its respective material assets except for minor
defects in title that, in the aggregate, are not substantial in amount and do
not materially detract from the value of the Property subject thereto or
interfere with its ability to conduct business as currently conducted or to
utilize such Properties and assets for their intended purposes.  As of the
Effective Date, there will be no Liens against any assets of the Parent, the
Borrower or any other Loan Party except for Permitted Liens.

 

(g)                                  Existing Indebtedness.  Schedule
7.1.(g) is, as of the Effective Date, a complete and correct listing of all
Indebtedness of the Parent and its Subsidiaries (other than Indebtedness owing
to a Loan Party from the Parent, the Borrower or any of their respective
Subsidiaries or owing by a Loan Party to another Loan Party), including without
limitation, Guarantees of the Parent and its Subsidiaries, and indicating
whether such Indebtedness is Secured Indebtedness or Unsecured Indebtedness.

 

60

--------------------------------------------------------------------------------


 

(h)                                 Material Contracts.  Each of the Parent and
its Subsidiaries that is a party to any Material Contract has performed and is
in compliance with all of the terms of such Material Contract, and no default or
event of default attributable to Parent or its Subsidiaries, or event or
condition which with the giving of notice, the lapse of time, or both, would
constitute such a default or event of default attributable to Parent or its
Subsidiaries, exists with respect to any such Material Contract, except for any
such noncompliance, default or event of default which could not reasonably be
expected to have a Material Adverse Effect.

 

(i)                                     Litigation.  Except as set forth on
Schedule 7.1.(i), there are no actions, suits, investigations or proceedings
pending (nor, to the knowledge of the Borrower, are there any actions, suits or
proceedings threatened) against or in any other way relating adversely to or
affecting the Parent or any of its Subsidiaries or any of their respective
property in any court or before any arbitrator of any kind or before or by any
other Governmental Authority which could reasonably be expected to have a
Material Adverse Effect.

 

(j)                                    Taxes.  All federal and, to the
Borrower’s knowledge, all state and other material tax returns of the Parent and
its Subsidiaries required by Applicable Law to be filed have been duly filed,
and all federal, and, to the Borrower’s knowledge, all state and other material
taxes, assessments and other governmental charges or levies upon the Parent and
its Subsidiaries and their respective properties, income, profits and assets
which are due and payable have been paid, except any such nonpayment which is at
the time permitted under Section 8.6.  As of the Effective Date, none of the
United States income tax returns of the Parent or any of its Subsidiaries is
under audit.  All charges, accruals and reserves on the books of the Parent and
each of its Subsidiaries and each other Loan Party in respect of any taxes or
other governmental charges are in accordance with GAAP.

 

(k)                                 Financial Statements.  The Parent has
furnished to each Lender copies of the consolidated balance sheet of the Parent
and its consolidated Subsidiaries as of June 30, 2018, and the consolidated
statement of operations of the Parent and its consolidated Subsidiaries for the
year ended December 31, 2017 and for the six-month period ended June 30, 2018. 
Such financial statements (including in each case related schedules and notes)
present fairly, in all material respects and in accordance with GAAP
consistently applied throughout the periods involved, the consolidated financial
position of the Parent and its consolidated Subsidiaries as at their respective
dates and the results of operations for such periods (subject, as to interim
statements, to changes resulting from normal year-end audit adjustments).

 

(l)                                     No Material Adverse Change.  Since
June 30, 2018 there has been no material adverse change in the business, assets,
liabilities, financial condition, results of operations, or business of the
Parent and its Subsidiaries or the Borrower and its Subsidiaries, in each case,
taken as a whole.  As of the Effective Date and after giving effect to the
transactions contemplated by this Agreement, including all Loans made or to be
made hereunder, the Borrower is Solvent and the Loan Parties (taken as a whole)
are Solvent.

 

(m)                             ERISA.  Each member of the ERISA Group is in
compliance with its obligations under the minimum funding standards of ERISA and
the Internal Revenue Code with respect to each Plan and is in compliance with
the presently applicable provisions of ERISA and the Internal Revenue Code with
respect to each Plan, except in each case for noncompliances

 

61

--------------------------------------------------------------------------------



 

which could not reasonably be expected to have a Material Adverse Effect.  As of
the Effective Date, no member of the ERISA Group has (i) sought a waiver of the
minimum funding standard under Section 412 of the Internal Revenue Code or
Section 302 of ERISA in respect of any Plan, (ii) failed to make any
contribution or payment to any Plan or Multiemployer Plan or in respect of any
Benefit Arrangement, or made any amendment to any Plan or Benefit Arrangement,
which has resulted or could result in the imposition of a Lien or the posting of
a bond or other security under ERISA or the Internal Revenue Code by a member of
the ERISA Group or (iii) incurred any liability under Title IV of ERISA other
than a liability to the PBGC for premiums under Section 4007 of ERISA.

 

(n)                                 Not Plan Assets; No Prohibited Transaction. 
None of the assets of the Parent, the Borrower or any Subsidiary constitutes
“plan assets” within the meaning of ERISA or the Internal Revenue Code.  The
execution, delivery and performance of this Agreement and the other Loan
Documents, and the borrowing and repayment of amounts hereunder, do not and will
not constitute “prohibited transactions” under ERISA or the Internal Revenue
Code.

 

(o)                                 Absence of Defaults.  None of the Parent,
the Borrower or any other Subsidiary is in default under its articles of
incorporation, bylaws, partnership agreement or other similar organizational
documents, and no event has occurred, which has not been remedied, cured or
waived, which, in any such case:  (i) constitutes a Default or an Event of
Default; or (ii) constitutes, or which with the passage of time, the giving of
notice, or both, would constitute, a default or event of default by the Parent,
the Borrower or any other Subsidiary under any agreement (other than this
Agreement) or judgment, decree or order to which the Parent, the Borrower or any
other Subsidiary is a party or by which the Parent, the Borrower or any other
Subsidiary or any of their respective properties may be bound where such default
or event of default could, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.

 

(p)                                 Environmental Laws.  Each of the Parent, the
Borrower and its other Subsidiaries has obtained all Governmental Approvals
which are required under Environmental Laws and is in compliance with all terms
and conditions of such Governmental Approvals which the failure to obtain or to
comply with could reasonably be expected to have a Material Adverse Effect. 
Except for any of the following matters that could not be reasonably expected to
have a Material Adverse Effect, (i) neither the Parent or the Borrower is aware
of, and has received notice of, any past, present, or future events, conditions,
circumstances, activities, practices, incidents, actions, or plans which, with
respect to the Parent, the Borrower or any of its other Subsidiaries, may
interfere with or prevent compliance or continued compliance with Environmental
Laws, or may give rise to any common law or legal liability, or otherwise form
the basis of any claim, action, demand, suit, proceeding, hearing, study, or
investigation, based on or related to the manufacture, processing, distribution,
use, treatment, storage, disposal, transport, or handling or the emission,
discharge, release or threatened release into the environment, of any Hazardous
Material; and (ii) there is no civil, criminal, or administrative action, suit,
demand, claim, hearing, notice, or demand letter, notice of violation,
investigation, or proceeding pending or, to the Borrower’s knowledge,
threatened, against the Parent, the Borrower or any of its other Subsidiaries
relating in any way to Environmental Laws.

 

62

--------------------------------------------------------------------------------



 

(q)                                 Investment Company.  None of the Parent, the
Borrower or any other Subsidiary is an “investment company” or a company
“controlled” by an “investment company” within the meaning of the Investment
Company Act of 1940, as amended, or subject to any other Applicable Law which
purports to regulate or restrict its ability to borrow money or to consummate
the transactions contemplated by this Agreement or to perform its obligations
under any Loan Document to which it is a party.

 

(r)                                    Margin Stock.  None of the Parent, the
Borrower or any other Subsidiary is engaged principally, or as one of its
important activities, in the business of extending credit for the purpose,
whether immediate, incidental or ultimate, of buying or carrying “margin stock”
within the meaning of Regulation U of the Board of Governors of the Federal
Reserve System.

 

(s)                                   Affiliate Transactions.  Except pursuant
to terms that would satisfy the requirements set forth in Section 10.10., or
otherwise be permitted by Section 10.10., none of the Parent, the Borrower or
any other Subsidiary is a party to any transaction with an Affiliate.

 

(t)                                    Intellectual Property.  Each of the
Parent, the Borrower and each other Subsidiary owns or has the right to use,
under valid license agreements or otherwise, all material patents, licenses,
franchises, trademarks, trademark rights, trade names, trade name rights, trade
secrets and copyrights (collectively, “Intellectual Property”) necessary to the
conduct of its businesses as now conducted and as contemplated by the Loan
Documents, without known conflict as of the Effective Date with any patent,
license, franchise, trademark, trade secret, trade name, copyright, or other
proprietary right of any other Person, the effect of which conflict could
reasonably be expected to have a Material Adverse Effect.  The Parent, the
Borrower and each other Subsidiary have taken all such steps as they deem
reasonably necessary to protect their respective rights under and with respect
to such Intellectual Property.

 

(u)                                 Business.  As of the Effective Date, the
Parent, the Borrower and the other Subsidiaries are engaged predominantly in the
business of developing, constructing, acquiring, owning and operating
neighborhood and community shopping centers, together with other business
activities incidental thereto.

 

(v)                                 Broker’s Fees.  Except as contemplated by
any fee arrangements with the Bookrunners or their affiliates, no broker’s or
finder’s fee, commission or similar compensation will be payable with respect to
the transactions contemplated hereby.  No other similar fees or commissions will
be payable by any Loan Party for any other services rendered to the Parent, the
Borrower or any of its other Subsidiaries ancillary to the transactions
contemplated hereby.

 

(w)                               Accuracy and Completeness of Information.  No
written information, report or other papers or data (excluding financial
projections and other forward looking statements) furnished to the Agent or any
Lender by, on behalf of, or at the direction of, the Parent, the Borrower or any
other Subsidiary in connection with or relating in any way to this Agreement,
when taken together with all other written information furnished, contained any
untrue statement of a fact material to the creditworthiness of the Parent, the
Borrower or any other Subsidiary or omitted to state a material fact necessary
in order to make such statements contained therein, in light of the
circumstances under which they were made, not misleading.  All financial
statements (including in each case all related schedules and notes) furnished to
the

 

63

--------------------------------------------------------------------------------



 

Agent or any Lender by, on behalf of, or at the direction of, the Parent, the
Borrower or any other Subsidiary in connection with or relating in any way to
this Agreement, present fairly, in all material respects and in accordance with
GAAP consistently applied throughout the periods involved, the financial
position of the Persons involved as at the date thereof and the results of
operations for such periods (subject, as to interim statements, to changes
resulting from normal year end audit adjustments).  All financial projections
and other forward looking statements prepared by or on behalf of the Parent, the
Borrower or any other Subsidiary that have been or may hereafter be made
available to the Agent or any Lender were or will be, at the time made, prepared
in good faith based on reasonable assumptions.

 

(x)                                 REIT Status.  The Parent has operated, and
intends to continue to operate, in a manner so as to permit it to qualify as a
REIT.  The Parent has elected to be treated as a REIT.

 

(y)                                 Unencumbered Pool Properties.  Each of the
Unencumbered Pool Properties (other any Unencumbered Pool Property approved
pursuant to clause (c) of the definition of “Unencumbered Pool”) satisfies all
of the requirements contained in the definition of “Eligible Unencumbered Pool
Property”.  Each of the Unencumbered Pool Property Controlled Subsidiaries that
owns (or leases pursuant to a Ground Lease) an Unencumbered Controlled Pool
Property then included in the Unencumbered Pool satisfies the requirements of
this Agreement to be an Unencumbered Pool Property Controlled Subsidiary.

 

(z)                                  OFAC.  None of the Borrower, the Guarantors
nor any Subsidiary, or any of such Persons’ respective directors, officers, or,
to the knowledge of Borrower and Parent, any employees, agents, advisors or
Affiliates of Borrower, any Guarantor or any Subsidiary (i) is (or will be) a
Person: (A) that is, or is owned or controlled by Persons that are:  (1) the
subject or target of any Sanctions Laws and Regulations or (2) located,
organized or resident in a country or territory that is itself, or whose
government is, the subject of Sanctions Laws and Regulations, including, without
limitation as of the Effective Date Crimea, Cuba, Iran, North Korea, and Syria
(collectively, “Sanctioned Countries”) or (B) with whom any Lender is prohibited
or restricted from doing business under Sanctions Laws and Regulations,
including, those Persons named on OFAC’s Specially Designated and Blocked
Persons list or under any statute, executive order (including the September 24,
2001 Executive Order Blocking Property and Prohibiting Transactions With Persons
Who Commit, Threaten to Commit, or Support Terrorism), or other governmental
action and (ii) is not and shall not engage in any dealings or transactions or
otherwise be associated with any such Person (any such Person, a “Designated
Person”) except as is authorized or not prohibited under Sanctions Laws and
Regulations.

 

(aa)                          Anti-Corruption.  Neither any Loan Party nor any
Subsidiary, director or officer of a Loan Party or, to the knowledge of any Loan
Party, any Affiliate, agent or employee of a Loan Party, has engaged in any
activity or conduct which would violate any applicable anti-bribery,
anti-corruption or anti-money laundering laws or regulations in any applicable
jurisdiction.

 

64

--------------------------------------------------------------------------------



 

Section 7.2.                                                        Survival of
Representations and Warranties, Etc.

 

All statements contained in any Loan Document delivered by or on behalf of the
Parent, the Borrower or any other Subsidiary to the Agent or any Lender shall
constitute representations and warranties made by the Borrower in favor of the
Agent and the Lenders under this Agreement.  All such representations and
warranties shall survive the effectiveness of this Agreement, the execution and
delivery of the Loan Documents and the making of the Loans.

 

ARTICLE VIII.   AFFIRMATIVE COVENANTS

 

For so long as this Agreement is in effect, unless the Requisite Lenders (or, if
required pursuant to Section 13.6., all of the Lenders) shall otherwise consent
in the manner provided for in Section 13.6., the Borrower shall comply with the
following covenants:

 

Section 8.1.                                                        Preservation
of Existence and Similar Matters.

 

Except as otherwise permitted under Section 10.6., the Borrower shall, and shall
cause Parent and each Subsidiary to, preserve and maintain its respective
existence, rights, franchises, licenses and privileges in the jurisdiction of
its incorporation or formation and qualify and remain qualified and authorized
to do business in each jurisdiction in which the character of its properties or
the nature of its business requires such qualification and authorization and
where the failure to be so authorized and qualified could reasonably be expected
to have a Material Adverse Effect.

 

Section 8.2.                                                        Compliance
with Applicable Law and Material Contracts.

 

The Borrower shall, and shall cause Parent and each Subsidiary to, comply with
(a) all Applicable Laws, including the obtaining of all Governmental Approvals,
the failure with which to comply could reasonably be expected to have a Material
Adverse Effect, and (b) all terms and conditions of all Material Contracts to
which it is a party, to the extent any noncompliance could reasonably be
expected to have a Material Adverse Effect.

 

Section 8.3.                                                        Maintenance
of Property.

 

The Borrower shall, and shall cause Parent and each Subsidiary to, (a) protect
and preserve all of its respective properties, including, but not limited to,
all Intellectual Property, and maintain in good repair, working order and
condition all tangible properties, ordinary wear and tear and casualty events
excepted, and (b) make or cause to be made all needed and appropriate repairs,
renewals, replacements and additions to such properties, so that the business
carried on in connection therewith may be properly and advantageously conducted
at all times, except in the cases of clauses (a) and (b) where the failure to do
so could not reasonably be expected to have a Material Adverse Effect.

 

Section 8.4.                                                        Conduct of
Business.

 

The Borrower shall, and shall cause Parent and each Subsidiary to, carry on,
their respective businesses as described in Section 7.1.(u) and any line of
business ancillary or reasonably related thereto.

 

65

--------------------------------------------------------------------------------



 

Section 8.5.                                                        Insurance.

 

The Borrower shall, and shall cause Parent and each Subsidiary to, maintain
insurance with financially sound and reputable insurance companies against such
risks and in such amounts as is customarily maintained by Persons engaged in
similar businesses and owning similar properties in the same general area in
which the Borrower or the relevant Subsidiary operates or as may be required by
Applicable Law, and from time to time deliver to the Agent upon its request a
detailed list, together with copies of all policies of the insurance then in
effect, stating the names of the insurance companies, the amounts and rates of
the insurance, the dates of the expiration thereof and the properties and risks
covered thereby.  Not in limitation of the foregoing, the Borrower shall, and
shall cause each other Loan Party to, maintain such insurance with respect to
each Unencumbered Pool Property.

 

Section 8.6.                                                        Payment of
Taxes and Claims.

 

The Borrower shall, and shall cause Parent and each Subsidiary to, pay and
discharge (a) prior to delinquency all material taxes, assessments and
governmental charges or levies imposed upon it or upon its income or profits or
upon any properties belonging to it, and (b) by not later than 30 days past due
all lawful claims of materialmen, mechanics, carriers, warehousemen and
landlords for labor, materials, supplies and rentals which, if unpaid, could
reasonably be expected to become a Lien on any properties of such Person that is
not a Permitted Lien; provided, however, that this Section shall not require the
payment or discharge of any such tax, assessment, charge, levy or claim which is
being contested in good faith by appropriate proceedings which operate to
suspend any foreclosure, sale or forfeiture and for which adequate reserves have
been established on the books of the Parent, the Borrower or such Subsidiary, as
applicable, in accordance with GAAP.

 

Section 8.7.                                                        Visits and
Inspections.

 

The Borrower shall, and shall cause Parent and each Subsidiary to, permit
representatives or agents of any Lender or the Agent, from time to time after
reasonable prior notice if no Event of Default shall be in existence, as often
as may be reasonably requested, but only during normal business hours and at the
expense of such Lender or the Agent (unless a Default or Event of Default shall
exist, in which case the exercise by the Agent or such Lender of its rights
under this Section shall be at the expense of the Borrower), as the case may be,
to:  (a) visit and inspect all properties of the Parent, the Borrower or such
Subsidiary to the extent any such right to visit or inspect is within the
control of such Person; (b) inspect and make extracts from their respective
books and records, including but not limited to management letters prepared by
independent accountants; and (c) discuss with its officers and employees, and
its independent accountants, its business, properties, condition (financial or
otherwise), results of operations and performance (as to its independent
accountants and employees , in the presence of an officer of the Borrower if an
Event of Default does not then exist provided that an officer is made available
after reasonable prior notice).  If requested by the Agent, the Borrower shall,
and shall cause the Parent to, execute an authorization letter addressed to
their accountants authorizing the Agent or any Lender to discuss the financial
affairs of the Parent, the Borrower and any other Subsidiary with their
accountants.

 

66

--------------------------------------------------------------------------------



 

Section 8.8.                                                        Use of
Proceeds.

 

The Borrower shall use the proceeds of the Loans to repay in full the
indebtedness under the Existing Term Loan Agreement with any remaining proceeds,
after payment of closing costs for this Agreement, to be a prepayment of the
“Term Loan B” under the Credit Agreement.  No part of the proceeds of any Loan
will be used for the purpose of buying or carrying “margin stock” within the
meaning of Regulation T, U or X of the Board of Governors of the Federal Reserve
System or to extend credit to others for the purpose of purchasing or carrying
any such margin stock.

 

Section 8.9.                                                       
Environmental Matters.

 

The Borrower shall, and shall cause the Parent and all of the Subsidiaries to,
comply with all Environmental Laws the failure with which to comply could
reasonably be expected to have a Material Adverse Effect.  If the Parent, the
Borrower, or any other Subsidiary shall (a) receive notice that any violation of
any Environmental Law may have been committed or is about to be committed by
such Person, (b) receive notice that any administrative or judicial complaint or
order has been filed or is about to be filed against the Parent, the Borrower or
any other Subsidiary alleging violations of any Environmental Law or requiring
any such Person to take any action in connection with the release of Hazardous
Materials or (c) receive any notice from a Governmental Authority or private
party alleging that any such Person may be liable or responsible for costs
associated with a response to or cleanup of a release of Hazardous Materials or
any damages caused thereby, and the matters referred to in such notices,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect, the Borrower shall provide the Agent with a copy of
such notice promptly, and in any event within 10 Business Days, after the
receipt thereof.  The Borrower shall, and shall cause the Parent and the
Subsidiaries to, take promptly all actions necessary to prevent the imposition
of any Liens on any of their respective properties arising out of or related to
any Environmental Laws other than a Permitted Environmental Lien on a property
which is not an Unencumbered Pool Property.

 

Section 8.10.                                                 Books and Records.

 

The Borrower shall, and shall cause the Parent and each Subsidiary to, maintain
books and records pertaining to its respective business operations in which
full, true and correct entries are made in accordance with GAAP.

 

Section 8.11.                                                 Further
Assurances.

 

The Borrower shall, and shall cause the Parent and the Subsidiaries to, at their
cost and expense and upon request of the Agent, execute and deliver or cause to
be executed and delivered, to the Agent such further instruments, documents and
certificates consistent with the existing terms and conditions of the Loan
Documents, and do and cause to be done such further acts that may be reasonably
necessary or advisable in the reasonable opinion of the Agent to carry out more
effectively the provisions and purposes of this Agreement and the other Loan
Documents.

 

67

--------------------------------------------------------------------------------



 

Section 8.12.                                                 REIT Status.

 

The Borrower shall cause the Parent to maintain its status as a REIT and to not
revoke its election to be treated as a REIT.

 

Section 8.13.                                                 Exchange Listing.

 

The Borrower shall cause the Parent to maintain at least one class of common
Equity Interest of the Parent having trading privileges on the New York Stock
Exchange or the American Stock Exchange or which is the subject of price
quotations in the over the counter market as reported by the National
Association of Securities Dealers Automated Quotation System.

 

Section 8.14.                                                 Preservation of
Right to Pledge Properties in the Unencumbered Pool.

 

The Parent, the Borrower, each other Loan Party and each Borrowing Base
Subsidiary shall each take such actions as are necessary to preserve its right
and ability to pledge its interest in the Unencumbered Pool Properties to the
Agent without any such pledge after the date hereof causing or permitting the
acceleration (after the giving of notice or the passage of time, or otherwise)
of any other Indebtedness of the Loan Parties or any of their respective
Subsidiaries; provided, however, that this Section 8.14 shall not prohibit
(a) an agreement that conditions a Person’s ability to encumber its assets to be
included in a pool of unencumbered properties to comply with financial covenant
ratios with respect to Unsecured Indebtedness or upon the maintenance of one or
more specified ratios that limit such Person’s ability to encumber its assets
but that in each case do not generally prohibit the encumbrance of its assets,
or the encumbrance of specific assets or (b) a provision contained in any
agreement that evidences Unsecured Indebtedness which contains restrictions on
encumbering assets that are substantially similar to, or less restrictive than,
those restrictions contained in the Loan Documents.  Borrower shall, upon
demand, provide to the Agent such evidence as the Agent may reasonably require
to evidence compliance with this Section 8.14, which evidence shall include,
without limitation, copies of any agreements or instruments which would in any
way restrict or limit a Loan Party’s or Borrowing Base Subsidiary’s ability to
pledge assets as security for Indebtedness, or which provide for the occurrence
of a default (after the giving of notice or the passage of time, or otherwise)
if assets are pledged in the future as security for Indebtedness of such Loan
Party, such Borrowing Base Subsidiary or any of their Subsidiaries.

 

Section 8.15.                                                 Sanctions Laws and
Regulations.

 

(a)                                 The Borrower shall not, directly or
indirectly, use the proceeds of the Loans, or lend, contribute or otherwise make
available such proceeds to any Subsidiary, Unconsolidated Affiliate or other
Person to fund any activities or business of, in or with any Designated Person
or Sanctioned Country, in any manner that would result in a violation of
applicable Sanctions Laws and Regulations or applicable anti-bribery,
anti-corruption or anti-money laundering laws or regulations, in any applicable
jurisdiction by any party to this Agreement.

 

68

--------------------------------------------------------------------------------



 

(b)                                 None of the funds or assets of the Borrower
that are used to pay any amount due pursuant to this Agreement shall constitute
funds obtained from transactions with or relating to Designated Persons or
countries which are themselves the subject of territorial sanctions under
applicable Sanctions Laws and Regulations.

 

Section 8.16.                                                 Acquisition of
Interest Rate Hedge.

 

Within thirty (30) days following the Effective Date, the Borrower shall
(a) acquire an interest rate swap or other interest rate protection reasonably
acceptable to Agent from a counterparty reasonably acceptable to Agent on a
notional amount of not less than the outstanding principal balance of the Term
Loans (the “Interest Rate Hedge”), and (b) deliver to Agent evidence reasonably
satisfactory to Agent of such acquisition.  Borrower shall maintain the Interest
Rate Hedge in full force and effect and without default or other termination
event through and including October 25, 2023.

 

ARTICLE IX.   INFORMATION

 

For so long as this Agreement is in effect, unless the Requisite Lenders (or, if
required pursuant to Section 13.6., all of the Lenders) shall otherwise consent
in the manner set forth in Section 13.6., the Borrower shall furnish to the
Agent at its Lending Office (and the Agent shall promptly thereafter post for
review by the Lenders):

 

Section 9.1.                                                        Quarterly
Financial Statements.

 

As soon as available and in any event within 5 days after the same is required
to be filed with the Securities and Exchange Commission (but in no event later
than 50 days after the end of each of the first, second and third fiscal
quarters of the Borrower), the unaudited consolidated balance sheet of the
Parent and its Subsidiaries as at the end of such period and the related
unaudited consolidated statements of income, shareholders’ equity, cash flows
and Funds from Operations of the Parent and its Subsidiaries for such period,
setting forth in each case in comparative form the figures as of the end of and
for the corresponding periods of the previous fiscal year, all of which shall be
certified by the chief executive officer or chief financial officer of the
Parent, in his or her opinion, to present fairly, in accordance with GAAP and in
all material respects, the consolidated financial position of the Parent and its
Subsidiaries as at the date thereof and the results of operations for such
period (subject to normal year end audit adjustments).

 

Section 9.2.                                                        Year End
Statements.

 

As soon as available and in any event within 5 days after the same is required
to be filed with the Securities and Exchange Commission (but in no event later
than 95 days after the end of each fiscal year of the Parent), the audited
consolidated balance sheet of the Parent and its Subsidiaries as at the end of
such fiscal year and the related audited consolidated statements of income,
shareholders’ equity, cash flows and Funds from Operations of the Parent and its
Subsidiaries for such fiscal year, setting forth in comparative form the figures
as at the end of and for the previous fiscal year, all of which shall be
(a) certified by the chief executive officer or chief financial officer of the
Parent, in his or her opinion, to present fairly, in accordance with GAAP and in
all material respects, the consolidated financial position of the Parent, the

 

69

--------------------------------------------------------------------------------



 

Borrower and its other Subsidiaries as at the date thereof and the results of
operations for such period and (b) accompanied by the report thereon (other than
the statement of Funds from Operations) of Ernst & Young LLP or any other
independent certified public accountants of recognized national standing
reasonably acceptable to the Agent, whose report shall be unqualified.

 

Section 9.3.                                                        Compliance
Certificate.

 

At the time financial statements are furnished pursuant to Sections 9.1. and
9.2., a certificate substantially in the form of Exhibit J (a “Compliance
Certificate”) executed by the chief financial officer of the Parent: 
(a) setting forth in reasonable detail as at the end of such quarterly
accounting period, fiscal year, or other fiscal period, as the case may be, the
calculations required to establish whether or not the Borrower was in compliance
with the covenants contained in Sections 10.1. (including, without limitation,
calculations of the Unencumbered Pool Value and the Unsecured Debt Interest
Coverage Ratio and a list of Unencumbered Pool Properties) and (b) stating that,
to his or her knowledge, information and belief after reasonable due inquiry, no
Default or Event of Default exists, or, if such is not the case, specifying such
Default or Event of Default and its nature, when it occurred, whether it is
continuing and the steps being taken by the Borrower with respect to such event,
condition or failure.  Unencumbered Pool Properties that were disposed of during
such period or which are then excluded from calculations of the covenants in
Section 10.1 shall be excluded from determinations of the Unencumbered Pool
Value and Unsecured Debt Interest Coverage Ratio.

 

Section 9.4.                                                        Other
Information.

 

(a)                                 Management Reports.  Promptly upon receipt
thereof, copies of all management reports, if any, submitted to the Parent or
its Board of Trustees by its independent public accountants;

 

(b)                                 Securities Filings.  Within 5 Business Days
of the filing thereof, if requested by Agent or any other Lender, copies of all
registration statements (excluding the exhibits thereto (unless requested by the
Agent) and any registration statements on Form S 8 or its equivalent), reports
on Forms 10 K, 10 Q and 8 K (or their equivalents) and all other periodic
reports which the Parent, the Borrower, or any other Subsidiary shall file with
the Securities and Exchange Commission (or any Governmental Authority
substituted therefor) or any national securities exchange;

 

(c)                                  Shareholder Information.  Promptly upon the
mailing thereof to the shareholders of the Parent generally, copies of all
financial statements, reports and proxy statements so mailed and, if requested
by Agent or any other Lender, promptly upon the issuance thereof copies of all
press releases issued by the Parent, the Borrower or any other Subsidiary;

 

(d)                                 Quarterly Operating Summaries.  At the time
financial statements are furnished pursuant to Sections 9.1. and 9.2., an
operating summary with respect to each Unencumbered Pool Property for the fiscal
quarter most recently ended, including without limitation, a quarterly and
year-to-date statement of total revenues, expenses, net operating income and an
occupancy status report together with a current rent roll for each such
Property;

 

70

--------------------------------------------------------------------------------


 

(e)                                  Quarterly Property Schedules.  At the time
financial statements are furnished pursuant to Sections 9.1. and 9.2., a
schedule of all Properties owned or leased by the Parent, the Borrower and each
other Subsidiary of the Parent as of the fiscal quarter most recently ended, and
the applicable Net Operating Income and Occupancy Rate of each such Property;

 

(f)                                   Development Property Updates.  At the time
financial statements are furnished pursuant to Sections 9.1. and 9.2., a
schedule of all Properties of the Parent, the Borrower and each other Subsidiary
which are under development as of the fiscal quarter most recently ended,
setting forth for each such Property its percentage of completion, the
percentage preleased, the estimated completion date, the total amount of
development funded and the status of such development against the development
budget;

 

(g)                                  Reserved;

 

(h)                                 Litigation.  To the extent the Parent, the
Borrower or any other Subsidiary is aware of the same, prompt notice of the
commencement of any proceeding or investigation by or before any Governmental
Authority and any action or proceeding in any court or other tribunal or before
any arbitrator against or in any other way relating adversely to, or adversely
affecting, the Parent, the Borrower or any other Subsidiary or any of their
respective properties, assets or businesses which could reasonably be expected
to have a Material Adverse Effect, and prompt notice of the receipt of notice
that any United States income tax returns of the Parent, the Borrower or any of
its Subsidiaries are being audited;

 

(i)                                     Change of Management or Financial
Condition.  Prompt notice of any change in the chief executive officer, chief
financial officer, chief operating officer or President of the Parent or the
Borrower (to the extent not reported on Form 8 K) and any change in the
business, assets, liabilities, financial condition, results of operations or
business prospects of the Parent, the Borrower or any other Subsidiary which has
had or could reasonably be expected to have a Material Adverse Effect;

 

(j)                                    Default.  Notice of the occurrence of any
of the following promptly upon a Responsible Officer of the Parent obtaining
knowledge thereof:  (i) any Default or Event of Default or (ii) any event which
constitutes or which with the passage of time, the giving of notice, or
otherwise, would constitute a default or event of default by the Parent, the
Borrower or any other Subsidiary under any Material Contract to which any such
Person is a party or by which any such Person or any of its respective
properties may be bound if the same has had or could reasonably be expected to
have a Material Adverse Effect;

 

(k)                                 Judgments.  Prompt notice of any order,
judgment or decree in excess of $20,000,000 having been entered against the
Parent, the Borrower or any other Subsidiary of any of their respective
properties or assets;

 

(l)                                     Notice of Violations of Law.  Prompt
notice if the Parent, the Borrower or any other Subsidiary shall receive any
notification from any Governmental Authority alleging a violation of any
Applicable Law or any inquiry which, in either case, could reasonably be
expected to have a Material Adverse Effect;

 

71

--------------------------------------------------------------------------------



 

(m)                             Reserved;

 

(n)                                 ERISA.  If and when any member of the ERISA
Group (i) gives or is required to give notice to the PBGC of any “reportable
event” (as defined in Section 4043 of ERISA) or any other event which Borrower
or the ERISA Group could be liable for under ERISA Section 4062(e) or 4063 (a
“Reportable Event”) with respect to any Plan which might constitute grounds for
a termination of such Plan under Title IV of ERISA, or knows that the plan
administrator of any Plan has given or is required to give notice of any such
Reportable Event, a copy of the notice of such Reportable Event given or
required to be given to the PBGC; (ii) receives notice of complete or partial
withdrawal liability under Title IV of ERISA or notice that any Multiemployer
Plan is in “reorganization”, or is “insolvent” (within the meaning of ERISA) or
has been terminated, a copy of such notice; (iii) receives notice from the PBGC
under Title IV of ERISA of an intent to terminate, impose liability (other than
for premiums under Section 4007 of ERISA) in respect of, or appoint a trustee to
administer any Plan, a copy of such notice; (iv) applies for a waiver of the
minimum funding standard under Section 412 of the Internal Revenue Code or
Section 302 of ERISA, a copy of such application; (v) gives notice of intent to
terminate any Plan under Section 4041(c) of ERISA, a copy of such notice and
other information filed with the PBGC; (vi) gives notice of withdrawal from any
Plan pursuant to Section 4063 of ERISA, a copy of such notice; or (vii) fails to
make any payment or contribution to any Plan or Multiemployer Plan or in respect
of any Benefit Arrangement or makes any amendment to any Plan or Benefit
Arrangement, and of which has resulted or could reasonably be expected to result
in the imposition of a Lien or the posting of a bond or other security, a
certificate of the chief executive officer or chief financial officer of the
Parent setting forth details as to such occurrence and the action, if any, which
the Parent or applicable member of the ERISA Group is required or proposes to
take;

 

(o)                                 Credit Rating.  Promptly upon becoming aware
thereof, notice of a change in the Credit Rating given by a Rating Agency or any
announcement that any rating is “under review” or that such rating has been
placed on a watch list or that any similar action has been taken by a Rating
Agency;

 

(p)                                 Other Information.  From time to time and
promptly upon each request, such data, certificates, reports, statements,
budgets, documents or further information regarding the business, assets,
liabilities, financial condition, results of operations or business prospects of
the Parent, the Borrower or any of its other Subsidiaries as the Agent or any
Lender may reasonably request (including any information as shall be necessary
for such Lender to comply with applicable law, including, without limitation,
applicable “know your customer” and anti-money laundering rules and
regulations); and

 

(q)                                 Springing Recourse Event.  Promptly upon
becoming aware thereof, notice of a Springing Recourse Event.

 

ARTICLE X.   NEGATIVE COVENANTS

 

For so long as this Agreement is in effect, unless the Requisite Lenders (or, if
required pursuant to Section 13.6., all of the Lenders) shall otherwise consent
in the manner set forth in

 

72

--------------------------------------------------------------------------------



 

Section 13.6., the Borrower shall, and shall cause the Parent to, comply with
the following covenants, as applicable:

 

Section 10.1.                                                 Financial
Covenants.

 

The Borrower shall not permit:

 

(a)                                 Maximum Leverage Ratio.  The Leverage Ratio
to exceed the ratio of 0.60 to 1.00 at any time; provided, however, that for any
one (1) period (but only one (1) period during the term of this Agreement) of up
to four (4) consecutive fiscal quarters immediately following a Material
Acquisition of which Borrower has given Agent written notice, the Leverage Ratio
may exceed the ratio of 0.60 to 1.00 but shall not exceed the ratio of 0.65 to
1.00 during such period.

 

(b)                                 Minimum Fixed Charge Coverage Ratio.  The
ratio of (i) Adjusted EBITDA for the two (2) fiscal quarters of the Parent most
recently ended to (ii) Fixed Charges for such period, to be less than 1.5 to
1.00 at any time.

 

(c)                                  [Intentionally Omitted.]

 

(d)                                 [Intentionally Omitted.]

 

(e)                                  [Intentionally Omitted.]

 

(f)                                   Secured Indebtedness.  The ratio of
(i) Secured Indebtedness of the Parent, the Borrower, or any Subsidiary of
Parent, determined on a consolidated basis, to (ii) Total Asset Value to exceed
.45 to 1.00 at any time.

 

(g)                                  Unsecured Leverage.  The ratio of (i) the
aggregate Unsecured Indebtedness of the Parent, the Borrower, or any Subsidiary
of Parent, determined on a consolidated basis, to (ii) Unencumbered Pool Value
to exceed 0.60 to 1.00 at any time; provided, however, that for any one
(1) period (but only one (1) period during the term of this Agreement) of up to
four (4) consecutive fiscal quarters immediately following a Material
Acquisition of which Borrower has given Agent written notice, the ratio of
(x) the aggregate Unsecured Indebtedness of the Parent, the Borrower or any
Subsidiary of Parent, determined on a consolidated basis, to (y) Unencumbered
Pool Value may exceed 0.60 to 1.00 but shall not exceed the ratio of 0.65 to
1.00 during such period.

 

(h)                                 Unsecured Debt Interest Coverage Ratio.  The
Unsecured Debt Interest Coverage Ratio to be less than 1.75 to 1.00 at any time.

 

Section 10.2.                                                 Restricted
Payments.

 

The Borrower shall not, and shall not permit Parent or any of its Subsidiaries
to, declare or make any Restricted Payment; provided, however, that the Parent
and its Subsidiaries may declare and make Restricted Payments so long as no
Default or Event of Default exists or would result therefrom.  Notwithstanding
the foregoing, but subject to the following sentence, if a Default or Event of
Default exists, the Borrower and Parent may only declare or make cash

 

73

--------------------------------------------------------------------------------



 

distributions to its shareholders for any fiscal year in an aggregate amount not
to exceed the minimum amount necessary for the Parent to maintain its status as
a REIT under the Internal Revenue Code and any Subsidiary may make Restricted
Payments to the Borrower or any other Subsidiary of the Borrower.  If an Event
of Default specified in Section 11.1.(a) or (b), an Event of Default with
respect to the Parent or the Borrower under Section 11.1.(f) or an Event of
Default with respect to the Parent or the Borrower under Section 11.1.(g) shall
exist, or if as a result of the occurrence of any other Event of Default any of
the Obligations have been accelerated pursuant to Section 11.2.(a), the Borrower
shall not, and shall not permit Parent or any Subsidiary to, make any Restricted
Payments to any Person other than to the Borrower or any other Subsidiary of the
Borrower.

 

Section 10.3.                                                 Indebtedness.

 

The Borrower shall not, and shall not permit the Parent or any Subsidiary to,
incur, assume, or otherwise become obligated in respect of any Indebtedness
after the Effective Date if immediately prior to the assumption, incurring or
becoming obligated in respect thereof, or immediately thereafter and after
giving effect thereto, a Default or Event of Default is or would be in
existence, including without limitation, a Default or Event of Default resulting
from a violation of any of the covenants contained in Section 10.1.  No
Guarantor (other than Parent) shall incur, assume or otherwise become obligated
in respect of any Secured Indebtedness.

 

Section 10.4.                                                 [Intentionally
Omitted.]

 

Section 10.5.                                                 Liens.

 

The Borrower shall not, and shall not permit the Parent or any Subsidiary to,
create, assume, or incur any Lien upon (i) any of its properties, assets, income
or profits of any character whether now owned or hereafter acquired (other than
Permitted Liens) if immediately prior to the creation, assumption or incurring
of such Lien, or immediately thereafter, a Default or Event of Default is or
would be in existence or (ii) any Unencumbered Pool Property or any equity
interest therein (other than Permitted Liens (but not Liens of the type
described in clauses (f), (g) and (h) of the definition of Permitted Liens or
Permitted Environmental Liens)).

 

Section 10.6.                                                 Merger,
Consolidation, Sales of Assets and Other Arrangement.

 

The Borrower shall not, and shall not permit the Parent or any Subsidiary to: 
(i) enter into any transaction of merger or consolidation; (ii) liquidate, wind
up or dissolve itself (or suffer any liquidation or dissolution); or
(iii) convey, sell, lease, sublease, transfer or otherwise dispose of
(including, without limitation, by way of an LLC Division), in one transaction
or a series of transactions, any of its business or assets, whether now owned or
hereafter acquired; provided, however, that:

 

(a)                                 any of the actions described in the
immediately preceding clauses (i) through (iii) may be taken with respect to any
Subsidiary that is not a Loan Party or a Borrowing Base Subsidiary so long as
immediately prior to the taking of such action, and immediately thereafter and
after giving effect thereto, no Default or Event of Default is or would be in
existence;

 

74

--------------------------------------------------------------------------------



 

(b)                                 the Parent, the Borrower and the other
Subsidiaries may lease and sublease their respective assets, as lessor or
sublessor (as the case may be), in the ordinary course of their business;

 

(c)                                  any Subsidiary may merge or be consolidated
into or with the Borrower;

 

(d)                                 a Person (other than the Borrower) may merge
with and into a Loan Party so long as (i) such Loan Party is the survivor of
such merger or the surviving entity becomes a Loan Party immediately upon the
consummation thereof, (ii) immediately prior to such merger, and immediately
thereafter and after giving effect thereto, (x) no Default or Event of Default
is or would be in existence and (y) the representations and warranties made or
deemed made by the Borrower and each other Loan Party in the Loan Documents to
which any of them is a party are and shall be true and correct in all material
respects, except to the extent that such representations and warranties
expressly relate solely to an earlier date (in which case such representations
and warranties shall have been true and correct on and as of such earlier date)
and except for changes in factual circumstances not prohibited under the Loan
Documents, (iii) such merger is completed as a result of negotiations with the
approval of the board of directors or similar body of such Person and is not a
so-called “hostile takeover”, and (iv) the Borrower shall have given the Agent
at least 30 days’ (or such shorter period as may be approved by the Agent) prior
written notice of such merger, such notice to include a certification as to the
matters described in the immediately preceding clause (ii);

 

(e)                                  any two or more Subsidiaries may merge or
be consolidated, provided that if any of such Subsidiaries is a Loan Party, a
Loan Party shall be the survivor of such merger or the surviving entity shall
become a Loan Party immediately upon the consummation thereof unless such Loan
Party is released as a Guarantor or is not required to be a Guarantor in
accordance with the terms of this Agreement;

 

(f)                                   a Subsidiary (other than the Borrower) may
(i) merge or be consolidated with any other Person in a transaction in which
such other Person shall be the surviving entity, provided that if any of such
Subsidiaries is a Loan Party, a Loan Party shall be the survivor of such merger
or the surviving entity shall become a Loan Party immediately upon the
consummation thereof unless such Loan Party is released as a Guarantor or is not
required to be a Guarantor in accordance with the terms of this Agreement, or if
any of such Subsidiaries is a Borrowing Base Subsidiary, such Borrowing Base
Subsidiary shall be the survivor of such merger unless the Properties of such
Subsidiary are removed from the Unencumbered Pool, (ii) be liquidated or
dissolved, or (iii) sell, lease or otherwise dispose of all or substantially all
of its Property, so long as, after giving effect to any such transaction, no
Default or Event of Default shall then exist.  In the event that a Subsidiary
shall engage in a transaction permitted by this Section 10.6.(f) (other than a
lease of all or substantially all of its assets), then such Subsidiary shall be
released by the Agent from liability under the Guaranty upon the satisfaction of
the terms of Section 4.3.;

 

(g)                                  the Parent, the Borrower or any Subsidiary
may sell, transfer or dispose of worn-out, obsolete or surplus personal
property;

 

75

--------------------------------------------------------------------------------



 

(h)                                 the Parent, the Borrower or any Subsidiary
may sell, transfer, contribute, master lease or otherwise dispose of any
Property in an arm’s length transaction (or, if the transaction involves an
Affiliate of the Borrower, if the transaction complies with Section 10.10),
including, without limitation, a disposition of Properties pursuant to a merger
or consolidation, provided, however, that (i) the same would not result in a
Default or Event of Default and (ii) an Unencumbered Pool Property may not be
sold, transferred or otherwise disposed of unless immediately thereafter and
after giving effect thereto, the Borrower shall be in pro forma compliance with
the covenants set forth in Section 10.1.;

 

(i)                                     the Parent, the Borrower and its
Subsidiaries may exchange Property held by the Borrower or a Subsidiary for one
or more Properties of any Person; provided, that the Board of Trustees or
Capital Allocation Committee of the Borrower has determined in good faith that
the fair market value of the assets received by the Borrower or any such
Subsidiary are approximately equal to the fair market value of the assets
exchanged by the Borrower or such Subsidiary; and

 

(j)                                    the Parent, the Borrower and each other
Subsidiary may sell, contribute, transfer or dispose of assets among themselves.

 

Section 10.7.                                                 Fiscal Year.

 

The Borrower shall not permit the Parent to change its fiscal year from that in
effect as of the Effective Date.

 

Section 10.8.                                                 Modifications to
Material Contracts.

 

The Borrower shall not, and shall not permit the Parent or any Subsidiary to,
enter into any amendment or modification to any Material Contract which could
reasonably be expected to have a Material Adverse Effect.

 

Section 10.9.                                                 Modifications of
Organizational Documents.

 

The Borrower shall not, and shall not permit the Parent or any Subsidiary to,
amend, supplement, restate or otherwise modify its articles or certificate of
incorporation, by-laws, operating agreement, declaration of trust, partnership
agreement or other applicable organizational document if such amendment,
supplement, restatement or other modification (a) could reasonably be expected
to have a Material Adverse Effect, or (b) if such agreements or documents relate
to an Unencumbered Pool Property Controlled Subsidiary that owns (or leases
pursuant to a Ground Lease) an Unencumbered Controlled Pool Property then
included in the Unencumbered Pool, would cause such Unencumbered Pool Property
Controlled Subsidiary to no longer satisfy the requirements to be one.

 

Section 10.10.                                          Transactions with
Affiliates.

 

The Borrower shall not, and shall not permit the Parent or any Subsidiary to,
permit to exist or enter into, any transaction (including the purchase, sale,
lease or exchange of any property or the rendering of any service) with any
Affiliate (other than a Wholly Owned Subsidiary), except (a) transactions in the
ordinary course of the business of the Parent, the

 

76

--------------------------------------------------------------------------------



 

Borrower or any of their respective Subsidiaries and upon fair and reasonable
terms which are no less favorable to the Parent, the Borrower or such
Subsidiary, as applicable, than would be obtained in a comparable arm’s length
transaction with a Person that is not an Affiliate, (b) transactions permitted
by Section 10.2. and transactions permitted by Section 10.4., so long as such
transaction under Section 10.4. (other than a transaction under
Section 10.4.(f)) is with a Person that is not (i) an officer or director of
Parent or Borrower or a related Person to one of such officers or directors, or
(ii) a Person (other than Parent) in which a director, officer, agent or
employee (or a related Person to one of such Persons) owns an Equity Interest,
and (c) transactions reasonably necessary or appropriate for Parent to maintain
its status as an REIT, including transactions involving a Taxable REIT
Subsidiary.

 

Section 10.11.                                          ERISA Exemptions.

 

The Parent and the Borrower shall not, and shall not permit any Subsidiary to,
permit any of its respective assets to become or be deemed to be “plan assets”
within the meaning of ERISA, the Internal Revenue Code and the respective
regulations promulgated thereunder.

 

Section 10.12.                                          Reserved.

 

Section 10.13.                                          Parent Ownership of
Borrower.

 

The Borrower shall not permit the Parent to own less than a 51% legal and
beneficial ownership interest in Borrower.

 

ARTICLE XI.   DEFAULT

 

Section 11.1.                                                 Events of Default.

 

Each of the following shall constitute an Event of Default, whatever the reason
for such event and whether it shall be voluntary or involuntary or be effected
by operation of Applicable Law or pursuant to any judgment or order of any
Governmental Authority:

 

(a)                                 Default in Payment of Principal.  The
Borrower shall fail to pay when due (whether at maturity, by reason of
acceleration or otherwise) the principal of any of the Loans.

 

(b)                                 Default in Payment of Interest and Other
Obligations.  The Borrower shall fail to pay when due any interest on any of the
Loans or any of the other payment Obligations owing by the Borrower under this
Agreement or any other Loan Document, or any other Loan Party shall fail to pay
when due any payment Obligation due and owing by such other Loan Party under any
Loan Document to which it is a party, and such failure shall continue for a
period of 5 Business Days.

 

(c)                                  Default in Performance.  (i) The Borrower
or the Parent shall fail to perform or observe any term, covenant, condition or
agreement contained in Sections 9.4.(j), 9.4.(q) or in Article X. or (ii) any
Loan Party shall fail to perform or observe any term, covenant, condition or
agreement contained in this Agreement or any other Loan Document to which it is
a party and not otherwise mentioned in this Section and in the case of this
clause (ii) only such failure shall continue for a period of 30 days after the
earlier of (x) the date upon which a

 

77

--------------------------------------------------------------------------------



 

Responsible Officer of the Parent or such Loan Party obtains knowledge of such
failure or (y) the date upon which the Parent has received written notice of
such failure from the Agent.

 

(d)                                 Misrepresentations.  Any written statement,
representation or warranty made or deemed made by or on behalf of any Loan Party
under this Agreement or under any other Loan Document, or any amendment hereto
or thereto, or in any other writing or statement at any time furnished or made
or deemed made by or on behalf of any Loan Party to the Agent or any Lender,
shall at any time prove to have been incorrect or misleading, in light of the
circumstances in which made or deemed made, in any material respect when
furnished or made or deemed made.

 

(e)                                  Indebtedness Cross Default; Derivatives
Contracts.

 

(i)                                     The Borrower, the Parent, or any
Subsidiary of Parent shall fail to pay when due and payable, within any
applicable grace of cure period, the principal of, or interest on, any
Indebtedness (other than the Loans) having an aggregate outstanding principal
amount of $40,000,000 (or $125,000,000 in the case of Nonrecourse Indebtedness)
or more (“Material Indebtedness”) (provided that for so long as Borrower or
Parent maintains an Investment Grade Rating, no Nonrecourse Indebtedness shall
be included in the definition of Material Indebtedness); or

 

(ii)                                  (x) the maturity of any Material
Indebtedness shall have been accelerated in accordance with the provisions of
any indenture, contract or instrument evidencing, providing for the creation of
or otherwise concerning such Material Indebtedness or (y) any Material
Indebtedness shall have been required to be prepaid or repurchased prior to the
stated maturity thereof (other than as a result of customary non-default
mandatory prepayment provisions associated with events such asset sales,
casualty events, debt issuances, equity issuances or excess cash flow); or

 

(iii)                               there occurs under any Derivatives Contract
an “Early Termination Date” (as defined in such Derivatives Contract) resulting
from (A) any event of default under such Derivatives Contract as to which any
Loan Party is the “Defaulting Party” (as defined in such Derivatives Contract)
or (B) any “Termination Event” (as so defined) under such Derivatives Contract
as to which any Loan Party is an “Affected Party” (as so defined) and, in either
event, the Derivatives Termination Value owed by any Loan Party as a result
thereof is $40,000,000 or more.

 

(f)                                   Voluntary Bankruptcy Proceeding.  Any Loan
Party, any Borrowing Base Subsidiary or any Material Subsidiary shall: 
(i) commence a voluntary case under the Bankruptcy Code of 1978, as amended, or
other federal bankruptcy laws (as now or hereafter in effect); (ii) file a
petition seeking to take advantage of any other Applicable Laws, domestic or
foreign, relating to bankruptcy, insolvency, reorganization, winding up, or
composition or adjustment of debts; (iii) consent to, or fail to contest in a
timely and appropriate manner, any petition filed against it in an involuntary
case under such bankruptcy laws or other Applicable Laws or consent to any
proceeding or action described in the immediately following subsection;
(iv) apply for or consent to, or fail to contest in a timely and appropriate
manner, the appointment of, or the taking of possession by, a receiver,
custodian, trustee, or liquidator of

 

78

--------------------------------------------------------------------------------



 

itself or of a substantial part of its property, domestic or foreign; (v) admit
in writing its inability to pay its debts as they become due; (vi) make a
general assignment for the benefit of creditors; (vii) make a conveyance
fraudulent as to creditors under any Applicable Law; or (viii) take any
corporate or partnership action for the purpose of effecting any of the
foregoing.

 

(g)                                  Involuntary Bankruptcy Proceeding.  A case
or other proceeding shall be commenced against any Loan Party, any Borrowing
Base Subsidiary or any Material Subsidiary in any court of competent
jurisdiction seeking:  (i) relief under the Bankruptcy Code of 1978, as amended,
or other federal bankruptcy laws (as now or hereafter in effect) or under any
other Applicable Laws, domestic or foreign, relating to bankruptcy, insolvency,
reorganization, winding up, or composition or adjustment of debts; or (ii) the
appointment of a trustee, receiver, custodian, liquidator or the like of such
Person, or of all or any substantial part of the assets, domestic or foreign, of
such Person, and such case or proceeding shall continue undismissed or unstayed
for a period of 60 consecutive calendar days, or an order granting the remedy or
other relief requested in such case or proceeding against such Loan Party,
Borrowing Base Subsidiary or Material Subsidiary (including, but not limited to,
an order for relief under such Bankruptcy Code or such other federal bankruptcy
laws) shall be entered.

 

(h)                                 Litigation; Enforceability.  Any Loan Party
shall disavow, revoke or terminate (or attempt to terminate) any Loan Document
to which it is a party or shall otherwise challenge or contest in any action,
suit or proceeding in any court or before any Governmental Authority the
validity or enforceability of this Agreement, any Note or any other Loan
Document or this Agreement, any Note, the Guaranty or any other Loan Document
shall cease to be in full force and effect (except as a result of the express
terms thereof).

 

(i)                                     Judgment.  A judgment or order for the
payment of money or for an injunction shall be entered against any Loan Party or
any other Subsidiary by any court or other tribunal and (i) such judgment or
order shall continue for a period of 30 days without being paid, stayed or
dismissed through appropriate appellate proceedings and (ii) either (A) the
amount of such judgment or order for which insurance has not been acknowledged
in writing by the applicable insurance carrier (or the amount as to which the
insurer has denied liability) (x) in the case of any judgment against the Parent
or any other Loan Party or Borrowing Base Subsidiary exceeds $40,000,000 (or, in
case more than one such judgment against the Parent or any other Loan Party or
Borrowing Base Subsidiary exists, all such judgments, in the aggregate, entered
during any calendar year exceed $40,000,000) or (y) in the case of any judgment
against any Subsidiary that is not a Loan Party or Borrowing Base Subsidiary
exceeds $40,000,000, (or in case more than one such judgment against such
Subsidiaries exists, all such judgments in the aggregate entered during any
calendar year exceed $40,000,000) or (B) in the case of an injunction or other
non-monetary judgment, such judgment could reasonably be expected to have a
Material Adverse Effect.

 

(j)                                    Attachment.  A warrant, writ of
attachment, execution or similar process shall be issued against any asset of
any Loan Party or any other Subsidiary which exceeds, individually or together
with all other such warrants, writs, executions and processes, (i) with respect
to the Parent and any other Loan Parties or Borrowing Base Subsidiaries,
$40,000,000 or (ii) with respect to Subsidiaries that are not Loan Parties or
Borrowing Base Subsidiaries,

 

79

--------------------------------------------------------------------------------



 

$40,000,000 and such warrant, writ, execution or process shall not be
discharged, vacated, stayed or bonded for a period of 30 days.

 

(k)                                 ERISA.  Any member of the ERISA Group shall
fail to pay when due an amount or amounts aggregating in excess of $25,000,000
which it shall have become liable to pay under Title IV of ERISA; or notice of
intent to terminate a Plan or Plans having aggregate Unfunded Liabilities in
excess of $25,000,000 shall be filed under Title IV of ERISA by any member of
the ERISA Group, any plan administrator or any combination of the foregoing; or
the PBGC shall institute proceedings under Title IV of ERISA to terminate, to
impose liability (other than for premiums under Section 4007 of ERISA) in
respect of, or to cause a trustee to be appointed to administer, any Plan or
Plans having aggregate Unfunded Liabilities in excess of $25,000,000; or a
condition shall exist by reason of which the PBGC would be entitled to obtain a
decree adjudicating that any such Plan must be terminated; or there shall occur
a complete or partial withdrawal from, or a default, within the meaning of
Section 4219(c)(5) of ERISA, with respect to, one or more Multiemployer Plans
which could cause one or more members of the ERISA Group to incur a current
payment obligation in excess of $25,000,000.

 

(l)                                     Change of Control/Change in Management.

 

(i)                                     Any “person” or “group” (as such terms
are used in Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”)), is or becomes the “beneficial owner” (as defined
in Rules 13d-3 and 13d-5 under the Exchange Act, except that a Person will be
deemed to have “beneficial ownership” of all securities that such Person has the
right to acquire, whether such right is exercisable immediately or only after
the passage of time), directly or indirectly, of more than 35.0% of the total
voting power of the then outstanding voting stock of the Parent;

 

(ii)                                  During any period of 12 consecutive months
ending after the Effective Date, individuals who at the beginning of any such 12
month period constituted the Board of Trustees of the Parent (together with any
new trustees whose election by such Board or whose nomination for election by
the shareholders of the Parent was approved by a vote of a majority of the
trustees then still in office who were either trustees at the beginning of such
period or whose election or nomination for election was previously so approved)
cease for any reason to constitute a majority of the Board of Trustees of the
Parent then in office; or

 

(iii)                               The Parent shall cease to be the sole
general partner of the Borrower or shall cease to have the sole and exclusive
power to exercise all management and control over the Borrower.

 

(m)                             Liquidating Events.  The occurrence of a
“Liquidating Event” under and as defined in the partnership agreement of the
Borrower or any event occurs that results in the dissolution of the Borrower.

 

(n)                                 The Credit Agreement. The occurrence of an
“Event of Default” under the Credit Agreement.

 

In the event that there shall occur any Default that affects only certain
Unencumbered Pool Property included in the calculation of the Unencumbered Pool
Value, then the Borrower may

 

80

--------------------------------------------------------------------------------


 

elect to cure such Default (so long as no other Default or Event of Default
exists or would arise as a result) by electing to have the Agent remove such
Unencumbered Pool Property from the calculation of the Unencumbered Pool Value
and the covenants in Section 10.1.(g) and (h) and by reducing the outstanding
Unsecured Indebtedness by the amount necessary to cause compliance with the
covenants in Section 10.1.(g) and (h) in a manner such that the Loans are repaid
or prepaid on at least a ratable basis (determined based on the aggregate
outstanding principal amount of Loans and the aggregate outstanding principal
amount of all other Unsecured Indebtedness receiving any repayment or prepayment
on the date of such repayment or prepayment), in which event such removal and
reduction shall be completed within five (5) Business Days after the earlier of
(i) Borrower obtaining knowledge of such Default and (ii) receipt of notice of
such Default from the Agent.  In connection with removal, Borrower shall deliver
to the Agent the items required to be delivered pursuant to Section 4.5. in
connection with the removal of an ineligible property.

 

Section 11.2.                                                 Remedies Upon
Event of Default.

 

Upon the occurrence of an Event of Default the following provisions shall apply:

 

(a)                                 Acceleration; Termination of Facilities.

 

(i)                                     Automatic.  Upon the occurrence of an
Event of Default specified in Sections 11.1.(f) or 11.1.(g), (A)(i) the
principal of, and all accrued interest on, the Loans and the Notes at the time
outstanding, (ii) all of the other Obligations of the Borrower, including, but
not limited to, the other amounts owed to the Lenders and the Agent under this
Agreement, the Notes or any of the other Loan Documents shall become immediately
and automatically due and payable by the Borrower without presentment, demand,
protest, or other notice of any kind, all of which are expressly waived by the
Borrower and (B) all of the Commitments and the obligation of the Lenders to
make Term Loans shall all immediately and automatically terminate.

 

(ii)                                  Optional.  If any other Event of Default
shall exist, the Agent shall, (A) at the direction of the Requisite Lenders
declare (1) the principal of, and accrued interest on, the Loans and the Notes
at the time outstanding and (2) all of the other Obligations, including, but not
limited to, the other amounts owed to the Lenders and the Agent under this
Agreement, the Notes or any of the other Loan Documents to be forthwith due and
payable, whereupon the same shall immediately become due and payable without
presentment, demand, protest or other notice of any kind, all of which are
expressly waived by the Borrower and (B) at the direction of the Requisite
Lenders, terminate the Commitments and the obligation of the Lenders to make
Term Loans.

 

(b)                                 Loan Documents.  The Requisite Lenders may
direct the Agent to, and the Agent if so directed shall, exercise any and all of
its rights under any and all of the other Loan Documents.

 

(c)                                  Applicable Law.  The Requisite Lenders may
direct the Agent to, and the Agent if so directed shall, exercise all other
rights and remedies it may have under any Applicable Law.

 

81

--------------------------------------------------------------------------------



 

Section 11.3.                                                 Remedies Upon
Default.

 

Upon the occurrence of a Default specified in Section 11.1.(g), the Commitments
shall immediately and automatically terminate.

 

Section 11.4.                                                 Allocation of
Proceeds.

 

If an Event of Default shall exist and maturity of any of the Obligations has
been accelerated, all payments received by the Agent under any of the Loan
Documents, in respect of any principal of or interest on the Obligations,
amounts payable with respect to Hedge Obligations or any other amounts payable
by the Borrower hereunder or thereunder, shall be applied in the following order
and priority:

 

(a)                                 amounts due to the Agent in respect of fees
and expenses due under Section 13.2.;

 

(b)                                 amounts due to the Lenders in respect of
fees and expenses due under Section 13.2., pro rata in the amount then due each
Lender;

 

(c)                                  payments of interest on the Loans to be
applied for the ratable benefit of the Lenders;

 

(d)                                 payments of principal of the Loans and
amounts then owing to Lender Hedge Providers with respect to Hedge Obligations,
to be applied for the ratable benefit of the Lenders and the Lender Hedge
Providers (with the payments between the Term Loans and the Lender Hedge
Providers to be pro rata based upon the outstanding principal amount of the Term
Loans and the amounts then owing to the Lender Hedge Providers with respect to
the Hedge Obligations); provided that the right of the Lender Hedge Providers to
share in payments shall be reduced by any amounts such Lender Hedge Provider has
separately received with respect to the Hedge Obligations following such
acceleration of the maturity of the Obligations;

 

(e)                                  amounts due the Agent and the Lenders
pursuant to Sections 12.7. and 13.9.;

 

(f)                                   payments of all other Obligations and
other amounts due and owing by the Borrower and the other Loan Parties under any
of the Loan Documents, if any, to be applied for the ratable benefit of the
Lenders; and

 

(g)                                  any amount remaining after application as
provided above, shall be paid to the Borrower or whomever else may be legally
entitled thereto.

 

Notwithstanding the foregoing, no amounts received from any Guarantor shall be
applied to any Excluded Hedge Obligations of such Guarantor.

 

82

--------------------------------------------------------------------------------



 

Section 11.5.                                                 Reserved.

 

Section 11.6.                                                 Performance by
Agent.

 

If any Loan Party shall fail to perform any covenant, duty or agreement
contained in any of the Loan Documents, the Agent may, after notice to the
Borrower, perform or attempt to perform such covenant, duty or agreement on
behalf of the Loan Party after the expiration of any cure or grace periods set
forth herein.  In such event, the Borrower shall, at the request of the Agent,
promptly pay any amount reasonably expended by the Agent in such performance or
attempted performance to the Agent, together with interest thereon at the
applicable Post Default Rate from the date of such expenditure until paid. 
Notwithstanding the foregoing, neither the Agent nor any Lender shall have any
liability or responsibility whatsoever for the performance of any obligation of
the Loan Parties under this Agreement or any other Loan Document.

 

Section 11.7.                                                 Rights Cumulative.

 

The rights and remedies of the Agent and the Lenders under this Agreement and
each of the other Loan Documents shall be cumulative and not exclusive of any
rights or remedies which any of them may otherwise have under Applicable Law. 
In exercising their respective rights and remedies the Agent and the Lenders may
be selective and no failure or delay by the Agent or any of the Lenders in
exercising any right shall operate as a waiver of it, nor shall any single or
partial exercise of any power or right preclude its other or further exercise or
the exercise of any other power or right.

 

ARTICLE XII.   THE AGENT

 

Section 12.1.                                                 Authorization and
Action.

 

Each Lender hereby appoints and authorizes the Agent to take such action as
contractual representative on such Lender’s behalf and to exercise such powers
under this Agreement and the other Loan Documents as are specifically delegated
to the Agent by the terms hereof and thereof, together with such powers as are
reasonably incidental thereto.  Not in limitation of the foregoing, each Lender
authorizes and directs the Agent to enter into the Loan Documents for the
benefit of the Lenders.  Each Lender hereby agrees that, except as otherwise set
forth herein, any action taken by the Requisite Lenders in accordance with the
provisions of this Agreement or the Loan Documents, and the exercise by the
Requisite Lenders of the powers set forth herein or therein, together with such
other powers as are reasonably incidental thereto, shall be authorized and
binding upon all of the Lenders.  Nothing herein shall be construed to deem the
Agent a trustee or fiduciary for any Lender nor to impose on the Agent duties or
obligations other than those expressly provided for herein.  At the request of a
Lender, the Agent will forward to such Lender copies or, where appropriate,
originals of the documents delivered to the Agent pursuant to this Agreement or
the other Loan Documents.  The Agent will also furnish to any Lender, upon the
request of such Lender, a copy of any certificate or notice furnished to the
Agent by the Borrower, any Loan Party or any other Affiliate of the Borrower,
pursuant to this Agreement or any other Loan Document not already delivered to
such Lender pursuant to the terms of this Agreement or any such other Loan
Document.  As to any matters not expressly provided for by the Loan Documents
(including, without limitation, enforcement or collection of any of the

 

83

--------------------------------------------------------------------------------



 

Obligations), the Agent shall not be required to exercise any discretion or take
any action, but shall be required to act or to refrain from acting (and shall be
fully protected in so acting or refraining from acting) upon the instructions of
the Requisite Lenders (or all of the Lenders if explicitly required under any
other provision of this Agreement), and such instructions shall be binding upon
all Lenders and all holders of any of the Obligations; provided, however, that,
notwithstanding anything in this Agreement to the contrary, the Agent shall not
be required to take any action which exposes the Agent to personal liability or
which is contrary to this Agreement or any other Loan Document or Applicable
Law.  Not in limitation of the foregoing, the Agent shall not exercise any right
or remedy it or the Lenders may have under any Loan Document upon the occurrence
of a Default or an Event of Default unless the Requisite Lenders have so
directed the Agent to exercise such right or remedy.

 

Section 12.2.                                                 Agent’s Reliance,
Etc.

 

Notwithstanding any other provisions of this Agreement or any other Loan
Documents, neither the Agent nor any of its directors, officers, agents,
employees or counsel shall be liable for any action taken or omitted to be taken
by it or them under or in connection with this Agreement or any other Loan
Document, except for its or their own gross negligence or willful misconduct as
determined by a court of competent jurisdiction in a final, non-appealable
judgment.  Without limiting the generality of the foregoing, the Agent:  (a) may
treat the payee of any Note as the holder thereof until the Agent receives
written notice of the assignment or transfer thereof signed by such payee and in
form satisfactory to the Agent; (b) may consult with legal counsel (including
its own counsel or counsel for the Parent, the Borrower or any other Loan
Party), independent public accountants and other experts selected by it and
shall not be liable for any action taken or omitted to be taken in good faith by
it in accordance with the advice of such counsel, accountants or experts;
(c) makes no warranty or representation to any Lender or any other Person and
shall not be responsible to any Lender or any other Person for any statements,
warranties or representations made by any Person in or in connection with this
Agreement or any other Loan Document; (d) shall not have any duty to ascertain
or to inquire as to the performance or observance of any of the terms, covenants
or conditions of any of this Agreement or any other Loan Document or the
satisfaction of any conditions precedent under this Agreement or any Loan
Document on the part of the Parent, the Borrower or other Persons or inspect the
property, books or records of the Parent, the Borrower or any other Person;
(e) shall not be responsible to any Lender for the due execution, legality,
validity, enforceability, genuineness, sufficiency or value of this Agreement or
any other Loan Document, any other instrument or document furnished pursuant
thereto or any collateral covered thereby or the perfection or priority of any
Lien in favor of the Agent on behalf of the Lenders in any such collateral; and
(f) shall incur no liability under or in respect of this Agreement or any other
Loan Document by acting upon any notice, consent, certificate or other
instrument or writing (which may be by telephone or telecopy) believed by it to
be genuine and signed, sent or given by the proper party or parties.  Unless set
forth in writing to the contrary, the making of its initial Loan by a Lender
shall constitute a certification by such Lender to the Agent and the other
Lenders that the conditions precedent for initial Loans set forth in Sections
6.1. and 6.2. that have not previously been waived by the Requisite Lenders have
been satisfied.

 

84

--------------------------------------------------------------------------------



 

Section 12.3.                                                 Notice of
Defaults.

 

The Agent shall not be deemed to have knowledge or notice of the occurrence of a
Default or Event of Default unless the Agent has received notice from a Lender
or the Borrower referring to this Agreement, describing with reasonable
specificity such Default or Event of Default and stating that such notice is a
“notice of default.”  If any Lender (excluding the Lender which is also serving
as the Agent) becomes aware of any Default or Event of Default, it shall
promptly send to the Agent such a “notice of default.”  Further, if the Agent
receives such a “notice of default”, the Agent shall give prompt notice thereof
to the Lenders.

 

Section 12.4.                                                 KeyBank as Lender.

 

KeyBank, as a Lender, shall have the same rights and powers under this Agreement
and any other Loan Document as any other Lender and may exercise the same as
though it were not the Agent; and the term “Lender” or “Lenders” shall, unless
otherwise expressly indicated, include KeyBank in each case in its individual
capacity.  KeyBank and its affiliates may each accept deposits from, maintain
deposits or credit balances for, invest in, lend money to, act as trustee under
indentures of, serve as financial advisor to, and generally engage in any kind
of business with, the Parent, the Borrower, any other Loan Party or any other
affiliate thereof as if it were any other bank and without any duty to account
therefor to the other Lenders.  Further, the Agent and any affiliate may accept
fees and other consideration from the Loan Parties for services in connection
with this Agreement and otherwise without having to account for the same to the
other Lenders.  The Lenders acknowledge that, pursuant to such activities,
KeyBank or its affiliates may receive information regarding the Parent, the
Borrower, other Loan Parties, other Subsidiaries and other Affiliates (including
information that may be subject to confidentiality obligations in favor of such
Person) and acknowledge that the Agent shall be under no obligation to provide
such information to them.

 

Section 12.5.                                                 Approvals of
Lenders.

 

All communications from the Agent to any Lender requesting such Lender’s
determination, consent, approval or disapproval (a) shall be given in the form
of a written notice to such Lender, (b) shall be accompanied by a description of
the matter or issue as to which such determination, approval, consent or
disapproval is requested, or shall advise such Lender where information, if any,
regarding such matter or issue may be inspected, or shall otherwise describe the
matter or issue to be resolved, (c) shall include, if reasonably requested by
such Lender and to the extent not previously provided to such Lender, written
materials and, as appropriate, a brief summary of all oral information provided
to the Agent by the Parent or the Borrower in respect of the matter or issue to
be resolved, and (d) shall include the Agent’s recommended course of action or
determination in respect thereof.  Each Lender shall reply promptly, but in any
event within 10 Business Days (or such lesser or greater period as may be
specifically required under the Loan Documents) of receipt of such
communication.  Except as otherwise provided in this Agreement, unless a Lender
shall give written notice to the Agent that it specifically objects to the
recommendation or determination of the Agent (together with a written
explanation of the reasons behind such objection) within the applicable time
period for reply, such Lender shall be deemed to have conclusively approved of
or consented to such recommendation or determination.

 

85

--------------------------------------------------------------------------------



 

Section 12.6.                                                 Lender Credit
Decision, Etc.

 

Each Lender expressly acknowledges and agrees that neither the Agent nor any of
its officers, directors, employees, agents, counsel, attorneys in fact or other
affiliates has made any representations or warranties as to the financial
condition, operations, creditworthiness, solvency or other information
concerning the business or affairs of the Parent, the Borrower, any other Loan
Party, any Subsidiary or any other Person to such Lender and that no act by the
Agent hereafter taken, including any review of the affairs of the Parent, the
Borrower, any other Loan Party or any other Subsidiary, shall be deemed to
constitute any such representation or warranty by the Agent to any Lender.  Each
Lender acknowledges that it has made its own credit and legal analysis and
decision to enter into this Agreement and the transactions contemplated hereby,
independently and without reliance upon the Agent, any other Lender or counsel
to the Agent, or any of their respective officers, directors, employees and
agents, and based on the financial statements of the Parent, the Borrower, the
other Subsidiaries or any other Affiliate thereof, and inquiries of such
Persons, its independent due diligence of the business and affairs of the
Parent, the Borrower, the other Loan Parties, the other Subsidiaries and other
Persons, its review of the Loan Documents, the legal opinions required to be
delivered to it hereunder, the advice of its own counsel and such other
documents and information as it has deemed appropriate.  Each Lender also
acknowledges that it will, independently and without reliance upon the Agent,
any other Lender or counsel to the Agent or any of their respective officers,
directors, employees and agents, and based on such review, advice, documents and
information as it shall deem appropriate at the time, continue to make its own
decisions in taking or not taking action under the Loan Documents.  Except for
notices, reports and other documents and information expressly required to be
furnished to the Lenders by the Agent under this Agreement or any of the other
Loan Documents, the Agent shall have no duty or responsibility to provide any
Lender with any credit or other information concerning the business, operations,
property, financial and other condition or creditworthiness of the Parent, the
Borrower, any other Loan Party or any other Affiliate thereof which may come
into possession of the Agent, or any of its officers, directors, employees,
agents, attorneys in fact or other affiliates.  Each Lender acknowledges that
the Agent’s legal counsel in connection with the transactions contemplated by
this Agreement is only acting as counsel to the Agent and is not acting as
counsel to such Lender.

 

Section 12.7.                                                 Indemnification of
Agent.

 

Each Lender agrees to indemnify the Agent (to the extent not reimbursed by the
Borrower and without limiting the obligation of the Borrower to do so) pro rata
in accordance with such Lender’s respective Commitment Percentage, from and
against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind or
nature whatsoever which may at any time be imposed on, incurred by, or asserted
against the Agent (in its capacity as Agent but not as a Lender) in any way
relating to or arising out of the Loan Documents, any transaction contemplated
hereby or thereby or any action taken or omitted by the Agent under the Loan
Documents (collectively, “Indemnifiable Amounts”); provided, however, that no
Lender shall be liable for any portion of such Indemnifiable Amounts to the
extent resulting from the Agent’s gross negligence or willful misconduct as
determined by a court of competent jurisdiction in a final, non-appealable
judgment or if the Agent fails to follow the written direction of the Requisite
Lenders (or all of the Lenders if expressly required hereunder), unless such
failure results from the Agent

 

86

--------------------------------------------------------------------------------



 

following the advice of counsel to the Agent of which advice the Lenders have
received notice.  Without limiting the generality of the foregoing but subject
to the preceding proviso, each Lender agrees to reimburse the Agent (to the
extent not reimbursed by the Borrower and without limiting the obligation of the
Borrower to do so), promptly upon demand for its ratable share of any
out-of-pocket expenses (including reasonable counsel fees of the counsel(s) of
the Agent’s own choosing) incurred by the Agent in connection with the
preparation, negotiation, execution, or enforcement of, or legal advice with
respect to the rights or responsibilities of the parties under, the Loan
Documents, any suit or action brought by the Agent to enforce the terms of the
Loan Documents and/or collect any Obligations, any “lender liability” suit or
claim brought against the Agent and/or the Lenders, and any claim or suit
brought against the Agent, and/or the Lenders arising under any Environmental
Laws.  Such out-of-pocket expenses (including reasonable counsel fees) shall be
advanced by the Lenders on the request of the Agent notwithstanding any claim or
assertion that the Agent is not entitled to indemnification hereunder upon
receipt of an undertaking by the Agent that the Agent will reimburse the Lenders
if it is actually and finally determined by a court of competent jurisdiction
that the Agent is not so entitled to indemnification.  The agreements in this
Section shall survive the payment of the Loans and all other amounts payable
hereunder or under the other Loan Documents and the termination of this
Agreement.  If the Borrower shall reimburse the Agent for any Indemnifiable
Amount following payment by any Lender to the Agent in respect of such
Indemnifiable Amount pursuant to this Section, the Agent shall share such
reimbursement on a ratable basis with each Lender making any such payment.

 

Section 12.8.                                                 Successor Agent.

 

The Agent may resign at any time as Agent under the Loan Documents by giving
written notice thereof to the Lenders and the Borrower.  The Agent may be
removed as Agent under the Loan Documents for good cause by all of the Lenders
(other than the Lender then acting as the Agent) upon 30 days’ prior notice. 
Upon any such resignation or removal, the Requisite Lenders shall have the right
to appoint a successor Agent which appointment shall, provided no Default or
Event of Default exists, be subject to the Borrower’s approval, which approval
shall not be unreasonably withheld or delayed.  If no successor Agent shall have
been so appointed in accordance with the immediately preceding sentence, and
shall have accepted such appointment, within 30 days after the resigning Agent’s
giving of notice of resignation or the Lenders’ removal of the removed Agent,
then the resigning or removed Agent may, on behalf of the Lenders, appoint a
successor Agent, which shall be a Lender, if any Lender shall be willing to
serve, and otherwise shall be a commercial bank having total combined assets of
at least $50,000,000,000.  Upon the acceptance of any appointment as Agent
hereunder by a successor Agent, such successor Agent shall thereupon succeed to
and become vested with all the rights, powers, privileges and duties of the
retiring Agent, and the retiring Agent shall be discharged from its duties and
obligations under the Loan Documents.  After any Agent’s resignation or removal
hereunder as Agent, the provisions of this Article XII shall continue to inure
to its benefit as to any actions taken or omitted to be taken by it while it was
Agent under the Loan Documents.

 

87

--------------------------------------------------------------------------------



 

Section 12.9.                                                 Titled Agents.

 

Each of the Titled Agents in each such respective capacity, assumes no
responsibility or obligation hereunder, including, without limitation, for
servicing, enforcement or collection of any of the Loans, nor any duties as an
agent hereunder for the Lenders.  The titles of “Arranger”, “Bookrunner” and
“Syndication Agent” are solely honorific and imply no fiduciary responsibility
on the part of the Titled Agents to the Agent, the Borrower or any Lender and
the use of such titles does not impose on the Titled Agents any duties or
obligations greater than those of any other Lender or entitle the Titled Agents
to any rights other than those to which any other Lender is entitled.

 

ARTICLE XIII.   MISCELLANEOUS

 

Section 13.1.                                                 Notices.

 

(a)                                 Unless otherwise provided herein,
communications provided for hereunder shall be in writing and shall be mailed,
telecopied or delivered as follows:

 

If to the Borrower:

 

Kite Realty Group, L.P.

c/o Kite Realty Group Trust

30 S. Meridian Street, Suite 1100

Indianapolis, Indiana  46204

Attn:  Chief Financial Officer

Telephone:                                   (317) 577-5600

Telecopy:                                          (317) 577-5605

 

with a copy to:

 

Hogan Lovells US LLP

555 13th Street, N.W.

Washington, D.C.  20004

Attn:  David Bonser

Telephone:                                   (202) 637-5868

Telecopy:                                          (202) 637-5910

 

If to the Agent:

 

KeyBank National Association

Real Estate Capital

1200 Abernathy Road, N.E., Suite 1550

Atlanta, Georgia  30328

Attn:  James Komperda

Telephone:                                   (770) 510-2160

Telecopy:                                          (770) 510-2195

 

With a copy to:

 

88

--------------------------------------------------------------------------------



 

Dentons US LLP

303 Peachtree Street, N.E., Suite 5300

Atlanta, Georgia  30308

Attn:  William F. Timmons

Telephone:                                   (404) 527-8380

Telecopy:                                          (404) 527-4198

 

If to a Lender:

 

To such Lender’s address or telecopy number, as applicable, set forth on its
signature page hereto or in the applicable Assignment and Acceptance Agreement;

 

or, as to each party at such other address as shall be designated by such party
in a written notice to the other parties delivered in compliance with this
Section.  All such notices and other communications shall be effective (i) if
mailed, when received; (ii) if telecopied, when transmitted; or (iii) if hand
delivered or sent by overnight courier, when delivered.  Notwithstanding the
immediately preceding sentence, all notices or communications to the Agent or
any Lender under Article II. shall be effective only when actually received. 
Neither the Agent nor any Lender shall incur any liability to the Borrower (nor
shall the Agent incur any liability to the Lenders) for acting upon any
telephonic notice referred to in this Agreement which the Agent or such Lender,
as the case may be, believes in good faith to have been given by a Person
authorized to deliver such notice or for otherwise acting in good faith
hereunder. Failure of a Person designated to get a copy of a notice to receive
such copy shall not affect the validity of notice properly given to any other
Person.

 

(b)                                 Loan Documents, any amendments a waiver
thereof and notices under the Loan Documents may, with Agent’s approval, be
transmitted and/or signed by facsimile and by signatures delivered in “PDF”
format by electronic mail.  The effectiveness of any such documents and
signatures shall, subject to Applicable Law, have the same force and effect as
an original copy with manual signatures and shall be binding on the Loan
Parties, Agent and Lenders.  Agent may also require that any such documents and
signature delivered by facsimile or “PDF” format by electronic mail be confirmed
by a manually-signed original thereof; provided, however, that the failure to
request or deliver any such manually-signed original shall not affect the
effectiveness of any facsimile or “PDF” document or signature.

 

(c)                                  Notices and other communications to the
Agent and the Lenders hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Agent, provided that the foregoing shall not apply to
notices to any Lender pursuant to Section 2 if such Lender has notified the
Agent that it is incapable of receiving notices under such Section by electronic
communication.  The Agent or the Borrower may, in its discretion, agree to
accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided that approval of
such procedures may be limited to particular notices or communications.  Unless
the Agent otherwise prescribes, (i) notices and other communications sent to an
e-mail address shall be deemed received upon the sender’s receipt of an
acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other

 

89

--------------------------------------------------------------------------------



 

written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses
(i) and (ii) above, if such notice, e-mail or other communication is not sent
during the normal business hours of the recipient, such notice or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.

 

Section 13.2.                                                 Expenses.

 

The Borrower agrees (a) to pay or reimburse the Agent for all of its reasonable
out-of-pocket costs and expenses incurred in connection with the preparation,
negotiation and execution of, and any amendment, supplement or modification to,
any of the Loan Documents (including due diligence expenses and travel expenses
relating to closing), and the consummation of the transactions contemplated
thereby, including (x) the reasonable fees and disbursements of counsel to the
Agent, (y) costs and expenses of the Agent in connection with the use of
IntraLinks, Inc., Syndtrak or other similar information transmission systems in
connection with the Loan Documents, and (z) reasonable costs and expenses
incurred by the Agent in connection with the review of Properties for inclusion
in calculations of the covenants set forth in Section 10.1.(g) — (h) and the
Agent’s other activities under Article XII., including the reasonable fees and
disbursements of counsel to the Agent relating to all such activities, (b) to
pay or reimburse the Agent and the Lenders for all their reasonable costs and
expenses incurred following the occurrence of a Default in connection with the
enforcement or preservation of any rights under the Loan Documents, including
the reasonable fees and disbursements of their respective counsel and any
payments in indemnification or otherwise payable by the Lenders to the Agent
pursuant to the Loan Documents, (c) to pay, and indemnify and hold harmless the
Agent from any and all recording and filing fees and any and all liabilities
with respect to, or resulting from any failure to pay or delay in paying,
documentary, stamp, excise and other similar taxes, if any, which may be payable
or determined to be payable in connection with the execution and delivery of any
of the Loan Documents, or consummation of any amendment, supplement or
modification of, or any waiver or consent under or in respect of, any Loan
Document and (d) to the extent not already covered by any of the preceding
subsections, to pay or reimburse the Agent and the Lenders for all their costs
and expenses incurred in connection with any bankruptcy or other proceeding of
the type described in Sections 11.1.(f) or 11.1.(g), including the reasonable
fees and disbursements of counsel to the Agent and any Lender, whether such fees
and expenses are incurred prior to, during or after the commencement of such
proceeding or the confirmation or conclusion of any such proceeding.  If the
Borrower shall fail to pay any amounts required to be paid by it pursuant to
this Section within thirty (30) days after receipt of a reasonably detailed
invoice therefor, the Agent, and/or the Lenders may pay such amounts on behalf
of the Borrower and either deem the same to be Loans outstanding hereunder or
otherwise Obligations owing hereunder.

 

Section 13.3.                                                 Setoff.

 

Subject to Section 3.3. and in addition to any rights now or hereafter granted
under Applicable Law and not by way of limitation of any such rights, the Agent,
each Lender and each Participant is hereby authorized by the Borrower, at any
time or from time to time during

 

90

--------------------------------------------------------------------------------


 

the continuance of an Event of Default, without prior notice to the Borrower or
to any other Person, any such notice being hereby expressly waived, but in the
case of a Lender or Participant subject to receipt of the prior written consent
of the Agent exercised in its sole discretion, to set off and to appropriate and
to apply any and all deposits (general or special, including, but not limited
to, indebtedness evidenced by certificates of deposit, whether matured or
unmatured) and any other indebtedness at any time held or owing by the Agent,
such Lender or any affiliate of the Agent or such Lender, to or for the credit
or the account of the Borrower against and on account of any of the Obligations,
irrespective of whether or not any or all of the Loans and all other Obligations
have been declared to be, or have otherwise become, due and payable as permitted
by Section 11.2., and although such obligations shall be contingent or
unmatured; provided that in the event that any Defaulting Lender shall exercise
any such right of setoff, (a) all amounts so set off shall be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of this Agreement and, pending such payment, shall be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders, and (b) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff.  Each Lender and Participant
agrees to notify the Borrower and the Administrative Agent promptly after any
such setoff and application; provided that the failure to give such notice shall
not affect the validity of such setoff and application nor give rise to any
claim against or liability of such Lender or participant.

 

Section 13.4.                                                 Litigation;
Jurisdiction; Other Matters; Waivers.

 

(a)                                 EACH PARTY HERETO ACKNOWLEDGES THAT ANY
DISPUTE OR CONTROVERSY BETWEEN OR AMONG THE BORROWER, THE AGENT OR ANY OF THE
LENDERS WOULD BE BASED ON DIFFICULT AND COMPLEX ISSUES OF LAW AND FACT AND WOULD
RESULT IN DELAY AND EXPENSE TO THE PARTIES.  ACCORDINGLY, TO THE EXTENT
PERMITTED BY APPLICABLE LAW, EACH OF THE LENDERS, THE AGENT, AND THE BORROWER
HEREBY WAIVES ITS RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING OF ANY
KIND OR NATURE IN ANY COURT OR TRIBUNAL IN WHICH AN ACTION MAY BE COMMENCED BY
OR AGAINST ANY PARTY HERETO ARISING OUT OF THIS AGREEMENT, THE NOTES, OR ANY
OTHER LOAN DOCUMENT OR BY REASON OF ANY OTHER SUIT, CAUSE OF ACTION OR DISPUTE
WHATSOEVER BETWEEN OR AMONG THE BORROWER, THE AGENT OR ANY OF THE LENDERS OF ANY
KIND OR NATURE RELATING TO ANY OF THE LOAN DOCUMENTS.

 

(b)                                 EACH OF THE BORROWER, THE AGENT AND EACH
LENDER HEREBY AGREES THAT ANY FEDERAL DISTRICT COURT LOCATED IN NEW YORK OR, AT
THE OPTION OF THE AGENT, ANY STATE COURT LOCATED IN THE BOROUGH OF MANHATTAN,
NEW YORK, NEW YORK, SHALL HAVE JURISDICTION TO HEAR AND DETERMINE ANY CLAIMS OR
DISPUTES BETWEEN OR AMONG THE BORROWER, THE AGENT OR ANY OF THE LENDERS,
PERTAINING DIRECTLY OR INDIRECTLY TO THIS AGREEMENT, THE LOANS, THE NOTES OR ANY
OTHER LOAN DOCUMENT OR TO ANY MATTER ARISING HEREFROM OR THEREFROM.  THE
BORROWER AND EACH OF THE LENDERS EXPRESSLY SUBMIT AND CONSENT

 

91

--------------------------------------------------------------------------------



 

IN ADVANCE TO SUCH JURISDICTION IN ANY ACTION OR PROCEEDING COMMENCED IN SUCH
COURTS WITH RESPECT TO SUCH CLAIMS OR DISPUTES.  EACH PARTY FURTHER WAIVES ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT OR THAT SUCH ACTION OR PROCEEDING WAS BROUGHT IN AN
INCONVENIENT FORUM, AND EACH AGREES NOT TO PLEAD OR CLAIM THE SAME.  THE CHOICE
OF FORUM SET FORTH IN THIS SECTION SHALL NOT BE DEEMED TO PRECLUDE THE BRINGING
OF ANY ACTION BY THE AGENT OR ANY LENDER OR THE ENFORCEMENT BY THE AGENT OR ANY
LENDER OF ANY JUDGMENT OBTAINED IN SUCH FORUM IN ANY OTHER APPROPRIATE
JURISDICTION.

 

(c)                                  THE PROVISIONS OF THIS SECTION HAVE BEEN
CONSIDERED BY EACH PARTY WITH THE ADVICE OF COUNSEL AND WITH A FULL
UNDERSTANDING OF THE LEGAL CONSEQUENCES THEREOF, AND SHALL SURVIVE THE PAYMENT
OF THE LOANS AND ALL OTHER AMOUNTS PAYABLE HEREUNDER OR UNDER THE OTHER LOAN
DOCUMENTS, AND THE TERMINATION OF THIS AGREEMENT.

 

Section 13.5.                                                 Successors and
Assigns.

 

(a)                                 The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and permitted assigns, except that the Borrower may not assign or
otherwise transfer any of its rights or obligations under this Agreement
(including by way of an LLC Division) without the prior written consent of all
Lenders and any such assignment or other transfer to which all of the Lenders
have not so consented shall be null and void.

 

(b)                                 Any Lender may make, carry or transfer Loans
at, to or for the account of any of its branch offices or the office of an
affiliate of such Lender except to the extent such transfer would result in
increased costs to the Borrower.

 

(c)                                  Any Lender may at any time grant to one or
more banks or other financial institutions (each a “Participant”) participating
interests in its Commitment or the Obligations owing to such Lender; provided,
however, after giving effect to any such participation by a Lender, the amount
of its Commitment, or if the Commitments have been terminated, the aggregate
outstanding principal balance of Notes held by it, in which it has not granted
any participating interests must be equal to $5,000,000; and provided further
that such participant shall not be a Defaulting Lender or an Affiliate of a
Defaulting Lender.  Except as otherwise provided in Section 13.3., no
Participant shall have any rights or benefits under this Agreement or any other
Loan Document.  In the event of any such grant by a Lender of a participating
interest to a Participant, such Lender shall remain responsible for the
performance of its obligations hereunder, and the Borrower and the Agent shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement.  Any agreement pursuant to
which any Lender may grant such a participating interest shall provide that such
Lender shall retain the sole right and responsibility to enforce the obligations
of the Borrower hereunder including, without limitation, the right to approve
any amendment,

 

92

--------------------------------------------------------------------------------



 

modification or waiver of any provision of this Agreement; provided, however,
such Lender may agree with the Participant that it will not, without the consent
of the Participant, agree to (i) increase, or extend the term or extend the time
or waive any requirement for the reduction or termination of, such Lender’s
Commitment, (ii) extend the date fixed for the payment of principal of or
interest on the Loans or portions thereof owing to such Lender, (iii) reduce the
amount of any such payment of principal, (iv) reduce the rate at which interest
is payable thereon or (v) release any Guarantor (except as otherwise permitted
under Section 4.3.).  An assignment or other transfer which is not permitted by
subsection (d) or (e) below shall be given effect for purposes of this Agreement
only to the extent of a participating interest granted in accordance with this
subsection (c).  Upon request from the Agent or Borrower, a Lender shall notify
the Agent of the sale of any participation hereunder and, if requested by the
Agent, certify to the Agent that such participation is permitted hereunder and
that the requirements of Section 3.12. (including Section 3.12.(f)) and this
section have been satisfied.  Participant shall deliver to such Lender the
documents described in Section 3.12.(f).  No Participant shall be entitled to
any benefits under Section 3.12. greater than if the Participant had acquired
its interest by assignment, and no Participant shall be entitled to receive any
greater payment under Section 3.12. than its participating Lender would have
been entitled to receive thereunder.  Participant agrees to be subject to
Section 3.12.(i) and Section 5.6. as if it were a Lender.  Each Lender that
sells a participation agrees to cooperate with Borrower and any relevant
Participant to effectuate the provisions of Section 5.6. with respect any such
Participant.  Each Lender that sells a participation shall, acting solely for
this purpose as a non-fiduciary agent of the Borrower, maintain a register on
which it enters the name and address of each Participant and the principal
amounts (and stated interest) of each Participant’s interest in the Loans or
other obligations under the Loan Documents (and is maintained in accordance with
Sections 5f. 103-1(c) and 1.871-14(c)(1)(i) of the United States Treasury
Regulations) (the “Participant Register”); provided that no Lender shall have
any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant’s interest in any commitments, loans, letters of credit or its other
obligations under any Loan Document) to any Person except to the extent that
such disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Sections 5f.103-1(c) and
1.871-14(c)(i)(i) of the United States Treasury Regulations. The entries in the
Participant Register shall be conclusive absent manifest error, and such Lender
shall treat each Person whose name is recorded in the Participant Register as
the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary.  For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.

 

(d)                                 Any Lender may with the prior written
consent of the Agent and, so long as no Event of Default exists, with the prior
written consent of the Borrower (which consents, in each case, shall not be
unreasonably withheld (it being agreed that the Borrower’s withholding of
consent to an assignment which would result in (i) the Borrower having to pay
any amounts (or increased amounts) under Section 3.12. as a result of the
admission of such an Assignee or (ii) the admission of an Assignee which refuses
to receive confidential information subject to the confidentiality requirements
set forth herein shall in each case be deemed to be reasonable)), assign to one
or more Eligible Assignees (each an “Assignee”) all or a portion of its rights
and obligations under this Agreement and the Notes (including all or a portion
of its Commitments and the Loans owing to such Lender); provided, however,
(i) no such consent by the Borrower or

 

93

--------------------------------------------------------------------------------



 

the Agent shall be required in the case of any assignment to another Lender or
any affiliate of such Lender, and no such consent of Borrower shall be required
in the case of any assignment to an Approved Fund with respect to a Lender;
(ii) without limiting a full assignment by a Lender, unless the Borrower and the
Agent otherwise agree, after giving effect to any partial assignment by a
Lender, the Assignee shall hold, and the assigning Lender shall retain, a
Commitment, or if the Commitments have been terminated, Loans having an
outstanding principal balance, of at least $5,000,000 and integral multiples of
$1,000,000 in excess thereof; and (iii) each such assignment and the requisite
consents shall be effected by means of an Assignment and Acceptance Agreement. 
Borrower shall be deemed to have consented to any such assignment unless it
shall object thereto by written notice to the Administrative Agent within five
(5) Business Days after having received notice thereof; provided, if the
Borrower reasonably requests additional information regarding the proposed
assignee, the foregoing time period will be automatically extended until three
(3) Business Days after the Borrower receives information regarding the proposed
assignee responsive to the Borrower’s request.  Upon execution and delivery of
such instrument and payment by such Assignee to such transferor Lender of an
amount equal to the purchase price agreed between such transferor Lender and
such Assignee, such Assignee shall be a Lender party to this Agreement with
respect to the assigned interest as of the effective date of the Assignment and
Acceptance Agreement and shall have all the rights and obligations of a Lender
with respect to the assigned interest as set forth in such Assignment and
Acceptance Agreement, and the transferor Lender shall be released from its
obligations hereunder with respect to the assigned interest to a corresponding
extent, and no further consent or action by any party shall be required.  Upon
the consummation of any assignment pursuant to this subsection, the transferor
Lender, the Agent and the Borrower shall make appropriate arrangements so that
(i) to the extent requested by the assignee Lender or transferor Lender, new
Notes are issued to the Assignee and such transferor Lender, as appropriate and
(ii) any Notes held by the assigning Lender are promptly returned to the
Borrower for cancellation (and, to the extent not so returned, Borrower shall be
entitled to receive a customary indemnity agreement of the type described in
Section 2.11.(c)(ii)(A) from such assigning Lender).  In connection with any
such assignment, the transferor Lender shall pay to the Agent an administrative
fee for processing such assignment in the amount of $5,000.  Anything in this
Section to the contrary notwithstanding, no Lender may assign or participate any
interest in its Commitment or any Loan held by it hereunder to the Borrower or
any Subsidiary or Affiliate of the Borrower.

 

(e)                                  The Agent shall maintain at the Principal
Office a copy of each Assignment and Acceptance Agreement delivered to and
accepted by it and a register for the recordation of the names and addresses of
the Lenders and the Commitment of, and principal amounts (and the amount of
interest) of the Loans owing to, each Lender pursuant to the terms hereof from
time to time (the “Register”).  The Agent shall give each Lender and the
Borrower notice of the assignment by any Lender of its rights as contemplated by
this Section.  The Borrower, the Agent and the Lenders may treat each Person
whose name is recorded in the Register as a Lender hereunder for all purposes of
this Agreement.  The Register and copies of each Assignment and Acceptance
Agreement shall be available for inspection by the Borrower or any Lender at any
reasonable time and from time to time upon reasonable prior notice to the
Agent.  Upon its receipt of an Assignment and Acceptance Agreement executed by
an assigning Lender, together with each Note subject to such assignment, the
Agent shall, if such Assignment and Acceptance Agreement has been completed and
if the Agent receives the processing and recording fee described in subsection
(d) above, (i) accept such Assignment and Acceptance

 

94

--------------------------------------------------------------------------------



 

Agreement, (ii) record the information contained therein in the Register and
(iii) give prompt notice thereof to the Borrower.

 

(f)                                   In addition to the assignments and
participations permitted under the foregoing provisions of this Section, any
Lender may assign and pledge all or any portion of its Loans and its Notes to
any Federal Reserve Bank as collateral security pursuant to Regulation A and any
Operating Circular issued by such Federal Reserve Bank, and such Loans and Notes
shall be fully transferable as provided therein.  No such assignment shall
release the assigning Lender from its obligations hereunder.

 

(g)                                  A Lender may furnish any information
concerning the Borrower, any other Loan Party or any of their respective
Subsidiaries in the possession of such Lender from time to time to Assignees and
Participants (including prospective Assignees and Participants) subject to
compliance with Section 13.8.

 

(h)                                 Anything in this Section to the contrary
notwithstanding, no Lender may assign or participate any interest in any Loan
held by it hereunder to the Borrower, the Parent, any other Loan Party or any of
their respective Affiliates or Subsidiaries or to any natural Person.

 

(i)                                     Each Lender agrees that, without the
prior written consent of the Borrower and the Agent, it will not make any
assignment hereunder in any manner or under any circumstances that would require
registration or qualification of, or filings in respect of, any Loan or Note
under the Securities Act or any other securities laws of the United States of
America or of any other jurisdiction.

 

(j)                                    In connection with any assignment of
rights and obligations of any Defaulting Lender, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or actions, including funding, with the consent of the
Borrower and the Administrative Agent, the applicable pro rata share of Loans
previously requested but not funded by the Defaulting Lender to each of which
the applicable assignee and assignor hereby irrevocably consent), to (i) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent or any Lender hereunder (and interest accrued thereon)
and (ii) acquire (and fund as appropriate) its full pro rata share of all Loans
in accordance with its Commitment Percentage.  Notwithstanding the foregoing, in
the event that any assignment of rights and obligations of any Defaulting Lender
hereunder shall become effective under Applicable Law without compliance with
the provisions of this paragraph, then the assignee of such interest shall be
deemed to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.

 

Section 13.6.                                                 Amendments.

 

(a)                                 Except as otherwise expressly provided in
this Agreement, any consent or approval required or permitted by this Agreement
or any other Loan Document to be given by the Lenders may be given, and any term
of this Agreement or of any other Loan Document may

 

95

--------------------------------------------------------------------------------



 

be amended, and the performance or observance by the Borrower or any other Loan
Party or any Subsidiary of any terms of this Agreement or such other Loan
Document or the continuance of any Default or Event of Default may be waived
(either generally or in a particular instance and either retroactively or
prospectively) with, but only with, the written consent of the Requisite Lenders
(and, in the case of an amendment to any Loan Document, the written consent of
each Loan Party a party thereto).

 

(b)                                 Notwithstanding the foregoing, without the
prior written consent of each Lender directly and adversely affected thereby, no
amendment, waiver or consent shall do any of the following:

 

(i)                                     increase the Commitments of the Lenders
(except for any increase in the Commitments effectuated pursuant to
Section 2.16.) (which action shall be deemed only to affect those Lenders whose
Commitments are increased);

 

(ii)                                  reduce the principal of, or interest rates
(other than interest or fees at the Post Default Rate) that have accrued or that
will be charged on the outstanding principal amount of, any Loans or other
Obligations (it being understood and agreed that any amendment or modification
to the financial definitions or any changes in the calculation of the Leverage
Ratio in this Agreement shall not constitute a reduction in any rate of interest
for purposes of this clause (ii) of this Section 13.6.(b)) (which actions shall
be deemed only to affect those Lenders of whose principal or interest is
reduced);

 

(iii)                               reduce the amount of any Fees payable
hereunder or postpone any date fixed for payment thereof (it being understood
and agreed that any amendment or modification to the financial definitions or
any changes in the calculation of the Leverage Ratio in this Agreement shall not
constitute a reduction in any Fees for purposes of this clause (iii) of this
Section 13.6.(b)) (which action shall be deemed only to affect those Lenders the
Fees relating to whose Commitments are reduced or such other date for payment
are postponed or extended);

 

(iv)                              modify the definition of the term “Termination
Date” (except as contemplated under Section 2.13.) or otherwise postpone any
date fixed for any payment of any principal of (including any amortization
payment required under Section 2.8.(c)), or interest on, any Loans or any other
Obligations (including the waiver of any Default or Event of Default as a result
of the nonpayment of any such Obligations as and when due)(which action shall be
deemed only to affect those Lenders the Termination Date of whose Commitments or
such other date for payment are postponed or extended);

 

(v)                                 amend or otherwise modify the provisions of
Sections 3.2. or 11.4.;

 

(vi)                              modify the definition of the term “Requisite
Lenders” or otherwise modify in any other manner that reduces the number or
percentage of the Lenders required to make any determinations or waive any
rights hereunder or to modify any provision hereof, including without
limitation, any modification of this Section 13.6. if such modification would
have such effect;

 

96

--------------------------------------------------------------------------------



 

(vii)                           release all or substantially all of the
Guarantors from the Guaranty other than as provided in Section 4.3.;

 

(viii)                        amend or otherwise modify the provisions of
Section 2.15.; or

 

(ix)                              reduce the Prepayment Consideration payable
hereunder or modify the dates at or through which Prepayment Consideration is
payable.

 

Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder
(and any amendment, waiver or consent which by its terms requires the consent of
all Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders, except that (x) the Commitment
of any Defaulting Lender may not be increased without the consent of such Lender
and (y) any waiver, amendment or modification requiring the consent of all
Lenders or each affected Lender that by its terms affects any Defaulting Lender
more adversely than other affected Lenders shall require the consent of such
Defaulting Lender.

 

(c)                                  No amendment, waiver or consent, unless in
writing and signed by the Agent, in such capacity, in addition to the Lenders
required hereinabove to take such action, shall affect the rights or duties of
the Agent under this Agreement or any of the other Loan Documents.

 

(d)                                 No waiver shall extend to or affect any
obligation not expressly waived or impair any right consequent thereon and any
amendment, waiver or consent shall be effective only in the specific instance
and for the specific purpose set forth therein.  Except as otherwise provided in
Section 12.5., no course of dealing or delay or omission on the part of the
Agent or any Lender in exercising any right shall operate as a waiver thereof or
otherwise be prejudicial thereto.  Any Default or Event of Default occurring
hereunder shall continue to exist until such time as such Default or Event of
Default is waived in writing in accordance with the terms of this Section,
notwithstanding any attempted cure or other action by any Loan Party or any
other Person subsequent to the occurrence of such Event of Default.  Except as
otherwise explicitly provided for herein or in any other Loan Document, no
notice to or demand upon any Loan Party shall entitle such Loan Party to any
other or further notice or demand in similar or other circumstances.

 

(e)                                  Notwithstanding anything to the contrary in
this Section 13.6., if the Agent and the Borrower have jointly identified an
ambiguity, omission, mistake or defect in any provision of this Agreement or the
other Loan Documents or an inconsistency between provisions of this Agreement
and/or the other Loan Documents, the Agent and the Borrower shall be permitted
to amend such provision or provisions to cure such ambiguity, omission, mistake,
defect or inconsistency so long as to do so would not adversely affect the
interest of the Lenders.  Any such amendment shall become effective without any
further or consent of any of other party to this Agreement.  The Agent shall
promptly forward to the Lenders a copy of any amendment entered into pursuant to
this Section 13.6.(e).

 

97

--------------------------------------------------------------------------------



 

Section 13.7.                                                 Nonliability of
Agent and Lenders.

 

The relationship between the Borrower and the Lenders and the Agent shall be
solely that of borrower and lender.  Neither the Agent nor any Lender shall have
any fiduciary responsibilities to the Borrower or the Parent and no provision in
this Agreement or in any of the other Loan Documents, and no course of dealing
between or among any of the parties hereto, shall be deemed to create any
fiduciary duty owing by the Agent or any Lender to any Lender, the Borrower, any
Subsidiary or any other Loan Party.  Neither the Agent nor any Lender undertakes
any responsibility to the Borrower or the Parent to review or inform the
Borrower or the Parent of any matter in connection with any phase of the
business or operations of the Borrower or the Parent.

 

Section 13.8.                                                 Confidentiality.

 

The Agent and each Lender shall use reasonable efforts to assure that
information about Borrower, the other Loan Parties and other Subsidiaries, and
the Properties thereof and their operations, affairs and financial condition,
not generally disclosed to the public, which is furnished to the Agent or any
Lender pursuant to the provisions of this Agreement or any other Loan Document,
is used only for the purposes of this Agreement and the other Loan Documents and
shall not be divulged to any Person other than the Agent, the Lenders, and their
respective agents who are actively and directly participating in the evaluation,
administration or enforcement of the Loan Documents and other transactions
between the Agent or such Lender, as applicable, and the Borrower, but in any
event the Agent and the Lenders may make disclosure:  (a) to any of their
respective affiliates (provided they shall agree to keep such information
confidential in accordance with the terms of this Section 13.8.); (b) as
reasonably requested by any potential Assignee, Participant or other transferee
in connection with the contemplated transfer of any Commitment or participations
therein as permitted hereunder (provided they shall agree to keep such
information confidential in accordance with the terms of this Section); (c) as
required or requested by any Governmental Authority or representative thereof or
regulator or pursuant to legal process or in connection with any legal
proceedings; (d) to the Agent’s or such Lender’s independent auditors and other
professional advisors (provided they shall be notified of the confidential
nature of the information); (e) after the happening and during the continuance
of an Event of Default, to any other Person, in connection with the exercise by
the Agent or the Lenders of rights hereunder or under any of the other Loan
Documents; (f) upon Borrower’s prior consent (which consent shall not be
unreasonably withheld), to any contractual counter-parties to any swap or
similar hedging agreement or to any rating agency; and (g) to the extent such
information (x) becomes publicly available other than as a result of a breach of
this Section or (y) becomes available to the Agent or any Lender on a
nonconfidential basis from a source other than the Borrower or any Affiliate.

 

Section 13.9.                                                 Indemnification.

 

(a)                                 The Borrower shall and hereby agrees to
indemnify, defend and hold harmless the Agent, each of the Lenders, any
affiliate of the Agent or any Lender, and their respective directors, officers,
shareholders, agents, employees and counsel (each referred to herein as an
“Indemnified Party”) from and against any and all of the following
(collectively, the “Indemnified Costs”):  losses, costs, claims, damages,
liabilities, deficiencies, judgments or

 

98

--------------------------------------------------------------------------------



 

reasonable expenses of every kind and nature (including, without limitation,
amounts paid in settlement, court costs and the reasonable fees and
disbursements of counsel incurred in connection with any litigation,
investigation, claim or proceeding or any advice rendered in connection
therewith, but excluding losses, costs, claims, damages, liabilities,
deficiencies, judgments or expenses indemnification in respect of which is
specifically covered by Section 3.12. or 5.1. or expressly excluded from the
coverage of such Sections 3.12. or 5.1.) incurred by an Indemnified Party in
connection with, arising out of, or by reason of, any suit, cause of action,
claim, arbitration, investigation or settlement, consent decree or other
proceeding (the foregoing referred to herein as an “Indemnity Proceeding”) which
is in any way related directly or indirectly to:  (i) this Agreement or any
other Loan Document or the transactions contemplated thereby; (ii) the making of
any Loans; (iii) any actual or proposed use by the Borrower of the proceeds of
the Loans; (iv) the Agent’s or any Lender’s entering into this Agreement;
(v) the fact that the Agent and the Lenders have established the credit facility
evidenced hereby in favor of the Borrower; (vi) the fact that the Agent and the
Lenders are creditors of the Borrower and have or are alleged to have
information regarding the financial condition, strategic plans or business
operations of the Parent, the Borrower and the Subsidiaries; (vii) the fact that
the Agent and the Lenders are material creditors of the Borrower and are alleged
to influence directly or indirectly the business decisions or affairs of the
Parent, the Borrower and the Subsidiaries or their financial condition;
(viii) the exercise of any right or remedy the Agent or the Lenders may have
under this Agreement or the other Loan Documents; or (ix) any violation or non
compliance by the Parent, the Borrower or any Subsidiary of any Applicable Law
(including any Environmental Law) including, but not limited to, any Indemnity
Proceeding commenced by (A) the Internal Revenue Service or state taxing
authority or (B) any Governmental Authority or other Person under any
Environmental Law, including any Indemnity Proceeding commenced by a
Governmental Authority or other Person seeking remedial or other action to cause
the Borrower or its Subsidiaries (or its respective properties) (or the Agent
and/or the Lenders as successors to the Borrower) to be in compliance with such
Environmental Laws; provided, however, that the Borrower shall not be obligated
to indemnify any Indemnified Party for (A) any acts or omissions of such
Indemnified Party in connection with matters described in this subsection to the
extent arising from the gross negligence or willful misconduct of such
Indemnified Party, as determined by a court of competent jurisdiction in a
final, non-appealable judgment or (B) Indemnified Costs to the extent arising
directly out of or resulting directly from claims of one or more Indemnified
Parties against another Indemnified Party not involving any act or omission of
the Borrower or Guarantor.

 

(b)                                 The Borrower’s indemnification obligations
under this Section 13.9. shall apply to all Indemnity Proceedings arising out
of, or related to, the foregoing whether or not an Indemnified Party is a named
party in such Indemnity Proceeding.  In this regard, this indemnification shall
cover all Indemnified Costs of any Indemnified Party in connection with any
deposition of any Indemnified Party or compliance with any subpoena (including
any subpoena requesting the production of documents).  This indemnification
shall, among other things, apply to any Indemnity Proceeding commenced by other
creditors of the Borrower or any Subsidiary, any shareholder of the Borrower or
any Subsidiary (whether such shareholder(s) are prosecuting such Indemnity
Proceeding in their individual capacity or derivatively on behalf of the
Borrower), any account debtor of the Borrower or any Subsidiary or by any
Governmental Authority. If indemnification is to be sought hereunder by an
Indemnified Party, then such Indemnified Party shall notify the Borrower of the
commencement of any Indemnity Proceeding;

 

99

--------------------------------------------------------------------------------



 

provided, however, that the failure to so notify the Borrower shall not relieve
the Borrower from any liability that it may have to such Indemnified Party
pursuant to this Section 13.9.

 

(c)                                  This indemnification shall apply to any
Indemnity Proceeding arising during the pendency of any bankruptcy proceeding
filed by or against the Borrower and/or any Subsidiary.

 

(d)                                 All out of pocket fees and expenses of, and
all amounts paid to third persons by, an Indemnified Party shall be advanced by
the Borrower at the request of such Indemnified Party notwithstanding any claim
or assertion by the Borrower that such Indemnified Party is not entitled to
indemnification hereunder, upon receipt of an undertaking by such Indemnified
Party that such Indemnified Party will reimburse the Borrower if it is actually
and finally determined by a court of competent jurisdiction that such
Indemnified Party is not so entitled to indemnification hereunder.

 

(e)                                  An Indemnified Party may conduct its own
investigation and defense of, and may formulate its own strategy with respect
to, any Indemnity Proceeding covered by this Section and, as provided above, all
Indemnified Costs incurred by such Indemnified Party shall be reimbursed by the
Borrower.  No action taken by legal counsel chosen by an Indemnified Party in
investigating or defending against any such Indemnity Proceeding shall vitiate
or in any way impair the obligations and duties of the Borrower hereunder to
indemnify and hold harmless each such Indemnified Party; provided, however, that
if (i) the Borrower is required to indemnify an Indemnified Party pursuant
hereto and (ii) the Borrower has provided evidence reasonably satisfactory to
such Indemnified Party that the Borrower has the financial wherewithal to
reimburse such Indemnified Party for any amount paid by such Indemnified Party
with respect to such Indemnity Proceeding, such Indemnified Party shall not
settle or compromise any such Indemnity Proceeding without the prior written
consent of the Borrower (which consent shall not be unreasonably withheld or
delayed). Notwithstanding the foregoing, an Indemnified Party may settle or
compromise any such Indemnity Proceeding without the prior written consent of
the Borrower where (x) no monetary relief is sought against such Indemnified
Party in such Indemnity Proceeding or (y) there is an allegation of a violation
of law by such Indemnified Party.

 

(f)                                   If and to the extent that the obligations
of the Borrower under this Section are unenforceable for any reason, the
Borrower hereby agrees to make the maximum contribution to the payment and
satisfaction of such obligations which is permissible under Applicable Law.

 

(g)                                  The Borrower’s obligations under this
Section shall survive any termination of this Agreement and the other Loan
Documents and the payment in full in cash of the Obligations, and are in
addition to, and not in substitution of, any other of their obligations set
forth in this Agreement or any other Loan Document to which it is a party.

 

Section 13.10.                                          Termination; Survival.

 

At such time as (a) all of the Commitments have been terminated, (b) Reserved,
(c) none of the Lenders is obligated any longer under this Agreement to make any
Loans and (d) all

 

100

--------------------------------------------------------------------------------


 

Obligations (other than obligations which survive as provided in the following
sentence) have been paid and satisfied in full, this Agreement shall terminate. 
The indemnities to which the Agent and the Lenders are entitled under the
provisions of Sections 3.12., 5.1., 5.4., 12.8., 13.2. and 13.9. and any other
provision of this Agreement and the other Loan Documents, and the provisions of
Section 13.4., shall continue in full force and effect and shall protect the
Agent and the Lenders (i) notwithstanding any termination of this Agreement, or
of the other Loan Documents, against events arising after such termination as
well as before and (ii) at all times after any such party ceases to be a party
to this Agreement with respect to all matters and events existing on or prior to
the date such party ceased to be a party to this Agreement.

 

Section 13.11.                                          Severability of
Provisions.

 

Any provision of this Agreement which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective only to the extent
of such prohibition or unenforceability without invalidating the remainder of
such provision or the remaining provisions or affecting the validity or
enforceability of such provision in any other jurisdiction.

 

Section 13.12.                                          GOVERNING LAW.

 

THIS AGREEMENT SHALL, PURSUANT TO NEW YORK GENERAL OBLIGATIONS LAW
SECTION 5-1401, BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE.

 

Section 13.13.                                          Patriot Act.

 

The Lenders and the Agent each hereby notifies the Borrower that pursuant to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)), it is required to obtain, verify and record information
that identifies the Borrower and the other Loan Parties, which information
includes the name and address of the Borrower and the other Loan Parties and
other information that will allow such Lender or the Agent, as applicable, to
identify the Borrower and the other Loan Parties in accordance with the such
Act.

 

Section 13.14.                                          Counterparts.

 

This Agreement and any amendments, waivers, consents or supplements may be
executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed and delivered shall be
deemed an original, but all of which counterparts together shall constitute but
one and the same instrument.

 

Section 13.15.                                          Obligations with Respect
to Loan Parties.

 

The obligations of the Borrower to direct or prohibit the taking of certain
actions by the other Loan Parties as specified herein shall be absolute and not
subject to any defense the Borrower may have that the Borrower does not control
such Loan Parties.

 

101

--------------------------------------------------------------------------------



 

Section 13.16.                                          Limitation of Liability.

 

Neither the Agent nor any Lender, nor any affiliate, officer, director,
employee, attorney, or agent of the Agent or any Lender shall have any liability
with respect to, and the Borrower hereby waives, releases, and agrees not to sue
any of them upon, any claim for any special, indirect, incidental, or
consequential damages suffered or incurred by the Borrower in connection with,
arising out of, or in any way related to, this Agreement or any of the other
Loan Documents, or any of the transactions contemplated by this Agreement or any
of the other Loan Documents.  The Borrower hereby waives, releases, and agrees
not to sue the Agent or any Lender or any of the Agent’s or any Lender’s
affiliates, officers, directors, employees, attorneys, or agents for punitive
damages in respect of any claim in connection with, arising out of, or in any
way related to, this Agreement or any of the other Loan Documents, or any of the
transactions contemplated by this Agreement or financed hereby.

 

Section 13.17.                                          Entire Agreement.

 

This Agreement, the Notes, and the other Loan Documents referred to herein
embody the final, entire agreement among the parties hereto and supersede any
and all prior commitments, agreements, representations, and understandings,
whether written or oral, relating to the subject matter hereof and thereof and
may not be contradicted or varied by evidence of prior, contemporaneous, or
subsequent oral agreements or discussions of the parties hereto.  There are no
oral agreements among the parties hereto.

 

Section 13.18.                                          Construction.

 

The Borrower, the Agent and each Lender acknowledge that each of them has had
the benefit of legal counsel of its own choice and has been afforded an
opportunity to review this Agreement and the other Loan Documents with its legal
counsel and that this Agreement and the other Loan Documents shall be construed
as if jointly drafted by the Borrower, the Agent and each Lender.

 

Section 13.19.                                          Non-Recourse to Parent.

 

Except to the extent set forth in the Springing Guaranty and subject to the
limitations described below, notwithstanding anything to the contrary set forth
in this Agreement or in any of the other Loan Documents, recourse for the
Obligations of the Borrower under this Agreement and the other Loan Documents
are non-recourse to the Parent as a result of its capacity as the general
partner of the Borrower, provided that the foregoing shall not limit any
recourse to the Borrower and the other Guarantors and their respective assets,
whether now owned or hereafter acquired.  Agent and the Lenders agree that the
Parent shall not be liable for any of the Obligations of the Borrower under this
Agreement or the other Loan Documents as a result of its status as the general
partner of the Borrower.  Notwithstanding the foregoing, (a) if an Event of
Default occurs, nothing in this Section 13.19. shall in any way prevent or
hinder the Agent or the Lenders in the pursuit or enforcement of any right,
remedy, or judgment against the Borrower or any of the other Guarantors, or any
of their respective assets; (b) nothing herein shall be deemed a waiver, release
or impairment of the Obligations or any Lien securing the Obligations or affect
the validity or enforceability of the Loan Documents; (c) the Parent shall be
fully liable to the

 

102

--------------------------------------------------------------------------------



 

Agent and the Lenders to the same extent that Parent would be liable absent the
foregoing provisions of this Section 13.19. for fraud or willful
misrepresentation by the Parent (or by the Borrower or any other Loan Party to
the extent relating to the Compliance Certificate, financial statements or other
reporting of or with respect to the Parent under Article IX, or to the extent
that the Parent was acting on behalf of the Borrower or such other Loan Party in
its capacity as the general partner (as is the case, without limitation, with
respect to the Borrower and this Agreement and representations and warranties
made pursuant hereto or required hereunder) or the indirect sole member or
manager of such other Loan Party) (to the full extent of losses suffered by the
Agent or any Lender by reason of such fraud or willful misrepresentation); and
(d) nothing in this Section 13.19. shall be deemed to be a waiver of any right
which Agent may have under §506(a), 506(b), 1111(b) or any other provision of
the United States Bankruptcy Code, Title 11, U.S.C.A. (as amended from time to
time), or any successor thereto or similar provisions under applicable state law
to file a claim against the Borrower or any of the other Guarantors for the full
amount of the Obligations.  Nothing herein shall waive, relieve, reduce or
impair any Obligation of the Parent under the Springing Guaranty.

 

Section 13.20.                                          Acknowledgment and
Consent to Bail-In of EEA Financial Institutions.

 

Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to the write-down and conversion powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:

 

(a)                                 the application of any Write-Down and
Conversion Powers by an EEA Resolution Authority to any such liabilities arising
hereunder which may be payable to it by any party hereto that is an EEA
Financial Institution; and

 

(b)                                 the effects of any Bail-In Action on any
such liability, including, if applicable:

 

(i)                                     a reduction in full or in part or
cancellation of any such liability;

 

(ii)                                  a conversion of all, or a portion of, such
liability into shares or other instruments of ownership in such EEA Financial
Institution, its parent undertaking, or a bridge institution that may be issued
to it or otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Loan Document; or

 

(iii)                               the variation of the terms of such liability
in connection with the exercise of the write-down and conversion powers of any
EEA Resolution Authority.

 

103

--------------------------------------------------------------------------------



 

Section 13.21.                                          Reliance on Hedge
Provider.

 

For purposes of applying payments received in accordance with Section 11.2 or
any other provision of the Loan Documents, the Agent shall be entitled to rely
upon the trustee, paying agent or other similar representative (each, a
“Representative”) or, in the absence of such a Representative, upon the holder
of the Hedge Obligations for a determination (which each holder of the Hedge
Obligations agrees (or shall agree) to provide upon request of the Agent) of the
outstanding Hedge Obligations owed to the holder thereof.  Unless it has actual
knowledge (including by way of written notice from such holder) to the contrary,
the Agent, in acting hereunder, shall be entitled to assume that no Hedge
Obligations are outstanding.

 

[Signatures on Following Pages]

 

104

--------------------------------------------------------------------------------



 

[Signature Page to Term Loan Agreement with Kite Realty Group, L.P. - October,
2018]

 

IN WITNESS WHEREOF, the parties hereto have caused Term Loan Agreement to be
executed by their authorized officers all as of the day and year first above
written.

 

 

KITE REALTY GROUP, L.P.

 

 

 

 

 

 

By:

Kite Realty Group Trust, its sole General Partner

 

 

 

 

 

By:

/s/ Scott E. Murray

 

 

Name:

Scott E. Murray

 

 

Title:

Executive Vice President, General

 

 

 

Counsel and Secretary

 

[Signatures Continued on Next Page]

 

105

--------------------------------------------------------------------------------



 

[Signature Page to Term Loan Agreement with Kite Realty Group, L.P. - October,
2018]

 

 

KEYBANK NATIONAL ASSOCIATION, as
Administrative Agent and as a Lender

 

 

 

 

 

 

 

By:

/s/ James Komperda

 

Name:

James Komperda

 

Title:

Vice President

 

 

 

 

 

 

Commitment Amount:

 

 

 

$50,000,000.00

 

 

 

 

 

Lending Office (all Types of Loans):

 

 

 

KeyBank National Association

 

KeyBank Real Estate Capital

 

1200 Abernathy Road, N.E., Suite 1550

 

Atlanta, Georgia 30328

 

Attn: James Komperda

 

Telephone:  (770) 510-2160

 

Telecopy:    (770) 510-2195

 

[Signatures Continued on Next Page]

 

106

--------------------------------------------------------------------------------



 

[Signature Page to Term Loan Agreement with Kite Realty Group, L.P. - October,
2018]

 

 

REGIONS BANK, as a Lender

 

 

 

 

 

 

 

By:

/s/ Christopher D. Daniels

 

Name:

Christopher D. Daniels

 

Title:

Senior Vice President

 

 

 

 

 

 

Commitment Amount:

 

 

 

$50,000,000.00

 

 

 

 

 

Lending Office:

 

Regions Bank

 

1180 West Peachtree Street, NW, Suite 1250

 

Atlanta, Georgia 30309

 

Attn: Chris Daniels, Real Estate Corporate Banking

 

Telephone:  (404) 253-5253

 

Telecopy:    (404) 870-5148

 

[Signatures Continued on Next Page]

 

107

--------------------------------------------------------------------------------



 

[Signature Page to Term Loan Agreement with Kite Realty Group, L.P. - October,
2018]

 

 

FIFTH THIRD BANK, as a Lender

 

 

 

 

 

 

 

By:

/s/ Michael P. Perillo

 

Name:

Michael P. Perillo

 

Title:

Vice President

 

 

 

 

 

 

Commitment Amount:

 

 

 

$50,000,000.00

 

 

 

 

 

Lending Office:

 

Fifth Third Bank

 

222 S. Riverside Plaza, 30th Floor

 

Chicago, Illinois 60606

 

Attn: Michael Perillo

 

Telephone:  (312) 704-6289

 

Telecopy:    (312) 704-7364

 

[Signatures Continued on Next Page]

 

108

--------------------------------------------------------------------------------



 

[Signature Page to Term Loan Agreement with Kite Realty Group, L.P. - October,
2018]

 

 

THE HUNTINGTON NATIONAL BANK, as a Lender

 

 

 

 

 

 

 

By:

/s/ Lisa M. Mahoney

 

Name:

Lisa M. Mahoney

 

Title:

AVP

 

 

 

 

 

 

Commitment Amount:

 

 

 

$50,000,000.00

 

 

 

 

 

Lending Office:

 

The Huntington National Bank

 

200 Public Square

 

Cleveland, Ohio 44114

 

Attn: Greg Ward

 

Telephone:  (216) 515-0753

 

Telecopy:    (877) 824-9123

 

[Signatures Continued on Next Page]

 

109

--------------------------------------------------------------------------------



 

[Signature Page to Term Loan Agreement with Kite Realty Group, L.P. - October,
2018]

 

 

ASSOCIATED BANK, NATIONAL
ASSOCIATION, as a Lender

 

 

 

 

 

 

 

By:

/s/ Shawn S. Bullock

 

Name:

Shawn S. Bullock

 

Title:

Senior Vice President

 

 

 

 

 

 

Commitment Amount:

 

 

 

$50,000,000.00

 

 

 

 

 

Lending Office:

 

Associated Bank, National Association

 

300 N. Meridian Street, Suite 1200

 

Indianapolis, Indiana 46204

 

Attn: Shawn Bullock

 

Telephone:  (317) 638-8222

 

Telecopy:    (317) 632-3979

 

110

--------------------------------------------------------------------------------


 

SCHEDULE 4.1.

 

Unencumbered Pool Properties

 

 

 

Entity Name

 

EIN

 

State of
Formation

 

Foreign
Qualifications

 

Purpose

1.

 

116 & Olio, LLC

 

20-1453863

 

Indiana

 

 

 

Owns Geist Pavilion, Fishers, Indiana

2.

 

Brentwood Land Partners, LLC

 

20-1453863

 

Delaware

 

Florida
Indiana

 

Owns Tarpon Bay Plaza, Naples, Florida, excluding Target Tract and Chili’s
Outlot

3.

 

Corner Associates, LP

 

20-1453863

 

Indiana

 

 

 

Owns The Corner, Carmel, Indiana

4.

 

Dayville Property Development, LLC

 

61-1689919

 

Connecticut

 

 

 

Owns Crossing at Killingly Commons, Dayville, Connecticut

5.

 

Glendale Centre, L.L.C

 

20-1453863

 

Indiana

 

 

 

Owns Glendale Town Center, Indianapolis, Indiana, excluding Keystone Avenue
Outlots and BWW outlot

6.

 

Kite Eagle Creek, LLC

 

20-1453863

 

Indiana

 

Florida

 

Owns Shops at Eagle Creek, Naples, Florida, excluding Lowe’s

7.

 

Kite Greyhound III, LLC

 

20-1453863

 

Indiana

 

 

 

Owns development land at Greyhound Commons, Carmel, Indiana, excluding Regions
Bank outlot

8.

 

Kite Greyhound, LLC

 

20-1453863

 

Indiana

 

 

 

Owns Greyhound Commons, Carmel, Indiana

9.

 

Kite King’s Lake, LLC

 

20-1453863

 

Indiana

 

Florida

 

Owns King’s Lake Square, Naples, Florida

10.

 

Kite Realty Eddy Street Land, LLC

 

20-1495369

 

Indiana

 

 

 

Owns real estate in South Bend, Indiana which will be developed for residential
purposes to be sold

11.

 

Kite Realty New Hill Place, LLC

 

20-1495369

 

Indiana

 

North Carolina

 

Owns potential residential development property in Holly Springs, North Carolina

12.

 

Kite Washington Parking, LLC

 

20-1453863

 

Indiana

 

 

 

Owns Union Station Garage, Indianapolis, Indiana

13.

 

Kite West 86th Street II, LLC

 

20-1453863

 

Indiana

 

 

 

Owns Traders Point II, Indianapolis, Indiana, excluding Bank Outlot

 

--------------------------------------------------------------------------------


 

 

 

Entity Name

 

EIN

 

State of
Formation

 

Foreign
Qualifications

 

Purpose

14.

 

Kite West 86th Street, LLC

 

20-1453863

 

Indiana

 

 

 

Owns Traders Point, Indianapolis, Indiana, excluding Outlots except Macaroni
Grill & Chili’s

15.

 

KRG Aiken Hitchcock, LLC

 

20-1453863

 

Delaware

 

South Carolina

 

Owns Hitchcock Plaza in Aiken, South Carolina

16.

 

KRG Alcoa Hamilton, LLC

 

20-1453863

 

Delaware

 

Tennessee

 

Owns Hamilton Crossing- Phase II in Alcoa, Tennessee

17.

 

KRG Alcoa TN, LLC

 

20-1453863

 

Delaware

 

Tennessee

 

Owns Hamilton Crossing-Phase III in Alcoa, Tennessee

18.

 

KRG Beechwood,  LLC

 

46-5641489

 

Indiana

 

Georgia

 

Owns Beechwood Promenade in Clarke County, Georgia

19.

 

KRG Belle Isle, LLC

 

20-1453863

 

Indiana

 

Oklahoma

 

Owns Belle Isle Station in Oklahoma City, Oklahoma

20.

 

KRG Bennet Knoll, LLC

 

20-1453863

 

Indiana

 

North Carolina

 

Will be the owner of non-retail property in Holly Springs, North Carolina

21.

 

KRG Bolton Plaza, LLC

 

20-1453863

 

Indiana

 

Florida

 

Owns Bolton Plaza, Orange Park, Florida

22.

 

KRG Bridgewater, LLC

 

20-1453863

 

Indiana

 

 

 

Owns Bridgewater Marketplace, Westfield, Indiana, excluding Walgreens,
Huntington Bank, Primrose and Christian Brothers

23.

 

KRG Burnt Store, LLC

 

20-1453863

 

Indiana

 

Florida

 

Owns Burnt Store Promenade in Charlotte County, Florida

24.

 

KRG Castleton Crossing, LLC

 

20-1453863

 

Indiana

 

 

 

Owns Castleton Crossing, Indianapolis, Indiana

25.

 

KRG Cedar Hill Plaza, LP

 

20-1453863

 

Delaware

 

Texas

 

Owns Plaza at Cedar Hill, Cedar Hill, Texas

26.

 

KRG Centre, LLC

 

20-1453863

 

Indiana

 

 

 

Owns Rangeline Crossing, Carmel, Indiana

27.

 

KRG Charlotte Perimeter Woods, LLC

 

20-1453863

 

Delaware

 

North Carolina

 

Owns Perimeter Woods in Charlotte, North Carolina

28.

 

KRG College I, LLC

 

20-1453863

 

Indiana

 

 

 

Owns portion of 54th & College, Indianapolis, Indiana (Fresh Market)

 

--------------------------------------------------------------------------------


 

 

 

Entity Name

 

EIN

 

State of
Formation

 

Foreign
Qualifications

 

Purpose

29.

 

KRG College, LLC

 

20-1453863

 

Indiana

 

 

 

Owns portion of 54th & College, Indianapolis, Indiana (Fresh Market)

30.

 

KRG Colleyville Downs, LLC

 

20-1453863

 

Indiana

 

Texas

 

Owns Colleyville Downs, Colleyville, Texas

31.

 

KRG Cool Creek Outlots, LLC

 

20-1453863

 

Indiana

 

 

 

Owns one (1) outlot at Cool Creek Commons, Westfield, Indiana

32.

 

KRG Cool Springs, LLC

 

20-3462730

 

Indiana

 

Tennessee

 

Owns Cool Springs Market, Franklin, Tennessee

33.

 

KRG Courthouse Shadows, LLC

 

20-1453863

 

Delaware

 

Florida

 

Owns Courthouse Shadows, Naples, Florida

34.

 

KRG Draper Crossing, LLC

 

20-1453863

 

Delaware

 

Utah

 

Owns Draper Crossing in Draper, Utah

35.

 

KRG Draper Peaks Outlot, LLC

 

20-1453863

 

Indiana

 

Utah

 

Owns Draper Peaks Outlot in Draper, Utah

36.

 

KRG Draper Peaks, LLC

 

20-1453863

 

Delaware

 

Utah

 

Owns Draper Peaks in Draper, Utah

37.

 

KRG Eagle Creek III, LLC

 

20-1453863

 

Indiana

 

Florida

 

Owns parcel at Eagle Creek, Naples, Florida leased to Dunkin Donuts

38.

 

KRG Eagle Creek IV, LLC

 

20-1453863

 

Indiana

 

Florida

 

Owns Pad 5 (outlot) at Eagle Creek, Naples, Florida

39.

 

KRG Eastgate Pavilion, LLC

 

20-1453863

 

Indiana

 

Ohio

 

Owns Eastgate Pavilion, Cincinnati, Ohio

40.

 

KRG Eastwood, LLC

 

20-1453863

 

Indiana

 

Florida

 

Owns Shoppes of Eastwood in Orlando, Florida

41.

 

KRG Eddy Street FS Hotel, LLC

 

20-1453863

 

Indiana

 

 

 

Owns land in South Bend, Indiana to be developed as a full service hotel

42.

 

KRG Estero, LLC

 

20-1453863

 

Indiana

 

Florida

 

Owns Estero Town Commons, Estero, Florida, excluding Regions Bank and Ruby
Tuesday Outlots

43.

 

KRG Evans Mullins Outlots, LLC

 

20-1453863

 

Delaware

 

Georgia

 

Owns Mullins Crossing Outlots in Evans, Georgia

 

--------------------------------------------------------------------------------


 

 

 

Entity Name

 

EIN

 

State of
Formation

 

Foreign
Qualifications

 

Purpose

44.

 

KRG Evans Mullins, LLC

 

20-1453863

 

Delaware

 

Georgia

 

Owns Mullins Crossing in Evans, Georgia

45.

 

KRG Fishers Station, LLC

 

20-1453863

 

Indiana

 

 

 

Owns Fishers Station in Fishers, Indiana

46.

 

KRG Fort Myers Colonial Square, LLC

 

20-1453863

 

Delaware

 

Florida

 

Owns Colonial Square in Fort Myers, Florida

47.

 

KRG Fort Myers Village Walk, LLC

 

20-1453863

 

Delaware

 

Florida

 

Former owner of Shops at Village Walk in Fort Myers, Florida

48.

 

KRG Fox Lake Crossing, LLC

 

20-1453863

 

Delaware

 

Illinois

 

Owns Phase I of Fox Lake Crossing, Illinois

49.

 

KRG Frisco Westside, LLC

 

20-1453863

 

Delaware

 

Texas

 

Owns Westside Market in Frisco, Texas

50.

 

KRG Gainesville, LLC

 

20-1453863

 

Indiana

 

Florida

 

Owns Gainesville Plaza, Gainesville, Florida

51.

 

KRG Hunter’s Creek, LLC

 

20-1453863

 

Indiana

 

Florida

 

Owns Hunter’s Creek Promenade  in Orange County, Florida

52.

 

KRG Indian River, LLC

 

20-1453863

 

Delaware

 

Florida

 

Owns Indian River Square in  Vero Beach, Florida

53.

 

KRG ISS LH OUTLOT, LLC

 

20-1453863

 

Indiana

 

Florida

 

Owns outlot (Longhorn) at ISS, Daytona Beach, Florida

54.

 

KRG Jacksonville Deerwood Lake, LLC

 

20-1453863

 

Delaware

 

Florida

 

Owns Deerwood Lake Apartments in Jacksonville, Florida

55.

 

KRG Kingwood Commons, LLC

 

20-1453863

 

Indiana

 

Texas

 

Owns Kingwood Commons  in Montgomery County, Texas

56.

 

KRG Kissimmee Pleasant Hill, LLC

 

20-1453863

 

Delaware

 

Florida

 

Owns Pleasant Hill Commons in Kissimmee, Florida

57.

 

KRG Lake City Commons II, LLC

 

20-1453863

 

Delaware

 

Florida

 

Owns Lake City Commons- Phase II in Lake City, Florida

58.

 

KRG Lakewood, LLC

 

20-1453863

 

Indiana

 

Florida

 

Owns Lakewood Promenade in Duval County, Florida

 

--------------------------------------------------------------------------------


 

 

 

Entity Name

 

EIN

 

State of
Formation

 

Foreign
Qualifications

 

Purpose

59.

 

KRG Las Vegas Craig, LLC

 

37-1705625

 

Delaware

 

Nevada

 

Owns Lowe’s Plaza at West Craig Rd., and North Jones Blvd., in Las Vegas, Nevada

60.

 

KRG Lithia, LLC

 

20-1453863

 

Indiana

 

Florida

 

Owns Lithia Crossing, Tampa, Florida

61.

 

KRG Market Street Village, LP

 

20-1453863

 

Indiana

 

Texas

 

Owns Market Street Village, Hurst, Texas, (excluding Chic-fil-A)

62.

 

KRG New Hill Place, LLC

 

20-1453863

 

Indiana

 

North Carolina

 

Owns Phase I and Phase II of Holly Springs Towne Center, in Holly Springs, North
Carolina

63.

 

KRG Norman University II, LLC

 

20-1453863

 

Delaware

 

Oklahoma

 

Owns Phase II — (Area 6) at University Town Center in Norman, Oklahoma

64.

 

KRG North Las Vegas Losee, LLC

 

90-0904877

 

Delaware

 

Nevada

 

Owns Cannery Corner at Losee Rd., and Craig Rd., in North Las Vegas, Nevada

65.

 

KRG Northdale, LLC

 

20-1453863

 

Indiana

 

Florida

 

Owns Northdale Promenade in Hillsborough County, Florida

66.

 

KRG Oleander, LLC

 

20-1453863

 

Indiana

 

North Carolina

 

Owns Oleander Place, Wilmington, North Carolina

67.

 

KRG Panola II, LLC

 

20-1453863

 

Indiana

 

Georgia

 

Owns The Centre at Panola II, in Lithonia, Georgia

68.

 

KRG Parkside I, LLC

 

20-1453863

 

Indiana

 

North Carolina

 

Owns Parkside Town Commons  (Phase I), excluding Bank of America -Outlot #3 in
Cary, North Carolina

69.

 

KRG Parkside II, LLC

 

20-1453863

 

Indiana

 

North Carolina

 

Owns Parkside Town Commons (Phase II), Cary, North Carolina

70.

 

KRG Pembroke Pines, LLC

 

20-1453863

 

Indiana

 

Florida

 

Owns Cobblestone Plaza in Pembroke Pines, Florida; and sole member of KRG Cool
Springs, LLC

71.

 

KRG Pine Ridge, LLC

 

20-1453863

 

Delaware

 

Florida

 

Owns Pine Ridge Crossing, Naples, Florida

72.

 

KRG Pipeline Pointe, LP

 

20-1453863

 

Indiana

 

Texas

 

Owns Pipeline Pointe, adjacent to Market Street Village in Hurst, Texas

73.

 

KRG Plaza Green, LLC

 

20-1453863

 

Indiana

 

South Carolina

 

Owns Shoppes at Plaza Green, Greenville, South Carolina

 

--------------------------------------------------------------------------------


 

 

 

Entity Name

 

EIN

 

State of
Formation

 

Foreign
Qualifications

 

Purpose

74.

 

KRG Port St. Lucie Landing, LLC

 

20-1453863

 

Delaware

 

Florida

 

Owns The Landing at Tradition in Port St. Lucie, Florida

75.

 

KRG Port St. Lucie Square, LLC

 

20-1453863

 

Delaware

 

Florida

 

Owns Tradition Village Square in St. Lucie, Florida

76.

 

KRG Portofino, LLC

 

26-0173376

 

Indiana

 

Texas

 

Owns Portofino Shopping Center in Montgomery County, Texas

77.

 

KRG Riverchase, LLC

 

20-1453863

 

Delaware

 

Florida

 

Owns Riverchase Plaza in Naples, Florida

78.

 

KRG Rivers Edge II, LLC

 

20-1453863

 

Indiana

 

 

 

Owns property adjacent to Shops at Rivers Edge, Indianapolis, Indiana leased to
BGI

79.

 

KRG Rivers Edge, LLC

 

20-1453863

 

Indiana

 

 

 

Owns Shops at Rivers Edge, Indianapolis, Indiana

80.

 

KRG San Antonio, LP

 

20-1453863

 

Indiana

 

Texas

 

Owns Burlington Coat Factory, San Antonio, Texas

81.

 

KRG Shops at Moore II, LLC

 

20-1453863

 

Delaware

 

Oklahoma

 

Owns Lot 9 of Shops at Moore in Moore, Oklahoma

82.

 

KRG South Elgin Commons, LLC

 

20-1453863

 

Delaware

 

Illinois

 

Owns South Elgin Commons in Elgin, Illinois

83.

 

KRG Sunland II, LP

 

20-1453863

 

Indiana

 

Texas

 

Owns a portion of Sunland Towne Centre, El Paso, Texas

84.

 

KRG Sunland, LP

 

20-1453863

 

Indiana

 

Texas

 

Owns Sunland Towne Centre, El Paso, Texas (except KRG Sunland II parcel).

85.

 

KRG Temple Terrace, LLC

 

20-1453863

 

Delaware

 

Florida

 

Owns Temple Terrace, Area A — Phase I in Temple Terrace, Florida

86.

 

KRG Toringdon Market, LLC

 

20-1453863

 

Indiana

 

North Carolina

 

Owns Toringdon Market in Charlotte, North Carolina

87.

 

KRG Virginia Beach Landstown, LLC

 

20-1453863

 

Delaware

 

Virginia

 

Owns Landstown Commons in Virginia Beach, Virginia

88.

 

KRG Waterford Lakes, LLC

 

20-1453863

 

Indiana

 

Florida

 

Owns Waterford Lakes Village, Orlando, Florida

89.

 

KRG White Plains City Center, LLC

 

35-2455054

 

Delaware

 

New York

 

Owns City Center at White Plains in White Plains, New York

 

--------------------------------------------------------------------------------


 

 

 

Entity Name

 

EIN

 

State of
Formation

 

Foreign
Qualifications

 

Purpose

90.

 

KRG Woodruff Greenville, LLC

 

20-1453863

 

Indiana

 

South Carolina

 

Owns Publix at Woodruff, Greenville, South Carolina

91.

 

KRG/CP Pan Am Plaza, LLC

 

26-1918928

 

Indiana

 

 

 

Owns Pan Am Plaza, Indianapolis, Indiana

92.

 

KRG/I-65 Partners Beacon Hill, LLC

 

20-3229387

 

Indiana

 

 

 

Owns Beacon Hill, Crown Point, Indiana, excluding Strack & VanTil parcel, Harris
Bank Outlots #1, 5, 6 and  7.

93.

 

Noblesville Partners, LLC

 

20-1453863

 

Indiana

 

 

 

Owns Stoney Creek Commons, Noblesville, Indiana

94.

 

Westfield One, LLC

 

20-1453863

 

Indiana

 

 

 

Owns Cool Creek Commons, Westfield, Indiana, excluding Outlots

95.

 

Whitehall Pike, LLC

 

20-1453863

 

Indiana

 

 

 

Owns Whitehall Pike, Bloomington, Indiana

 

--------------------------------------------------------------------------------


 

SCHEDULE 7.1.(b)

 

Ownership Structure

 

Part I: Subsidiaries

 

 

 

Entity Name

 

EIN and
LEI

 

State of
Formation

 

Foreign
Qualification

 

Purpose

 

Ownership Structure

1.

 

116 & Olio, LLC

 

20-1453863

 

Indiana

 

 

 

Owns Geist Pavilion, Fishers, Indiana

 

Wholly owned subsidiary of KRG Geist Management, LLC

2.

 

Brentwood Land Partners, LLC

 

20-1453863

 

Delaware

 

Florida
Indiana

 

Owns Tarpon Bay Plaza, Naples, Florida, excluding Target Tract and Chili’s
Outlot

 

Wholly owned subsidiary of Kite Realty Group, L.P.

3.

 

Brentwood Property Owners’ Association, Inc.

 

14-1865645

 

Florida

 

 

 

Owners’ Association for Tarpon Bay Plaza, Naples, FL

 

Owners’ Association for Tarpon Bay Plaza, Naples, Florida; consolidated for GAAP
purposes

4.

 

Bulwark, LLC

 

06-0730433

 

Delaware

 

 

 

Owns KRG Aiken Hitchcock, LLC, KRG Goldsboro Memorial, LLC and KRG Frisco
Westside, LLC

 

Wholly owned subsidiary of Splendido Real Estate, LLC

5.

 

Corner Associates, LP

 

20-1453863

 

Indiana

 

 

 

Owns The Corner, Carmel, Indiana

 

KRG Corner Associates, LLC is General Partner and Kite Realty Group, L.P. is
limited partner

6.

 

Dayville Property Development, LLC

 

61-1689919

 

Connecticut

 

 

 

Owns Crossing at Killingly Commons, Dayville, Connecticut

 

Wholly owned subsidiary of KRG Dayville Killingly Member, LLC

7.

 

Delray Marketplace Master Association, Inc.

 

26-2362110

 

Florida

 

 

 

Owners’ Association for Delray Marketplace, Delray Beach, Florida

 

Owners’ Association for Delray Marketplace, Delray Beach, Florida; consolidated
for GAAP purposes

 

--------------------------------------------------------------------------------


 

 

 

Entity Name

 

EIN and
LEI

 

State of
Formation

 

Foreign
Qualification

 

Purpose

 

Ownership Structure

8.

 

Eddy Street Commons at Notre Dame Master Association, Inc.

 

37-1579966

 

Indiana

 

 

 

Owners’ Association for Eddy Street Commons, South Bend, Indiana

 

Owners’ Association for Eddy Street Commons, South Bend, IN; consolidated for
GAAP purposes

9.

 

Estero Town Commons Property Owners Association, Inc.

 

20-5956355

 

Florida

 

 

 

Owners’ Association for Estero Town Commons, Estero, Florida

 

Owners’ Association for Estero Town Commons, Estero, Florida; consolidated for
GAAP purposes

10.

 

Glendale Centre, L.L.C

 

20-1453863

 

Indiana

 

 

 

Owns Glendale Town Center, Indianapolis, Indiana, excluding Keystone Avenue
Outlots and BWW outlot

 

Wholly owned subsidiary of Kite Realty Group, L.P.

11.

 

International Speedway Square, Ltd.

 

20-1453863

 

Florida

 

 

 

Owns International Speedway Square, Daytona Beach, Florida, excluding Longhorn
and Chili outlots

 

General Partner is KRG Daytona Management II, LLC and Kite Realty Group, L.P. is
the limited partner

12.

 

Kite Acworth Management, LLC

 

20-1453863

 

Delaware

 

Georgia

 

Managing member of Kite Acworth, LLC

 

Wholly owned subsidiary of Kite Realty Group, L.P.

13.

 

Kite Acworth, LLC

 

20-1453863

 

Indiana

 

Georgia

 

Owns Publix at Acworth, Acworth, Georgia

 

Kite Realty Group, L.P. owns of 99% interest and KRG Acworth Management, LLC
owns 1% interest

14.

 

Kite Eagle Creek, LLC

 

20-1453863

 

Indiana

 

Florida

 

Owns Shops at Eagle Creek, Naples, Florida, excluding Lowe’s

 

Wholly owned subsidiary of Kite Realty Group, L.P.

15.

 

Kite Greyhound III, LLC

 

20-1453863

 

Indiana

 

 

 

Owns development land at Greyhound Commons, Carmel, Indiana, excluding Regions
Bank outlot

 

Wholly owned subsidiary of Kite Realty Group, L.P.

16.

 

Kite Greyhound, LLC

 

20-1453863

 

Indiana

 

 

 

Owns Greyhound Commons, Carmel, Indiana

 

Wholly owned subsidiary of Kite Realty Group, L.P.

 

--------------------------------------------------------------------------------


 

 

 

Entity Name

 

EIN and
LEI

 

State of
Formation

 

Foreign
Qualification

 

Purpose

 

Ownership Structure

17.

 

Kite King’s Lake, LLC

 

20-1453863

 

Indiana

 

Florida

 

Owns King’s Lake Square, Naples, Florida

 

Wholly owned subsidiary of Kite Realty Group, L.P.

18.

 

Kite Kokomo Management, LLC

 

20-1453863

 

Delaware

 

Indiana

 

Managing member of KRG Kokomo Project Company, LLC

 

Wholly owned subsidiary of Kite Realty Group, L.P.

19.

 

Kite Kokomo, LLC

 

20-1453863

 

Indiana

 

 

 

Owns Boulevard Crossing, Kokomo, Indiana; leased to KRG Kokomo Project Company,
LLC and owns 99% of KRG Kokomo Project Company, LLC

 

Wholly owned subsidiary of Kite Realty Group, L.P.

20.

 

Kite Realty Advisors, LLC d/b/a KMI Realty Advisors

 

20-1454180

 

Indiana

 

 

 

Successor-by-merger to KMI Realty Advisors, Inc.; sole member of Meridian South
Insurance, LLC

 

Wholly owned subsidiary of Kite Realty Holding, LLC

21.

 

Kite Realty Construction, LLC

 

20-1495369

 

Indiana

 

FL, WA, NC 

 

Performs third party construction

 

Wholly owned subsidiary of Kite Realty Holding, LLC

22.

 

Kite Realty Development, LLC

 

20-1495369

 

Indiana

 

 

 

Build-to-suit and joint venture partner; sole member of Kite Realty New Hill
Place, LLC and 80% owner of KRG/KP Northwest 20, LLC

 

Wholly owned subsidiary of Kite Realty Holding, LLC

23.

 

Kite Realty Eddy Street Garage, LLC

 

20-1495369

 

Indiana

 

 

 

Owns interest in real estate in South Bend, Indiana which has been developed for
a garage

 

Wholly owned subsidiary of Kite Realty Holding, LLC

 

--------------------------------------------------------------------------------


 

 

 

Entity Name

 

EIN and
LEI

 

State of
Formation

 

Foreign
Qualification

 

Purpose

 

Ownership Structure

24.

 

Kite Realty Eddy Street Land, LLC

 

20-1495369

 

Indiana

 

 

 

Owns real estate in South Bend, IN which will be developed for residential
purposes to be sold

 

Wholly owned subsidiary of Kite Realty Holding, LLC

25.

 

Kite Realty FS Hotel Operators, LLC

 

20-1495369

 

Indiana

 

 

 

Lease and operate to be built Embassy Suites hotel for KRG FS Hotel, LLC

 

Wholly owned subsidiary of Kite Realty Holding, LLC

26.

 

Kite Realty Group Trust

 

11-3715772

 

Maryland

 

Indiana, Washington, Florida, Ohio 

 

The publicly-traded parent company

 

Parent company

27.

 

Kite Realty Group, L.P.

 

20-1453863
(549300X6R2GY18Y30D81)

 

Delaware

 

IN, FL, TX, GA, WA, IL, NJ, OH

 

The “operating partnership”

 

General partner is Kite Realty Group Trust.  Kite Realty Group Trust owns common
partnership units and the common partnership units are also owned by a number of
limited partners.

28.

 

Kite Realty Holding, LLC

 

20-1495369

 

Indiana

 

 

 

Taxable REIT Subsidiary

 

Wholly owned subsidiary of Kite Realty Group, L.P. 

29.

 

Kite Realty New Hill Place, LLC

 

20-1495369

 

Indiana

 

North Carolina

 

Owns potential residential development property in Holly Springs, North Carolina

 

Wholly owned subsidiary of Kite Realty Development, LLC

30.

 

Kite Realty Peakway at 55, LLC

 

20-1495369

 

Indiana

 

North Carolina

 

Owns acreage in Apex, North Carolina

 

Wholly owned subsidiary of Kite Realty Holding, LLC

31.

 

Kite Realty Washington Parking, LLC

 

20-1495369

 

Indiana

 

 

 

Leases Union Station Garage from Kite Washington Parking, LLC

 

Wholly owned subsidiary of Kite Realty Holding, LLC

32.

 

Kite Realty/White LS Hotel Operators, LLC

 

27-0671778

 

Indiana

 

 

 

Formerly operated and managed a limited services hotel, South Bend, Indiana

 

Kite Realty Holding, LLC owns 50% interest and White ND LS, LLC owns 50%
interest

 

--------------------------------------------------------------------------------


 

 

 

Entity Name

 

EIN and
LEI

 

State of
Formation

 

Foreign
Qualification

 

Purpose

 

Ownership Structure

33.

 

Kite San Antonio, LLC

 

20-1453863

 

Indiana

 

 

 

General partner of KRG San Antonio, LP

 

Wholly owned subsidiary of Kite Realty Group, L.P.

34.

 

Kite Washington Parking, LLC

 

20-1453863

 

Indiana

 

 

 

Owns Union Station Garage, Indianapolis, Indiana

 

Wholly owned subsidiary of Kite Realty Group, L.P.

35.

 

Kite Washington, LLC

 

20-1453863
(549300A96EYTXTDM0K44)

 

Indiana

 

 

 

Owns Thirty South, Indianapolis, Indiana

 

Kite Realty Group, L.P. owes 99% interest and KRG Washington Management, LLC
owns 1% interest

36.

 

Kite West 86th Street II, LLC

 

20-1453863

 

Indiana

 

 

 

Owns Traders Point II, Indianapolis, Indiana, excluding Bank Outlot

 

Wholly owned subsidiary of Kite Realty Group, L.P.

37.

 

Kite West 86th Street, LLC

 

20-1453863

 

Indiana

 

 

 

Owns Traders Point, Indianapolis, Indiana, excluding Outlots except Macaroni
Grill & Chili’s

 

Kite Realty Group, L.P. owns 99% interest and KRG Traders Management, LLC owns
1% interest

38.

 

KRG 951 & 41, LLC

 

20-1453863

 

Indiana

 

Florida

 

Owns land to be developed as Tamiami Crossing, Naples, Florida

 

Wholly owned subsidiary of Kite Realty Group, L.P.

39.

 

KRG Aiken Hitchcock, LLC

 

20-1453863

 

Delaware

 

South Carolina

 

Owns Hitchcock Plaza in Aiken, South Carolina

 

Wholly owned subsidiary of Bulwark, LLC

40.

 

KRG Alcoa Hamilton, LLC

 

20-1453863

 

Delaware

 

Tennessee

 

Owns Hamilton Crossing- Phase II in Alcoa, Tennessee

 

Wholly owned subsidiary of Kite Realty Group, L.P.

41.

 

KRG Alcoa TN, LLC

 

20-1453863

 

Delaware

 

Tennessee

 

Owns Hamilton Crossing-Phase III in Alcoa, Tennessee

 

Wholly owned subsidiary of Kite Realty Group, L.P.

42.

 

KRG Ashwaubenon Bay Park, LLC

 

20-1453863

 

Delaware

 

Wisconsin

 

Owns Village at Bay Park in Ashwaubenon, Wisconsin

 

Wholly owned subsidiary of Kite Realty Group, L.P.

 

--------------------------------------------------------------------------------


 

 

 

Entity Name

 

EIN and
LEI

 

State of
Formation

 

Foreign
Qualification

 

Purpose

 

Ownership Structure

43.

 

KRG Bayonne Urban Renewal, LLC

 

20-1453863

 

Delaware

 

New Jersey

 

Owns Bayonne Crossing in Bayonne, New Jersey

 

Wholly owned subsidiary of Kite Realty Group, L.P.

44.

 

KRG Beacon Hill, LLC

 

20-1453863

 

Indiana

 

 

 

Member of KRG/I-65 Partners Beacon Hill, LLC

 

Wholly owned subsidiary of Kite Realty Group, L.P.

45.

 

KRG Beechwood,  LLC

 

46-5641489

 

Indiana

 

Georgia

 

Owns Beechwood Promenade in Clarke County, Georgia

 

Wholly owned subsidiary of Kite Realty Group, L.P.

46.

 

KRG Belle Isle, LLC

 

20-1453863

 

Indiana

 

Oklahoma

 

Owns Belle Isle Station in Oklahoma City, Oklahoma

 

Wholly owned subsidiary of Kite Realty Group, L.P.

47.

 

KRG Bennet Knoll, LLC

 

20-1453863

 

Indiana

 

North Carolina

 

Will be the owner of non-retail property in Holly Springs, North Carolina

 

Wholly owned subsidiary of Kite Realty Group, L.P.

48.

 

KRG Bolton Plaza, LLC

 

20-1453863

 

Indiana

 

Florida

 

Owns Bolton Plaza, Orange Park, Florida

 

Wholly owned subsidiary of Kite Realty Group, L.P.

49.

 

KRG Bradenton Centre Point, LLC

 

20-1453863

 

Delaware

 

Florida

 

Owns Centre Point Commons in Bradenton, Florida

 

Wholly owned subsidiary of Kite Realty Group, L.P.

50.

 

KRG Bridgewater, LLC

 

20-1453863

 

Indiana

 

 

 

Owns Bridgewater Marketplace, Westfield, Indiana, excluding Walgreens,
Huntington Bank, Primrose and Christian Brothers

 

Wholly owned subsidiary of Kite Realty Group, L.P.

51.

 

KRG Burnt Store, LLC

 

20-1453863

 

Indiana

 

Florida

 

Owns Burnt Store Promenade in Charlotte County, Florida

 

Wholly owned subsidiary of Kite Realty Group, L.P.

52.

 

KRG Capital, LLC

 

20-1453863

 

Indiana

 

GA, DE

 

Sole member of KRG Eagle Creek III, LLC, KRG Fishers Station, LLC, KRG Texas,
LLC, KRG Panola I, LLC and KRG Panola II, LLC

 

Wholly owned subsidiary of Kite Realty Group, L.P.

 

--------------------------------------------------------------------------------


 

 

 

Entity Name

 

EIN and
LEI

 

State of
Formation

 

Foreign
Qualification

 

Purpose

 

Ownership Structure

53.

 

KRG Castleton Crossing, LLC

 

20-1453863

 

Indiana

 

 

 

Owns Castleton Crossing, Indianapolis, Indiana

 

Wholly owned subsidiary of Kite Realty Group, L.P.

54.

 

KRG Cedar Hill Plaza, LP

 

20-1453863

 

Delaware

 

Texas

 

Owns Plaza at Cedar Hill, Cedar Hill, Texas

 

KRG CHP Management is General Partner and Kite Realty Group, L.P. is limited
partner

55.

 

KRG Centre, LLC

 

20-1453863

 

Indiana

 

 

 

Owns Rangeline Crossing, Carmel, Indiana

 

Wholly owned subsidiary of Kite Realty Group, L.P.

56.

 

KRG Chapel Hill Shopping Center, LLC

 

20-1453863

 

Delaware

 

Texas

 

Owns Chapel Hill Shopping Center in Ft. Worth, Texas

 

Wholly owned subsidiary of Kite Realty Group, L.P.

57.

 

KRG Charlotte Northcrest, LLC

 

20-1453863

 

Delaware

 

North Carolina

 

Owns Northcrest Shopping Center in Charlotte, North Carolina

 

Wholly owned subsidiary of Kite Realty Group, L.P.

58.

 

KRG Charlotte Perimeter Woods, LLC

 

20-1453863

 

Delaware

 

North Carolina

 

Owns Perimeter Woods in Charlotte, North Carolina

 

Wholly owned subsidiary of Kite Realty Group, L.P.

59.

 

KRG CHP Management, LLC

 

20-1453863

 

Delaware

 

 

 

General partner of KRG Cedar Hill Plaza, LP

 

Wholly owned subsidiary of Kite Realty Group, L.P.

60.

 

KRG College I, LLC

 

20-1453863

 

Indiana

 

 

 

Owns portion of 54th & College, Indianapolis, Indiana (Fresh Market)

 

Wholly owned subsidiary of Kite Realty Group, L.P.

61.

 

KRG College, LLC

 

20-1453863

 

Indiana

 

 

 

Owns portion of 54th & College, Indianapolis, Indiana (Fresh Market)

 

Wholly owned subsidiary of Kite Realty Group, L.P.

62.

 

KRG Colleyville Downs, LLC

 

20-1453863

 

Indiana

 

Texas

 

Owns Colleyville Downs, Colleyville, Texas

 

Wholly owned subsidiary of Kite Realty Group, L.P.

63.

 

KRG Construction, LLC

 

20-1453863

 

Indiana

 

FL, WA, NC

 

Successor-by-merger to Kite Construction, Inc. Performs construction for REIT
properties

 

Wholly owned subsidiary of Kite Realty Group, L.P.

64.

 

KRG Cool Creek Management, LLC

 

20-1453863

 

Indiana

 

 

 

Managing Member of Westfield One, LLC

 

Wholly owned subsidiary of Kite Realty Group, L.P.

 

--------------------------------------------------------------------------------


 

 

 

Entity Name

 

EIN and
LEI

 

State of
Formation

 

Foreign
Qualification

 

Purpose

 

Ownership Structure

65.

 

KRG Cool Creek Outlots, LLC

 

20-1453863

 

Indiana

 

 

 

Owns one (1) outlot at Cool Creek Commons

 

Wholly owned subsidiary of Kite Realty Group, L.P.

66.

 

KRG Cool Springs, LLC

 

20-3462730

 

Indiana

 

Tennessee

 

Owns Cool Springs Market, Franklin, Tennessee

 

Wholly owned subsidiary of KRG Pembroke Pines, LLC

67.

 

KRG Corner Associates, LLC

 

20-1453863

 

Indiana

 

 

 

General partner of Corner Associates, LP

 

Wholly owned subsidiary of Kite Realty Group, L.P.

68.

 

KRG Courthouse Shadows I, LLC

 

20-1453863

 

Delaware

 

 

 

Sole Member of KRG Courthouse Shadows, LLC

 

Wholly owned subsidiary of Kite Realty Group, L.P.

69.

 

KRG Courthouse Shadows II, LLC

 

20-1453863

 

Delaware

 

Florida

 

Will acquire adjacent parcel (.28 acres) at Courthouse Shadows, Naples, Florida

 

Wholly owned subsidiary of Kite Realty Group, L.P.

70.

 

KRG Courthouse Shadows, LLC

 

20-1453863

 

Delaware

 

Florida

 

Owns Courthouse Shadows, Naples, Florida

 

Wholly owned subsidiary of KRG Courthouse Shadows I, LLC

71.

 

KRG Cove Center, LLC

 

20-1453863

 

Indiana

 

Florida

 

Owns Cove Center, Stuart, Florida

 

Wholly-owned subsidiary of Kite Realty Group, L.P.

72.

 

KRG Dallas Wheatland, LLC

 

20-1453863

 

Delaware

 

Texas

 

Owns Wheatland Towne Crossing in Dallas, Texas

 

Wholly owned subsidiary of Kite Realty Group, L.P.

73.

 

KRG Daytona Management II, LLC

 

20-1453863

 

Delaware

 

Florida

 

General partner of International Speedway Square, Ltd.

 

Wholly owned subsidiary of Kite Realty Group, L.P.

74.

 

KRG Daytona Outlot Management, LLC

 

20-1453863

 

Delaware

 

Florida

 

Managing member of KRG ISS, LLC

 

Wholly owned subsidiary of Kite Realty Group, L.P.

75.

 

KRG Dayville Killingly Member II, LLC

 

20-1453863

 

Delaware

 

 

 

Member of KRG Dayville Killingly Member, LLC

 

Wholly owned subsidiary of Kite Realty Group, L.P.

76.

 

KRG Dayville Killingly Member, LLC

 

61-1689919

 

Delaware

 

 

 

Member of KRG Dayville Property Development, LLC

 

KRG Dayville Killingly Member II, LLC holds 54.93% interest and Dayville Unit
Investors, LLC (a non-related third party) holds 45.07% interest. 

 

--------------------------------------------------------------------------------


 

 

 

Entity Name

 

EIN and
LEI

 

State of
Formation

 

Foreign
Qualification

 

Purpose

 

Ownership Structure

77.

 

KRG Delray Beach, LLC

 

20-1453863
(549300C8HS5X2G68E036)

 

Indiana

 

Florida

 

Member of KRG/Atlantic Delray Beach, LLC

 

Wholly owned subsidiary of Kite Realty Group, L.P.

78.

 

KRG Development, LLC d/b/a Kite Development

 

20-1453863

 

Indiana

 

FL, OR

 

Successor-by-merger to Kite Development Corporation

 

Wholly owned subsidiary of Kite Realty Group, L.P.

79.

 

KRG Draper Crossing, LLC

 

20-1453863

 

Delaware

 

Utah

 

Owns Draper Crossing in Draper, Utah

 

Wholly owned subsidiary of Kite Realty Group, L.P.

80.

 

KRG Draper Peaks Outlot, LLC

 

20-1453863

 

Indiana

 

Utah

 

Owns Draper Peaks Outlot in Draper, Utah

 

Wholly owned subsidiary of Kite Realty Group, L.P.

81.

 

KRG Draper Peaks, LLC

 

20-1453863

 

Delaware

 

Utah

 

Owns Draper Peaks in Draper, Utah

 

Wholly owned subsidiary of Kite Realty Group, L.P.

82.

 

KRG Eagle Creek III, LLC

 

20-1453863

 

Indiana

 

Florida

 

Owns parcel at Eagle Creek, Naples, Florida leased to Dunkin Donuts

 

Wholly owned subsidiary of KRG Capital, LLC

83.

 

KRG Eagle Creek IV, LLC

 

20-1453863

 

Indiana

 

Florida

 

Owns Pad 5 (outlot) at Eagle Creek, Naples, Florida

 

Wholly owned subsidiary of Kite Realty Group, L.P.

84.

 

KRG Eastgate Pavilion, LLC

 

20-1453863

 

Indiana

 

Ohio

 

Owns Eastgate Pavilion, Cincinnati, Ohio

 

Wholly owned subsidiary of Kite Realty Group, L.P.

85.

 

KRG Eastwood, LLC

 

20-1453863

 

Indiana

 

Florida

 

Owns Shoppes of Eastwood in Orlando, Florida

 

Wholly owned subsidiary of Kite Realty Group, L.P.

86.

 

KRG Eddy Street Apartments, LLC

 

20-1453863

 

Indiana

 

 

 

Controls apartments portion of KRG Eddy Street Land, LLC

 

KRG Eddy Street Land, LLC owns 99% interest and KRG Eddy Street Land Management,
LLC owns 1% interest

87.

 

KRG Eddy Street Commons at Notre Dame Declarant, LLC

 

20-1453863

 

Indiana

 

 

 

Controls common space of KRG Eddy Street Land, LLC

 

Wholly owned subsidiary of KRG Eddy Street Land, LLC

88.

 

KRG Eddy Street Commons, LLC

 

20-1453863

 

Indiana

 

 

 

Controls retail portion of Eddy Street Commons at Notre Dame

 

KRG Eddy Street Land, LLC owns 99% interest and KRG Eddy Street Land Management,
LLC

 

--------------------------------------------------------------------------------


 

 

 

Entity Name

 

EIN and
LEI

 

State of
Formation

 

Foreign
Qualification

 

Purpose

 

Ownership Structure

 

 

 

 

 

 

 

 

 

 

 

 

owns 1% interest

89.

 

KRG Eddy Street FS Hotel, LLC

 

20-1453863

 

Indiana

 

 

 

Owns land in South Bend, Indiana to be developed as a full service hotel

 

Wholly owned subsidiary of Kite Realty Group, L.P.

90.

 

KRG Eddy Street Land II, LLC

 

20-1453863

 

Indiana

 

 

 

Phase II Development of Eddy Street Commons

 

Wholly owned subsidiary of Kite Realty Group, L.P.

91.

 

KRG Eddy Street Land Management, LLC

 

20-1453863

 

Delaware

 

Indiana

 

Managing member of KRG Eddy Street Land, LLC, KRG Eddy Street Apartments, LLC,
KRG Eddy Street Commons, LLC and KRG Eddy Street Office, LLC

 

Wholly owned subsidiary of Kite Realty Group, L.P.

92.

 

KRG Eddy Street Land, LLC

 

20-1453863

 

Indiana

 

 

 

Owner of or is ground lessee of land in South Bend, Indiana developed as Eddy
Street Commons at Notre Dame; sole member of KRG Eddy Street Commons at Notre
Dame Declarant, LLC and owns 99% of each of KRG Eddy Street Apartments, LLC, KRG
Eddy Street Commons, LLC and KRG Eddy Street Office, LLC

 

Kite Realty Group, L.P. owns 99% interest and KRG Eddy Street Land Management,
LLC owns 1% interest

93.

 

KRG Eddy Street Office, LLC

 

20-1453863

 

Indiana

 

 

 

Controls office portion of Eddy Street Commons at Notre Dame

 

KRG Eddy Street Land, LLC owns 99% interest and KRG Eddy Street Land Management,
LLC owns 1% interest

94.

 

KRG Estero, LLC

 

20-1453863

 

Indiana

 

Florida

 

Owns Estero Town Commons, Estero, Florida, excluding Regions Bank and Ruby
Tuesday Outlots

 

Wholly owned subsidiary of Kite Realty Group, L.P.

 

--------------------------------------------------------------------------------


 

 

 

Entity Name

 

EIN and
LEI

 

State of
Formation

 

Foreign
Qualification

 

Purpose

 

Ownership Structure

95.

 

KRG Evans Mullins Outlots, LLC

 

20-1453863

 

Delaware

 

Georgia

 

Owns Mullins Crossing Outlots in Evans, Georgia

 

Wholly owned subsidiary of Kite Realty Group, L.P.

96.

 

KRG Evans Mullins, LLC

 

20-1453863

 

Delaware

 

Georgia

 

Owns Mullins Crossing in Evans, Georgia

 

Wholly owned subsidiary of Kite Realty Group, L.P.

97.

 

KRG Fishers Station, LLC

 

20-1453863

 

Indiana

 

 

 

Owns Marsh at Fishers Station, Fishers, Indiana

 

Wholly owned subsidiary of KRG Capital, LLC

98.

 

KRG Fort Myers Colonial Square, LLC

 

20-1453863

 

Delaware

 

Florida

 

Owns Colonial Square in Fort Myers, Florida

 

Wholly owned subsidiary of Kite Realty Group, L.P.

99.

 

KRG Fort Myers Village Walk, LLC

 

20-1453863

 

Delaware

 

Florida

 

Owns Shops at Village Walk in Fort Myers, Florida

 

Wholly owned subsidiary of Kite Realty Group, L.P.

100.

 

KRG Fort Wayne Lima Outlot, LLC

 

20-1453863

 

Delaware

 

Indiana

 

Owns Lima  Outlot in Fort Wayne, Indiana

 

Wholly owned subsidiary of Kite Realty Group, L.P.

101.

 

KRG Fort Wayne Lima, LLC

 

20-1453863

 

Delaware

 

Indiana

 

Owns Lima Marketplace in Fort Wayne, Indiana

 

Wholly owned subsidiary of Kite Realty Group, L.P.

102.

 

KRG Fox Lake Crossing II, LLC

 

20-1453863

 

Indiana

 

 

 

Owns Phase II of Fox Lake Crossing in Fox Lake, Illinois

 

Wholly owned subsidiary of Kite Realty Group, L.P.

103.

 

KRG Fox Lake Crossing, LLC

 

20-1453863

 

Delaware

 

Illinois

 

Owns Phase I of Fox Lake Crossing, Illinois

 

Wholly owned subsidiary of Kite Realty Group, L.P.

104.

 

KRG Frisco Westside, LLC

 

20-1453863

 

Delaware

 

Texas

 

Owns Westside Market in Frisco, Texas

 

Wholly owned subsidiary of Bulwark, LLC

105.

 

KRG Gainesville, LLC

 

20-1453863

 

Indiana

 

Florida

 

Owns Gainesville Plaza, Gainesville, Florida

 

Wholly owned subsidiary of Kite Realty Group, L.P.

106.

 

KRG Geist Management, LLC

 

20-1453863

 

Indiana

 

 

 

Sole member of 116 & Olio, LLC

 

Wholly owned subsidiary of Kite Realty Group, L.P.

107.

 

KRG Goldsboro Memorial, LLC

 

20-1453863

 

Delaware

 

North Carolina

 

Owns Memorial Commons in Goldsboro, North Carolina

 

Wholly owned subsidiary of Bulwark, LLC

108.

 

KRG Greencastle, LLC

 

20-1453863

 

Indiana

 

 

 

Owns in part, and ground leases in part, Depauw University Bookstore,
Greencastle, Indiana

 

Wholly owned subsidiary of Kite Realty Group, L.P.

 

--------------------------------------------------------------------------------


 

 

 

Entity Name

 

EIN and
LEI

 

State of
Formation

 

Foreign
Qualification

 

Purpose

 

Ownership Structure

109.

 

KRG Hamilton Crossing Management, LLC

 

20-1453863

 

Delaware

 

Indiana

 

Managing member of KRG Hamilton Crossing, LLC

 

Wholly owned subsidiary of Kite Realty Group, L.P.

110.

 

KRG Hamilton Crossing, LLC

 

20-1453863

 

Indiana

 

 

 

Owns Hamilton Crossing Centre, Carmel, Indiana

 

Kite Realty Group, L.P. owns 99% interest and KRG Hamilton Crossing Management,
LLC owns 1% interest

111.

 

KRG Henderson Eastgate, LLC

 

37-1705625

 

Delaware

 

Nevada

 

Owns Eastgate in Henderson, Nevada

 

Wholly owned subsidiary of KRG Territory, LLC

112.

 

KRG Hunter’s Creek, LLC

 

20-1453863

 

Indiana

 

Florida

 

Owns Hunter’s Creek Promenade  in Orange County, Florida

 

Wholly owned subsidiary of Kite Realty Group, L.P.

113.

 

KRG Indian River Outlot, LLC

 

20-1453863

 

Delaware

 

Florida

 

Will own an outlot adjacent to Indian River Square in Vero Beach, Florida

 

Wholly owned subsidiary of Kite Realty Group, L.P.

114.

 

KRG Indian River, LLC

 

20-1453863

 

Delaware

 

Florida

 

Owns Indian River Square in Vero Beach, Florida

 

Wholly owned subsidiary of Kite Realty Group, L.P.

115.

 

KRG ISS LH OUTLOT, LLC

 

20-1453863

 

Indiana

 

Florida

 

Owns outlot (Longhorn) at ISS, Daytona Beach, Florida

 

Wholly owned subsidiary of Kite Realty Group, L.P.

116.

 

KRG ISS, LLC

 

20-1453863

 

Indiana

 

Florida

 

Owns outlot (Chili’s) at ISS, Daytona Beach, Florida

 

Kite Realty Group, L.P. owns 99% interest and KRG Daytona Outlot Management, LLC
owns 1% interest

117.

 

KRG Jacksonville Deerwood Lake, LLC

 

20-1453863

 

Delaware

 

Florida

 

Owns Deerwood Lake Apartments in Jacksonville, Florida

 

Wholly owned subsidiary of Kite Realty Group, L.P.

118.

 

KRG Jacksonville Julington Creek II, LLC

 

20-1453863

 

Delaware

 

Florida

 

Owns adjacent option parcel at Julington Creek in Jacksonville, Florida

 

Wholly owned subsidiary of Kite Realty Group, L.P.

119.

 

KRG Jacksonville Julington Creek, LLC

 

20-1453863

 

Delaware

 

Florida

 

Owner of The Shops at Julington Creek in Jacksonville, Florida

 

Wholly owned subsidiary of Kite Realty Group, L.P.

 

--------------------------------------------------------------------------------


 

 

 

Entity Name

 

EIN and
LEI

 

State of
Formation

 

Foreign
Qualification

 

Purpose

 

Ownership Structure

120.

 

KRG Kingwood Commons, LLC

 

20-1453863

 

Indiana

 

Texas

 

Owns Kingwood Commons  in Montgomery County, Texas

 

Wholly owned subsidiary of Kite Realty Group, L.P.

121.

 

KRG Kissimmee Pleasant Hill, LLC

 

20-1453863

 

Delaware

 

Florida

 

Owns Pleasant Hill Commons in Kissimmee, Florida

 

Wholly owned subsidiary of Kite Realty Group, L.P.

122.

 

KRG Kokomo Project Company, LLC

 

20-1453863

 

Indiana

 

 

 

Master Lessee of Boulevard Crossing, Kokomo, Indiana

 

Kite Kokomo, LLC owns 99% interest and Kite Kokomo Management, LLC owns 1%
interest

123.

 

KRG Lake City Commons II, LLC

 

20-1453863

 

Delaware

 

Florida

 

Owns Lake City Commons- Phase II in Lake City, Florida

 

Wholly owned subsidiary of Kite Realty Group, L.P.

124.

 

KRG Lake City Commons, LLC

 

20-1453863

 

Delaware

 

Florida

 

Owns Lake City Commons in Lake City, Florida

 

Wholly owned subsidiary of Kite Realty Group, L.P.

125.

 

KRG Lake Mary, LLC

 

20-1453863

 

Delaware

 

Florida

 

Owns Lake Mary Plaza (Walgreens) in Lake Mary, Florida

 

Wholly owned subsidiary of Kite Realty Group, L.P.

126.

 

KRG Lakewood, LLC

 

20-1453863

 

Indiana

 

Florida

 

Owns Lakewood Promenade in Duval County, Florida

 

Wholly owned subsidiary of Kite Realty Group, L.P.

127.

 

KRG Las Vegas Centennial Center, LLC

 

37-1705625

 

Delaware

 

Nevada

 

Owns Centennial Center in Las Vegas, Nevada

 

Wholly owned subsidiary of KRG Territory, LLC (which is a joint venture in which
KRG Territory Member, LLC holds 78.21% interest and Centennial Centre, LLC,
Eastern Beltway, Ltd., Retail Development Partners, LLC, and Centennial Gateway,
LLC (non-related third parties) hold a 21.79% interest)

128.

 

KRG Las Vegas Centennial Gateway, LLC

 

37-1705625

 

Delaware

 

Nevada

 

Owns Centennial Gateway in Las Vegas, Nevada

 

Wholly owned subsidiary of KRG Territory, LLC which is a joint venture in which
KRG Territory Member, LLC holds 78.21%

 

--------------------------------------------------------------------------------


 

 

 

Entity Name

 

EIN and
LEI

 

State of
Formation

 

Foreign
Qualification

 

Purpose

 

Ownership Structure

 

 

 

 

 

 

 

 

 

 

 

 

interest and Centennial Centre, LLC, Eastern Beltway, Ltd., Retail Development
Partners, LLC, and Centennial Gateway, LLC (non-related third parties) hold a
21.79% interest)

129.

 

KRG Las Vegas Craig, LLC

 

37-1705625

 

Delaware

 

Nevada

 

Owns Lowe’s Plaza at West Craig Rd., and North Jones Blvd., in Las Vegas, Nevada

 

Wholly owned subsidiary of KRG Territory, LLC which is a joint venture in which
KRG Territory Member, LLC holds 78.21% interest and Centennial Centre, LLC,
Eastern Beltway, Ltd., Retail Development Partners, LLC, and Centennial Gateway,
LLC (non-related third parties) hold a 21.79% interest)

130.

 

KRG Las Vegas Eastern Beltway, LLC

 

37-1705625

 

Delaware

 

Nevada

 

Owns Eastern Beltway in Las Vegas, Nevada

 

Wholly owned subsidiary of KRG Territory, LLC which is a joint venture in which
KRG Territory Member, LLC holds 78.21% interest and Centennial Centre, LLC,
Eastern Beltway, Ltd., Retail Development Partners, LLC, and Centennial Gateway,
LLC (non-related third parties) hold a 21.79% interest)

131.

 

KRG Lithia, LLC

 

20-1453863

 

Indiana

 

Florida

 

Owns Lithia Crossing, Tampa, Florida

 

Wholly owned subsidiary of Kite Realty Group, L.P.

132.

 

KRG Livingston Center, LLC

 

20-1453863

 

Indiana

 

New Jersey

 

Owns Livingston Center, Livingston, New Jersey

 

Wholly owned subsidiary of Kite Realty Group, L.P.

133.

 

KRG Management, LLC

 

20-1453934

 

Indiana

 

Texas, Florida, North Carolina, Nevada, New York, South Carolina;

 

Holds related party management agreements.  Main payroll entity

 

Wholly owned subsidiary of Kite Realty Group, L.P.

 

--------------------------------------------------------------------------------


 

 

 

Entity Name

 

EIN and
LEI

 

State of
Formation

 

Foreign
Qualification

 

Purpose

 

Ownership Structure

 

 

 

 

 

 

 

 

d/b/a KRG Management California LLC in California

 

 

 

 

134.

 

KRG Market Street Village I, LLC

 

20-1453863

 

Indiana

 

Texas

 

General Partner of KRG Market Street Village, LP

 

Wholly owned subsidiary of Kite Realty Group, L.P.

135.

 

KRG Market Street Village II, LLC

 

20-1453863

 

Indiana

 

 

 

Limited Partner of KRG Market Street Village, LP

 

Wholly owned subsidiary of Kite Realty Group, L.P.

136.

 

KRG Market Street Village, LP

 

20-1453863

 

Indiana

 

Texas

 

Owns Market Street Village, Hurst, Texas, (excluding Chic-fil-A)

 

KRG Market Street Village I, LLC is General Partner and KRG Market Street
Village II, LLC is limited partner

137.

 

KRG Merrimack Village, LLC

 

20-1453863

 

Delaware

 

New Hampshire

 

Own Merrimack Village Center in Merrimack, New Hampshire

 

Wholly owned subsidiary of Kite Realty Group, L.P.

138.

 

KRG Miramar Square, LLC

 

20-1453863

 

Delaware

 

Florida

 

Owns Miramar Square in Miramar, Florida

 

Wholly owned subsidiary of Kite Realty Group, L.P.

139.

 

KRG Naperville Management, LLC

 

20-1453863

 

Delaware

 

IL, IN

 

Managing member of KRG Naperville, LLC

 

Wholly owned subsidiary of Kite Realty Group, L.P.

140.

 

KRG Naperville, LLC

 

20-1453863

 

Indiana

 

Illinois

 

Owns Naperville Marketplace Naperville, Illinois (excluding Caputo’s)

 

Kite Realty Group, L.P. owns 99% interest and KRG Naperville Management, LLC
owns 1% interest

141.

 

KRG New Hill Place, LLC

 

20-1453863

 

Indiana

 

North Carolina

 

Owns Phase I and Phase II of Holly Springs Towne Center, in Holly Springs, North
Carolina

 

Wholly owned subsidiary of Kite Realty Group, L.P.

142.

 

KRG Newburgh Bell Oaks, LLC

 

20-1453863

 

Delaware

 

Indiana

 

Owns Bell Oaks Centre in Newburgh, Indiana

 

Wholly owned subsidiary of Kite Realty Group, L.P.

143.

 

KRG Norman University II, LLC

 

20-1453863

 

Delaware

 

Oklahoma

 

Owns Phase II — (Area 6) at University Town Center in Norman, Oklahoma

 

Wholly owned subsidiary of Kite Realty Group, L.P.

 

--------------------------------------------------------------------------------


 

 

 

Entity Name

 

EIN and
LEI

 

State of
Formation

 

Foreign
Qualification

 

Purpose

 

Ownership Structure

144.

 

KRG Norman University III, LLC

 

20-1453863

 

Delaware

 

Oklahoma

 

Owns Phase III (Areas 2A & 2B) and Phase IV (Michaels, HomeGoods, DSW Show
Warehouse) at University Town Center in Norman, Oklahoma

 

Wholly owned subsidiary of Kite Realty Group, L.P.

145.

 

KRG Norman University, LLC

 

20-1453863

 

Delaware

 

Oklahoma

 

Owns University Town Center in Norman, Oklahoma

 

Wholly owned subsidiary of Kite Realty Group, L.P.

146.

 

KRG North Las Vegas Losee, LLC

 

90-0904877

 

Delaware

 

Nevada

 

Owns Cannery Corner at Losee Rd., and Craig Rd., in North Las Vegas, Nevada

 

Wholly owned subsidiary of KRG Territory, LLC which is a joint venture in which
KRG Territory Member, LLC holds 78.21% interest and Centennial Centre, LLC,
Eastern Beltway, Ltd., Retail Development Partners, LLC, and Centennial Gateway,
LLC (non-related third parties) hold a 21.79% interest)

147.

 

KRG Northdale, LLC

 

20-1453863

 

Indiana

 

Florida

 

Owns Northdale Promenade in Hillsborough County, Florida

 

Wholly owned subsidiary of Kite Realty Group, L.P.

148.

 

KRG Oklahoma City Silver Springs, LLC

 

20-1453863

 

Delaware

 

Oklahoma

 

Owns Silver Springs Pointe in Oklahoma City, Oklahoma

 

Wholly owned subsidiary of Kite Realty Group, L.P.

149.

 

KRG Oldsmar Management, LLC

 

20-1453863

 

Delaware

 

Florida

 

Manager of KRG Oldsmar Project Company, LLC

 

KRG/PRP Oldsmar, LLC owns 100% interest

150.

 

KRG Oldsmar Project Company, LLC

 

20-3760708

 

Delaware

 

Florida

 

Master Lessee of Bayport Commons, in Oldsmar, Florida

 

KRG/PRP Oldsmar, LLC owns 99% interest and KRG Oldsmar Management, LLC owns 1%
interest

151.

 

KRG Oldsmar, LLC

 

20-1453863

 

Indiana

 

 

 

Managing Member of KRG/PRP Oldsmar, LLC

 

Wholly owned subsidiary of Kite Realty Group, L.P.

 

--------------------------------------------------------------------------------


 

 

 

Entity Name

 

EIN and
LEI

 

State of
Formation

 

Foreign
Qualification

 

Purpose

 

Ownership Structure

152.

 

KRG Oleander, LLC

 

20-1453863

 

Indiana

 

North Carolina

 

Owns Oleander Place, Wilmington, North Carolina

 

Wholly owned subsidiary of Kite Realty Group, L.P.

153.

 

KRG Orange City Saxon, LLC

 

20-1453863

 

Delaware

 

Florida

 

Owns Saxson Crossing in Orange City, Florida

 

Wholly owned subsidiary of Kite Realty Group, L.P.

154.

 

KRG Palm Coast Landing, LLC

 

20-1453863

 

Delaware

 

Florida

 

Owns Palm Coast Landing at Town Center  in Palm Coast, Florida

 

Wholly owned subsidiary of Kite Realty Group, L.P.

155.

 

KRG Pan Am Plaza, LLC

 

20-1453863

 

Indiana

 

 

 

Member of KRG/CP Pan Am Plaza, LLC

 

Wholly owned subsidiary of Kite Realty Group, L.P.

156.

 

KRG Panola I, LLC

 

20-1453863

 

Delaware

 

Georgia

 

Owns The Centre at Panola I, in Lithonia, Georgia

 

Wholly owned subsidiary of KRG Capital, LLC

157.

 

KRG Panola II, LLC

 

20-1453863

 

Indiana

 

Georgia

 

Owns The Centre at Panola II, in Lithonia, Georgia

 

Wholly owned subsidiary of KRG Capital, LLC

158.

 

KRG Parkside I, LLC

 

20-1453863

 

Indiana

 

North Carolina

 

Owns Parkside Town Commons  (Phase I), Cary, North Carolina

 

Wholly owned by Kite Realty Group, L.P.

159.

 

KRG Parkside II, LLC

 

20-1453863

 

Indiana

 

North Carolina

 

Owns Parkside Town Commons (Phase II), Cary, North Carolina

 

Wholly owned by Kite Realty Group, L.P.

160.

 

KRG Peakway at 55, LLC

 

20-1453863

 

Indiana

 

North Carolina

 

Owns portions of Broadstone Station, Apex, North Carolina

 

Wholly owned subsidiary of Kite Realty Group, L.P.

161.

 

KRG Pembroke Pines, LLC

 

20-1453863

 

Indiana

 

Florida

 

Owns Cobblestone Plaza in Pembroke Pines, Florida; and sole member of KRG Cool
Springs, LLC

 

Wholly owned subsidiary of Kite Realty Group, L.P.

162.

 

KRG Pine Ridge, LLC

 

20-1453863

 

Delaware

 

Florida

 

Owns Pine Ridge Crossing, Naples, Florida

 

Wholly owned subsidiary of Kite Realty Group, L.P.

163.

 

KRG Pipeline Pointe, LP

 

20-1453863

 

Indiana

 

Texas

 

Owns Pipeline Pointe, adjacent to Market Street

 

KRG Texas, LLC is General Partner and Kite Realty Group,

 

--------------------------------------------------------------------------------


 

 

 

Entity Name

 

EIN and
LEI

 

State of
Formation

 

Foreign
Qualification

 

Purpose

 

Ownership Structure

 

 

 

 

 

 

 

 

 

 

Village in Hurst, Texas

 

L.P. is limited partner

164.

 

KRG Plaza Green, LLC

 

20-1453863

 

Indiana

 

South Carolina

 

Owns Shoppes at Plaza Green, Greenville, South Carolina

 

Kite McCarty State, LLC, owns 50% interest and Preston Commons, LLP, owns 50%
interest.

165.

 

KRG Plaza Volente Management, LLC

 

20-1453863

 

Delaware

 

 

 

General Partner of KRG Plaza Volente, LP

 

Wholly owned subsidiary of Kite Realty Group, L.P.

166.

 

KRG Plaza Volente, LP

 

20-1453863

 

Indiana

 

Texas

 

Owns Plaza Volente, Austin, Texas

 

KRG Plaza Volente Management, LLC is General Partner and Kite Realty Group, L.P.
is limited partner

167.

 

KRG Port St. Lucie Landing, LLC

 

20-1453863

 

Delaware

 

Florida

 

Owns The Landing at Tradition in Port St. Lucie, Florida

 

Wholly owned subsidiary of Kite Realty Group, L.P.

168.

 

KRG Port St. Lucie Square, LLC

 

20-1453863

 

Delaware

 

Florida

 

Owns Tradition Village Square in St. Lucie, Florida

 

Wholly owned subsidiary of Kite Realty Group, L.P.

169.

 

KRG Portofino, LLC

 

26-0173376

 

Indiana

 

Texas

 

Owns Portofino Shopping Center in Montgomery County, Texas

 

Wholly owned subsidiary of Kite Realty Group, L.P.

170.

 

KRG Rampart, LLC

 

20-1453863

 

Delaware

 

Nevada

 

Owns Rampart Commons, Las Vegas, Nevada

 

Wholly owned subsidiary of Kite Realty Group, L.P.

171.

 

KRG Riverchase, LLC

 

20-1453863

 

Delaware

 

Florida

 

Owns Riverchase Plaza in Naples, Florida

 

Wholly owned subsidiary of Kite Realty Group, L.P.

172.

 

KRG Rivers Edge II, LLC

 

20-1453863

 

Indiana

 

 

 

Owns property adjacent to Shops at Rivers Edge, Indianapolis, Indiana leased to
BGI

 

Wholly owned subsidiary of Kite Realty Group, L.P.

173.

 

KRG Rivers Edge, LLC

 

20-1453863

 

Indiana

 

 

 

Owns Shops at Rivers Edge, Indianapolis, Indiana

 

Wholly owned subsidiary of Kite Realty Group, L.P.

 

--------------------------------------------------------------------------------


 

 

 

Entity Name

 

EIN and
LEI

 

State of
Formation

 

Foreign
Qualification

 

Purpose

 

Ownership Structure

174.

 

KRG San Antonio, LP

 

20-1453863

 

Indiana

 

Texas

 

Owns Burlington Coat Factory, San Antonio, Texas

 

Kite San Antonio, LLC is General Partner and Kite Realty Group, L.P. is limited
partner

175.

 

KRG Shops at Moore II, LLC

 

20-1453863

 

Delaware

 

Oklahoma

 

Owns Lot 9 of Shops at Moore in Moore, Oklahoma

 

Wholly owned subsidiary of Kite Realty Group, L.P.

176.

 

KRG Shops at Moore Member, LLC

 

20-1453863

 

Delaware

 

 

 

Member of KRG Shops at Moore, LLC

 

Wholly owned subsidiary of Kite Realty Group, L.P.

177.

 

KRG Shops at Moore, LLC

 

20-1453863

 

Delaware

 

Oklahoma

 

Owns Shops at Moore in Moore, Oklahoma

 

Wholly owned subsidiary of KRG Shops at Moore Member, LLC

178.

 

KRG South Elgin Commons, LLC

 

20-1453863

 

Delaware

 

Illinois

 

Owns South Elgin Commons in Elgin, Illinois

 

Wholly owned subsidiary of Kite Realty Group, L.P.

179.

 

KRG St. Cloud 13th, LLC

 

20-1453863

 

Delaware

 

Florida

 

Owns Publix at  St. Cloud in St. Cloud, Florida

 

Wholly owned subsidiary of Kite Realty Group, L.P.

180.

 

KRG Sunland II, LP

 

20-1453863

 

Indiana

 

Texas

 

Owns a portion of Sunland Towne Centre, El Paso, Texas

 

KRG Texas, LLC is General Partner and Kite Realty Group, L.P. is limited partner

181.

 

KRG Sunland Management, LLC

 

20-1453863

 

Delaware

 

Indiana

 

General partner of KRG Sunland, L.P.

 

Wholly owned subsidiary of Kite Realty Group, L.P.

182.

 

KRG Sunland, LP

 

20-1453863

 

Indiana

 

Texas

 

Owns Sunland Towne Centre, El Paso, Texas (except KRG Sunland II parcel).

 

KRG Sunland Management, LLC is General Partner and Kite Realty Group, L.P. is
limited partner

183.

 

KRG Temple Terrace Member, LLC

 

20-1453863

 

Delaware

 

 

 

Member of KRG Temple Terrace, LLC

 

Wholly owned subsidiary of Kite Realty Group, L.P.

184.

 

KRG Temple Terrace, LLC

 

20-1453863

 

Delaware

 

Florida

 

Owns Temple Terrace, Area A — Phase I in Temple Terrace, Florida

 

Wholly owned subsidiary of KRG Temple Terrace Member, LLC

 

--------------------------------------------------------------------------------


 

 

 

Entity Name

 

EIN and
LEI

 

State of
Formation

 

Foreign
Qualification

 

Purpose

 

Ownership Structure

185.

 

KRG Territory Member, LLC

 

20-1453863

 

Delaware

 

 

 

Member of KRG Territory, LLC

 

Wholly owned subsidiary of Kite Realty Group, L.P.

186.

 

KRG Territory, LLC

 

37-1705625

 

Delaware

 

 

 

Member of KRG Henderson Eastgate, LLC, KRG Las Vegas Centennial Center, LLC, KRG
Las Vegas Centennial Gateway, LLC, KRG Las Vegas Craig, LLC, KRG Las Vegas
Eastern Beltway, LLC, and KRG North Las Vegas Losee, LLC

 

KRG Territory Member, LLC holds 78.21% interest and Centennial Centre, LLC,
Eastern Beltway, Ltd., Retail Development Partners, LLC, and Centennial Gateway,
LLC (non-related third parties) hold a 21.79% interest.

187.

 

KRG Texas, LLC

 

20-1453863

 

Indiana

 

Texas

 

General partner of KRG Cedar Hill Village, LP, KRG Sunland II, LP; KRG Pipeline
Pointe, LP., and 1% partner of Preston Commons, LLP

 

Wholly owned subsidiary of KRG Capital, LLC

188.

 

KRG Toringdon Market, LLC

 

20-1453863

 

Indiana

 

North Carolina

 

Owns Toringdon Market in Charlotte, North Carolina

 

Wholly owned subsidiary of Kite Realty Group, L.P.

189.

 

KRG Traders Management, LLC

 

20-1453863

 

Delaware

 

Indiana

 

Manager of Kite West 86th Street, LLC

 

Wholly owned subsidiary of Kite Realty Group, L.P.

190.

 

KRG Trussville I, LLC

 

20-1453863

 

Indiana

 

Alabama

 

Owns Trussville Promenade I,  in Jefferson County, Alabama

 

Wholly owned subsidiary of Kite Realty Group, L.P.

191.

 

KRG Trussville II, LLC

 

20-1453863

 

Indiana

 

Alabama

 

Owns Trussville Promenade II, in Jefferson County, Alabama

 

Wholly owned subsidiary of Kite Realty Group, L.P.

192.

 

KRG Tucson Corner, LLC

 

20-1453863

 

Delaware

 

Arizona

 

Owns The Corner in Tucson, Arizona

 

Wholly owned subsidiary of Kite Realty Group, L.P.

 

--------------------------------------------------------------------------------


 

 

 

Entity Name

 

EIN and
LEI

 

State of
Formation

 

Foreign
Qualification

 

Purpose

 

Ownership Structure

193.

 

KRG Vero, LLC

 

20-1453863

 

Delaware

 

Florida

 

Owns 12th Street Plaza, Vero Beach, Florida

 

Wholly owned subsidiary of Kite Realty Group, L.P.

194.

 

KRG Virginia Beach Landstown, LLC

 

20-1453863

 

Delaware

 

Virginia

 

Owns Landstown Commons in Virginia Beach, Virginia

 

Wholly owned subsidiary of Kite Realty Group, L.P.

195.

 

KRG Washington Management, LLC

 

20-1453863

 

Delaware

 

Indiana

 

Managing member of Kite Washington, LLC

 

Wholly owned subsidiary of Kite Realty Group, L.P.

196.

 

KRG Waterford Lakes, LLC

 

20-1453863

 

Indiana

 

Florida

 

Owns Waterford Lakes Village, Orlando, Florida

 

Wholly owned subsidiary of Kite Realty Group, L.P.

197.

 

KRG Waxahachie Crossing GP, LLC

 

20-1453863

 

Delaware

 

Texas
Illinois

 

General partner of KRG Waxahachie Crossing Limited Partnership

 

Wholly owned subsidiary of Kite Realty Group, L.P.

198.

 

KRG Waxahachie Crossing Limited Partnership

 

20-1453863

 

Illinois

 

Texas

 

Owns Waxahachie Crossing in Waxahachie, Texas

 

KRG Waxahachie Crossing LP, LLC owns 99.5% interest and KRG Waxahachie Crossing
GP, LLC owns 0.5% interest

199.

 

KRG Waxahachie Crossing LP, LLC

 

N/A

 

Delaware

 

Texas

 

Limited Partner of KRG Waxahachie Crossing Limited Partnership

 

Wholly owned subsidiary of Kite Realty Group, L.P.

200.

 

KRG White Plains City Center Member II, LLC

 

20-1453863

 

Delaware

 

 

 

Member of KRG White Plains City Center Member, LLC

 

Wholly owned subsidiary of Kite Realty Group, L.P.

201.

 

KRG White Plains City Center Member, LLC

 

35-2455054

 

Delaware

 

 

 

Member of KRG White Plains City Center, LLC

 

Wholly owned subsidiary of KRG White Plains City Center Member II, LLC

202.

 

KRG White Plains City Center, LLC

 

35-2455054

 

Delaware

 

New York

 

Owns City Center at White Plains in White Plains, New York

 

Wholly owned subsidiary of White Plains City Center Member, LLC

203.

 

KRG White Plains Garage, LLC

 

20-1453863

 

Delaware

 

New York

 

Owns interest in the City Center Garage in White Plains, New York

 

Wholly owned subsidiary of Kite Realty Group, L.P.

204.

 

KRG Whitehall Pike Management, LLC

 

20-1453863

 

Indiana

 

 

 

Managing member of Whitehall Pike, LLC

 

Wholly owned subsidiary of Kite Realty Group, L.P.

 

--------------------------------------------------------------------------------


 

 

 

Entity Name

 

EIN and
LEI

 

State of
Formation

 

Foreign
Qualification

 

Purpose

 

Ownership Structure

205.

 

KRG Woodruff Greenville, LLC

 

20-1453863

 

Indiana

 

South Carolina

 

Owns Publix at Woodruff, Greenville, South Carolina

 

Kite McCarty State, LLC, owns 50% interest and Kite Pen, LLC, owns 50% interest.

206.

 

KRG/Atlantic Delray Beach, LLC

 

20-3616896

 

Florida

 

 

 

Owns Delray Marketplace in Delray Beach, Florida

 

Joint venture between KRG Delray Beach, LLC (a wholly owned subsidiary of Kite
Realty Group, L.P.) and Atlantic TMD, LLC (an unrelated third party).  KRG
Delray Beach, LLC owns 50% of the Equity Interests and Atlantic TMD, LLC owns
the remaining 50%.

207.

 

KRG/CP Pan Am Plaza, LLC

 

26-1918928

 

Indiana

 

 

 

Owns Pan Am Plaza, Indianapolis, Indiana

 

Joint venture between KRG Pan Am Plaza, LLC (a wholly owned subsidiary of Kite
Realty Group, L.P.) and CP Pan Am Plaza, LLC (Coastal Partners).  KRG Pan Am
Plaza, LLC owns a 85% interest and CP Pan Am Plaza, LLC owns the remaining
interest.

208.

 

KRG/I-65 Partners Beacon Hill, LLC

 

20-3229387

 

Indiana

 

 

 

Owns Beacon Hill, Crown Point, Indiana, excluding Strack & VanTil parcel, Harris
Bank Outlots #1, 5, 6 and 7.

 

Wholly owned subsidiary of KRG Beacon Hill, LLC (wholly owned subsidiary of Kite
Realty Group, L.P.)

209.

 

KRG/KP Northwest 20, LLC

 

20-3026564

 

Indiana

 

 

 

Joint venture vehicle with Scott Pitcher for Walgreens deals in Pacific
Northwest; sole member of Cornelius Adair. LLC

 

Joint venture owned 80% by Kite Realty Development, LLC and 20% by Scott Pitcher
(an unrelated third party)

210.

 

KRG/PRP Oldsmar, LLC

 

20-3760708

 

Florida

 

 

 

Owns Bayport Commons in Oldsmar, FL; sole member of KRG Oldsmar Management, LLC
and owns 99% of KRG Oldsmar Project

 

Wholly owned subsidiary of KRG Oldsmar, LLC (a wholly owned subsidiary of Kite
Realty Group, L.P.)

 

--------------------------------------------------------------------------------


 

 

 

Entity Name

 

EIN and
LEI

 

State of
Formation

 

Foreign
Qualification

 

Purpose

 

Ownership Structure

 

 

 

 

 

 

 

 

 

 

Company, LLC

 

 

211.

 

KRG-USCRF Plaza Volente, LLC

 

37-1904986

 

Indiana

 

Texas

 

Owner of Plaza Volente in Austin, Texas

 

Wholly-owned subsidiary of KRG — USCRF Retail Portfolio LLC

212.

 

KRG-USCRF Retail Portfolio LLC

 

37-1904986

 

Delaware

 

 

 

Joint venture vehicle with U.S. Cities Retail Fund Operating LP for: KRG — USCRF
Plaza Volente, LLC, KRG Livingston Center, LLC and KRG 951 & 41, LLC

 

USCRF KRG JV Investor Member LLC owns 80% interest and KRG-USCRF Retail
Portfolio Member LLC owns 20% interest

213.

 

KRG-USCRF Retail Portfolio Member LLC

 

37-1904986

 

Indiana

 

 

 

KRG member of KRG-USCRF Retail Portfolio LLC

 

Wholly owned subsidiary of Kite Realty Group, L.P.

214.

 

LC White Plains, LLC

 

20-1453863

 

New York

 

 

 

Owns an interest in the City Center Garage in White Plains, New York

 

KRG White Plains Garage, LLC owns  99% interest and Fuller White Plains, LLC
owns 1% interest

215.

 

Meridian South Insurance, LLC

 

20-1454180

 

Tennessee

 

 

 

Owns Captive insurance company, MS Insurance Protected Cell Series 2014-15

 

Wholly owned subsidiary of Kite Realty Advisors, LLC

216.

 

MS Insurance Protected Cell Series 2014-15

 

36-4781946

 

Tennessee

 

 

 

Captive insurance company/taxable REIT subsidiary

 

Wholly owned subsidiary of Meridian South Insurance, LLC

217.

 

Noblesville Partners, LLC

 

20-1453863

 

Indiana

 

 

 

Owns Stoney Creek Commons, Noblesville, Indiana

 

Wholly owned subsidiary of Kite Realty Group, L.P.

218.

 

Pleasant Hill Commons Property Owners’

 

26-4066165

 

Florida

 

 

 

Owners’ Association for Pleasant Hill Commons,

 

Owners of property in Pleasant Hill Commons are members;

 

--------------------------------------------------------------------------------


 

 

 

Entity Name

 

EIN and
LEI

 

State of
Formation

 

Foreign
Qualification

 

Purpose

 

Ownership Structure

 

 

Association, Inc.

 

 

 

 

 

 

 

Kissimmee, Florida

 

consolidated for GAAP purposes

219.

 

Property Tax Advantage Advisors, LLC

 

20-1453863

 

Indiana

 

 

 

Provides real estate tax review

 

Wholly owned subsidiary of Kite Realty Group, L.P.

220.

 

Riverchase Owners’ Association, Inc.

 

65-0232480

 

Florida

 

 

 

Owners’ Association for Riverchase Plaza, Naples, Florida

 

Owners of property in Riverchase Plaza are members; consolidated for GAAP
purposes

221.

 

SB Hotel 2, LLC

 

30-0995399

 

Indiana

 

 

 

Lease and operate to be built Embassy Suites hotel in South Bend, Indiana for SB
Hotel, LLC

 

Wholly owned subsidiary of SB Hotel, LLC

222.

 

SB Hotel, LLC

 

30-0995399

 

Indiana

 

 

 

Owner of SB Hotel 2, LLC

 

Kite Realty FS Hotel Operators, LLC owns 35% interest, V6 Irish, LLC
(non-related third party) owns 41% interest and MS-SB OP, LLC (non-related third
party) owns 24% interest

223.

 

Splendido Real Estate, LLC

 

20-1453863

 

Delaware

 

New Jersey

 

Owns Bulwark, LLC

 

Wholly owned subsidiary of Kite Realty Group, L.P.

224.

 

Tamiami Crossing Property Owners Association, Inc.

 

 

 

Florida

 

 

 

Owners’ Association for Tamiami Crossing, Naples, Florida

 

Owners of property in Tamiami Crossing are members

225.

 

Westfield One, LLC

 

20-1453863

 

Indiana

 

 

 

Owns Cool Creek Commons, Westfield, Indiana, excluding Outlots

 

Kite Realty Group, L.P. owns 99% interest and KRG Cool Creek Management, LLC
owns 1% interest

226.

 

White Plains City Center Condo Association, Inc.

 

 

 

New York

 

 

 

Owners’ Association for White Plains City Center Condominium, New York

 

Owners’ Association for White Plains City Center Condominium, New York;
consolidated for GAAP purposes

 

--------------------------------------------------------------------------------


 

 

 

Entity Name

 

EIN and
LEI

 

State of
Formation

 

Foreign
Qualification

 

Purpose

 

Ownership Structure

227.                       

 

Whitehall Pike, LLC

 

20-1453863

 

Indiana

 

 

 

Owns Whitehall Pike, Bloomington, Indiana

 

Kite Realty Group, L.P. owns 99% interest and KRG Whitehall Pike Management, LLC
owns 1% interest

 

Part II: Unconsolidated Affiliates

 

·                  SB Hotel 2, LLC, an Indiana limited liability company

·                  SB Hotel, LLC, an Indiana limited liability company

·                  KRG-USCRF Plaza Volente, LLC, an Indiana limited liability
company

·                  KRG-USCRF Retail Portfolio Member LLC, an Indiana limited
liability company

·                  KRG-USCRF Retail Portfolio LLC, a Delaware limited liability
company

 

--------------------------------------------------------------------------------


 

SCHEDULE 7.1.(f)

 

Title to Properties; Liens

 

Part I: Real Property

 

Property

 

City

 

State

 

%
Owned

 

Encumbrances
as of September
30, 2018

 

Operating Retail Properties

 

 

 

 

 

 

 

 

 

12th Street Plaza

 

Vero Beach

 

FL

 

100

%

5,000,000

 

54th & College

 

Indianapolis

 

IN

 

100

%

—

 

Bayonne Crossing

 

Bayonne

 

NJ

 

100

%

43,930,583

 

Bayport Commons

 

Oldsmar

 

FL

 

100

%

11,728,996

 

Beacon Hill

 

Crown Point

 

IN

 

100

%

—

 

Bell Oaks Centre

 

Newburgh

 

IN

 

100

%

6,547,500

 

Belle Isle

 

Oklahoma City

 

OK

 

100

%

—

 

Bolton Plaza (Phase I)

 

Jacksonville

 

FL

 

100

%

—

 

Bolton Plaza (Phase II)

 

Jacksonville

 

FL

 

100

%

—

 

Boulevard Crossing

 

Kokomo

 

IN

 

100

%

10,427,439

 

Bridgewater Marketplace

 

Indianapolis

 

IN

 

100

%

—

 

Burlington Coat Factory

 

San Antonio

 

TX

 

100%
(excluding land)

 

—

 

Burnt Store Promenade

 

Punta Gorda

 

FL

 

100

%

—

 

 

--------------------------------------------------------------------------------



 

Cannery Corner

 

Las Vegas

 

NV

 

78

%

—

 

Castleton Crossing

 

Indianapolis

 

IN

 

100

%

—

 

Centennial Gateway

 

Las Vegas

 

NV

 

78

%

29,975,001

 

Centre Point Commons

 

Bradenton

 

FL

 

100

%

14,410,000

 

Chapel Hill Shopping Center

 

Fort Worth

 

TX

 

100

%

18,250,000

 

City Center at White Plains

 

White Plains

 

NY

 

100

%

—

 

Clay Marketplace

 

Birmingham

 

AL

 

100

%

—

 

Cobblestone Plaza

 

Ft. Lauderdale

 

FL

 

100

%

—

 

Colleyville Downs

 

Colleyville

 

TX

 

100

%

—

 

Colonial Square

 

Fort Myers

 

FL

 

100

%

—

 

Cool Creek Commons

 

Indianapolis

 

IN

 

100

%

—

 

Cool Creek Commons Outlots

 

Indianapolis

 

IN

 

100

%

—

 

Cool Springs Market

 

Nashville

 

TN

 

100

%

—

 

Cool Springs Market

 

Franklin

 

TN

 

100

%

—

 

Courthouse Shadows

 

Naples

 

FL

 

100

%

 

 

Cove Center

 

Stuart

 

FL

 

100

%

—

 

Crossing at Killingly Commons

 

Killingly

 

CT

 

55

%

—

 

 

--------------------------------------------------------------------------------



 

Delray Marketplace

 

Delray Beach

 

FL

 

50

%

56,730,000

 

Depauw University Bookstore and Café

 

Greencastle

 

IN

 

100

%

—

 

Draper Crossing

 

Draper

 

UT

 

100

%

—

 

Draper Peaks

 

Draper

 

UT

 

100

%

—

 

Eastern Beltway Center

 

Las Vegas

 

NV

 

78

%

34,100,000

 

Eastgate

 

Las Vegas

 

NV

 

78

%

14,409,999

 

Eastgate Pavilion

 

Cincinnati

 

OH

 

100

%

—

 

Estero Town Commons

 

Naples

 

FL

 

100

%

—

 

Fishers Station

 

Indianapolis

 

IN

 

100

%

—

 

Fox Lake Crossing

 

Chicago

 

IL

 

100

%

—

 

Gainesville Plaza

 

Gainesville

 

FL

 

100

%

—

 

Gainesville Plaza

 

Gainesville

 

FL

 

100

%

—

 

Geist Pavilion

 

Indianapolis

 

IN

 

100

%

—

 

Glendale Town Center

 

Indianapolis

 

IN

 

100

%

—

 

Greyhound Commons

 

Indianapolis

 

IN

 

100

%

—

 

Hamilton Crossing

 

Indianapolis

 

IN

 

100

%

7,334,020

 

Hamilton Crossing - Phases II & III

 

Alcoa

 

TN

 

100

%

—

 

Hitchcock Plaza

 

Aiken

 

SC

 

100

%

—

 

Holly Springs Towne Center

 

Raleigh

 

NC

 

100

%

—

 

 

--------------------------------------------------------------------------------



 

Holly Springs Towne Center — Phase II

 

Raleigh

 

NC

 

100

%

—

 

Hunter’s Creek Promenade

 

Orlando

 

FL

 

100

%

—

 

Indian River Square

 

Vero Beach

 

FL

 

100

%

—

 

International Speedway Outlot (Longhorn)

 

Daytona

 

FL

 

100

%

—

 

International Speedway Square

 

Daytona

 

FL

 

100

%

18,741,371

 

King’s Lake Square

 

Naples

 

FL

 

100

%

—

 

Kingwood Commons

 

Houston

 

TX

 

100

%

—

 

Lake City Commons

 

Lake City

 

FL

 

100

%

5,199,999

 

Lake City Commons - Phase II

 

Lake City

 

FL

 

100

%

—

 

Lake Mary Plaza

 

Lake Mary

 

FL

 

100

%

5,080,000

 

Lakewood Promenade

 

Jacksonville

 

FL

 

100

%

—

 

Landstown Commons

 

Virginia Beach

 

VA

 

100

%

—

 

Lima Marketplace

 

Fort Wayne

 

IN

 

100

%

8,383,000

 

Lithia Crossing

 

Tampa

 

FL

 

100

%

—

 

Livingston Shopping Center

 

Newark

 

NJ

 

100

%

3,218,000

 

 

--------------------------------------------------------------------------------



 

Lowe’s Plaza

 

Las Vegas

 

NV

 

100

%

—

 

Market Street Village

 

Hurst

 

TX

 

100

%

—

 

Memorial Commons

 

Goldsboro

 

NC

 

100

%

—

 

Merrimack Village Center

 

Merrimack

 

NH

 

100

%

5,445,000

 

Miramar Square

 

Miramar

 

FL

 

100

%

31,625,000

 

Mullins Crossing

 

Evans

 

GA

 

100

%

—

 

Mullins Crossing Outlots

 

Evans

 

GA

 

100

%

—

 

Naperville Marketplace

 

Chicago

 

IL

 

100

%

9,969,891

 

Northcrest Shopping Center

 

Charlotte

 

NC

 

100

%

15,780,000

 

Northdale Promenade

 

Tampa

 

FL

 

100

%

—

 

Oleander Place

 

Wilmington

 

NC

 

100

%

—

 

Palm Coast Landing

 

Palm Coast

 

FL

 

100

%

22,015,427

 

Parkside Town Commons — Phase I

 

Raleigh

 

NC

 

100

%

—

 

Parkside Town Commons- Phase II

 

Raleigh

 

NC

 

100

%

—

 

Perimeter Woods

 

Charlotte

 

NC

 

100

%

—

 

Pine Ridge Crossing

 

Naples

 

FL

 

100

%

—

 

Pipeline Pointe

 

Hurst

 

TX

 

100

%

—

 

Plaza at Cedar Hill

 

Dallas

 

TX

 

100

%

—

 

 

--------------------------------------------------------------------------------



 

Plaza Volente

 

Austin

 

TX

 

100

%

4,688,000

 

Pleasant Hill Commons

 

Kissimmee

 

FL

 

100

%

—

 

Portofino Shopping Center (Phase I)

 

Houston

 

TX

 

100

%

—

 

Portofino Shopping Center (Phase II)

 

Houston

 

TX

 

100

%

—

 

Publix at Acworth

 

Atlanta

 

GA

 

100

%

5,424,257

 

Publix at St. Cloud

 

St Cloud

 

FL

 

100

%

—

 

Publix at Woodruff

 

Greenville

 

SC

 

100

%

—

 

Rangeline Crossing

 

Carmel

 

IN

 

100

%

—

 

Riverchase Plaza

 

Naples

 

FL

 

100

%

—

 

Rivers Edge

 

Indianapolis

 

IN

 

100

%

—

 

Saxon Crossing

 

Orange City

 

FL

 

100

%

11,400,000

 

Shoppes at Plaza Green

 

Greenville

 

SC

 

100

%

—

 

Shops at Eagle Creek

 

Naples

 

FL

 

100

%

—

 

Shops at Julington Creek

 

Jacksonville

 

FL

 

100

%

4,785,000

 

Shops at Moore

 

Moore

 

OK

 

100

%

21,300,000

 

Shops of Eastwood

 

Orlando

 

FL

 

100

%

—

 

Silver Springs Pointe

 

Oklahoma City

 

OK

 

100

%

8,800,000

 

South Elgin Commons

 

South Elgin

 

IL

 

100

%

—

 

 

--------------------------------------------------------------------------------



 

Stoney Creek Commons

 

Indianapolis

 

IN

 

100

%

—

 

Sunland Towne Centre

 

El Paso

 

TX

 

100

%

—

 

Tamiami Crossing

 

Naples

 

FL

 

100

%

2,472,000

 

Tarpon Bay Plaza

 

Naples

 

FL

 

100

%

—

 

Temple Terrace

 

Temple Terrace

 

FL

 

100

%

—

 

The Centre at Panola

 

Atlanta

 

GA

 

100

%

1,417,644

 

The Centre at Panola II

 

Lithonia

 

GA

 

100

%

—

 

The Corner, Indianapolis

 

Indianapolis

 

IN

 

100

%

—

 

The Corner, Tucson

 

Tucson

 

AZ

 

100

%

14,750,000

 

The Landing at Tradition

 

Port St Lucie

 

FL

 

100

%

—

 

Toringdon Market

 

Charlotte

 

NC

 

100

%

—

 

Traders Point

 

Indianapolis

 

IN

 

100

%

—

 

Traders Point II

 

Indianapolis

 

IN

 

100

%

—

 

Tradition Village Center

 

Port St Lucie

 

FL

 

100

%

—

 

Trussville Promenade

 

Birmingham

 

AL

 

100

%

—

 

University Town Center — Phase I and II

 

Norman

 

OK

 

100

%

18,690,000

 

 

--------------------------------------------------------------------------------



 

University Town Center Phase II (Area 6)

 

Norman

 

OK

 

100

%

10,500,000

 

Village at Bay Park

 

Ashwaubenon

 

WI

 

100

%

9,183,298

 

Village Walk

 

Fort Myers

 

FL

 

100

%

—

 

Waterford Lakes Village

 

Orlando

 

FL

 

100

%

—

 

Waxahachie Crossing

 

Waxahachie

 

TX

 

100

%

7,750,000

 

Westside Market

 

Frisco

 

TX

 

100

%

—

 

Wheatland Towne Crossing

 

Wheatland

 

TX

 

100

%

—

 

Whitehall Pike

 

Bloomington

 

IN

 

100

%

—

 

Operating Commercial Properties

 

 

 

 

 

 

 

 

 

Embassy Suites at University of Notre Dame

 

South Bend

 

IN

 

35

%

10,263,048

 

Thirty South Meridian

 

Indianapolis

 

IN

 

100

%

16,940,575

 

Union Station Parking Garage

 

Indianapolis

 

IN

 

100

%

—

 

Developments/Redevelopment Properties

 

 

 

 

 

 

 

Beechwood Promenade

 

Athens

 

GA

 

100

%

 

 

Centennial Center

 

Las Vegas

 

NV

 

78

%

70,455,000

 

Eddy Street Commons

 

South Bend

 

IN

 

100

%

22,787,763

 

Rampart Commons

 

Las Vegas

 

NV

 

100

%

10,291,413

 

 

--------------------------------------------------------------------------------



 

Other

 

 

 

 

 

 

 

 

 

Deerwood Lake

 

Jacksonville

 

FL

 

100

%

—

 

Draper Peaks Outlot

 

Draper

 

UT

 

100

%

—

 

Eagle Creek IV

 

Naples

 

FL

 

100

%

—

 

Fox Lake Crossing II

 

Chicago

 

IL

 

100

%

—

 

Pan Am Plaza

 

Indianapolis

 

IN

 

100

%

—

 

Parkside Town Commons - Phase III

 

Raleigh

 

NC

 

100

%

—

 

 

Part II: Permitted Liens

 

None.

 

--------------------------------------------------------------------------------


 

SCHEDULE 7.1.(g)

 

Indebtedness and Guaranties

 

Indebtedness as of September 30, 2018:

 

Borrower(s)

 

Unsecured

 

Secured

 

Guarantor(s)

International Speedway Square, Ltd.

 

—

 

18,741,371

 

Company

Kite Acworth, LLC

 

—

 

5,424,257

(1)

Company

Kite Kokomo, LLC

 

—

 

10,427,439

(2)

Company

Kite Realty Group, LP

 

950,000,000

 

—

 

Parent (springing guaranty)

Kite Realty Group, LP

 

45,600,000 (and 4,120,000 in letter of credit exposure)

 

—

 

Parent (springing guaranty)

Kite Washington, LLC

 

—

 

16,940,575

 

Company

KRG Ashwaubenon Bay Park, LLC

 

—

 

9,183,298

 

Company and Parent

KRG Bayonne Urban Renewal, LLC

 

—

 

43,930,583

 

Company

KRG Bradenton Centre Point, LLC

 

—

 

14,410,000

 

Company

KRG Chapel Hill Shopping Center, LLC

 

—

 

18,250,000

 

Company

KRG Charlotte Northcrest, LLC

 

—

 

15,780,000

 

Company and Parent

KRG Eddy Street Land, LLC

 

—

 

22,787,763

 

Company

KRG Fort Wayne Lima, LLC

 

—

 

8,383,000

 

Company and Parent

KRG Hamilton Crossing, LLC

 

—

 

7,334,020

(3)

Company

KRG Henderson Eastgate, LLC

 

—

 

14,409,999

 

 

KRG Jacksonville Julington Creek, LLC

 

—

 

4,785,000

 

Company and Parent

KRG Lake City Commons, LLC

 

—

 

5,199,999

 

Company and Parent

 

--------------------------------------------------------------------------------

(1)  This loan is part of a loan in which four properties are pooled together
(the “Four Property Pool Loan”).

 

(2)  This loan is part of the Four Property Pool Loan.

 

(3)  This loan is part of the Four Property Pool Loan.

 

--------------------------------------------------------------------------------



 

KRG Lake Mary, LLC

 

—

 

5,080,000

 

Company and Parent

KRG Las Vegas Centennial Center, LLC

 

—

 

70,455,000

 

Company

KRG Las Vegas Centennial Gateway, LLC

 

—

 

29,975,001

 

Company and Parent

KRG Las Vegas Eastern Beltway, LLC

 

—

 

34,100,000

 

Company and Parent

KRG Merrimack Village, LLC

 

—

 

5,445,000

 

Company

KRG Miramar Square, LLC

 

—

 

31,625,000

 

Company

KRG Naperville, LLC

 

—

 

9,969,891

 

Company

KRG Newburgh Bell Oaks, LLC

 

—

 

6,547,500

 

Company and Parent

KRG Norman University II, LLC

 

—

 

10,500,000

 

Company and Parent

KRG Norman University, LLC

 

—

 

18,690,000

 

Company and Parent

KRG Oklahoma City Silver Springs, LLC

 

—

 

8,800,000

 

Company and Parent

KRG Orange City Saxon, LLC

 

—

 

11,400,000

 

Company

KRG Palm Coast Landing, LLC

 

—

 

22,015,427

 

Company

KRG Panola I, LLC

 

—

 

1,417,644

 

Company

KRG Rampart, LLC

 

—

 

10,291,413

 

Company

KRG Shops at Moore, LLC

 

—

 

21,300,000

 

Company

KRG Tucson Corner, LLC

 

—

 

14,750,000

 

Company and Parent

KRG Vero, LLC

 

—

 

5,000,000

 

Company and Parent

KRG Waxahachie Crossing Limited Partnership

 

—

 

7,750,000

 

Company and Parent

KRG/Atlantic Delray Beach, LLC

 

—

 

56,730,000

 

Company

KRG/PRP Oldsmar, LLC

 

—

 

11,728,996

 

Company

KRG-USCRF Retail Portfolio LLC

 

—

 

10,378,000

 

Company

SB Hotel 2, LLC

 

—

 

10,263,048

 

Company

 

--------------------------------------------------------------------------------



 

SCHEDULE 7.1.(i)

 

Litigation

 

None.

 

--------------------------------------------------------------------------------



 

EXHIBIT A

 

FORM OF ASSIGNMENT AND ACCEPTANCE AGREEMENT

 

THIS ASSIGNMENT AND ACCEPTANCE AGREEMENT dated as of            , 201  (the
“Agreement”) by and among                           (the “Assignor”),
                          (the “Assignee”), and KEYBANK NATIONAL ASSOCIATION, as
Agent (the “Agent”).

 

WHEREAS, the Assignor is a Lender under that certain Term Loan Agreement dated
as of October 25, 2018 (as amended, restated, supplemented or otherwise modified
from time to time, the “Term Loan Agreement”), by and among Kite Realty Group,
L.P. (the “Borrower”), the financial institutions party thereto and their
assignees under Section 13.5. thereof (the “Lenders”), the Agent, and the other
parties thereto;

 

WHEREAS, the Assignor desires to assign to the Assignee, among other things, all
or a portion of the Assignor’s Commitment under the Term Loan Agreement, all on
the terms and conditions set forth herein; and

 

WHEREAS, the Agent consents to such assignment on the terms and conditions set
forth herein;

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which hereby are acknowledged by the parties hereto, the parties hereto
hereby agree as follows:

 

Section 1.  Assignment.

 

(a)                                 Subject to the terms and conditions of this
Agreement and in consideration of the payment to be made by the Assignee to the
Assignor pursuant to Section 2 of this Agreement, effective as of             ,
201  (the “Assignment Date”), the Assignor hereby irrevocably sells, transfers
and assigns to the Assignee, without recourse, a $           interest (such
interest being the “Assigned Commitment”) in and to the Assignor’s Commitment
and all of the other rights and obligations of the Assignor under the Term Loan
Agreement, such Assignor’s Term Loan Note and the other Loan Documents
(representing       % in respect of the aggregate amount of all Lenders’
Commitments), including without limitation, a principal amount of outstanding
Term Loans equal to $          and all voting rights of the Assignor associated
with the Assigned Commitment, all rights to receive interest on such amount of
Term Loans and all commitment and other Fees with respect to the Assigned
Commitment and other rights of the Assignor under the Term Loan Agreement and
the other Loan Documents with respect to the Assigned Commitment, all as if the
Assignee were an original Lender under and signatory to the Term Loan Agreement
having a Commitment equal to the amount of the Assigned Commitment.  The
Assignee, subject to the terms and conditions hereof, hereby assumes all
obligations of the Assignor with respect to the Assigned Commitment as if the
Assignee were an original Lender under and signatory to the Term Loan Agreement
having a Commitment equal to the Assigned Commitment and the obligation to
indemnify the Agent as provided therein (the foregoing enumerated obligations,
together with all other similar obligations more particularly set forth in the
Term Loan Agreement and the other Loan Documents, collectively, the “Assigned
Obligations”).  The Assignor shall have no further duties

 

A-1

--------------------------------------------------------------------------------



 

or obligations with respect to, and shall have no further interest in, the
Assigned Obligations or the Assigned Commitment from and after the Assignment
Date.

 

(b)                                 The assignment by the Assignor to the
Assignee hereunder is without recourse to the Assignor.  The Assignee makes and
confirms to the Agent, the Assignor, and the other Lenders all of the
representations, warranties and covenants of a Lender under Article XII. of the
Term Loan Agreement.  Not in limitation of the foregoing, the Assignee
acknowledges and agrees that, except as set forth in Section 4 below, the
Assignor is making no representations or warranties with respect to, and the
Assignee hereby releases and discharges the Assignor for any responsibility or
liability for:  (i) the present or future solvency or financial condition of the
Borrower, any Subsidiary or any other Loan Party, (ii) any representations,
warranties, statements or information made or furnished by the Borrower, any
Subsidiary or any other Loan Party in connection with the Term Loan Agreement or
otherwise, (iii) the validity, efficacy, sufficiency, or enforceability of the
Term Loan Agreement, any other Loan Document or any other document or instrument
executed in connection therewith, or the collectability of the Assigned
Obligations, (iv) the perfection, priority or validity of any Lien with respect
to any collateral at any time securing the Obligations or the Assigned
Obligations under the Notes or the Term Loan Agreement and (v) the performance
or failure to perform by the Borrower or any other Loan Party of any obligation
under the Term Loan Agreement or any other Loan Document to which it is a
party.  Further, the Assignee acknowledges that it has, independently and
without reliance upon the Agent, or on any affiliate or subsidiary thereof, the
Assignor or any other Lender and based on the financial statements supplied by
the Borrower and such other documents and information as it has deemed
appropriate, made its own credit analysis and decision to become a Lender under
the Term Loan Agreement.  The Assignee also acknowledges that it will,
independently and without reliance upon the Agent, the Assignor or any other
Lender and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under the Term Loan Agreement or any other Loan Documents or pursuant to
any other obligation.  Except as expressly provided in the Term Loan Agreement,
the Agent shall have no duty or responsibility whatsoever, either initially or
on a continuing basis, to provide the Assignee with any credit or other
information with respect to the Borrower or any other Loan Party or to notify
the Assignee of any Default or Event of Default.  The Assignee has not relied on
the Agent as to any legal or factual matter in connection therewith or in
connection with the transactions contemplated thereunder.

 

Section 2.  Payment by Assignee.  In consideration of the assignment made
pursuant to Section 1 of this Agreement, the Assignee agrees to pay to the
Assignor on the Assignment Date, such amount as they may agree.

 

Section 3.  Payments by Assignor.  The Assignor agrees to pay to the Agent on
the Assignment Date the administration fee, if any, payable under the applicable
provisions of the Term Loan Agreement.

 

Section 4.  Representations and Warranties of Assignor.  The Assignor hereby
represents and warrants to the Assignee that (a) as of the Assignment Date
(i) the Assignor is a Lender under the Term Loan Agreement having a Commitment
under the Term Loan Agreement (without reduction by any assignments thereof
which have not yet become effective), equal to $            , and that the
Assignor is not in default of its obligations under the Term Loan

 

A-2

--------------------------------------------------------------------------------



 

Agreement; and (ii) the outstanding balance of Term Loans owing to the Assignor
(without reduction by any assignments thereof which have not yet become
effective) is $            ; and (b) it is the legal and beneficial owner of the
Assigned Commitment which is free and clear of any adverse claim created by the
Assignor.

 

Section 5.  Representations, Warranties and Agreements of Assignee.  The
Assignee (a) represents and warrants that it is (i) legally authorized to enter
into this Agreement, (ii) an “accredited investor” (as such term is used in
Regulation D of the Securities Act) and (iii) an Eligible Assignee; (b) confirms
that it has received a copy of the Term Loan Agreement, together with copies of
the most recent financial statements delivered pursuant thereto and such other
documents and information (including without limitation the Loan Documents) as
it has deemed appropriate to make its own credit analysis and decision to enter
into this Agreement; (c) appoints and authorizes the Agent to take such action
as contractual representative on its behalf and to exercise such powers under
the Loan Documents as are delegated to the Agent by the terms thereof together
with such powers as are reasonably incidental thereto; and (d) agrees that it
will become a party to and shall be bound by the Term Loan Agreement and the
other Loan Documents to which the other Lenders are a party on the Assignment
Date and will perform in accordance therewith all of the obligations which are
required to be performed by it as a Lender.

 

Section 6.  Recording and Acknowledgment by the Agent.  Following the execution
of this Agreement, the Assignor will deliver to the Agent (a) a duly executed
copy of this Agreement for acknowledgment and recording by the Agent and (b) the
Assignor’s Term Loan Note.  Upon such acknowledgment and recording, from and
after the Assignment Date, the Agent shall make all payments in respect of the
interest assigned hereby (including payments of principal, interest, Fees and
other amounts) to the Assignee.  The Assignor and Assignee shall make all
appropriate adjustments in payments under the Term Loan Agreement for periods
prior to the Assignment Date directly between themselves.

 

Section 7.  Addresses.  The Assignee specifies as its address for notices and
its Lending Office for all Loans, the offices set forth on Schedule 1 attached
hereto.

 

Section 8.  Payment Instructions.  All payments to be made to the Assignee under
this Agreement by the Assignor, and all payments to be made to the Assignee
under the Term Loan Agreement, shall be made as provided in the Term Loan
Agreement in accordance with the instructions set forth on Schedule 1 attached
hereto or as the Assignee may otherwise notify the Agent.

 

Section 9.  Effectiveness of Assignment.  This Agreement, and the assignment and
assumption contemplated herein, shall not be effective until (a) this Agreement
is executed and delivered by each of the Assignor, the Assignee, the Agent, and
if required under Section 13.5.(d) of the Term Loan Agreement, the Borrower, and
(b) the payment to the Assignor of the amounts, if any, owing by the Assignee
pursuant to Section 2 hereof and (c) the payment to the Agent of the amounts, if
any, owing by the Assignor pursuant to Section 3 hereof.  Upon recording and
acknowledgment of this Agreement by the Agent, from and after the Assignment
Date, (i) the Assignee shall be a party to the Term Loan Agreement and, to the
extent provided in this Agreement, have the rights and obligations of a Lender
thereunder and

 

A-3

--------------------------------------------------------------------------------



 

(ii) the Assignor shall, to the extent provided in this Agreement, relinquish
its rights (except as otherwise provided in Section 13.10. of the Term Loan
Agreement) and be released from its obligations under the Term Loan Agreement;
provided, however, that if the Assignor does not assign its entire interest
under the Loan Documents, it shall remain a Lender entitled to all of the
benefits and subject to all of the obligations thereunder with respect to its
Commitment.

 

Section 10.  Governing Law.  THIS AGREEMENT SHALL, PURSUANT TO NEW YORK GENERAL
OBLIGATIONS LAW SECTION 5-1401, BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO
BE FULLY PERFORMED, IN SUCH STATE.

 

Section 11.  Counterparts.  This Agreement may be executed in any number of
counterparts each of which, when taken together, shall constitute one and the
same agreement.

 

Section 12.  Headings.  Section headings have been inserted herein for
convenience only and shall not be construed to be a part hereof.

 

Section 13.  Amendments; Waivers.  This Agreement may not be amended, changed,
waived or modified except by a writing executed by the Assignee and the
Assignor; provided, however, any amendment, waiver or consent which shall affect
the rights or duties of the Agent under this Agreement shall not be effective
unless signed by the Agent.

 

Section 14.  Entire Agreement.  This Agreement embodies the entire agreement
between the Assignor and the Assignee with respect to the subject matter hereof
and supersedes all other prior arrangements and understandings relating to the
subject matter hereof.

 

Section 15.  Binding Effect.  This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and permitted
assigns.

 

Section 16.  Definitions.  Terms not otherwise defined herein are used herein
with the respective meanings given them in the Term Loan Agreement.

 

[include this Section only if Borrower’s consent is required under 13.5.(d)]

 

Section 17.  Agreements of the Borrower.  The Borrower hereby agrees that the
Assignee shall be a Lender under the Term Loan Agreement having a Commitment
equal to the Assigned Commitment.  The Borrower agrees that the Assignee shall
have all of the rights and remedies of a Lender under the Term Loan Agreement
and the other Loan Documents as if the Assignee were an original Lender under
and signatory to the Term Loan Agreement, including, but not limited to, the
right of a Lender to receive payments of principal and interest with respect to
the Assigned Obligations, and to the Term Loans made by the Lenders after the
date hereof and to receive the commitment and other Fees payable to the Lenders
as provided in the Term Loan Agreement.  Further, the Assignee shall be entitled
to the indemnification provisions from the Borrower in favor of the Lenders as
provided in the Term Loan Agreement and the other Loan Documents.  The Borrower
further agrees, upon the execution and delivery of this Agreement, to execute in
favor of the Assignee a Note if requested pursuant to Section 13.5.(d) of the
Term

 

A-4

--------------------------------------------------------------------------------



 

Loan Agreement.  Upon receipt by the Assignor of the amounts due the Assignor
under Section 2, the Assignor agrees to surrender to the Borrower such
Assignor’s Notes.

 

[Signatures on Following Pages]

 

A-5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have duly executed this Assignment and
Acceptance Agreement as of the date and year first written above.

 

 

ASSIGNOR:

 

 

 

[NAME OF ASSIGNOR]

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

ASSIGNEE:

 

 

 

 

[NAME OF ASSIGNEE]

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

Accepted as of the date first written above.

 

 

 

AGENT:

 

 

 

KEYBANK NATIONAL ASSOCIATION, as Agent

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

[Signatures Continued on Following Page]

 

A-6

--------------------------------------------------------------------------------



 

[Include signature of the Borrower only if required under Section 13.5.(d) of
the Term Loan Agreement]

 

Agreed and consented to as of the date first written above.

 

 

BORROWER:

 

 

 

KITE REALTY GROUP, L.P.

 

 

 

 

By:

Kite Realty Group Trust, its sole General Partner

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

A-7

--------------------------------------------------------------------------------



 

SCHEDULE 1

 

Information Concerning the Assignee

 

Notice Address:

 

 

 

 

 

 

Telephone No.:

 

Telecopy No.:

Lending Office:

 

 

 

 

 

Telephone No.:

 

Telecopy No.:

 

Payment Instructions:

 

 

A-8

--------------------------------------------------------------------------------



 

EXHIBIT B-1

 

FORM OF GUARANTY

 

THIS GUARANTY (the “Guaranty”) dated as of             ,     , executed and
delivered by each of the undersigned and the other Persons from time to time
party hereto pursuant to the execution and delivery of an Accession Agreement in
the form of Annex I hereto (all of the undersigned, together with such other
Persons each a “Guarantor” and collectively, the “Guarantors”) in favor of
(a) KEYBANK NATIONAL ASSOCIATION, in its capacity as Agent (the “Agent”) for the
Lenders under that certain Term Loan Agreement dated as of October 25, 2018 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Term Loan Agreement”), by and among Kite Realty Group, L.P. (the “Borrower”),
the financial institutions party thereto and their assignees under Section 13.5.
thereof (the “Lenders”), the Agent, and the other parties thereto, and (b) the
Lenders.

 

WHEREAS, pursuant to the Term Loan Agreement, the Agent and the Lenders have
agreed to make available to the Borrower certain financial accommodations on the
terms and conditions set forth in the Term Loan Agreement;

 

WHEREAS, the Borrower and each of the Guarantors, though separate legal
entities, are mutually dependent on each other in the conduct of their
respective businesses as an integrated operation and have determined it to be in
their mutual best interests to obtain financing from the Agent and the Lenders
through their collective efforts;

 

WHEREAS, each Guarantor acknowledges that it will receive direct and indirect
benefits from the Agent and the Lenders making such financial accommodations
available to the Borrower under the Term Loan Agreement and, accordingly, each
Guarantor is willing to guarantee the Borrower’s obligations to the Agent and
the Lenders on the terms and conditions contained herein; and

 

WHEREAS, each Guarantor’s execution and delivery of this Guaranty is a condition
to the Agent and the Lenders making, and continuing to make, such financial
accommodations to the Borrower.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by each Guarantor, each Guarantor agrees as
follows:

 

Section 1.  Guaranty.  Each Guarantor hereby absolutely, irrevocably and
unconditionally guaranties the due and punctual payment and performance when
due, whether at stated maturity, by acceleration or otherwise, of all of the
following (collectively referred to as the “Guarantied Obligations”):  (a) all
indebtedness and obligations owing by the Borrower to any Lender, the Agent or
to any Lender Hedge Provider with respect to the Hedge Obligations under or in
connection with the Term Loan Agreement and any other Loan Document, including
without limitation, the repayment of all principal of the Term Loans and the
payment of all interest, Fees, charges, attorneys’ fees and other amounts
payable to any Lender, the Agent or any Lender Hedge Provider thereunder or in
connection therewith; (b) any and all extensions, renewals, modifications,
amendments or substitutions of the foregoing; (c) all expenses, including,
without limitation, reasonable attorneys’ fees and disbursements, that are
incurred by the Lenders, the

 

B-1-1

--------------------------------------------------------------------------------



 

Agent and the Lender Hedge Providers in the enforcement of any of the foregoing
or any obligation of such Guarantor hereunder; and (d) all other Obligations. 
Notwithstanding anything to the contrary herein, under no circumstances shall
any of the Guarantied Obligations as to any Guarantor include any obligation
that constitutes an Excluded Hedge Obligation of such Guarantor.

 

Section 2.  Guaranty of Payment and Not of Collection. This Guaranty is a
guaranty of payment, and not of collection, and a debt of each Guarantor for its
own account.  Accordingly, none of the Lenders, the Agent or the Lender Hedge
Providers shall be obligated or required before enforcing this Guaranty against
any Guarantor:  (a)  to pursue any right or remedy any of them may have against
the Borrower, any other Guarantor or any other Person or commence any suit or
other proceeding against the Borrower, any other Guarantor or any other Person
in any court or other tribunal; (b) to make any claim in a liquidation or
bankruptcy of the Borrower, any other Guarantor or any other Person; or (c) to
make demand of the Borrower, any other Guarantor or any other Person or to
enforce or seek to enforce or realize upon any collateral security held by the
Lenders, the Agent or the Lender Hedge Providers which may secure any of the
Guarantied Obligations.

 

Section 3.  Guaranty Absolute.  Each Guarantor guarantees that the Guarantied
Obligations will be paid strictly in accordance with the terms of the documents
evidencing the same, regardless of any Applicable Law now or hereafter in effect
in any jurisdiction affecting any of such terms or the rights of the Agent or
the Lenders with respect thereto.  The liability of each Guarantor under this
Guaranty shall be absolute, irrevocable and unconditional in accordance with its
terms and shall remain in full force and effect without regard to, and shall not
be released, suspended, discharged, terminated or otherwise affected by, any
circumstance or occurrence whatsoever, including without limitation, the
following (whether or not such Guarantor consents thereto or has notice
thereof):

 

(a)                                 (i) any change in the amount, interest rate
or due date or other term of any of the Guarantied Obligations, (ii) any change
in the time, place or manner of payment of all or any portion of the Guarantied
Obligations, (iii) any amendment or waiver of, or consent to the departure from
or other indulgence with respect to, the Term Loan Agreement, any other Loan
Document, the Interest Rate Hedge, or any other document or instrument
evidencing or relating to any Guarantied Obligations, or (iv) any waiver,
renewal, extension, addition, or supplement to, or deletion from, or any other
action or inaction under or in respect of, the Term Loan Agreement, any of the
other Loan Documents, the Interest Rate Hedge, or any other documents,
instruments or agreements relating to the Guarantied Obligations or any other
instrument or agreement referred to therein or evidencing any Guarantied
Obligations or any assignment or transfer of any of the foregoing;

 

(b)                                 any lack of validity or enforceability of
the Term Loan Agreement, any of the other Loan Documents, the Interest Rate
Hedge, or any other document, instrument or agreement referred to therein or
evidencing any Guarantied Obligations or any assignment or transfer of any of
the foregoing;

 

B-1-2

--------------------------------------------------------------------------------



 

(c)                                  any furnishing to the Agent, the Lenders or
the Lender Hedge Providers of any security for the Guarantied Obligations, or
any sale, exchange, release or surrender of, or realization on, any collateral
securing any of the Obligations;

 

(d)                                 any settlement or compromise of any of the
Guarantied Obligations, any security therefor, or any liability of any other
party with respect to the Guarantied Obligations, or any subordination of the
payment of the Guarantied Obligations to the payment of any other liability of
the Borrower or any other Loan Party;

 

(e)                                  any bankruptcy, insolvency, reorganization,
composition, adjustment, dissolution, liquidation or other like proceeding
relating to such Guarantor, the Borrower, any other Loan Party or any other
Person, or any action taken with respect to this Guaranty by any trustee or
receiver, or by any court, in any such proceeding;

 

(f)                                   any act or failure to act by the Borrower,
any other Loan Party or any other Person which may adversely affect such
Guarantor’s subrogation rights, if any, against the Borrower to recover payments
made under this Guaranty;

 

(g)                                  any nonperfection or impairment of any
security interest or other Lien on any collateral, if any, securing in any way
any of the Obligations or the Hedge Obligations;

 

(h)                                 any application of sums paid by the
Borrower, any other Guarantor or any other Person with respect to the
liabilities of the Borrower to the Agent, the Lenders or the Lender Hedge
Providers, regardless of what liabilities of the Borrower remain unpaid;

 

(i)                                     any defect, limitation or insufficiency
in the borrowing powers of the Borrower or in the exercise thereof;

 

(j)                                    any LLC Division of Borrower or any other
Loan Party; or

 

(k)                                 any other circumstance which might otherwise
constitute a defense available to, or a discharge of, a Guarantor hereunder
(other than indefeasible payment and performance in full).

 

Section 4.  Action with Respect to Guarantied Obligations.  The Lenders, the
Agent and the Lender Hedge Providers may, at any time and from time to time,
without the consent of, or notice to, any Guarantor, and without discharging any
Guarantor from its obligations hereunder, take any and all actions described in
Section 3 and may otherwise:  (a) amend, modify, alter or supplement the terms
of any of the Guarantied Obligations, including, but not limited to, extending
or shortening the time of payment of any of the Guarantied Obligations or
changing the interest rate that may accrue on any of the Guarantied Obligations;
(b) amend, modify, alter or supplement the Term Loan Agreement or any other Loan
Document or the Interest Rate Hedge; (c) sell, exchange, release or otherwise
deal with all, or any part, of any collateral securing any of the Obligations or
the Hedge Obligations; (d) release any other Loan Party or other Person liable
in any manner for the payment or collection of the Guarantied Obligations;
(e) exercise, or refrain from exercising, any rights against the Borrower, any
other Guarantor or any other Person; and (f) apply any sum, by whomsoever paid
or however realized, to the Guarantied Obligations in such order as the Lenders
shall elect.

 

B-1-3

--------------------------------------------------------------------------------



 

Section 5.  Representations and Warranties.  Each Guarantor hereby makes to the
Agent, the Lenders and the Lender Hedge Providers all of the representations and
warranties made by the Borrower with respect to or in any way relating to such
Guarantor in the Term Loan Agreement and the other Loan Documents, as if the
same were set forth herein in full.

 

Section 6.  Covenants.  Each Guarantor will comply with all covenants which the
Borrower is to cause such Guarantor to comply with under the terms of the Term
Loan Agreement or any of the other Loan Documents.  Each Guarantor that is a
limited liability company covenants and agrees that it shall not at any time
undertake an LLC Division.

 

Section 7.  Waiver.  Each Guarantor, to the fullest extent permitted by
Applicable Law, hereby waives notice of acceptance hereof or any presentment,
demand, protest or notice of any kind, and any other act or thing, or omission
or delay to do any other act or thing, which in any manner or to any extent
might vary the risk of such Guarantor or which otherwise might operate to
discharge such Guarantor from its obligations hereunder.

 

Section 8.  Inability to Accelerate Loan.  If the Agent, the Lenders and/or the
Lender Hedge Providers are prevented under Applicable Law or otherwise from
demanding or accelerating payment of any of the Guarantied Obligations by reason
of any automatic stay or otherwise, the Agent, the Lenders and/or the Lender
Hedge Providers shall be entitled to receive from each Guarantor, upon demand
therefor, the sums which otherwise would have been due had such demand or
acceleration occurred.

 

Section 9.  Reinstatement of Guarantied Obligations.  If claim is ever made on
the Agent, any Lender or any Lender Hedge Provider for repayment or recovery of
any amount or amounts received in payment or on account of any of the Guarantied
Obligations, and the Agent, such Lender or any Lender Hedge Provider repays all
or part of said amount by reason of (a) any judgment, decree or order of any
court or administrative body of competent jurisdiction, or (b) any settlement or
compromise of any such claim effected by the Agent, such Lender or such Lender
Hedge Provider with any such claimant (including the Borrower or a trustee in
bankruptcy for the Borrower), then and in such event each Guarantor agrees that
any such judgment, decree, order, settlement or compromise shall be binding on
it, notwithstanding any revocation hereof or the cancellation of the Term Loan
Agreement, any of the other Loan Documents, the Interest Rate Hedge or any other
instrument evidencing any liability of the Borrower, and such Guarantor shall be
and remain liable to the Agent, such Lender or such Lender Hedge Provider for
the amounts so repaid or recovered to the same extent as if such amount had
never originally been paid to the Agent, such Lender or such Lender Hedge
Provider.

 

Section 10.  Subrogation.  Upon the making by any Guarantor of any payment
hereunder for the account of the Borrower, such Guarantor shall be subrogated to
the rights of the payee against the Borrower; provided, however, that such
Guarantor shall not enforce any right or receive any payment by way of
subrogation or otherwise take any action in respect of any other claim or cause
of action such Guarantor may have against the Borrower arising by reason of any
payment or performance by such Guarantor pursuant to this Guaranty, unless and
until all of the Guarantied Obligations have been indefeasibly paid and
performed in full.  If any amount shall be paid to such Guarantor on account of
or in respect of such subrogation rights or other claims

 

B-1-4

--------------------------------------------------------------------------------



 

or causes of action, such Guarantor shall hold such amount in trust for the
benefit of the Agent, the Lenders and the Lender Hedge Providers and shall
forthwith pay such amount to the Agent to be credited and applied against the
Guarantied Obligations, whether matured or unmatured, in accordance with the
terms of the Term Loan Agreement or to be held by the Agent as collateral
security for any Guarantied Obligations existing.

 

Section 11.  Payments Free and Clear.  All sums payable by each Guarantor
hereunder, whether of principal, interest, Fees, expenses, premiums or
otherwise, shall be paid in full, without set off or counterclaim or any
deduction or withholding whatsoever (including any Taxes other than any Taxes
withheld pursuant to Section 3.12. of the Term Loan Agreement unless such Tax is
an Indemnified Tax), and if any Guarantor is required by Applicable Law or by a
Governmental Authority to make any such deduction or withholding, such Guarantor
shall pay to the Agent and the Lenders such additional amount as will result in
the receipt by the Agent and the Lenders of the full amount payable hereunder
had such deduction or withholding not occurred or been required.

 

Section 12.  Set-off.  In addition to any rights now or hereafter granted under
any of the other Loan Documents or Applicable Law and not by way of limitation
of any such rights, each Guarantor hereby authorizes the Agent and each Lender,
at any time during the continuance of an Event of Default, without any prior
notice to such Guarantor or to any other Person, any such notice being hereby
expressly waived, but in the case of a Lender or Participant subject to receipt
of the prior written consent of the Agent exercised in its sole discretion, to
set off and to appropriate and to apply any and all deposits (general or
special, including, but not limited to, indebtedness evidenced by certificates
of deposit, whether matured or unmatured) and any other indebtedness at any time
held or owing by the Agent, such Lender, or any affiliate of the Agent or such
Lender, to or for the credit or the account of such Guarantor against and on
account of any of the Guarantied Obligations, although such obligations shall be
contingent or unmatured. Each Guarantor agrees, to the fullest extent permitted
by Applicable Law, that any Participant may exercise rights of setoff or
counterclaim and other rights with respect to its participation as fully as if
such Participant were a direct creditor of such Guarantor in the amount of such
participation.  Notwithstanding the foregoing, no amounts set off from any
Guarantor shall be applied to Excluded Hedge Obligations of such Guarantor

 

Section 13.  Subordination.  Each Guarantor hereby expressly covenants and
agrees for the benefit of the Agent, the Lenders and the Lender Hedge Providers
that all obligations and liabilities of the Borrower to such Guarantor of
whatever description, including without limitation, all intercompany receivables
of such Guarantor from the Borrower (collectively, the “Junior Claims”) shall be
subordinate and junior in right of payment to all Guarantied Obligations.  If an
Event of Default shall exist, then no Guarantor shall accept any direct or
indirect payment (in cash, property or securities, by setoff or otherwise) from
the Borrower on account of or in any manner in respect of any Junior Claim until
all of the Guarantied Obligations have been indefeasibly paid in full.

 

Section 14.  Avoidance Provisions.  It is the intent of each Guarantor, the
Agent, the Lenders and the Lender Hedge Providers that in any Proceeding, such
Guarantor’s maximum obligation hereunder shall equal, but not exceed, the
maximum amount which would not otherwise cause the obligations of such Guarantor
hereunder (or any other obligations of such

 

B-1-5

--------------------------------------------------------------------------------



 

Guarantor to the Agent and the Lenders) to be avoidable or unenforceable against
such Guarantor in such Proceeding as a result of Applicable Law, including
without limitation, (a) Section 548 of the Bankruptcy Code of 1978, as amended
(the “Bankruptcy Code”) and (b) any state fraudulent transfer or fraudulent
conveyance act or statute applied in such Proceeding, whether by virtue of
Section 544 of the Bankruptcy Code or otherwise.  The Applicable Laws under
which the possible avoidance or unenforceability of the obligations of such
Guarantor hereunder (or any other obligations of such Guarantor to the Agent,
the Lenders and the Lender Hedge Providers) shall be determined in any such
Proceeding are referred to as the “Avoidance Provisions”.  Accordingly, to the
extent that the obligations of any Guarantor hereunder would otherwise be
subject to avoidance under the Avoidance Provisions, the maximum Guarantied
Obligations for which such Guarantor shall be liable hereunder shall be reduced
to that amount which, as of the time any of the Guarantied Obligations are
deemed to have been incurred under the Avoidance Provisions, would not cause the
obligations of such Guarantor hereunder (or any other obligations of such
Guarantor to the Agent, the Lenders and the Lender Hedge Providers), to be
subject to avoidance under the Avoidance Provisions.  This Section is intended
solely to preserve the rights of the Agent, the Lenders and the Lender Hedge
Providers hereunder to the maximum extent that would not cause the obligations
of any Guarantor hereunder to be subject to avoidance under the Avoidance
Provisions, and no Guarantor or any other Person shall have any right or claim
under this Section as against the Agent, the Lenders and the Lender Hedge
Providers that would not otherwise be available to such Person under the
Avoidance Provisions.

 

Section 15.  Information.  Each Guarantor assumes all responsibility for being
and keeping itself informed of the financial condition of the Borrower and the
other Guarantors, and of all other circumstances bearing upon the risk of
nonpayment of any of the Guarantied Obligations and the nature, scope and extent
of the risks that such Guarantor assumes and incurs hereunder, and agrees that
none of the Agent, the Lenders or the Lender Hedge Providers shall have any duty
whatsoever to advise any Guarantor of information regarding such circumstances
or risks.

 

Section 16.  Governing Law.  THIS AGREEMENT SHALL, PURSUANT TO NEW YORK GENERAL
OBLIGATIONS LAW SECTION 5-1401, BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO
BE FULLY PERFORMED, IN SUCH STATE.

 

Section 17.  WAIVER OF JURY TRIAL.

 

(a)                                 EACH PARTY HERETO ACKNOWLEDGES THAT ANY
DISPUTE OR CONTROVERSY BETWEEN OR AMONG ANY GUARANTOR, THE AGENT OR ANY OF THE
LENDERS OR ANY OF THE LENDER HEDGE PROVIDERS WOULD BE BASED ON DIFFICULT AND
COMPLEX ISSUES OF LAW AND FACT AND WOULD RESULT IN DELAY AND EXPENSE TO THE
PARTIES.  ACCORDINGLY, TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH OF THE
LENDERS, THE AGENT, THE LENDER HEDGE PROVIDERS AND EACH GUARANTOR HEREBY WAIVES
ITS RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING OF ANY KIND OR NATURE
IN ANY COURT OR TRIBUNAL IN WHICH AN ACTION MAY BE COMMENCED BY OR

 

B-1-6

--------------------------------------------------------------------------------



 

AGAINST ANY PARTY HERETO ARISING OUT OF THIS GUARANTY OR ANY OTHER LOAN DOCUMENT
OR BY REASON OF ANY OTHER SUIT, CAUSE OF ACTION OR DISPUTE WHATSOEVER BETWEEN OR
AMONG ANY GUARANTOR, THE AGENT, ANY OF THE LENDERS OR ANY OF THE LENDER HEDGE
PROVIDERS OF ANY KIND OR NATURE RELATING TO ANY OF THE LOAN DOCUMENTS.

 

(b)                                 EACH OF THE GUARANTORS, THE AGENT, EACH
LENDER AND EACH LENDER HEDGE PROVIDER HEREBY AGREES THAT ANY FEDERAL DISTRICT
COURT LOCATED IN NEW YORK OR, AT THE OPTION OF THE AGENT, ANY STATE COURT
LOCATED IN THE BOROUGH OF MANHATTAN, NEW YORK, NEW YORK, SHALL HAVE JURISDICTION
TO HEAR AND DETERMINE ANY CLAIMS OR DISPUTES BETWEEN OR AMONG ANY GUARANTOR, THE
AGENT, ANY OF THE LENDERS OR ANY OF THE LENDER HEDGE PROVIDERS, PERTAINING
DIRECTLY OR INDIRECTLY TO THIS GUARANTY OR ANY OTHER LOAN DOCUMENT OR TO ANY
MATTER ARISING HEREFROM OR THEREFROM.  EACH GUARANTOR AND EACH OF THE LENDERS
EXPRESSLY SUBMITS AND CONSENTS IN ADVANCE TO SUCH JURISDICTION IN ANY ACTION OR
PROCEEDING COMMENCED IN SUCH COURTS WITH RESPECT TO SUCH CLAIMS OR DISPUTES. 
EACH PARTY FURTHER WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE
VENUE OF ANY SUCH ACTION OR PROCEEDING IN ANY SUCH COURT OR THAT SUCH ACTION OR
PROCEEDING WAS BROUGHT IN AN INCONVENIENT FORUM AND EACH AGREES NOT TO PLEAD OR
CLAIM THE SAME.  THE CHOICE OF FORUM SET FORTH IN THIS SECTION SHALL NOT BE
DEEMED TO PRECLUDE THE BRINGING OF ANY ACTION BY THE AGENT, ANY LENDER OR ANY
LENDER HEDGE PROVIDER OR THE ENFORCEMENT BY THE AGENT, ANY LENDER OR ANY LENDER
HEDGE PROVIDER OF ANY JUDGMENT OBTAINED IN SUCH FORUM IN ANY OTHER APPROPRIATE
JURISDICTION.

 

(c)                                  THE PROVISIONS OF THIS SECTION HAVE BEEN
CONSIDERED BY EACH PARTY WITH THE ADVICE OF COUNSEL AND WITH A FULL
UNDERSTANDING OF THE LEGAL CONSEQUENCES THEREOF, AND SHALL SURVIVE THE PAYMENT
OF THE LOANS AND ALL OTHER AMOUNTS PAYABLE HEREUNDER OR UNDER THE OTHER LOAN
DOCUMENTS AND THE TERMINATION OF THIS GUARANTY.

 

Section 18.  Loan Accounts.  The Agent, each Lender and each Lender Hedge
Provider may maintain books and accounts setting forth the amounts of principal,
interest and other sums paid and payable with respect to the Guarantied
Obligations, and in the case of any dispute relating to any of the outstanding
amount, payment or receipt of any of the Guarantied Obligations or otherwise,
the entries in such books and accounts shall be deemed conclusive evidence of
the amounts and other matters set forth herein, absent manifest error.  The
failure of the Agent, any Lender or any Lender Hedge Provider to maintain such
books and accounts shall not in any way relieve or discharge any Guarantor of
any of its obligations hereunder.

 

Section 19.  Waiver of Remedies.  No delay or failure on the part of the Agent,
any Lender or any Lender Hedge Provider in the exercise of any right or remedy
it may have against any Guarantor hereunder or otherwise shall operate as a
waiver thereof, and no single or partial

 

B-1-7

--------------------------------------------------------------------------------


 

exercise by the Agent, any Lender or any Lender Hedge Provider of any such right
or remedy shall preclude any other or further exercise thereof or the exercise
of any other such right or remedy.

 

Section 20.  Termination.  This Guaranty shall remain in full force and effect
until the termination of the Term Loan Agreement in accordance with
Section 13.10 of the Term Loan Agreement.

 

Section 21.  Successors and Assigns.  Each reference herein to the Agent, the
Lenders or any Lender Hedge Provider shall be deemed to include such Person’s
respective successors and assigns (including, but not limited to, any holder of
the Guarantied Obligations) in whose favor the provisions of this Guaranty also
shall inure, and each reference herein to each Guarantor shall be deemed to
include such Guarantor’s successors and assigns (and, in the event any Guarantor
is a limited liability company and shall undertake an LLC Division shall be
deemed to include each limited liability company resulting from any such LLC
Division), upon whom this Guaranty also shall be binding.  The Lenders may, in
accordance with the applicable provisions of the Term Loan Agreement, assign,
transfer or sell any Guarantied Obligation, or grant or sell participations in
any Guarantied Obligations, to any Person without the consent of, or notice to,
any Guarantor and without releasing, discharging or modifying any Guarantor’s
obligations hereunder.  Subject to Section 13.8. of the Term Loan Agreement,
each Guarantor hereby consents to the delivery by the Agent or any Lender to any
Assignee or Participant (or any prospective Assignee or Participant) of any
financial or other information regarding the Borrower or any Guarantor.  No
Guarantor may assign or transfer its obligations hereunder to any Person without
the prior written consent of all Lenders and any such assignment or other
transfer to which all of the Lenders have not so consented shall be null and
void.

 

Section 22.  JOINT AND SEVERAL OBLIGATIONS.  THE OBLIGATIONS OF THE GUARANTORS
HEREUNDER SHALL BE JOINT AND SEVERAL, AND ACCORDINGLY, EACH GUARANTOR CONFIRMS
THAT IT IS LIABLE FOR THE FULL AMOUNT OF THE “GUARANTIED OBLIGATIONS” AND ALL OF
THE OBLIGATIONS AND LIABILITIES OF EACH OF THE OTHER GUARANTORS HEREUNDER.

 

Section 23.  Amendments.  This Guaranty may not be amended other than in writing
in accordance with the terms of Section 13.6. of the Term Loan Agreement.

 

Section 24.  Payments.  All payments to be made by any Guarantor pursuant to
this Guaranty shall be made in Dollars, in immediately available funds to the
Agent at the Principal Office, not later than 2:00 p.m. on the date of demand
therefor.

 

Section 25.  Notices.  All notices, requests and other communications hereunder
shall be in writing (including facsimile transmission or similar writing) and
shall be given (a) to each Guarantor at its address set forth below its
signature hereto, (b) to the Agent or any Lender at its respective address for
notices provided for in the Term Loan Agreement or if to a Lender Hedge Provider
as provided in the Interest Rate Hedge, or (c) as to each such party at such
other address as such party shall designate in a written notice to the other
parties.  Each such notice, request or other communication shall be effective
(i) if mailed, when received; (ii) if telecopied, when

 

B-1-8

--------------------------------------------------------------------------------



 

transmitted; or (iii) if hand delivered, when delivered; provided, however, that
any notice of a change of address for notices shall not be effective until
received.

 

Section 26.  Severability.  In case any provision of this Guaranty shall be
invalid, illegal or unenforceable in any jurisdiction, the validity, legality
and enforceability of the remaining provisions shall not in any way be affected
or impaired thereby.

 

Section 27.  Headings.  Section headings used in this Guaranty are for
convenience only and shall not affect the construction of this Guaranty.

 

Section 28.  Limitation of Liability.  Neither the Agent any Lender nor any
Lender Hedge Provider, nor any affiliate, officer, director, employee, attorney,
or agent of the Agent, any Lender nor any Lender Hedge Provider, shall have any
liability with respect to, and each Guarantor hereby waives, releases, and
agrees not to sue any of them upon, any claim for any special, indirect,
incidental, or consequential damages suffered or incurred by a Guarantor in
connection with, arising out of, or in any way related to, this Guaranty or any
of the other Loan Documents, or any of the transactions contemplated by this
Guaranty, the Term Loan Agreement, any of the other Loan Documents or the
Interest Rate Hedge.  Each Guarantor hereby waives, releases, and agrees not to
sue the Agent, any Lender or any Lender Hedge Provider or any of the Agent’s,
any Lender’s or any Lender Hedge Provider’s affiliates, officers, directors,
employees, attorneys, or agents for punitive damages in respect of any claim in
connection with, arising out of, or in any way related to, this Guaranty, the
Term Loan Agreement, any of the other Loan Documents or the Interest Rate Hedge,
or any of the transactions contemplated by Term Loan Agreement or financed
thereby.

 

Section 29.  Definitions.  (a)  For the purposes of this Guaranty:

 

“Proceeding” means any of the following:  (i) a voluntary or involuntary case
concerning any Guarantor shall be commenced under the Bankruptcy Code of 1978,
as amended; (ii) a custodian (as defined in such Bankruptcy Code or any other
applicable bankruptcy laws) is appointed for, or takes charge of, all or any
substantial part of the property of any Guarantor; (iii) any other proceeding
under any Applicable Law, domestic or foreign, relating to bankruptcy,
insolvency, reorganization, winding up or composition for adjustment of debts,
whether now or hereafter in effect, is commenced relating to any Guarantor;
(iv) any Guarantor is adjudicated insolvent or bankrupt; (v) any order of relief
or other order approving any such case or proceeding is entered by a court of
competent jurisdiction; (vi) any Guarantor makes a general assignment for the
benefit of creditors; (vii) any Guarantor shall fail to pay, or shall state that
it is unable to pay, or shall be unable to pay, its debts generally as they
become due; (viii) any Guarantor shall call a meeting of its creditors with a
view to arranging a composition or adjustment of its debts; (ix) any Guarantor
shall by any act or failure to act indicate its consent to, approval of or
acquiescence in any of the foregoing; or (x) any corporate action shall be taken
by any Guarantor for the purpose of effecting any of the foregoing.

 

(b)                                 Terms not otherwise defined herein are used
herein with the respective meanings given them in the Term Loan Agreement.

 

B-1-9

--------------------------------------------------------------------------------



 

Section 30.  Keepwell.  Each Qualified ECP Contributing Party hereby jointly and
severally absolutely, unconditionally and irrevocably undertakes to provide such
funds or other support as may be needed from time to time by each other
Guarantor to honor all of its obligations under this Guaranty or the other Loan
Documents in respect of the Hedge Obligations (provided, however, that each
Qualified ECP Contributing Party shall only be liable under this Section 30 for
the maximum amount of such liability that can be incurred without rendering its
obligations under this Section 30, or otherwise under the Guaranty or the other
Loan Documents voidable under the Avoidance Provisions, and not for any greater
amount).  The obligations of each Qualified ECP Contributing Party under this
Section 30 shall remain in full force and effect until a discharge of the
obligations of Guarantors under this Guaranty if such Qualified ECP Contributing
Party is a Guarantor, or of Borrower under the Term Loan Agreement and the other
Loan Documents and the Hedge Documents if such Qualified ECP Contributing Party
is the Borrower.  Each Qualified ECP Contributing Party intends that this
Section 30 constitute, and this Section 30 shall be deemed to constitute, a
keepwell, support, or other agreement for the benefit of each other Loan Party
for all purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.  For
purposes of Section 30 of this Guaranty, the term “Qualified ECP Contributing
Party” means, in respect of any Hedge Obligation, each Loan Party that has total
assets exceeding $10,000,000 at the time the time such party becomes a party to
this Guaranty or the “Springing Guaranty” (as defined in the Term Loan
Agreement) or grant of the relevant security interest becomes effective with
respect to such Hedge Obligation or such other person as constitutes an
“eligible contract participant” under the Commodity Exchange Act or any
regulations promulgated thereunder and can cause another person to qualify as an
“eligible contract participant” at such time by entering into a keepwell under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

[Signature on Next Page]

 

B-1-10

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, each Guarantor has duly executed and delivered this Guaranty
as of the date and year first written above.

 

 

[GUARANTORS]:

 

 

 

 

 

Address for Notices:

 

 

 

c/o Kite Realty Group Trust

 

 

 

 

 

Attention:

 

Telecopy Number:      (   )

 

Telephone Number:    (   )

 

B-1-11

--------------------------------------------------------------------------------



 

ANNEX I

 

FORM OF ACCESSION AGREEMENT

 

THIS ACCESSION AGREEMENT dated as of             , 201  , executed and delivered
by                       , a               (the “New Guarantor”), in favor of
(a) KEYBANK NATIONAL ASSOCIATION, in its capacity as Agent (the “Agent”) for the
Lenders under that certain Term Loan Agreement dated as of October 25, 2018 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Term Loan Agreement”), by and among Kite Realty Group, L.P. (the “Borrower”),
the financial institutions party thereto and their assignees under Section 13.5.
thereof (the “Lenders”), the Agent, and the other parties thereto, and (b) the
Lenders.

 

WHEREAS, pursuant to the Term Loan Agreement, the Agent and the Lenders have
agreed to make available to the Borrower certain financial accommodations on the
terms and conditions set forth in the Term Loan Agreement;

 

WHEREAS, the Borrower, the New Guarantor, and the existing Guarantors, though
separate legal entities, are mutually dependent on each other in the conduct of
their respective businesses as an integrated operation and have determined it to
be in their mutual best interests to obtain financing from the Agent and the
Lenders through their collective efforts;

 

WHEREAS, the New Guarantor acknowledges that it will receive direct and indirect
benefits from the Agent and the Lenders making such financial accommodations
available to the Borrower under the Term Loan Agreement and, accordingly, the
New Guarantor is willing to guarantee the Borrower’s obligations to the Agent
and the Lenders on the terms and conditions contained herein; and

 

WHEREAS, the New Guarantor’s execution and delivery of this Agreement is a
condition to the Agent and the Lenders continuing to make such financial
accommodations to the Borrower.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the New Guarantor, the New Guarantor agrees
as follows:

 

Section 1.  Accession to Guaranty.  The New Guarantor hereby agrees that it is a
“Guarantor” under that certain Guaranty dated as of           ,     (as amended,
supplemented, restated or otherwise modified from time to time, the “Guaranty”),
made by each Subsidiary of the Borrower a party thereto in favor of the Agent
and the Lenders and assumes all obligations of a “Guarantor” thereunder, all as
if the New Guarantor had been an original signatory to the Guaranty.  Without
limiting the generality of the foregoing, the New Guarantor hereby:

 

(a)                                 irrevocably and unconditionally guarantees
the due and punctual payment and performance when due, whether at stated
maturity, by acceleration or otherwise, of all Guarantied Obligations (as
defined in the Guaranty);

 

B-1-12

--------------------------------------------------------------------------------



 

(b)                                 makes to the Agent and the Lenders as of the
date hereof each of the representations and warranties contained in Section 5 of
the Guaranty and agrees to be bound by each of the covenants contained in
Section 6 of the Guaranty; and

 

(c)                                  consents and agrees to each provision set
forth in the Guaranty.

 

SECTION 2.  GOVERNING LAW.  THIS AGREEMENT SHALL, PURSUANT TO NEW YORK GENERAL
OBLIGATIONS LAW SECTION 5-1401, BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS
EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.

 

Section 3.  Definitions.  Capitalized terms used herein and not otherwise
defined herein shall have their respective defined meanings given them in the
Term Loan Agreement.

 

[Signatures on Next Page]

 

B-1-13

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the New Guarantor has caused this Accession Agreement to be
duly executed and delivered under seal by its duly authorized officers as of the
date first written above.

 

 

[NEW GUARANTOR]

 

 

 

By:

 

 

Name:

 

 

 

Title:

 

 

 

 

Address for Notices:  

 

 

 

c/o Kite Realty Group Trust

 

 

 

 

 

Attention:

 

Telecopy Number:     (   )

 

Telephone Number:   (   )

 

Accepted:

 

 

 

KEYBANK NATIONAL ASSOCIATION, as Agent

 

By:

 

 

Name:

 

 

 

Title:

 

 

 

B-1-14

--------------------------------------------------------------------------------



 

EXHIBIT B-2

 

FORM OF SPRINGING GUARANTY

 

THIS SPRINGING GUARANTY (the “Guaranty”) dated as of October 25, 2018 executed
and delivered by KITE REALTY GROUP TRUST, a Maryland real estate investment
trust (the “Guarantor”) in favor of (a) KEYBANK NATIONAL ASSOCIATION, in its
capacity as Agent (the “Agent”) for the Lenders under that certain Term Loan
Agreement dated as of October 25, 2018 (as amended, restated, supplemented or
otherwise modified from time to time, the “Term Loan Agreement”), by and among
Kite Realty Group, L.P. (the “Borrower”), the financial institutions party
thereto and their assignees under Section 13.5. thereof (the “Lenders”), the
Agent, and the other parties thereto, and (b) the Lenders.

 

WHEREAS, pursuant to the Term Loan Agreement, the Agent and the Lenders have
agreed to make available to the Borrower certain financial accommodations on the
terms and conditions set forth in the Term Loan Agreement;

 

WHEREAS, the Borrower and the Guarantor, though separate legal entities, are
mutually dependent on each other in the conduct of their respective businesses
as an integrated operation and have determined it to be in their mutual best
interests to obtain financing from the Agent and the Lenders through their
collective efforts;

 

WHEREAS, Guarantor acknowledges that it will receive direct and indirect
benefits from the Agent and the Lenders making such financial accommodations
available to the Borrower under the Term Loan Agreement and, accordingly,
Guarantor is willing, upon the occurrence of a “Springing Recourse Event” (as
hereinafter defined), to guarantee the Borrower’s obligations to the Agent and
the Lenders on the terms and conditions contained herein; and

 

WHEREAS, Guarantor’s execution and delivery of this Guaranty is a condition to
the Agent and the Lenders making, and continuing to make, such financial
accommodations to the Borrower.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by Guarantor, Guarantor agrees as follows:

 

Section 1.                                           Guaranty.  Guarantor, upon
the occurrence of a Springing Recourse Event, hereby absolutely, irrevocably and
unconditionally guaranties the due and punctual payment and performance when
due, whether at stated maturity, by acceleration or otherwise, of all of the
following (collectively referred to as the “Guarantied Obligations”):  (a) all
indebtedness and obligations owing by the Borrower to any Lender, the Agent or
to any Lender Hedge Provider with respect to the Hedge Obligations under or in
connection with the Term Loan Agreement and any other Loan Document, including
without limitation, the repayment of all principal of the Term Loans, and the
payment of all interest, Fees, charges, attorneys’ fees and other amounts
payable to any Lender, the Agent or any Lender Hedge Provider thereunder or in
connection therewith; (b) any and all extensions, renewals, modifications,
amendments or substitutions of the foregoing; (c) all expenses, including,
without limitation, reasonable attorneys’ fees and disbursements, that are
incurred by the Lenders, the Agent and the Lender Hedge Providers in

 

B-2-1

--------------------------------------------------------------------------------



 

the enforcement of any of the foregoing or any obligation of Guarantor
hereunder; and (d) all other Obligations.  Notwithstanding anything to the
contrary herein, under no circumstances shall any of the Guarantied Obligations
as to Guarantor include any obligation that constitutes an Excluded Hedge
Obligation of Guarantor.

 

For the purposes of this Guaranty, the occurrence of any of the events described
in (1)-(3) below shall be a “Springing Recourse Event”:

 

(1)                                 (A) Guarantor fails to perform or comply
with any of the following terms (each, a “Guarantor Covenant Breach”):

 

(i)                                     the Guarantor shall not, directly or
indirectly, enter into or conduct any business other than in connection with the
ownership, acquisition and disposition of general or limited partnership
interests in the Borrower and the management of the business of the Borrower,
and such activities as are incidental thereto, all of which shall be solely in
furtherance of the business of the Borrower;

 

(ii)                                  the Guarantor shall not own any assets
other than (A) equity interests (or rights, options or warrants in respect
thereof) of the Borrower, (B) up to a one percent (1%) equity interest in any
partnership or limited liability company at least ninety-nine percent (99%) of
the equity of which is owned, directly or indirectly, by the Borrower; (C) money
that has been distributed to Guarantor by Borrower or a Subsidiary of Borrower
described in clause (ii)(B) above in accordance with Section 10.2. of the Term
Loan Agreement that is held for ten (10) Business Days or less pending further
distribution to equity holders of the Guarantor, (D) assets received by the
Guarantor from third parties (including, without limitation, the proceeds from
any Equity Issuance), that are held for ten (10) Business Days or less pending
further contribution to Borrower, (E) such bank accounts or similar instruments
(subject to the other terms hereof) as it deems necessary to carry out its
responsibilities under the limited partnership agreement of the Borrower, and
(F) other tangible and intangible assets that, taken as a whole, are de minimis
in relation to the net assets of Borrower and its Subsidiaries (but which in no
event shall include any real estate, cash, cash equivalents or other liquid
assets in excess of $500,000 in the aggregate (except as permitted in clauses
(ii)(C) and (D) above) or equity interests (other than equity interests
permitted in clauses (ii)(A) and (B) above);

 

(iii)                               the Guarantor shall promptly contribute or
otherwise downstream to the Borrower any net assets received by the Guarantor
from third parties (including, without limitation, the proceeds from any Equity
Issuance), subject to the terms of clause (ii)(D) above;

 

(iv)                              the Guarantor shall not merge or consolidate
(except as permitted in the Term Loan Agreement), or dissolve, liquidate or
otherwise wind up its business, affairs or assets;

 

(v)                                 the Guarantor shall not guarantee or
otherwise be or become obligated in respect of, any Indebtedness (which for the
purposes hereof shall include any obligations under any Derivatives Contract but
shall exclude (A) guarantees of obligations under any Derivatives Contracts in
favor of Associated Bank National Association and any lender under the Prior
Term Loan Agreement or Prior Revolving Loan Agreement in place as of March,

 

B-2-2

--------------------------------------------------------------------------------



 

31, 2014, (B) any Indebtedness described in clause (f) of the definition of
Indebtedness, (C) any liability pursuant to a Customary Nonrecourse Debt
Guaranty until a claim is made with respect thereto (provided that for the
purposes of this clause (v), the Guarantor shall not be deemed to have violated
this covenant with respect to Indebtedness under a Customary Nonrecourse Debt
Guaranty until a judgment is obtained with respect to claims under Customary
Nonrecourse Debt Guaranties individually or in the aggregate of $30,000,000 or
greater), and (D) any liability pursuant to a springing guaranty on
substantially the same terms as the Springing Guaranty; and provided further
that the Guarantor’s liability with respect to (x) Indebtedness of Borrower in
place as of March 31, 2014 and (y) Indebtedness of Inland Diversified assumed by
Borrower and that is existing debt of Inland Diversified as of July 1, 2014 and
was not incurred as a part of or in anticipation of the merger of Inland
Diversified with and into KRG Magellan, LLC, solely by virtue of the Guarantor
being the general partner of Borrower and not as a guarantor, shall be excluded
from the foregoing provided such liability is not increased; and

 

(B) with respect to a Guarantor Covenant Breach of any event described in
(1)(A)(i)-(iii) above, the passage of forty-five (45) days after the first to
occur of either (i) Borrower or Guarantor becoming aware of such Guarantor
Covenant Breach, or (ii) Agent notifying Borrower in writing of any such
Guarantor Covenant Breach, or

 

(C) with respect to a Guarantor Covenant Breach of the event described in clause
(1)(A)(v) above, the passage of ten (10) Business Days (or forty-five (45) days
if the aggregate Indebtedness for the purposes of clause (1)(A)(v) above is less
than $10,000,000), after the first to occur of either (i) Borrower or Guarantor
becoming aware of such Guarantor Covenant Breach, or (ii) Agent notifying
Borrower in writing of any such Guarantor Covenant Breach; or

 

(2)                                 Borrower or Guarantor shall commence a
voluntary case under the Bankruptcy Code of 1978, as amended, or any other
federal bankruptcy or any other domestic or foreign laws relating to bankruptcy,
insolvency, reorganization, winding-up, composition or adjustment of debts, in
each case with respect to Borrower or Guarantor, whether now or hereinafter in
effect (collectively, a “Bankruptcy Proceeding”); or

 

(3)                                 Borrower or Guarantor or any officer or
director thereof shall collude with, or otherwise assist any party in connection
with any such filing in a Bankruptcy Proceeding or solicit or cause to be
solicited petitioning creditors for any involuntary petition against Borrower or
Guarantor in any such Bankruptcy Proceeding from any party.

 

Guarantor acknowledges and agrees that the guaranty under this Guaranty of the
Guarantied Obligations shall automatically become fully effective upon the
occurrence of any Springing Recourse Event and no other documentation or notice
shall be required to evidence the same.

 

Section 2.                                           Guaranty of Payment and Not
of Collection.  This Guaranty is a guaranty of payment, and not of collection,
and upon the occurrence of a Springing Recourse Event, a debt of Guarantor for
its own account.  Accordingly, none of the Lenders, the Agent or the Lender
Hedge Providers shall be obligated or required before enforcing this Guaranty
against Guarantor after a Springing Recourse Event:  (a) to pursue any right or
remedy any of them may have against the Borrower, any other Loan Party or any
other Person or commence any suit or other proceeding against the Borrower, any
other Loan Party or any other Person in any court or

 

B-2-3

--------------------------------------------------------------------------------


 

other tribunal; (b) to make any claim in a liquidation or bankruptcy of the
Borrower, any other Loan Party, or any other Person; or (c) to make demand of
the Borrower, any other Loan Party or any other Person or to enforce or seek to
enforce or realize upon any collateral security held by the Lenders, the Agent
or the Lender Hedge Providers which may secure any of the Guarantied
Obligations.

 

Section 3.                                           Guaranty Absolute. 
Guarantor, upon the occurrence of a Springing Recourse Event, guarantees that
the Guarantied Obligations will be paid strictly in accordance with the terms of
the documents evidencing the same, regardless of any Applicable Law now or
hereafter in effect in any jurisdiction affecting any of such terms or the
rights of the Agent or the Lenders with respect thereto.  Upon the occurrence of
a Springing Recourse Event, the liability of Guarantor under this Guaranty shall
be absolute, irrevocable and unconditional in accordance with its terms and
shall remain in full force and effect without regard to, and shall not be
released, suspended, discharged, terminated or otherwise affected by, any
circumstance or occurrence whatsoever, including without limitation, the
following (whether or not Guarantor consents thereto or has notice thereof and
whether before or after the occurrence of a Springing Recourse Event):

 

a.                                      (i) any change in the amount, interest
rate or due date or other term of any of the Guarantied Obligations, (ii) any
change in the time, place or manner of payment of all or any portion of the
Guarantied Obligations, (iii) any amendment or waiver of, or consent to the
departure from or other indulgence with respect to, the Term Loan Agreement, any
other Loan Document, the Interest Rate Hedge, or any other document or
instrument evidencing or relating to any Guarantied Obligations, or (iv) any
waiver, renewal, extension, addition, or supplement to, or deletion from, or any
other action or inaction under or in respect of, the Term Loan Agreement, any of
the other Loan Documents, the Interest Rate Hedge, or any other documents,
instruments or agreements relating to the Guarantied Obligations or any other
instrument or agreement referred to therein or evidencing any Guarantied
Obligations or any assignment or transfer of any of the foregoing;

 

b.                                      any lack of validity or enforceability
of the Term Loan Agreement, any of the other Loan Documents, the Interest Rate
Hedge, or any other document, instrument or agreement referred to therein or
evidencing any Guarantied Obligations or any assignment or transfer of any of
the foregoing;

 

c.                                       any furnishing to the Agent, the
Lenders or the Lender Hedge Providers of any security for the Guarantied
Obligations, or any sale, exchange, release or surrender of, or realization on,
any collateral securing any of the Obligations;

 

d.                                      any settlement or compromise of any of
the Guarantied Obligations, any security therefor, or any liability of any other
party with respect to the Guarantied Obligations, or any subordination of the
payment of the Guarantied Obligations to the payment of any other liability of
the Borrower or any other Loan Party;

 

e.                                       any bankruptcy, insolvency,
reorganization, composition, adjustment, dissolution, liquidation or other like
proceeding relating to Guarantor, the Borrower, any other

 

B-2-4

--------------------------------------------------------------------------------



 

Loan Party or any other Person, or any action taken with respect to this
Guaranty by any trustee or receiver, or by any court, in any such proceeding;

 

f.                                        any act or failure to act by the
Borrower, any other Loan Party or any other Person which may adversely affect
Guarantor’s subrogation rights, if any, against the Borrower to recover payments
made under this Guaranty;

 

g.                                       any nonperfection or impairment of any
security interest or other Lien on any collateral, if any, securing in any way
any of the Obligations or the Hedge Obligations;

 

h.                                      any application of sums paid by the
Borrower, any other Loan Party or any other Person with respect to the
liabilities of the Borrower to the Agent, the Lenders or the Lender Hedge
Providers, regardless of what liabilities of the Borrower remain unpaid;

 

i.                                          any defect, limitation or
insufficiency in the borrowing powers of the Borrower or in the exercise
thereof;

 

j.                                         any LLC Division of any  Loan Party;
or

 

k.                                      any other circumstance which might
otherwise constitute a defense available to, or a discharge of, Guarantor
hereunder (other than indefeasible payment and performance in full).

 

Section 4.                                           Action with Respect to
Guarantied Obligations.  The Lenders, the Agent and the Lender Hedge Providers
may, at any time and from time to time, without the consent of, or notice to,
Guarantor, and without discharging Guarantor from its obligations hereunder,
take any and all actions described in Section 3 and may otherwise:  (a) amend,
modify, alter or supplement the terms of any of the Guarantied Obligations,
including, but not limited to, extending or shortening the time of payment of
any of the Guarantied Obligations or changing the interest rate that may accrue
on any of the Guarantied Obligations; (b) amend, modify, alter or supplement the
Term Loan Agreement or any other Loan Document or the Interest Rate Hedge;
provided, however, that no such amendments can require Guarantor to modify the
nature of the springing guaranty provided hereunder without the approval of
Guarantor; (c) sell, exchange, release or otherwise deal with all, or any part,
of any collateral securing any of the Obligations or the Hedge Obligations;
(d) release any other Loan Party or other Person liable in any manner for the
payment or collection of the Guarantied Obligations; (e) exercise, or refrain
from exercising, any rights against the Borrower, any other Loan Party or any
other Person; and (f) apply any sum, by whomsoever paid or however realized, to
the Guarantied Obligations in such order as the Lenders shall elect.

 

Section 5.                                           Reserved.

 

Section 6.                                           Reserved.

 

Section 7.                                           Waiver.  Guarantor, to the
fullest extent permitted by Applicable Law, hereby waives notice of acceptance
hereof or any presentment, demand, protest or notice of any kind, and any other
act or thing, or omission or delay to do any other act or thing, which in any

 

B-2-5

--------------------------------------------------------------------------------



 

manner or to any extent might vary the risk of Guarantor or which otherwise
might operate to discharge Guarantor from its obligations hereunder.

 

Section 8.                                           Inability to Accelerate
Loan.  If the Agent, the Lenders and/or the Lender Hedge Providers are prevented
under Applicable Law or otherwise from demanding or accelerating payment of any
of the Guarantied Obligations after the occurrence of a Springing Recourse Event
by reason of any automatic stay or otherwise, the Agent, the Lenders and/or the
Lender Hedge Providers shall be entitled to receive from Guarantor, upon demand
therefor, the sums which otherwise would have been due had such demand or
acceleration occurred.

 

Section 9.                                           Reinstatement of Guarantied
Obligations.  If claim is ever made on the Agent, any Lender or any Lender Hedge
Provider for repayment or recovery of any amount or amounts received in payment
or on account of any of the Guarantied Obligations, and the Agent, such Lender
or any Lender Hedge Provider repays all or part of said amount by reason of
(a) any judgment, decree or order of any court or administrative body of
competent jurisdiction, or (b) any settlement or compromise of any such claim
effected by the Agent, such Lender or such Lender Hedge Provider with any such
claimant (including the Borrower or a trustee in bankruptcy for the Borrower),
then and in such event Guarantor agrees that any such judgment, decree, order,
settlement or compromise shall be binding on it, notwithstanding any revocation
hereof or the cancellation of the Term Loan Agreement, any of the other Loan
Documents, the Interest Rate Hedge or any other instrument evidencing any
liability of the Borrower, and Guarantor shall, upon the occurrence of a
Springing Recourse Event, be and remain liable to the Agent, such Lender or such
Lender Hedge Provider for the amounts so repaid or recovered to the same extent
as if such amount had never originally been paid to the Agent, such Lender or
such Lender Hedge Provider.

 

Section 10.                                    Subrogation.  Upon the making by
Guarantor of any payment hereunder for the account of the Borrower, Guarantor
shall be subrogated to the rights of the payee against the Borrower; provided,
however, that Guarantor shall not enforce any right or receive any payment by
way of subrogation or otherwise take any action in respect of any other claim or
cause of action Guarantor may have against the Borrower arising by reason of any
payment or performance by Guarantor pursuant to this Guaranty, unless and until
all of the Guarantied Obligations have been indefeasibly paid and performed in
full.  If any amount shall be paid to Guarantor on account of or in respect of
such subrogation rights or other claims or causes of action, Guarantor shall
hold such amount in trust for the benefit of the Agent, the Lenders and the
Lender Hedge Providers and shall forthwith pay such amount to the Agent to be
credited and applied against the Guarantied Obligations, whether matured or
unmatured, in accordance with the terms of the Term Loan Agreement or to be held
by the Agent as collateral security for any Guarantied Obligations existing.

 

Section 11.                                    Payments Free and Clear.  All
sums payable by Guarantor hereunder, whether of principal, interest, Fees,
expenses, premiums or otherwise, shall be paid in full, without set off or
counterclaim or any deduction or withholding whatsoever (including any Taxes
other than any Taxes withheld pursuant to Section 3.12. of the Term Loan
Agreement unless such Tax is an Indemnified Tax), and if Guarantor is required
by Applicable Law or by a Governmental Authority to make any such deduction or
withholding, Guarantor shall pay to the Agent and the Lenders such additional
amount as will result in the receipt by the Agent and the

 

B-2-6

--------------------------------------------------------------------------------



 

Lenders of the full amount payable hereunder had such deduction or withholding
not occurred or been required.

 

Section 12.                                    Set-off.  In addition to any
rights now or hereafter granted under any of the other Loan Documents or
Applicable Law and not by way of limitation of any such rights, Guarantor hereby
authorizes the Agent and each Lender, at any time during the continuance of an
Event of Default and after the occurrence of a Springing Recourse Event, without
any prior notice to Guarantor or to any other Person, any such notice being
hereby expressly waived, but in the case of a Lender or Participant subject to
receipt of the prior written consent of the Agent exercised in its sole
discretion, to set off and to appropriate and to apply any and all deposits
(general or special, including, but not limited to, indebtedness evidenced by
certificates of deposit, whether matured or unmatured) and any other
indebtedness at any time held or owing by the Agent, such Lender, or any
affiliate of the Agent or such Lender, to or for the credit or the account of
Guarantor against and on account of any of the Guarantied Obligations, although
such obligations shall be contingent or unmatured.  Guarantor agrees, to the
fullest extent permitted by Applicable Law and subject to the terms hereof, that
any Participant may exercise rights of setoff or counterclaim and other rights
with respect to its participation after the occurrence of a Springing Recourse
Event as fully as if such Participant were a direct creditor of Guarantor in the
amount of such participation.  Notwithstanding the foregoing, no amounts set off
from Guarantor shall be applied to Excluded Hedge Obligations of Guarantor.

 

Section 13.                                    Subordination.  Guarantor hereby
expressly covenants and agrees for the benefit of the Agent, the Lenders and the
Lender Hedge Providers that all obligations and liabilities of the Borrower to
Guarantor of whatever description, including without limitation, all
intercompany receivables of Guarantor from the Borrower (collectively, the
“Junior Claims”) shall be subordinate and junior in right of payment to all
Guarantied Obligations.  If an Event of Default shall exist, then Guarantor
shall not accept any direct or indirect payment (in cash, property or
securities, by setoff or otherwise) from the Borrower on account of or in any
manner in respect of any Junior Claim until all of the Guarantied Obligations
have been indefeasibly paid in full.

 

Section 14.                                    Avoidance Provisions.  It is the
intent of Guarantor, the Agent, the Lenders and the Lender Hedge Providers that
in any Proceeding, Guarantor’s maximum obligation hereunder shall equal, but not
exceed, the maximum amount which would not otherwise cause the obligations of
Guarantor hereunder (or any other obligations of Guarantor to the Agent and the
Lenders to be avoidable or unenforceable against Guarantor in such Proceeding as
a result of Applicable Law, including without limitation, (a) Section 548 of the
Bankruptcy Code of 1978, as amended (the “Bankruptcy Code”) and (b) any state
fraudulent transfer or fraudulent conveyance act or statute applied in such
Proceeding, whether by virtue of Section 544 of the Bankruptcy Code or
otherwise.  The Applicable Laws under which the possible avoidance or
unenforceability of the obligations of Guarantor hereunder (or any other
obligations of Guarantor to the Agent, the Lenders and the Lender Hedge
Providers) shall be determined in any such Proceeding are referred to as the
“Avoidance Provisions”.  Accordingly, to the extent that the obligations of
Guarantor hereunder would otherwise be subject to avoidance under the Avoidance
Provisions, the maximum Guarantied Obligations for which Guarantor shall be
liable hereunder shall be reduced to that amount which, as of the time any of
the Guarantied Obligations are deemed to have been incurred under the Avoidance
Provisions, would not cause

 

B-2-7

--------------------------------------------------------------------------------



 

the obligations of Guarantor hereunder (or any other obligations of Guarantor to
the Agent, the Lenders and the Lender Hedge Providers), to be subject to
avoidance under the Avoidance Provisions.  This Section is intended solely to
preserve the rights of the Agent, the Lenders and the Lender Hedge Providers
hereunder to the maximum extent that would not cause the obligations of
Guarantor hereunder to be subject to avoidance under the Avoidance Provisions,
and neither Guarantor nor any other Person shall have any right or claim under
this Section as against the Agent, the Lenders and the Lender Hedge Providers
that would not otherwise be available to such Person under the Avoidance
Provisions.

 

Section 15.                                    Information.  Guarantor assumes
all responsibility for being and keeping itself informed of the financial
condition of the Borrower and the other Loan Parties, and of all other
circumstances bearing upon the risk of nonpayment of any of the Guarantied
Obligations and the nature, scope and extent of the risks that Guarantor assumes
and incurs hereunder, and agrees that none of the Agent, the Lenders or the
Lender Hedge Providers shall have any duty whatsoever to advise Guarantor of
information regarding such circumstances or risks.

 

Section 16.                                    Governing Law.  THIS AGREEMENT
SHALL, PURSUANT TO NEW YORK GENERAL OBLIGATIONS LAW SECTION 5-1401, BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.

 

Section 17.                                    WAIVER OF JURY TRIAL.

 

a.                                      EACH PARTY HERETO ACKNOWLEDGES THAT ANY
DISPUTE OR CONTROVERSY BETWEEN OR AMONG GUARANTOR, THE AGENT OR ANY OF THE
LENDERS OR ANY OF THE LENDER HEDGE PROVIDERS WOULD BE BASED ON DIFFICULT AND
COMPLEX ISSUES OF LAW AND FACT AND WOULD RESULT IN DELAY AND EXPENSE TO THE
PARTIES.  ACCORDINGLY, TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH OF THE
LENDERS, THE AGENT, THE LENDER HEDGE PROVIDERS AND GUARANTOR HEREBY WAIVES ITS
RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING OF ANY KIND OR NATURE IN
ANY COURT OR TRIBUNAL IN WHICH AN ACTION MAY BE COMMENCED BY OR AGAINST ANY
PARTY HERETO ARISING OUT OF THIS GUARANTY OR ANY OTHER LOAN DOCUMENT OR BY
REASON OF ANY OTHER SUIT, CAUSE OF ACTION OR DISPUTE WHATSOEVER BETWEEN OR AMONG
GUARANTOR, THE AGENT, ANY OF THE LENDERS OR ANY OF THE LENDER HEDGE PROVIDERS OF
ANY KIND OR NATURE RELATING TO ANY OF THE LOAN DOCUMENTS.

 

b.                                      EACH OF THE GUARANTOR, THE AGENT, EACH
LENDER AND EACH LENDER HEDGE PROVIDER HEREBY AGREES THAT ANY FEDERAL DISTRICT
COURT LOCATED IN NEW YORK OR, AT THE OPTION OF THE AGENT, ANY STATE COURT
LOCATED IN THE BOROUGH OF MANHATTAN, NEW YORK, NEW YORK, SHALL HAVE JURISDICTION
TO HEAR AND DETERMINE ANY CLAIMS OR DISPUTES BETWEEN OR AMONG GUARANTOR, THE
AGENT, ANY OF THE LENDERS OR ANY OF THE LENDER HEDGE PROVIDERS, PERTAINING
DIRECTLY OR INDIRECTLY TO THIS GUARANTY OR ANY OTHER LOAN DOCUMENT OR TO

 

B-2-8

--------------------------------------------------------------------------------



 

ANY MATTER ARISING HEREFROM OR THEREFROM.  GUARANTOR AND EACH OF THE LENDERS
EXPRESSLY SUBMITS AND CONSENTS IN ADVANCE TO SUCH JURISDICTION IN ANY ACTION OR
PROCEEDING COMMENCED IN SUCH COURTS WITH RESPECT TO SUCH CLAIMS OR DISPUTES. 
EACH PARTY FURTHER WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE
VENUE OF ANY SUCH ACTION OR PROCEEDING IN ANY SUCH COURT OR THAT SUCH ACTION OR
PROCEEDING WAS BROUGHT IN AN INCONVENIENT FORUM AND EACH AGREES NOT TO PLEAD OR
CLAIM THE SAME.  THE CHOICE OF FORUM SET FORTH IN THIS SECTION SHALL NOT BE
DEEMED TO PRECLUDE THE BRINGING OF ANY ACTION BY THE AGENT, ANY LENDER OR ANY
LENDER HEDGE PROVIDER OR THE ENFORCEMENT BY THE AGENT, ANY LENDER OR ANY LENDER
HEDGE PROVIDER OF ANY JUDGMENT OBTAINED IN SUCH FORUM IN ANY OTHER APPROPRIATE
JURISDICTION.

 

c.                                       THE PROVISIONS OF THIS SECTION HAVE
BEEN CONSIDERED BY EACH PARTY WITH THE ADVICE OF COUNSEL AND WITH A FULL
UNDERSTANDING OF THE LEGAL CONSEQUENCES THEREOF, AND SHALL SURVIVE THE PAYMENT
OF THE LOANS AND ALL OTHER AMOUNTS PAYABLE HEREUNDER OR UNDER THE OTHER LOAN
DOCUMENTS, AND THE TERMINATION OF THIS GUARANTY.

 

Section 18.                                    Loan Accounts.  The Agent, the
Lenders and each Lender Hedge Provider may maintain books and accounts setting
forth the amounts of principal, interest and other sums paid and payable with
respect to the Guarantied Obligations, and in the case of any dispute relating
to any of the outstanding amount, payment or receipt of any of the Guarantied
Obligations or otherwise, the entries in such books and accounts shall be deemed
conclusive evidence of the amounts and other matters set forth herein, absent
manifest error.  The failure of the Agent, the Lenders or any Lender Hedge
Provider to maintain such books and accounts shall not in any way relieve or
discharge Guarantor of any of its obligations hereunder.

 

Section 19.                                    Waiver of Remedies.  No delay or
failure on the part of the Agent, the Lenders and the Lender Hedge Provider in
the exercise of any right or remedy it may have against Guarantor hereunder or
otherwise shall operate as a waiver thereof, and no single or partial exercise
by the Agent, the Lenders or any Lender Hedge Provider of any such right or
remedy shall preclude any other or further exercise thereof or the exercise of
any other such right or remedy.

 

Section 20.                                    Termination.  This Guaranty shall
remain in full force and effect until the termination of the Term Loan Agreement
in accordance with Section 13.10. of the Term Loan Agreement.

 

Section 21.                                    Successors and Assigns.  Each
reference herein to the Agent, the Lenders or any Lender Hedge Provider shall be
deemed to include such Person’s respective successors and assigns (including,
but not limited to, any holder of the Guarantied Obligations) in whose favor the
provisions of this Guaranty also shall inure, and each reference herein to
Guarantor shall be deemed to include Guarantor’s successors and assigns, (and,
in the event Guarantor is a limited liability company and shall undertake an LLC
Division (any such LLC Division being a

 

B-2-9

--------------------------------------------------------------------------------



 

violation of the Term Loan Agreement and this Guaranty) shall be deemed to
include each limited liability company resulting from any such LLC Division)
upon whom this Guaranty also shall be binding.  The Lenders may, in accordance
with the applicable provisions of the Term Loan Agreement, assign, transfer or
sell any Guarantied Obligation, or grant or sell participations in any
Guarantied Obligations, to any Person without the consent of, or notice to,
Guarantor and without releasing, discharging or modifying Guarantor’s
obligations hereunder.  Subject to Section 13.8. of the Term Loan Agreement,
Guarantor hereby consents to the delivery by the Agent or any Lender to any
Assignee or Participant (or any prospective Assignee or Participant) of any
financial or other information regarding the Borrower or Guarantor.  Guarantor
may not assign or transfer its obligations hereunder to any Person without the
prior written consent of all Lenders and any such assignment or other transfer
to which all of the Lenders have not so consented shall be null and void.

 

Section 22.                                    [Intentionally Omitted.]

 

Section 23.                                    Amendments.  This Guaranty may
not be amended other than in writing in accordance with the terms of
Section 13.6. of the Term Loan Agreement.

 

Section 24.                                    Payments.  All payments to be
made by Guarantor pursuant to this Guaranty shall be made in Dollars, in
immediately available funds to the Agent at the Principal Office, not later than
2:00 p.m. on the date of demand therefor.

 

Section 25.                                    Notices.  All notices, requests
and other communications hereunder shall be in writing (including facsimile
transmission or similar writing) and shall be given (a) to Guarantor at its
address set forth below its signature hereto, (b) to the Agent or the Lenders at
its respective address for notices provided for in the Term Loan Agreement or if
to a Lender Hedge Provider as provided in the Interest Rate Hedge, or (c) as to
each such party at such other address as such party shall designate in a written
notice to the other parties.  Each such notice, request or other communication
shall be effective (i) if mailed, when received; (ii) if telecopied, when
transmitted; or (iii) if hand delivered, when delivered; provided, however, that
any notice of a change of address for notices shall not be effective until
received.

 

Section 26.                                    Severability.  In case any
provision of this Guaranty shall be invalid, illegal or unenforceable in any
jurisdiction, the validity, legality and enforceability of the remaining
provisions shall not in any way be affected or impaired thereby.

 

Section 27.                                    Headings.  Section headings used
in this Guaranty are for convenience only and shall not affect the construction
of this Guaranty.

 

Section 28.                                    Limitation of Liability.  Neither
the Agent, any Lender nor any Lender Hedge Provider, nor any affiliate, officer,
director, employee, attorney, or agent of the Agent, any Lender nor any Lender
Hedge Provider, shall have any liability with respect to, and Guarantor hereby
waives, releases, and agrees not to sue any of them upon, any claim for any
special, indirect, incidental, or consequential damages suffered or incurred by
Guarantor in connection with, arising out of, or in any way related to, this
Guaranty or any of the other Loan Documents, or any of the transactions
contemplated by this Guaranty, the Term Loan Agreement, any of the other Loan
Documents or the Interest Rate Hedge.  Guarantor hereby

 

B-2-10

--------------------------------------------------------------------------------



 

waives, releases, and agrees not to sue the Agent, any Lender or any Lender
Hedge Provider or any of the Agent’s, any Lender’s or any Lender Hedge
Provider’s affiliates, officers, directors, employees, attorneys, or agents for
punitive damages in respect of any claim in connection with, arising out of, or
in any way related to, this Guaranty, the Term Loan Agreement, any of the other
Loan Documents or the Interest Rate Hedge, or any of the transactions
contemplated by Term Loan Agreement or financed thereby.

 

Section 29.                                    Definitions.  a.  For the
purposes of this Guaranty:

 

“Proceeding” means any of the following:  (i) a voluntary or involuntary case
concerning Guarantor shall be commenced under the Bankruptcy Code of 1978, as
amended; (ii) a custodian (as defined in such Bankruptcy Code or any other
applicable bankruptcy laws) is appointed for, or takes charge of, all or any
substantial part of the property of Guarantor; (iii) any other proceeding under
any Applicable Law, domestic or foreign, relating to bankruptcy, insolvency,
reorganization, winding up or composition for adjustment of debts, whether now
or hereafter in effect, is commenced relating to Guarantor; (iv) Guarantor is
adjudicated insolvent or bankrupt; (v) any order of relief or other order
approving any such case or proceeding is entered by a court of competent
jurisdiction; (vi) Guarantor makes a general assignment for the benefit of
creditors; (vii) Guarantor shall fail to pay, or shall state that it is unable
to pay, or shall be unable to pay, its debts generally as they become due;
(viii) Guarantor shall call a meeting of its creditors with a view to arranging
a composition or adjustment of its debts; (ix) Guarantor shall by any act or
failure to act indicate its consent to, approval of or acquiescence in any of
the foregoing; or (x) any corporate action shall be taken by Guarantor for the
purpose of effecting any of the foregoing.

 

b.                                      Terms not otherwise defined herein are
used herein with the respective meanings given them in the Term Loan Agreement.

 

Section 30.                                    Keepwell.  Each Qualified ECP
Contributing Party hereby jointly and severally absolutely, unconditionally and
irrevocably undertakes to provide such funds or other support as may be needed
from time to time by each other Loan Party to honor all of its obligations under
this Guaranty or the other Loan Documents in respect of the Hedge Obligations
(provided, however, that each Qualified ECP Contributing Party shall only be
liable under this Section 30 for the maximum amount of such liability that can
be incurred without rendering its obligations under this Section 30, or
otherwise under the Guaranty or the other Loan Documents voidable under the
Avoidance Provisions, and not for any greater amount).  The obligations of each
Qualified ECP Contributing Party under this Section 30 shall remain in full
force and effect until a discharge of the obligations of Guarantor under this
Guaranty if such Qualified ECP Contributing Party is Guarantor, of the other
Loan Parties (other than Borrower and Guarantor) under the Loan Documents to
which they are a party if such Qualified ECP Contributing Party is one of such
other Loan Parties, or of Borrower under the Term Loan Agreement and the other
Loan Documents and the Hedge Documents if such Qualified ECP Contributing Party
is the Borrower.  Each Qualified ECP Contributing Party intends that this
Section 30 constitute, and this Section 30 shall be deemed to constitute, a
keepwell, support, or other agreement for the benefit of each other Loan Party
for all purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.  For
purposes of Section 30 of this Guaranty, the term “Qualified ECP Contributing
Party” means, in respect of any Hedge Obligation, each

 

B-2-11

--------------------------------------------------------------------------------



 

Loan Party that has total assets exceeding $10,000,000 at the time the time such
party becomes a party to this Guaranty or the “Guaranty” (as defined in the Term
Loan Agreement) or grant of the relevant security interest becomes effective
with respect to such Hedge Obligation or such other person as constitutes an
“eligible contract participant” under the Commodity Exchange Act or any
regulations promulgated thereunder and can cause another person to qualify as an
“eligible contract participant” at such time by entering into a keepwell under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

[Signature on Next Page]

 

B-2-12

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, Guarantor has duly executed and delivered this Guaranty as
of the date and year first written above.

 

 

GUARANTOR:

 

 

 

KITE REALTY GROUP TRUST

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

Address for Notices:

 

 

 

Kite Realty Group Trust

 

30 S. Meridian Street, Suite 1100

 

Indianapolis, Indiana 46204

 

Attention: Chief Financial Officer

 

Telecopy Number:   (317) 577-5605

 

Telephone Number: (       )

 

B-2-13

--------------------------------------------------------------------------------


 

EXHIBIT C

 

FORM OF NOTICE OF BORROWING

 

                        , 201

 

KeyBank National Association, as Agent

Real Estate Capital

1200 Abernathy Road, N.E., Suite 1550

Atlanta, Georgia  30328

Attention:  Jennifer Duke

 

Ladies and Gentlemen:

 

Reference is made to that certain Term Loan Agreement dated as of October 25,
2018 (as amended, restated, supplemented or otherwise modified from time to
time, the “Term Loan Agreement”), by and among Kite Realty Group, L.P. (the
“Borrower”), the financial institutions party thereto and their assignees under
Section 13.5. thereof (the “Lenders”), KeyBank National Association, as Agent
(the “Agent”), and the other parties thereto.  Capitalized terms used herein,
and not otherwise defined herein, have their respective meanings given them in
the Term Loan Agreement.

 

1.                                      Pursuant to Section 2.1.(b) of the Term
Loan Agreement, the Borrower hereby requests that the Lenders make Term Loans to
the Borrower in an aggregate principal amount equal to $               .

 

2.                                      The Borrower requests that such Term
Loans be made available to the Borrower on             , 201 .

 

3.                                      The Borrower hereby requests that the
requested Term Loans all be of the following Type:

 

[Check one box only]

 

¨ Base Rate Loans

 

¨ LIBOR Loans, each with an initial Interest Period for a duration of:

 

[Check one box
only]                                                                          ¨
1 month

 

 ¨ 2 months

 

 ¨ 3 months

 

 ¨ 6 months

 

4.                                      The Borrower requests that the proceeds
of this borrowing of Loans be made available to the Borrower by
                            .

 

C-1

--------------------------------------------------------------------------------



 

The Borrower hereby certifies to the Agent and the Lenders that as of the date
hereof and as of the date of the making of the requested Loans and after giving
effect thereto, (a) no Default or Event of Default exists or shall exist, and
(b) the representations and warranties made or deemed made by the Borrower and
each other Loan Party in the Loan Documents to which any of them is a party are
and shall be true and correct in all material respects, except to the extent
that such representations and warranties expressly relate solely to an earlier
date (in which case such representations and warranties shall have been true and
correct in all material respects on and as of such earlier date) and except for
changes in factual circumstances not prohibited under the Loan Documents. In
addition, the Borrower certifies to the Agent and the Lenders that all
conditions to the making of the requested Loans contained in Article VI. of the
Term Loan Agreement will have been satisfied (or waived in accordance with the
applicable provisions of the Loan Documents) at the time such Loans are made.

 

If notice of the requested borrowing of Loans was previously given by telephone,
this notice is to be considered the written confirmation of such telephone
notice required by Section 2.1.(b) of the Term Loan Agreement.

 

IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Notice
of Borrowing as of the date first written above.

 

 

KITE REALTY GROUP, L.P.

 

 

 

 

By:

Kite Realty Group Trust, its sole General Partner

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

C-2

--------------------------------------------------------------------------------



 

EXHIBIT D

 

FORM OF NOTICE OF CONTINUATION

 

                        , 201

 

KeyBank National Association, as Agent

Real Estate Capital

1200 Abernathy Road, N.E., Suite 1550

Atlanta, Georgia  30328

Attention:  Jennifer Duke

 

Ladies and Gentlemen:

 

Reference is made to that certain Term Loan Agreement dated as of October 25,
2018 (as amended, restated, supplemented or otherwise modified from time to
time, the “Term Loan Agreement”), by and among Kite Realty Group, L.P. (the
“Borrower”), the financial institutions party thereto and their assignees under
Section 13.5. thereof (the “Lenders”), KeyBank National Association, as Agent
(the “Agent”), and the other parties thereto.  Capitalized terms used herein,
and not otherwise defined herein, have their respective meanings given them in
the Term Loan Agreement.

 

Pursuant to Section 2.9. of the Term Loan Agreement, the Borrower hereby
requests a Continuation of a borrowing of Loans under the Term Loan Agreement,
and in that connection sets forth below the information relating to such
Continuation as required by such Section of the Term Loan Agreement:

 

1.                                      The proposed date of such Continuation
is             , 201  .

 

2.                                      The aggregate principal amount of Loans
subject to the requested Continuation is $                         and was
originally borrowed by the Borrower on             , 201 .

 

3.                                      The portion of such principal amount
subject to such Continuation is $                          .

 

4.                                      The current Interest Period for each of
the Loans subject to such Continuation ends on                 , 201 .

 

5.                                      The duration of the new Interest Period
for each of such Loans or portion thereof subject to such Continuation is:

 

[Check one box
only]                                                                          ¨
1 month

¨ 2 months
¨ 3 months
¨ 6 months

 

D-1

--------------------------------------------------------------------------------



 

The Borrower hereby certifies to the Agent and the Lenders that as of the date
hereof, as of the proposed date of the requested Continuation, and after giving
effect to such Continuation, no Default or Event of Default exists or will
exist.

 

If notice of the requested Continuation was given previously by telephone, this
notice is to be considered the written confirmation of such telephone notice
required by Section 2.9. of the Term Loan Agreement.

 

IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Notice
of Continuation as of the date first written above.

 

 

KITE REALTY GROUP, L.P.

 

 

 

 

By:

Kite Realty Group Trust, its sole General Partner

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

D-2

--------------------------------------------------------------------------------



 

EXHIBIT E

 

FORM OF NOTICE OF CONVERSION

 

                        , 201

 

KeyBank National Association, as Agent

Real Estate Capital

1200 Abernathy Road, N.E., Suite 1550

Atlanta, Georgia  30328

Attention: Jennifer Duke

 

Ladies and Gentlemen:

 

Reference is made to that certain Term Loan Agreement dated as of October 25,
2018 (as amended, restated, supplemented or otherwise modified from time to
time, the “Term Loan Agreement”), by and among Kite Realty Group, L.P. (the
“Borrower”), the financial institutions party thereto and their assignees under
Section 13.5. thereof (the “Lenders”), KeyBank National Association, as Agent
(the “Agent”), and the other parties thereto.  Capitalized terms used herein,
and not otherwise defined herein, have their respective meanings given them in
the Term Loan Agreement.

 

Pursuant to Section 2.10. of the Term Loan Agreement, the Borrower hereby
requests a Conversion of a borrowing of Loans of one Type into Loans of another
Type under the Term Loan Agreement, and in that connection sets forth below the
information relating to such Conversion as required by such Section of the Term
Loan Agreement:

 

1.                                      The proposed date of such Conversion is
              , 201 .

 

2.                                      The Loans to be Converted pursuant
hereto are currently:

 

[Check one box
only]                                                                          ¨
Base Rate Loans

 

¨ LIBOR Loans

 

3.                                      The aggregate principal amount of Loans
subject to the requested Conversion is $                      and was originally
borrowed by the Borrower on             , 201 .

 

4.                                      The portion of such principal amount
subject to such Conversion is $                   .

 

5.                                      The amount of such Loans to be so
Converted is to be converted into Loans of the following Type:

 

[Check one box only]

 

¨ Base Rate Loans

 

E-1

--------------------------------------------------------------------------------



 

¨ LIBOR Loans, each with an initial Interest Period for a duration of:

 

[Check one box
only]                                                                          ¨
1 month

 

¨ 2 months

 

¨ 3 months

 

¨ 6 months

 

The Borrower hereby certifies to the Agent and the Lenders that as of the date
hereof and as of the date of the requested Conversion and after giving effect
thereto, no Default or Event of Default exists or will exist (provided the
certification under this clause shall not be made in connection with the
Conversion of a Loan into a Base Rate Loan).

 

If notice of the requested Conversion was given previously by telephone, this
notice is to be considered the written confirmation of such telephone notice
required by Section 2.10. of the Term Loan Agreement.

 

IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Notice
of Conversion as of the date first written above.

 

 

KITE REALTY GROUP, L.P.

 

 

 

 

By:

Kite Realty Group Trust, its sole General Partner

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

E-2

--------------------------------------------------------------------------------



 

EXHIBIT F

 

FORM OF TERM LOAN NOTE

 

$

, 201  

 

FOR VALUE RECEIVED, the undersigned, KITE REALTY GROUP, L.P., a limited
partnership formed under the laws of the State of Delaware (the “Borrower”),
hereby promises to pay to the order of                      (the “Lender”), in
care of KeyBank National Association, as Agent (the “Agent”) at KeyBank National
Association, 127 Public Square, 8th Floor, Real Estate Capital, Mail Code: 
OH-01-27-0839, Cleveland, Ohio  44114, or at such other address as may be
specified in writing by the Agent to the Borrower, the principal sum of
                 AND     /100 DOLLARS ($            ), on the dates and in the
principal amounts provided in the Term Loan Agreement (as herein defined), and
to pay interest on the unpaid principal amount owing hereunder, at the rates and
on the dates provided in the Term Loan Agreement.

 

The date, amount of each Loan made by the Lender to the Borrower, and each
payment made on account of the principal thereof, shall be recorded by the
Lender on its books and, prior to any transfer of this Note, endorsed by the
Lender on the schedule attached hereto or any continuation thereof, provided
that the failure of the Lender to make any such recordation or endorsement shall
not affect the obligations of the Borrower to make a payment when due of any
amount owing under the Term Loan Agreement or hereunder in respect of the Loans
made by the Lender.

 

This Note is one of the Notes referred to in the Term Loan Agreement dated as of
October 25, 2018 (as amended, restated, supplemented or otherwise modified from
time to time, the “Term Loan Agreement”), by and among the Borrower, the
financial institutions party thereto and their assignees under Section 13.5.
thereof (the “Lenders”), the Agent, and the other parties thereto.  Capitalized
terms used herein, and not otherwise defined herein, have their respective
meanings given them in the Term Loan Agreement.

 

The Term Loan Agreement provides for the acceleration of the maturity of this
Note upon the occurrence of certain events and for prepayments of Loans upon the
terms and conditions specified therein. This Note is payable subject to the
terms of the Term Loan Agreement.

 

Except as permitted by Section 13.5.(d) of the Term Loan Agreement, this Note
may not be assigned by the Lender to any other Person.

 

THIS NOTE SHALL, PURSUANT TO NEW YORK GENERAL OBLIGATIONS LAW SECTION 5-1401, BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.

 

The Borrower hereby waives presentment for payment, demand, notice of demand,
notice of nonpayment, protest, notice of protest and all other similar notices.

 

F-1

--------------------------------------------------------------------------------



 

Time is of the essence for this Note.

 

IN WITNESS WHEREOF, the undersigned has executed and delivered this Note under
seal as of the date first written above.

 

 

KITE REALTY GROUP, L.P.

 

 

 

 

By:

Kite Realty Group Trust, its sole General Partner

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

F-2

--------------------------------------------------------------------------------



 

SCHEDULE OF TERM LOANS

 

This Note evidences Loans made under the within-described Term Loan Agreement to
the Borrower, on the dates, in the principal amounts, bearing interest at the
rates and maturing on the dates set forth below, subject to the payments and
prepayments of principal set forth below:

 

Date of Loan

 

Principal
Amount of Loan

 

Amount Paid or
Prepaid

 

Unpaid Principal
Amount

 

Notation Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

F-3

--------------------------------------------------------------------------------


 

EXHIBIT G

 

FORM OF COMPLIANCE CERTIFICATE

 

                        , 201

 

KeyBank National Association, as Agent

Real Estate Capital

1200 Abernathy Road, N.E., Suite 1550

Atlanta, Georgia  30328

Attention:  James Komperda

 

Each of the Lenders Party to the Term Loan Agreement referred to below

 

Ladies and Gentlemen:

 

Reference is made to that certain Term Loan Agreement dated as of October 25,
2018 (as amended, restated, supplemented or otherwise modified from time to
time, the “Term Loan Agreement”), by and among Kite Realty Group, L.P. (the
“Borrower”), the financial institutions party thereto and their assignees under
Section 13.5. thereof (the “Lenders”), KeyBank National Association, as Agent
(the “Agent”) and the other parties thereto.  Capitalized terms used herein, and
not otherwise defined herein, have their respective meanings given them in the
Term Loan Agreement.

 

Pursuant to Section 9.3. of the Term Loan Agreement, the undersigned hereby
certifies to the Agent and the Lenders (not in his/her individual capacity but
solely as an officer of the Borrower) as follows:

 

(1)                                 The undersigned is the                      
of the Borrower.

 

(2)                                 The undersigned has examined the books and
records of the Borrower and has conducted such other examinations and
investigations as are reasonably necessary to provide this Compliance
Certificate.

 

(3)                                 To the undersigned’s knowledge, after
reasonable due inquiry, no Default or Event of Default exists [if such is not
the case, specify such Default or Event of Default and its nature, when it
occurred and whether it is continuing and the steps being taken by the Borrower
with respect to such event, condition or failure].

 

(4)                                 Attached hereto as Schedule 1 are reasonably
detailed calculations establishing whether or not the Borrower was in compliance
with the covenants contained in Sections 10.1. of the Term Loan Agreement, and
showing the calculation of Unencumbered Pool Value, Unsecured Debt Interest
Coverage Ratio and listing the Unencumbered Pool Properties.

 

G-1

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the undersigned has executed this certificate as of the date
first above written.

 

 

 

 

Name:

 

 

Title:

 

 

G-2

--------------------------------------------------------------------------------



 

SCHEDULE 1

 

[CALCULATIONS TO BE ATTACHED]

 

[TO BE IN SUBSTANTIALLY THE FORM DELIVERED ON THE EFFECTIVE DATE]

 

G-3

--------------------------------------------------------------------------------



 

EXHIBIT H-1

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is made to that certain Term Loan Agreement dated as of October 25,
2018 (as amended, restated, supplemented or otherwise modified from time to
time, the “Term Loan Agreement”) by and among Kite Realty Group, L.P. (the
“Borrower”), the financial institutions party thereto and their assignees under
Section 13.5. thereof (the “Lenders”), KeyBank National Association, as Agent
(the “Agent”) and the other parties thereto.

 

Pursuant to the provisions of Section 3.12. of the Term Loan Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Internal Revenue Code, (iii) it is not a ten
percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Internal Revenue Code and (iv) it is not a
controlled foreign corporation related to the Borrower as described in
Section 881(c)(3)(C) of the Internal Revenue Code.

 

The undersigned has furnished the Agent and the Borrower with a certificate of
its non-U.S. Person status on IRS Form W-8BEN.  By executing this certificate,
the undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform the Borrower and the Agent,
and (2) the undersigned shall have at all times furnished the Borrower and the
Agent with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Term Loan Agreement and
used herein shall have the meanings given to them in the Term Loan Agreement.

 

[NAME OF LENDER]

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

Date:            , 20

 

H-1-1

--------------------------------------------------------------------------------



 

EXHIBIT H-2

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is made to that certain Term Loan Agreement dated as of October 25,
2018 (as amended, restated, supplemented or otherwise modified from time to
time, the “Term Loan Agreement”) by and among Kite Realty Group, L.P. (the
“Borrower”), the financial institutions party thereto and their assignees under
Section 13.5. thereof (the “Lenders”), KeyBank National Association, as Agent
(the “Agent”) and the other parties thereto.

 

Pursuant to the provisions of Section 3.12. of the Term Loan Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Internal
Revenue Code, (iii) it is not a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Internal Revenue Code, and (iv) it is
not a controlled foreign corporation related to the Borrower as described in
Section 881(c)(3)(C) of the Internal Revenue Code.

 

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN.  By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing, and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Term Loan Agreement and
used herein shall have the meanings given to them in the Term Loan Agreement.

 

[NAME OF PARTICIPANT]

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

Date:            , 20

 

H-2-1

--------------------------------------------------------------------------------



 

EXHIBIT H-3

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is made to that certain Term Loan Agreement dated as of October 25,
2018 (as amended, restated, supplemented or otherwise modified from time to
time, the “Term Loan Agreement”) by and among Kite Realty Group, L.P. (the
“Borrower”), the financial institutions party thereto and their assignees under
Section 13.5. thereof (the “Lenders”), KeyBank National Association, as Agent
(the “Agent”) and the other parties thereto.

 

Pursuant to the provisions of Section 3.12. of the Term Loan Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Internal Revenue
Code, (iv) none of its direct or indirect partners/members is a ten percent
shareholder of the Borrower within the meaning of Section 871(h)(3)(B) of the
Internal Revenue Code and (v) none of its direct or indirect partners/members is
a controlled foreign corporation related to the Borrower as described in
Section 881(c)(3)(C) of the Internal Revenue Code.

 

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or (ii) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption.  By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform such Lender and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Term Loan Agreement and
used herein shall have the meanings given to them in the Term Loan Agreement.

 

[NAME OF PARTICIPANT]

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

Date:            , 20

 

H-3-1

--------------------------------------------------------------------------------



 

EXHIBIT H-4

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

 

Reference is made to that certain Term Loan Agreement dated as of October 25,
2018 (as amended, restated, supplemented or otherwise modified from time to
time, the “Term Loan Agreement”) by and among Kite Realty Group, L.P. (the
“Borrower”), the financial institutions party thereto and their assignees under
Section 13.5. thereof (the “Lenders”), KeyBank National Association, as Agent
(the “Agent”) and the other parties thereto.

 

Pursuant to the provisions of Section 3.12. of the Term Loan Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of which it
is providing this certificate, (ii) its direct or indirect partners/members are
the sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing
such Loan(s)), (iii) with respect to the extension of credit pursuant to this
Term Loan Agreement or any other Loan Document, neither the undersigned nor any
of its direct or indirect partners/members is a bank extending credit pursuant
to a loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Internal Revenue Code,
(iv) none of its direct or indirect partners/members is a ten percent
shareholder of the Borrower within the meaning of Section 871(h)(3)(B) of the
Internal Revenue Code and (v) none of its direct or indirect partners/members is
a controlled foreign corporation related to the Borrower as described in
Section 881(c)(3)(C) of the Internal Revenue Code.

 

The undersigned has furnished the Agent and the Borrower with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or (ii) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption.  By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform the Borrower and the Agent, and (2) the undersigned shall
have at all times furnished the Borrower and the Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

 

Unless otherwise defined herein, terms defined in the Term Loan Agreement and
used herein shall have the meanings given to them in the Term Loan Agreement.

 

[NAME OF LENDER]

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

Date:            , 20

 

H-4-1

--------------------------------------------------------------------------------